 20-11258-jlg        Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14                   Main Document
                                            Pg 1 of 132




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                      SCHEDULE OF ASSESTS AND LIABILITIES FOR
                      LATAM AIRLINES PERÚ S.A. (CASE NO. 20-11258)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (76- 9310053); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11258-jlg      Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14                   Main Document
                                               Pg 2 of 132



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                         Pg 3 of 132



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                         Pg 4 of 132



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                         Pg 5 of 132




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11258-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                        Pg 6 of 132




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                         Pg 7 of 132




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                         Pg 8 of 132



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                         Pg 9 of 132



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11258-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                        Pg 10 of 132



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11258-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                       Pg 11 of 132



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11258-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                       Pg 12 of 132




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                         Pg 13 of 132



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11258-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                        Pg 14 of 132



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11258-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                        Pg 15 of 132



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11258-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                         Pg 16 of 132



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11258-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                         Pg 17 of 132



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11258-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14          Main Document
                                        Pg 18 of 132



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11258-jlg                       Doc 8              Filed 09/08/20 Entered 09/08/20 16:13:14                                                                     Main Document
                                                                                   Pg 19 of 132
 Fill in this information to identify the case:

 Debtor name            Latam Airlines Perú S.A.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11258
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $        7,598,019.91

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $     698,120,370.51

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $     705,718,390.42


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$     589,841,026.51


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $        589,841,026.51




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                        Main Document
                                                                       Pg 20 of 132
 Fill in this information to identify the case:

 Debtor name         Latam Airlines Perú S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11258
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                           $773,222.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    See Attached Schedule A/B, Part 1,
           3.1.     Question 3                                                                                                                $66,030,886.78



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                               $66,804,108.78
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     See Attached Schedule A/B, Part 2, Question 7                                                                               $3,324,587.85



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                                  Main Document
                                                                       Pg 21 of 132
 Debtor         Latam Airlines Perú S.A.                                                              Case number (If known) 20-11258
                Name


 9.        Total of Part 2.                                                                                                                  $3,324,587.85
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                        10,065,721.12       -                          4,291,859.12 = ....                   $5,773,862.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $5,773,862.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used      Current value of
                                                      physical inventory            debtor's interest          for current value          debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Uniforms, Cleaning
           Supplies, Food and
           Beverage and Other                         N/A                                 $2,605,794.22        Net Book Value                    $2,605,794.22



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                  $2,605,794.22
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                    Main Document
                                                                       Pg 22 of 132
 Debtor         Latam Airlines Perú S.A.                                                      Case number (If known) 20-11258
                Name


               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture                                                          $207,856.50     Net Book Value                      $207,856.50



 40.       Office fixtures
           Fixtures & Improvements                                                 $1,734,422.30     Net Book Value                    $1,734,422.30



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers/Software/Technology                                           $1,493,259.24     Net Book Value                    $1,493,259.24



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $3,435,538.04
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                      Main Document
                                                                       Pg 23 of 132
 Debtor         Latam Airlines Perú S.A.                                                      Case number (If known) 20-11258
                Name

            47.1.    Cars and Trucks and other machinery,
                     fixtures and equipment, excluding farm
                     equipment                                                       $443,361.43       Net Book Value                     $443,361.43



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                          $443,361.43
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. See Attached
                     Schedule A/B, Part 9,
                     Question 55                                                   $7,598,019.91       Net Book Value                   $7,598,019.91




 56.        Total of Part 9.                                                                                                          $7,598,019.91
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                    Main Document
                                                                       Pg 24 of 132
 Debtor         Latam Airlines Perú S.A.                                                      Case number (If known) 20-11258
                Name



        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks and Logos - LanPeru 142378                                      Unknown       N/A                                    Unknown



 61.        Internet domain names and websites
            https://www.latam.com/es_pe/                                               Unknown       N/A                                    Unknown



 62.        Licenses, franchises, and royalties
            Licenses                                                                  $41,573.90     N/A                                    Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Airport Slots & Other Rights                                               Unknown       N/A                                    Unknown


            Other Intangible Assets                                                   $40,215.73     N/A                                    Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                  Main Document
                                                                       Pg 25 of 132
 Debtor         Latam Airlines Perú S.A.                                                     Case number (If known) 20-11258
                Name

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           Net Operating Loss                                                                  Tax year N/A                       $87,412,340.00



           Tax Refunds - Other taxes and credits to recover                                    Tax year N/A                      $48,506,300.00



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           See Attached Schedule A/B Part 11, Question 77                                                                       $479,814,478.19




 78.       Total of Part 11.                                                                                                   $615,733,118.19
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                20-11258-jlg                  Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                                           Main Document
                                                                           Pg 26 of 132
 Debtor          Latam Airlines Perú S.A.                                                                            Case number (If known) 20-11258
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                      $66,804,108.78

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $3,324,587.85

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $5,773,862.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $2,605,794.22

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $3,435,538.04

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $443,361.43

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $7,598,019.91

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +          $615,733,118.19

 91. Total. Add lines 80 through 90 for each column                                                     $698,120,370.51              + 91b.            $7,598,019.91


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $705,718,390.42




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
        20-11258-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                         In re Latam Airlines
                                                 Pg 27  of 132Perú S.A.
                                              Case No. 20-11258
                 Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts
                                                                          Last 4 digits of   Current Value of Debtor's
         Name of Institution                 Type of Account             account number              Interest
BANCO BBVA                           INVESTMENTS                        8363                           $40,400,000.00
BANCO BBVA                           RECEIPTS AND DISBURSEMENTS         9980                              $694,183.94
BANCO BBVA                           DISBURSEMENTS                      7992                              $358,939.76
BANCO BBVA                           RECEIPTS                           0000                              $208,450.14
BANCO BISA                           RECEIPTS AND DISBURSEMENTS         0021                                $40,580.71
BANCO DE COSTA RICA                  DISBURSEMENTS                      1491                                $84,954.00
BANCO DE CREDITO DEL PERU            INVESTMENTS                        2126                             $6,000,000.00
BANCO DE CREDITO DEL PERU            INVESTMENTS                        2132                             $1,166,861.14
BANCO DE CREDITO DEL PERU            RECEIPTS AND DISBURSEMENTS         8112                              $767,221.02
BANCO DE CREDITO DEL PERU            RECEIPTS AND DISBURSEMENTS         5097                              $227,557.55
BANCO DE CREDITO DEL PERU            RECEIPTS AND DISBURSEMENTS         8087                                   $291.72
BANCO DE LA NACION PERU              DISBURSEMENTS                      2570                              $498,014.53
BANCO FINANCIERO INTERNACIONAL       DISBURSEMENTS                      5631                                 $5,291.11
BANCO ITAU                           DISBURSEMENTS                      5192                              $421,570.05
BANCO ITAU                           RECEIPTS                           0183                              $176,851.38
BANCO ITAU                           DISBURSEMENTS                      2736                                $12,323.71
BANCO ITAU                           RECEIPTS                           0021                                 $7,739.97
BANCO PRODUBANCO                     RECEIPTS AND DISBURSEMENTS         2655                              $652,539.22
BANCO SANTANDER                      DISBURSEMENTS                      5958                             $2,310,754.49
BANCO SANTANDER                      OVERNIGHT                          3985                             $1,503,721.70
BANCO SANTANDER                      DISBURSEMENTS                      9924                              $604,092.39
BANCO SANTANDER                      RECEIPTS AND DISBURSEMENTS         6999                              $389,345.05
BANCO SCOTIABANK                     RECEIPTS                           3826                             $1,122,176.87
BANCOLOMBIA                          DISBURSEMENTS                      7461                              $196,086.29
CITIBANK                             RECEIPTS AND DISBURSEMENTS         5209                             $5,195,417.17
CITIBANK                             RECEIPTS AND DISBURSEMENTS         0028                             $2,129,108.07
CITIBANK                             DISBURSEMENTS                      1017                              $240,168.64
CITIBANK                             RECEIPTS AND DISBURSEMENTS         1009                              $231,439.18
CITIBANK                             DISBURSEMENTS                      2347                                 $9,165.48
CITIBANK                             DISBURSEMENTS                      0036                                 $1,102.39
INTERBANK                            RECEIPTS AND DISBURSEMENTS         8241                              $374,939.14


                                                      1 of 2
20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                  In re Latam Airlines
                                          Pg 28  of 132Perú S.A.
                                       Case No. 20-11258
          Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts
                                                                  Last 4 digits of Current Value of Debtor's
Name of Institution                    Type of Account           account number            Interest
                                                                           TOTAL:            $66,030,886.78




                                               2 of 2
20-11258-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14                Main Document
                                  In re Latam Airlines
                                          Pg 29  of 132Perú S.A.
                                        Case No. 20-11258
     Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits
                                                                                Current Value of
             Description, Including Name of Holder of Deposit                   Debtor's Interest
AEROPUERTO DE CANCÚN S.A - AIRPORT DEPOSITS                                             $337,629.59
AIR BP BOLIVIA S.A - FUEL VENDOR DEPOSIT                                                $541,662.56
AMERICAN CONTRACTORS INDEMNITY - VENDOR DEPOSITS                                          $29,000.00
AVIAM LIMITED AÉRO INTERNATION - VENDOR DEPOSITS                                        $183,635.20
BANK OF AMERICA, DERIVATIVES CONTRACT                                                   $350,000.00
CITIBANK - FUEL VENDOR DEPOSIT                                                          $100,000.00
COMERCIAL TAKE OFF S.A - VENDOR DEPOSITS                                                  $20,000.00
CONSEJO TÉCNICO DE AVIATION - VENDOR DEPOSITS                                             $45,920.23
ECASA - FUEL VENDOR DEPOSIT                                                           $1,000,000.00
EXXON MOBIL - FUEL VENDOR DEPOSIT                                                         $50,882.71
GREATER ORLANDO AVIATION - AIRPORT DEPOSITS                                             $132,025.00
J.ARON COMPANY LLC - FUEL VENDOR DEPOSIT                                                $410,000.00
VARIOUS VENDORS - LANDLORD DEPOSITS                                                       $45,843.48
VARIOUS VENDORS - VENDOR DEPOSITS                                                         $77,989.08
                                                                    TOTAL:            $3,324,587.85




                                                1 of 1
                             20-11258-jlg      Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                In re Latam Airlines
                                                                        Pg 30  of 132Perú S.A.
                                                                     Case No. 20-11258
                        Schedule A/B: Part 9, Question 55 - Any building, improved real estate, or land debtor owns or has an interest

             Description and location of property
 Include street address or other description such as Assessor
   Parcel Number (APN), and type of property (for example,
acreage, factory, warehouse, apartment or office building), if   Nature and Extent of Debtor's Net Book Value of Valuation Method Used Current Value of
                           available                                 Interest In Property      Debtor's Interest    for Current Value  Debtor's Interest

CENTRO DE INSTRUCCIÓN TÉCNICA, LIM AIPORT, LIMA, PERU            BUILDING / INFRASTRUCTURE         $2,843,316.04 NET BOOK VALUE            $2,843,316.04
COMPRA TERRENO NUEVO EDIFIC.CORPORATIVO, AV ELMER
FAUCETT S/N BLOCK 34, LIMA, PERU                                            LAND                   $3,688,929.76 NET BOOK VALUE            $3,688,929.76
F/000112 ADICIONAL EXPEDIENTE PARA DGAC, AV ELMER
FAUCETT S/N BLOCK 34, LIMA, PERU                                 BUILDING / INFRASTRUCTURE                $659.61 NET BOOK VALUE                 $659.61
F/000159 PROCESO RECTIFICACIÓN AREA DEL TERRENO
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                       BUILDING / INFRASTRUCTURE              $3,113.26 NET BOOK VALUE               $3,113.26
F/000212 FIZCALI.MUNICIP.CALLAO EN TER.CORPORATIVO,
AV ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                        BUILDING / INFRASTRUCTURE                $222.62 NET BOOK VALUE                 $222.62
F/000223 ASESORÍA ANTE LA DGAC - TERRENO, AV ELMER
FAUCETT S/N BLOCK 34, LIMA, PERU                                 BUILDING / INFRASTRUCTURE                $676.52 NET BOOK VALUE                 $676.52
F/000259 SERVICIO DE TASACIÓN NUEVO TERRENO
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                       BUILDING / INFRASTRUCTURE                $890.64 NET BOOK VALUE                 $890.64
F/00040 LEVANTAMIENTO TOPOGRAFICO
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                       BUILDING / INFRASTRUCTURE              $9,915.21 NET BOOK VALUE               $9,915.21
F/000711PINTADO PAREDE Y HABILITACIÓN 20ESTACIONAM
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                       BUILDING / INFRASTRUCTURE              $7,286.91 NET BOOK VALUE               $7,286.91
F/000746 GESTIÓN DEL PROYECTO-EDIFIC.CORPORATIVO, AV
ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                           BUILDING / INFRASTRUCTURE              $7,644.94 NET BOOK VALUE               $7,644.94
F/000783 TRABAJ. TABIQUERIA EN ALMACENES E.CORPORT,
AV ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                        BUILDING / INFRASTRUCTURE              $1,632.38 NET BOOK VALUE               $1,632.38
F/001888 TRABAJOS PREVIOS Y ANTEPROYECTO E.CORPORA,
AV ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                        BUILDING / INFRASTRUCTURE            $17,580.24 NET BOOK VALUE               $17,580.24




                                                                            1 of 2
                             20-11258-jlg      Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                 In re Latam Airlines
                                                                         Pg 31  of 132Perú S.A.
                                                                      Case No. 20-11258
                         Schedule A/B: Part 9, Question 55 - Any building, improved real estate, or land debtor owns or has an interest

              Description and location of property
  Include street address or other description such as Assessor
    Parcel Number (APN), and type of property (for example,
 acreage, factory, warehouse, apartment or office building), if   Nature and Extent of Debtor's Net Book Value of Valuation Method Used Current Value of
                            available                                 Interest In Property      Debtor's Interest    for Current Value  Debtor's Interest
F/002387 HONORARIOS P/ASESORIA -COMPRA TERRENO
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                        BUILDING / INFRASTRUCTURE            $23,953.57 NET BOOK VALUE               $23,953.57
F/022/23/25 ESTUDIO DE SUELO NUEVO TERRENO
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                        BUILDING / INFRASTRUCTURE              $5,585.98 NET BOOK VALUE               $5,585.98
F/09/10/13 ELABO.EXPEDI FACTIBI DE SERVICIOS AGUA
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                        BUILDING / INFRASTRUCTURE              $4,957.86 NET BOOK VALUE               $4,957.86
F/3957,2369,1848,329,14 CONCURSO IDEAS TERRENO, AV
ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                            BUILDING / INFRASTRUCTURE              $9,928.34 NET BOOK VALUE               $9,928.34
F/727/709 GESTIÓN DEL PROYECTO EDIFIC.CORPORATIVO, AV
ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                            BUILDING / INFRASTRUCTURE            $15,458.74 NET BOOK VALUE               $15,458.74
R.H/118 TRÁMITES X HABILITACIÓN URBANA PROYECTO
EDIFIC.CORPORATIVO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                        BUILDING / INFRASTRUCTURE              $5,207.42 NET BOOK VALUE               $5,207.42
REVALUACIÓN TERRENO, AV ELMER FAUCETT S/N BLOCK 34,
LIMA, PERU                                                                   LAND                     $774,300.00 NET BOOK VALUE              $774,300.00
VALOR DEL TERRENO-MOVIENTO DE TIERRAS NUEVA SEDE,
AV ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                         BUILDING / INFRASTRUCTURE            $21,248.38 NET BOOK VALUE               $21,248.38
VALOR DEL TERRENO-RED SANITARIA TERRENO(AGUA-DESAG,
AV ELMER FAUCETT S/N BLOCK 34, LIMA, PERU                         BUILDING / INFRASTRUCTURE           $155,511.49 NET BOOK VALUE             $155,511.49
                                                                                      TOTAL:        $7,598,019.91                TOTAL:     $7,598,019.91




                                                                             2 of 2
20-11258-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14          Main Document
                                In re Latam Airlines
                                        Pg 32  of 132Perú S.A.
                                      Case No. 20-11258
                       Schedule A/B: Part 11, Question 77 - Other Assets
       Description                        Counterparty                       Amount
INTERCOMPANY RECEIVABLE    ABSA - AEROLINHAS BRASILEIRAS S.A.                     $9,838.59
INTERCOMPANY RECEIVABLE    AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.                $717,514.92
INTERCOMPANY RECEIVABLE    LAN ARGENTINA S.A.                                $10,317,516.17
INTERCOMPANY RECEIVABLE    LAN CARGO S.A                                      $5,046,119.70
INTERCOMPANY RECEIVABLE    LATAM AIRLINES GROUP, S.A.                       $426,727,582.10
INTERCOMPANY RECEIVABLE    LATAM AIRLINES ECUADOR S.A.                       $35,691,816.16
INTERCOMPANY RECEIVABLE    LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.                $125,860.31
INTERCOMPANY RECEIVABLE    TRANSPORTES AÉREOS DEL MERCOSUR S.A.               $1,178,230.24
                                                              TOTAL:        $479,814,478.19




                                            1 of 1
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                     Main Document
                                                                       Pg 33 of 132
 Fill in this information to identify the case:

 Debtor name         Latam Airlines Perú S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11258
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                                        Main Document
                                                                       Pg 34 of 132
 Fill in this information to identify the case:

 Debtor name         Latam Airlines Perú S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-11258
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $187,239,106.00
           See Attached Intercompany                                            Contingent
           Payable Schedule                                                     Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $402,601,920.51
           See Attached Schedule F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                           0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                 589,841,026.51

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.       $                     589,841,026.51




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                         20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                Pg 35 of 132

                                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                                 Case No. 20-11258
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                offset?
             Creditor Name                             Address1               Address2     Address3            City             State               Zip            Country          Date Debt was Incurred        Basis for Claim                                                                  Total Claim
1 BREAK SAC                             MLC. MELGAR NRO. 301 AREQUIPA.                                  CAYMA                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $3,034.00
2006 S.A.                               ALBARINO 3543                                                   BUENOS AIRES                                        ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                       $4.50
4DL INGENIERIA LTDA                     VALLADOLID 310. 310.                                            LA REINA                                            CHILE                         VARIOUS          ACCOUNTS PAYABLE                                                                                 $317,086.00
                                        JOSE MANUEL UBAL#116 URB.                                       SANTIAGO DE
A & B COMPUTER S.A.                     PRECURSOR                                                       SURCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,904.04
A.C. EXPRESS LINE INC                   499 EAST 41 STREET                                              HIALEAH            FL               33013                                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,006.75
AASANA ADM DE AEROP Y SERV AUX NAV      REYES ORTIZ S/N                                                 LA PAZ                                              BOLIVIA                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $335,153.30
                                        ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
ABRAHAM ASTRID CAROLINA                 FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         11/2/2019        ACCRUED AND UNPAID WAGES                                                                                   $6.34
ABRAHAM OROZCO COLOMA                   N/A                                                                                                                                                 N/A           PENDING LITIGATION              X            X              X                                          UNKNOWN
ABS CAFETERIAS Y SERVICIOS SA           JUAN JOSE PASO 6698                                             SANTA FE                                            ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                         $662.52

ABT2, S.A. DE C.V.                      BOULEVARD KUKULKAN MZA. 52 LT. 16-A                             CANCUN                                              MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                           $35.17
ACCELYA WORLD SLU                       BRAVO MURILLO 377 - 7¦                                          MADRID                              28020           SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $20,633.50

ACCENTURE PERU S.R.L.                   AV. VASCO NUNEZ DE BALBOA NRO. 659.                             MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $497,021.34
ACCIONA AIRPORTS AMERICAS SPA           AVENIDA ISIDORA GOYENECHEA 2800                                 LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $58,109.00

ACCOMMODATIONS PLUS INTERNATIONAL 265 BROADHOLLOW RD FL 3                                               MELVILLE           NY               11747-4833                                    VARIOUS         ACCOUNTS PAYABLE                                                                                        $1,108.26
                                                                                                        SANTIAGO DE
ACENESPAR                               AV. CIRCUNVALACION NRO. 246 CLUB GO                             SURCO              06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $456.00
                                        ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
ACOSTA BRYAN                            FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                              $82.54
ADLER, HASENCLEVER & ASOCIADOS S.R.     AV. CORRIENTES 327 PISO 3                                       BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                     $918.85
ADM.DE AEROP.Y SS.AUX.A LA NAVEGACI     AV.MONTES 716 PISOS 3 AL 5                                      LA PAZ                                              BOLIVIA                       VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                        SANTIAGO DE
ADMINIS. JOCKEY PLAZA SHOPPING CENT     AV. JAVIER PRADO ESTE NRO. 4200                                 SURCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $31,201.00
                                                                                                        SANTIAGO DE
ADOK PERU E.I.R.L.                CAL. MARCONA NRO. 151 URB. HIGUERET                                   SURCO              06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $505.00
                                  CALLE SALZILLO 185 DPTO 301, A
                                  ESPALDAS DEL MINISTERIO DE ENERGIA Y
ADOLFO BENJAMIN GAMARRA ESCALANTE MINAS , SAN BORJA                                                     LIMA                                                PERU                            N/A           PENDING LITIGATION              X            X              X                                          UNKNOWN
ADOLFO HENRY MANYARÍ ORTÍZ        N/A                                                                                                                                                       N/A           PENDING LITIGATION              X            X              X                                          UNKNOWN
                                  CALLE. LOS MOLLES MZ. E4 LT. 29A URB.
                                  ASOC. ALAMEDA DEL NORTE , PUENTE
ADRIANA EUDOCIA AUCCALLA TRINIDAD PIEDRA                                                                LIMA                                                PERU                            N/A           PENDING LITIGATION              X            X              X                                          UNKNOWN
                                  CALLE LOS EBANOS Nª 210 URB.
ADRIANA SEMINARIO CUEVA           MIRAFLORES                                                            PIURA, CASTILLA                                     PERU                            N/A           PENDING LITIGATION              X            X              X                                     UNKNOWN
AENA AEROPUERTOS SA               ARTURO SORIA 109                                                      MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                X            X              X                              TO BE DETERMINED
AERO PORT SERVICES, INC.          216 W. FLORENCE AVENUE                                                INGLEWOOD          CA               90301                                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $39,843.92
                                  SOC AEROPUERTO INTERNACIONAL
AEROCALI S.A.                     ALFONS                                                                CALI                                                COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROCOCINA S. A. DE C. V.         ISABEL LA CATOLICA 233                                                MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                  $10,140.00
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AEROLINEAS ARGENTINAS                                                                                                                                                                     VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
AERONAUTICAL TELECOMMUNICATIONS
LTD                                     1 BRAEMAR AVENUE                                                KINGSTON 10                                         JAMAICA                       VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                        CARRETERA CANCUN-CHETUMAL KM. 2
AEROPUERTO DE CANCUN, S.A. DE C.V       CAN                                                             MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                        CIUDAD DE
AEROPUERTO INTERNACIONAL DE LA CIUD AV. CAPITAN CARLOS LEON S/N                                         MEXICO                                              MEXICO                        VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROPUERTO INTERNACIONAL ROSARIO    AV JORGE NEWBERY S/N ROSARIO.                                       ROSARIO                                             ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED

AEROPUERTOS ANDINOS DEL PERU S.A        AV. MIGUEL DASSO NRO. 134 DPTO. 602                             SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROPUERTOS ARGENTINA 2000 S.A.         HONDURAS 5663 BUENOS AIRES.                                     BUENOS AIRES                        C1414BNE        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROPUERTOS DEL PERU S.A                AV AVIACION S/N SAN MARTIN                                      TARAPOTO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROPUERTOS DEL PERU S.A.               AV AVIACION S/N SAN MARTIN                                      TARAPOTO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROPUERTOS DEL PERU S.A.               AV AVIACION S/N SAN MARTIN                                      TARAPOTO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2089)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2089                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2096)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2096                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2295)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2295                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2304)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2304                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2321)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2321                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2572)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2572                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2845)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2845                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2858)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2858                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2886)                 HANGAR                                                          BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2886                        X             X                                                        UNKNOWN




                                                                                                                                        1 of 69
                                                                                              20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                     Pg 36 of 132

                                                                                                                                In re Latam Airlines Perú S.A.
                                                                                                                                      Case No. 20-11258
                                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                        Claim subject to
                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                             Disputed



                                                                                                                                                                                                                                                                                        offset?
             Creditor Name                            Address1                     Address2     Address3             City            State               Zip              Country        Date Debt was Incurred            Basis for Claim                                                                 Total Claim
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2892)                 HANGAR                                                               BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 2892                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 3770)                 HANGAR                                                               BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 3770                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 4892)                 HANGAR                                                               BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 4892                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 4896)                 HANGAR                                                               BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 4896                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 5234)                 HANGAR                                                               BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 5234                        X             X                                                        UNKNOWN

AG OUTSOURCING E INSOURCING SOCIEDA     AV. BENAVIDES NRO. 5140 INT. 203 UR                                  SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $285,445.46
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL                                                                                                                                                                N/A              PENDING LITIGATION              X             X             X                                      UNKNOWN
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL                                                                                                                                                                N/A              PENDING LITIGATION              X             X             X                                      UNKNOWN
AGENCIA NACIONAL DE AVIACAO CIVIL A     Q SCS QUADRA 9, 0                                                    BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $9.82
AGN ALIMENTOS Y BEBIDAS LTDA.           AV. RAFAEL PAVON 123                                                 LA PAZ                                              BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $118.00
AGN AVIATION SERVICES SA DE CV          ANTIGUO CAMINO A TEXCOCO                                             DURANGO                                             MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $47,338.08
AGO SECURITY DE COSTA RICA S.A.         MALL INTERNACIONAL ALAJUELA       1ER PI                             SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $30,335.00
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
AGON JOSE MIGUEL                        FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT 15046                  PERU                          4/18/2019          ACCRUED AND UNPAID WAGES                                                                                    $4.85
                                        CAL.MANUEL GONZALES OLAECHEA NRO.
AGRO FLEX SAC                           324 (A 1 CDRA. DE PETROPERU),                                        SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
AGUILA KARLA PAOLA                      FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT        15046           PERU                          7/2/2019           ACCRUED AND UNPAID WAGES                                                                                  $85.67
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
AGUILAR CINTHYA PAMELA                  FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT        15046           PERU                          2/1/2019           ACCRUED AND UNPAID WAGES                                                                                    $4.85
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
AGUILAR EDISON                          FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT        15046           PERU                          6/1/2019           ACCRUED AND UNPAID WAGES                                                                                  $84.78
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
AGUIRRE SUSANA                          FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT        15046           PERU                          2/16/2019          ACCRUED AND UNPAID WAGES                                                                                   $20.12
AI INVERSIONES PALO ALTO II SAC         AVENIDA PETIT THOUARS NRO 4957                                       MIRAFLORES                                          PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                        $7,715.37
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR BALTIC                                                                                                                                                                                     VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR BOTSWANA CORPORATION                                                                                                                                                                       VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                    UNKNOWN
AIR BP COPEC S.A.                       AGUSTINAS 1382                                                       SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $867,920.00

AIR BP PBF DEL PERU S.A.C.              AV. RICARDO RIVERA NAVARRETE NRO. 5                                  SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $14,051,297.00
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR CANADA                                                                                                                                                                                     VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR CHINA                                                                                                                                                                                      VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR FRANCE - KLM                                                                                                                                                                               VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR INDIA                                                                                                                                                                                      VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                             DALLAS FORT
AIR MENZIES INTERNATIONAL USA INC       2520 WEST AIRFIELD DRIVE STE 100                                     WORTH              TX               75261                                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $36,540.24
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR TAHITI                                                                                                                                                                                     VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR TAHITI NUI                                                                                                                                                                                 VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                    UNKNOWN
AIRCRAFT SERVICE INTERNATIONAL, INC     201 S. ORANGE AVENUE #1100                                           ORLANDO            FL               32801                                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,152.38
AIRCRAFT SERVICE INTL (MENZIES)..       PO BOX 402458                                                        ATLANTA            GA               30384-2458                                    VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,887.38
AIRLINES FOR AMERICA "A4A"                                                                                                                                                                     VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,043.00
AIRPORT TERMINAL MANAGEMENT INC         PO BOX 882290                                                        LOS ANGELES        CA               90009-3028                                    VARIOUS            ACCOUNTS PAYABLE                                                                                  $125,870.09
ALAC OUTDOOR SAC                        MZA. C LOTE. 12 URB. LOS ROSALES DE                                  TRUJILLO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,199.05
                                        AV. JESUS DE NAZARETH N° 336 1ER PISO
ALAIN LOUIS DEL CARPIO SEDANO           URB. SAN ANDRES 1ERA ETAPA                                                                                                                                N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
ALAN ALVARADO SILVA                     AV. AREQUIPA N° 4130 OFIC. 901                                       MIRAFLORES                                          PERU                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
ALASKA AIRLINES                                                                                                                                                                                VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
ALBARRACIN RENATA LUISA                 FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT 15046                  PERU                          5/1/2019           ACCRUED AND UNPAID WAGES                                                                                  $51.31
ALBERTO DANIEL LEYVA TERAN              N/A                                                                                                                                                      N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN

                                        CASILLA 278 DE LA CENTRAL DE
                                        NOTIFICACIONES DEL COLEGIO DE
                                        ABOGADOS DE LIMA (4TO PISO DEL
ALBERTO JOSE MONTEZUMA CHIRINOS         PALACIO DE JUSTICIA). CENTRO DE LIMA                                 LIMA                                                PERU                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
ALBERTO MOISES CALDERON GONZALES        N/A                                                                                                                                                       N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
ALCALA OMAR ANDREE                      FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT 15046                  PERU                          9/1/2019           ACCRUED AND UNPAID WAGES                                                                                  $93.62
                                        ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
ALCEDO MANUEL VALENTIN                  FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT 15046                  PERU                          5/3/2019           ACCRUED AND UNPAID WAGES                                                                                   $14.66
ALD DEVELOPMENT CORP                    5204 TENNYSON PKWY STE 500                                           PLANO              TX        75024-7142                                           VARIOUS            ACCOUNTS PAYABLE                                                                                       $47,616.00




                                                                                                                                             2 of 69
                                                                                                        20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                                Pg 37 of 132

                                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                                Case No. 20-11258
                                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                                 offset?
             Creditor Name                           Address1                            Address2         Address3              City           State             Zip                 Country       Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                      AV. LIMA N° 118, SEGUNDO PISO.
ALDO AGUSTÍN GUERRA VIZCARRA          AREQUIPA, YANAHUARA                                                              LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ALDO MARIO BARREDA CUNEO              INCLAN 354. TACNA                                                                                                                                                     N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ORIZABA NUMERO 101 DESPACHO 206
ALEGRE CALDERON Y MARQUEZ             COL                                                                              MEXICO D.F.                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $20,325.84
                                      CALLE LAS AZUCENAS S/N MZ. A LOTE 01                                             LIMA,
ALEJA SUMA QUISPE                     URB. UBIS EL MIRADOR - MANCHAY                                                   PACHACAMAC                                          PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

ALEJANDRA EDITH ANCHANTE VILLACORTA SIN INFORMACIÓN                                                                                                                                                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    AV. PLAZA DE LA BANDERA N° 117, DPTO                                               PUEBLO LIBRE,
ALEJANDRA FERNANDA DÁVILA VENTURA N° 902                                                                               LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
ALEJANDRA VALDIVIA                  FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT 15046                  PERU                          3/21/2018          ACCRUED AND UNPAID WAGES                                                                                $290.93

ALEJANDRO GERMAN SOLIS MONTEZUMA. CAL. PAUL DE BEAUDIEZ NRO. 235                                                       SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $735.00
ALEJANDRO GONZALO BOCANEGRA         CALLE LOS JAZMINES N° 280, URB.
NAHUINMALLMA                        FEDERICO VILLARREAL.                                                                                                                                                    N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    AV. CENTRAL N° 960, BLOCK A5 - 404
ALEJANDRO GUSTAVO LARREA DAVILA     CONDOMINIO EL PRADO                 URB. LOS ALAMOS DE MONTERRICO                                                                                                      N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ALEJANDRO LOPEZ MINAYA              MZA. A LOTE. 9 A.H. LA UNION                                                       CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,062.00
ALEJANDRO NAPOLEÓN SÁNCHEZ
CENTURIÓN                           JR. CUZCO 425, OFICINA 905                                                                                                                                              N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ALEJANDRO ROBERTO ROMERO LOZADA
BIGGS                               AV. GENERAL CORDOVA N° 313                                                                                                                                              N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ALEJANDRO VALDES SATURNINO          AV. PRES. JULIO A. ROCA 651                                                        CABA                                                ARGENTINA                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    CAL.JOSE MARIA DE HERNANDO NRO.                                                    SANTIAGO DE
ALEX BARBIER BENITES                183                                                                                SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,026.00
ALEX IVAN BENGOA TORRES             AV LOS COCOS MZ M LOTE 08 TRIPLEX Z                                                PIURA, PIURA                                        PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    JR. MONTE CEDRO 770 (ALT. CUADRA 29
ALEX JORGE MALARIN DAVIS            AV. CAMINOS DEL INCA). SURCO                                                                                                                                           N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ALEX OSORIO NEGRON                  CALLE 24 N° 295 DPTO 301. SAN BORJA                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ALEX YUJRA MAMANI                   CALLE 2 ZONA CALUYO 894                                                            LA PAZ                                              BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $88.20
ALEXANDER CAMONES CUPA              N/A                                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    CASILLA N° 4417 DEL ILUSTRE COLEGIO
                                    DE ABOGADOS DE LIMA - SEDE PALACIO
ALEXANDER RAFAEL ROSSEL             DE JUSTICIA                                                                        LIMA, MIRAFLORES                                    PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    CASILLA N° 4417 DEL ILUSTRE COLEGIO
                                    DE ABOGADOS DE LIMA - SEDE PALACIO
ALEXANDER RAFAEL ROSSEL             DE JUSTICIA                                                                        LIMA, MIRAFLORES                                    PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ALEXANDER TAPIA VALLENAS            MZA. U-2 LOTE. 12 URB. TTIO - WANC                                                 CUSCO            20                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $8.00
ALFA VIAJES Y SERVICIOS GENERALES E JR. TACNA 738 UCAYALI CORONEL POR                                                  PUCALLPA         23                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $1.25
ALFABETO TRAVEL TOURS SERVICE EIRL. JR. LIMA TARAPOTO SAN MARTIN 229                                                   TARAPOTO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,923.07
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
ALFARO CARLA LETICIA                FLOOR SAN ISIDRO                                                                   LIMA             DEPARMENT 15046                    PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                                   $6.28
                                    CALLE HUASCAR 413, INT 01 , 2 PISO.
ALFREDO ADRIAN DE LA SERNA INFANTES TUMBES                                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    URB. LA ESPERANZA MZ. N, LOTE 23 A,
ALFREDO GONZALES CASTILLO           PRIMER PISO                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                       PUERTO
ALFREDO PEREZ TRONCOSO                JR CUZCO 535 TAMBOPATA                                                           MALDONADO          24                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $38.75
                                      JR. LOS CISNES MZ.C LOTE 20 URB. SAN
ALFREDO VILCAS RAMOS                  PEDRO SURCO                                                                                                                                                          N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ALGECIRAS S.A.                        AV. JOSE PARDO NRO. 513 INT. 702                                                 MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,779.89
ALIAGA ARBILDO JULIO CESAR            JR. SAN PABLO DE LA CRUZ NRO. 189                                                TARAPOTO           13                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $149.00
ALIANZA TERRESTRE SAS                 CL 4 SUR 53 68 PISO 3.                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $725.21

ALINA MATILDE MILLA CASTRO DE MACEDO N/A                                                                                                                                                                    N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                            POTENTIAL OBLIGATIONS UNDER
ALITALIA                                                                                                                                                                                                 VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                            POTENTIAL OBLIGATIONS UNDER
ALL NIPPON AIRWAYS                                                                                                                                                                                       VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                            POTENTIAL OBLIGATIONS UNDER
ALLEGIANT AIR                                                                                                                                                                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
ALLIANCE GROUND INTERNATIONAL, LLC    6705 RED ROAD                          SUITE 700                                 CORAL GABLES       FL               33143                                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $9,750.00
ALLIED HOSPITALITY GROUP INC          PO BOX 667766                                                                    MIAMI              FL               33166-9405                                    VARIOUS            ACCOUNTS PAYABLE                                                                                  $77,942.28
ALLIED UNIVERSALSECURITY SERVICES     161 WASHINGTON AVE                                                               PHILADELPHIA       PA               19147                                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $29,279.70
ALLUS SPAIN S.L SUCURSAL DEL PERU     AV. LARCO NRO. 1301..                                                            MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $1,916,866.69
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
ALONSO CAFFERATA VIALE                FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          7/5/2019           ACCRUED AND UNPAID WAGES                                                                                 $33.05

ALTA TECNOLOGIA EN LIMPIEZA S.A.C..   AV.BENAVIDES CDRA.46 C.C.ALBORADA S                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $282,339.00
ALTO DE CASABLANCA S.A.               RUTA 68                             KM 66 CASABLANCA S/N. S/N                    CASABLANCA                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $7,695.00
ALTOMAYO PERU S.A.C.                  CAR. PANAMERICANA NORTE NRO. 3.5                                                 CHICLAYO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $33.36
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
ALVAN JOSE LUIS                       FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          6/1/2019           ACCRUED AND UNPAID WAGES                                                                                 $69.95
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
ALVAREZ CALDERON TESSIE MILAGR        FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          5/16/2019          ACCRUED AND UNPAID WAGES                                                                                 $65.45




                                                                                                                                                       3 of 69
                                                                                        20-11258-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14                Main Document
                                                                                                                             Pg 38 of 132

                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                Case No. 20-11258
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                               offset?
             Creditor Name                          Address1                 Address2     Address3           City              State               Zip              Country        Date Debt was Incurred          Basis for Claim                                                                Total Claim
ALVAREZ PAZ RONALD MANUEL             CAL. BOLOGNESI 112 MZA. H LOTE. C.P                              AREQUIPA           08                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $7.00
ALVARO CARRASCO BENAVIDES             CALLE INDEPENDENCIA 515 DPTO. 603                                                                                                                     N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

                                    URB JORGE BASADRE B-26 DTO 5 PISO
ÁLVARO GONZALO REYNOSO PAREDES      (INGRESAR POR LOS ÁNGELES DE CAYMA)                                AREQUIPA, CAYMA                                     PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
ÁLVARO JAVIER PÉREZ ZUÑIGA          AV.JAVIER PRADO ESTE N° 465                                        LIMA, SAN ISIDRO                                    PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
ALVARO RODRIGO DE QUESADA SALAZAR   LIMA.                                                              LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                        $989.95
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
ALVIS ALFREDO JOSE                  FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                         9/19/2019         ACCRUED AND UNPAID WAGES                                                                                   $5.59
                                    CALLE LOS CARDOS, URB.MIRAFLORES,
AMARYS DEL VALLE BERMUDEZ VELASQUEZ BLOQUE E9, DPRO.103                                                MIRAFLORES                                          PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                       SANTIAGO DE
AMAXONIA SAC                          AV CIRCUNVALACION GOLF LOS INC 849                               SURCO                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $5,000.80
AMAZON APART HOTEL S.A.C.             JR. ELIAS AGUIRRE NRO. 1151 LORETO                               BELEN                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,925.65

AMAZON RESORTS S.A.C.                 JR SAN PABLO DE LA CRUZ 244 TARAPOT                              TARAPOTO           13                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $3,736.78

AMAZON.COM-LOC #60457 8781 0430922 1 CENTERPOINT BLVD                                                  NEW CASTLE         DE               19720                                         VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,153.19
                                                                                                       COMODIN DE
AMDEST SA                             JUJUY 19 CORDOBA SUR.                                            PROV CORDOBA                                        ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                         $55.62
AMELIA GLADYS ARNAO MARTINEZ          JR. AYACUCHO N° 230, DPTO 401                                                                                                                        N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN

AMERICA ECONOMIA PERU S.A.C.          AV. REPUBLICA DE PANAMA NRO. 6435 U                              MIRAFLORES                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $5,630.00
AMERICA MOVIL PERU S.A.C.             AV. NICOLAS ARRIOLA 480 , URB SANTA                              LA VICTORIA                                         PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,288.26
AMERICA TAXI PIURA                    AV. CORPAC NRO. 214 - CASTILLA                                   PIURA              02                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $58.00
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AMERICAN AIRLINES                                                                                                                                                                        VARIOUS          CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

AMERICAN AIRLINES DE MEXICO, S.A. D   PASEO DE LA REFORMA NO. 300 PISO 2.                              MEXICO CITY        DF               06600           MEXICO                        VARIOUS          ACCOUNTS PAYABLE                                                                                       $8,380.00
AMERICAN CREW TRANSPORTATION LLC      1439 W 93RD ST                                                   LOS ANGELES        CA               90047-3902                                    VARIOUS          ACCOUNTS PAYABLE                                                                                      $19,350.00

AMERICAN SALES & MANAGEMENT CORP.     P.O. BOX 521305.                                                 MIAMI              FL               33152                                         VARIOUS          ACCOUNTS PAYABLE                                                                                 $163,020.96

AMERICATEL PERU S.A.                  CANAVAL Y MOREYRA 480 PISO 20, LIMA                              LIMA               06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $3.00
ANA BEATRIZ BRICEÑO COLLAO            N/A                                                                                                                                                  N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      BAYÓVAR NORTE 210 URB.
ANA CORINA MALALUPU CHIRA             PROLONGACIÓN BENAVIDES SURCO                                                                                                                          N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA CORINA ORUE ROMERO                JR. BUENAVENTURA REY N° 630 SJM                                                                                                                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA GABRIELA ARRIETA VILLENA          AV. LARCO 101 OFICINA 119                                        MIRAFLORES                                          PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA GABRIELA BACA DE ZAPATA           N/A                                                                                                                                                   N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA MARÍA APONTE PONCIANO             CALLE FRANZ LISZT N° 243, SAN BORJA.                                                                                                                  N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

                                      CALLE ANTUNEZ DE MAYOLO MZ. B LOTE
ANA MARÍA ARANDA RODRIGUEZ            40, URB. PABLO BONER. LA MOLINA                                                                                                                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA MARÍA CERDEÑA DEL AGUILA          N/A                                                                                                                                                   N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA MARIA ELEANA VALDIVIA CORRALES    N/A                                                                                                                                                   N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE JOSÉ GONZÁLES N° 775, DPTO.
ANA MARÍA OTOYA TORERO                702, URB, ARMENDARIZ.                                            MIRAFLORES                                          PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA MARIA RUDVALL DE FOX              N/A                                                                                                                                                   N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANA MARIA ZUZUNAGA SUCAPUCO
CALDERO                               AV. P THOUARS NRO. 2531                                          LINCE             06                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $61.00
                                                                                                       MIRAFLORES (LIMA-
ANA PAOLA DIEZ SUAREZ                 CAL. B. ALCEDO NRO. 197 DPTO. 301 U                              LIMA)             06                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $30.86
ANA PAULA LOPEZ VIZCARRA              N/A                                                                                                                                                  N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      JR. MONTERO ROSAS N° 955 URB. SANTA
ANA ROSA SOTO LUDEÑA                  BEATRIZ (REF. POR EL CANAL 4)                                                                                                                         N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                       N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
ANAIS LALOUETTE                       N/A                                                                                                                                                  N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
ANÁLISIS E INVESTIGACIÓN              MADRID.                                                          MADRID             28                               SPAIN                         VARIOUS          ACCOUNTS PAYABLE                                                                                       $8,760.37
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
ANDERSON WENDY ANTUINETTE             FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                         11/2/2019         ACCRUED AND UNPAID WAGES                                                                                 $145.04
ANDES EXPRESS S.A.C.                  AV. IGNACIO MERINO NRO. 1554 LINCE                               LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $5,856.05
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
ANDONAYRE CRISTHIAN DAVID             FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          8/2/2019         ACCRUED AND UNPAID WAGES                                                                                 $10.06
ANDRÉ JORGE COSSIO PERALTA            AV. DOS DE MAYO N° 1321                                                                                                                              N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
ANDREA BELEN ARGUERO ROLON            JR. HUACHO 325 URB.MOYOBAMBA                                     LURIGANCHO                                          PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                       4 of 69
                                                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                        Pg 39 of 132

                                                                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                                                                         Case No. 20-11258
                                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                       Claim subject to
                                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                            Disputed



                                                                                                                                                                                                                                                                                                       offset?
             Creditor Name                          Address1                               Address2                Address3             City            State              Zip               Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim

ANDREA LEON BARANDIARAN SANCHEZ       ALAMEDA PICAFLORES N° 161, DPTO. 203 SAN BORJA.                                           LIMA                                                PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ANGEL MACHADO                         HERNANDO DE SOTO 403                                                                      LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,008.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                              LIMA
ANGELA ARNADO MOLINA                  FLOOR SAN ISIDRO                                                                          LIMA               DEPARMENT 15046                  PERU                          3/2/2017           ACCRUED AND UNPAID WAGES                                                                              $49.16
ANGELA VALERIA CASTILLO PALOMINO      N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ANGELA YESENIA SANCHEZ RAMIREZ        N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE PACHACUTEC 711 MZ. H LT. 08 AH.
ANGELICA ANA RUMICHE RUIZ             CAMPO POLO                                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. JOSE ABELARDO QUIÑONES MZ. A LT. (REF. FRENTE A TRANSBER, CERCA AL                    LORETO, SAN JUAN
ANGELICA MAGALY MACAVILCA TELLO       5, URB. SANTA SOFÍA                   AEROPUERTO)                                         BAUTISTA.                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ANGELINA KATHERINE GONZALES
ALVARADO                              N/A                                                                                                                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CUERPO DE PAZ DEL PERU, CALLE VÍA
                                      LÁCTEA N° 132 URB. LOS GRANADOS
ANGELINE MARIE CIONE                  (REF. PARALELA AV. MANUEL OLGUÍN)                                                                                                             PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                              LIMA
ANGULO MARITZA STEPHANNY              FLOOR SAN ISIDRO                                                                          LIMA               DEPARMENT 15046                  PERU                          7/9/2019           ACCRUED AND UNPAID WAGES                                                                                $3.20
                                      CALLE LA SANTA MARIA Nº 185, PRIMER
                                      PISO (ALTURA DE LA CUADRA 6 DE LA AV.
ANIBAL MARTÍN ZUÑIGA BENAVENTE        CONQUISTADORES)                                                                                                                                                                N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

ANITA DEL CARMEN MENDOZA RODRIGUEZ N/A                                                                                                                                                                               N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   CALLE MELITON CARBAJAL MZ K LOTE 06                                                          PERU, PIURA,
ANITA DEL PILAR CARRASCO OLAYA     URB LAS MERCEDES                                                                             PIURA                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ANNY CÁROLAY ALVAREZ DELGADILLO    URB.ÑA MARÍA N-6                                                                             CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   ASOC. DE VIVIENDA LOS JARDINES DE
                                   NARANJAL MZ.A. LT. 20, I ETAPA (REF.
                                   CRUCE AV. CANTA CALLAO CON AV. LOS                                                           LIMA, SAN MARTIN
ANTHONY BLAS SIERRA                ALISOS)                                                                                      DE PORRES                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ANTONELLA RAFFO ROMERO             N/A                                                                                                                                                                               N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

                                      JR. LAS MILENRAMAS N° 728 URB. LAS                                                        SAN JUAN DE
ANTONIO EDILBERTO LUYO QUIROZ         FLORES ( REF: ALTURA DEL PARADERO 15)                                                     LURIGANCHO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                                SANTIAGO DE
ANTONIO ENZO CANONICO OLIVA           AV. CAMINOS DEL INCA NRO. 1539 URB.                                                       SURCO              06               9999            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $66.02
ANTONIO PETROVICH RAMOS ORTIZ         N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      SETOR DE INDÚSTRIA DE
                                      ABASTECIMENTO (SIA), TRECHO 05, ÁREA
ANVISA - AGÊNCIA NACIONAL DE          ESPECIAL 57, BRASÍLIA/DF, CEP 71.205-
VIGILÂNCIA SANITÁRIA                  050.                                                                                                                                                                           N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      SETOR DE INDÚSTRIA DE
                                      ABASTECIMENTO (SIA), TRECHO 05, ÁREA
ANVISA - AGÊNCIA NACIONAL DE          ESPECIAL 57, BRASÍLIA/DF, CEP 71.205-
VIGILÂNCIA SANITÁRIA                  050.                                                                                                                                                                           N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ANVISA - AGÊNCIA NACIONAL DE
VIGILÂNCIA SANITÁRIA                                                                                                                                                                                                 N/A             PENDING LITIGATION          X             X             X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                              LIMA
ANYELA JUAREZ AMPUERO                 FLOOR SAN ISIDRO                                                                          LIMA               DEPARMENT 15046                  PERU                          3/2/2017           ACCRUED AND UNPAID WAGES                                                                              $67.58
AOM SUMINISTROS INDUSTRIALES S.A.C    AV. JAVIER PRADO ESTE NRO. 5908                                                           LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $403.77
APARTAMENTS HOTELES AMY E.I.R.L       LOS FRUTALES 474                                                                          IQUITOS            22                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $177.39
                                      CALLE GONZALES LARRANAGA 265 URB
APOYO CONSULTORIA S.A.C.              SA                                                                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $9,055.64
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                              LIMA
ARCE CYNTHIA VIRGINIA                 FLOOR SAN ISIDRO                                                                          LIMA               DEPARMENT 15046                  PERU                          7/4/2019           ACCRUED AND UNPAID WAGES                                                                                $7.64
AREAS S.A.U.                          AVENIDA DIAGONAL 579-585                                                                  BARCELONA                                           SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $53,373.17
AREAS US OHM LAX, JV, LLC             5301 BLUE LAGOON DR STE 690                                                               MIAMI              FL               33126-7034                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $146.21
AREAS USA MIA LLC                     5301 BLUE LAGOON DR STE 690                                                               MIAMI              FL               33126-7034                                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $14,847.09

ARELLANO INVESTIGACION DE MARKETING AV.PASEO DE LA REPUBLICA 3952 - MIR                                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,566.51
ARIEL DEL PLATA S A                 ESMERALDA 1366                                                                              CAPITAL FEDERAL                                     ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                   $15,738.80
ARIETE SEGURIDAD S.A.               CALLE INDUSTRIAS 51.                                                                        ALCORCON                                            SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $9,513.20
                                    JR. LADISLAO ESPINAR NRO. 529 - TERCER
ARIK MATHEW VIDAL BRICEÑO           PISO - OFICINA 25                                                                                                                                                                N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                                EMILIO SAN
                                                                                                                                MARTIN
ARKANITA TOURS E.I.R.LTDA.            JIRON AUGUSTO B. LEGUIA NO 598                                                            (TAMANGO)          22                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1.08
ARLIZ BEATRIZ FERNANDEZ CHOQUE        JIRON CHOTA 939                                                                           LIMA CERCADO                                        PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ARMANDO FABBRI GARCIA                 N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ARNALDO NICOLAS SUCLLA ZAMALLOA       URB. LAS ORQUIDEAS A-15                 (REF. FRENTE AL COLEGIO FLEMING)                                                                                                      N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ARQUILOG PROYECCIÓN & SERVICIO        AV. SANTA ANITA 384 URB. VILLA
EMPRESARIAL SAC                       MARINA , CHORRILLOS                                                                       LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                              LIMA
ARREDONDO CLAUDIA CRISTINA            FLOOR SAN ISIDRO                                                                          LIMA               DEPARMENT 15046                  PERU                          9/19/2019          ACCRUED AND UNPAID WAGES                                                                                $5.59
                                                                                                                                MIRAFLORES
ARRENDAMIENTOOPERATIVO CIB SAC.       AV. LARCO NRO. 1301 INT. 1602                                                             (LIMA)                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,869.53




                                                                                                                                                                5 of 69
                                                                                                    20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                            Pg 40 of 132

                                                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                                                            Case No. 20-11258
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                                             offset?
             Creditor Name                          Address1                             Address2     Address3              City           State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                      AV. ROQUE SAENZ PEÑA 1119 3° PISO,
ARROJO MYRIAM CLAUDIA Y OTRO          ESCS. 322/6                                                                  CABA                                                ARGENTINA                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
ARTADI JAVIER ADOLFO                  FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          5/1/2019           ACCRUED AND UNPAID WAGES                                                                                $191.90
ARTEMIO JANQUI GUZMÁN                 N/A                                                                                                                                                              N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ARTEVIR S.A.                          RAMBLA REP.DE MEXICO 6079                                                    CARRASCO                                            URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $151.00

ARTURO FERNANDO MANDACA LECHUGA       N/A                                                                                                                                                              N/A              PENDING LITIGATION             X            X              X                                     UNKNOWN
ARTURO MELGAREJO PEÑAHERRERA          AV. TOMAS MARSANO N° 2027                                                                                                                                        N/A              PENDING LITIGATION             X            X              X                                     UNKNOWN
ASECNA                                75 RUE DE LA BOETIE-75008             DAKAR.                                 DAKAR                                               SENEGAL                       VARIOUS            ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED
A-SERVICES E.I.R.L.                   CAL. LAS BEGONIAS NRO. 2701                                                  LINCE                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $328.29

ASIRU SA DE CV.                       AV LA LUNA MZN 5 LOTE 2 DEPTO 4 REG                                          CANCUN                                              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $966.38
ASOC. DE TRANSPORTISTAS DE TAXIS NO   AEROPUERTO INT'L MANCO CAPAC                                                 JULIACA            21                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $12.33
ASOCIACIÓN ATENEA                     AV. JAVIER PRADO ESTE N° 465                                                 SAN ISIDRO                                          PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN

ASOCIACION DE EMPRESAS DE TRASNPORT CAL. SCHELL NRO. 319 INT. 703                                                  MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,641.00
ASOCIACIÓN PERUANA DE CIENCIAS
JURÍDICAS                           AV. CÉSAR VALLEJO 503                                                          LINCE.                                              PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

ASOCIACION PERUANA DE EMPRESAS AERE AV. JUAN DE ARONA 781 SN ISIDRO                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,800.00
ASOCIACION UNITED SKY CAP           AV.JOSE PARDO # 513                                                            MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,933.42
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                   LIMA
ASTORNE LORENA                      FLOOR SAN ISIDRO                                                               LIMA               DEPARMENT 15046                  PERU                         11/20/2019          ACCRUED AND UNPAID WAGES                                                                               $8,012.45
ASTRID ALESSANDRA LOAIZA VENERO     N/A                                                                                                                                                                N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ASTRID KARINA VENERO JIMENEZ        N/A                                                                                                                                                                N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ATIPAX MUNDO S.A.C                  AV. LARCO NRO. 759                                                             MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $25,717.48
                                                                                                                   MIRAFLORES(LIMA-
ATIPAX PERU TOUR OPERADOR S.AC.       AV. LARCO NRO. 759 LIMA - LIMA - MI                                          LIMA)                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $53,012.66
ATN VIAJES SA                         NUEVA TAJAMAR 481                                                            PROVIDENCIA      13                 6640000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                           $3.00
ATTON SAN ISIDRO S.A.C.               AV. JORGE BASADRE 595.                                                       SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $52,238.76
ATTON VITACURA S.P.A.                 AVENIDA VITACURA 3201                                                        VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                           $0.01
AUDIRE INVERSIONES E.I.R.L.           P REPUBLICA NRO. 5610 DPTO. 303                                              MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $230.54
AUSA OPERACIONES LOGISTICAS S.A.      AV. SANTA CRUZ NRO. 474                                                      LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $12,458.63
                                                                                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
AUSTRIAN AIRLINES                                                                                                                                                                                    VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
AUTOSERVICIOS LAS PALMERAS E.I.R.L.   AV. BOLOGNESI NRO. 588.                                                      TACNA              10                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $6.00
AVESCO S.A.                           CALLE 24 Z 24 51                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $594.59
AVIAM LIMITED AERO INTERNATIONAL      PUNTA CANA INTERNATIONAL AIRPORT                                             PUNTA CANA                                          DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE                                                                                      $75,208.12
AVIATION SAFEGUARDS                   PO BOX 27588                                                                 NEW YORK           NY               10087-7588                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $14,118.77
                                      AV. CANAVAL Y MOREYRA NRO. 766
AVIATION SECURITY GROUP SAC.          DPTO                                                                         SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $227,825.51
AVID AIRLINE PRODUCTS                 72 JOHNNYCAKE HILL ROAD               MIDDLETOWN                             MIDDLETOWN         CT        02842                                                VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,080.00
AVID ARLINE PRODUCTS                  72 JOHNNYCAKE HILL ROAD               MIDDLETOWN                             MIDDLETOWN         CT        02842                                                VARIOUS            ACCOUNTS PAYABLE                                                                                  $68,215.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
AVILA LEIDY ROSA MARIA                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          1/15/2019          ACCRUED AND UNPAID WAGES                                                                               $7.41
AVIO S.A..                            NUEVA PROVIDENCIA 1201.                                                      PROVIDENCIA                                         CHILE                          VARIOUS           ACCOUNTS PAYABLE                                                                                 $370,227.72
AVLA (AS L/C ISSUER OF L/C NO.        CALLE LAS BEGONIAS 415- PISO 3, SAN                                                                                                                                               UNCOLLATERALIZED STANDBY
P3012019015627)                       ISIDRO                                                                       LIMA                                                PERU                          06/27/19           LETTER OF CREDIT               X             X                                                 $8,000,000.00
AVLA (AS L/C ISSUER OF L/C NO.        CALLE LAS BEGONIAS 415- PISO 3, SAN                                                                                                                                               UNCOLLATERALIZED STANDBY
P3012019017079)                       ISIDRO                                                                       LIMA                                                PERU                          10/14/19           LETTER OF CREDIT               X             X                                                 $8,000,000.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
AWUAPARA MATEO ALFREDO                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          6/20/2019          ACCRUED AND UNPAID WAGES                                                                                   $5.59
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
AYLLON ANGELICA MARIA                 FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          10/2/2019          ACCRUED AND UNPAID WAGES                                                                                $123.94
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
AYMA GIUSEPPE                         FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          8/9/2019           ACCRUED AND UNPAID WAGES                                                                                $238.26
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
BACHHANI RIMMA ALEJANDRA              FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          6/15/2019          ACCRUED AND UNPAID WAGES                                                                                   $3.73
BACKGROUND CONSULTORES S.A.C.         CAL. JORGE MUELLE NRO. 200 RES. TOR                                          LIMA                                                PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                      $22,001.54
BAHAMAS CUSTOMS                       LYNDEN PINDLING INTL AIRPORT.                                                NASSAU                                              BAHAMAS                        VARIOUS           ACCOUNTS PAYABLE                                                                                      $10,183.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
BAILA JORDAN GIANCARLO                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          9/6/2019           ACCRUED AND UNPAID WAGES                                                                                 $97.79
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
BALABARCA ASTRID CAROLINA             FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          7/12/2019          ACCRUED AND UNPAID WAGES                                                                                 $75.52
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
BALAREZO JONATHAN MAURICIO            FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          9/17/2019          ACCRUED AND UNPAID WAGES                                                                                $119.55
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
BALLON NATALIA PAOLA                  FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT        15046           PERU                          8/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $83.83
BANCO AZTECA DEL PERU S.A.            AV. LARCO NRO. 663                                                           MIRAFLORES         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $141.42

BANCO CENCOSUD S.A.                   AV. BENAVIDES NRO. 1555 URB. SAN AN                                          MIRAFLORES         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $14,196.18
BANCO CONTINENTAL                     AV. REPUBLICA DE PANAMA 3055                                                 LIMA                                15036           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $668,667.01
BANCO DE COMERCIO                     AV. CANAVAL Y MOREYRA NRO. 452                                               SAN ISIDRO         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $381.19
BANCO DE CREDITO DEL PERU             AV CENTENARIO 156                     LA MOLINA                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $2,080,403.41
BANCO DE CREDITO E INVERSIONES        AGUSTINAS 1161, 70 PISO               SANTIAGO CENTRO                        SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $92.84
BANCO DE LA MICROEMPRESA S.A.         AV.9 DE DICIEMBRE 280                                                        LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $119.67




                                                                                                                                                   6 of 69
                                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                        Pg 41 of 132

                                                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                                                         Case No. 20-11258
                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                      offset?
            Creditor Name                          Address1                           Address2     Address3             City            State               Zip              Country        Date Debt was Incurred        Basis for Claim                                                                Total Claim
BANCO DE LA NACION                  AV.NICOLAS DE PIEROLA S/N                                                   LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                $169,670.97
BANCO FALABELLA PERU S.A            CAL. CHINCHON NRO. 1060                                                     SAN ISIDRO         06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                $118,835.30
BANCO GNB PERU S.A.                 LAS BEGONIAS 415                                                            SAN ISIDRO         06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                  $3,880.03
                                    AV.RICARDO RIVERA NAVARRETE 600
BANCO INTERAMERICANO DE FINANZAS    SAN                                                                         LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                 $55,196.84
                                    LA VICTORIA, AV. CARLOS VILLARAN NR.
BANCO INTERNACIONAL DEL PERU-INTERB 140                                                                         LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                $587,637.30
BANCO PICHINCHA                     AV.RICARDO PALMA 278 MIRAFLORES                                             LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $1,149.80
BANCO RIO DE LA PLATA S.A.          BARTOLOME MITRE 480                                                         BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                    $362.82
BANCO SANTANDER - CHILE             BANDERA 140                                                                 SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $5,200.13
BANK OF AMERICA                     PABLO LEON                           100 N TRYON ST                         CHARLOTTE          NC               28255                                         VARIOUS         DERIVATIVE CONTRACT (FUEL)    X            X                             X                      $445,719.38
                                    AV. LARCO 1250 MZ. B LT. URB. LOS
                                    PINOS (REF. PASANDO SUNARP ANTES DE
BARBARA INGRIT CASTRO ESCOBEDO      FATIMA)                                                                                                                                                         N/A           PENDING LITIGATION            X            X              X                                      UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
BARRANTES ANDREA ROSSANNA           FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          6/7/2019        ACCRUED AND UNPAID WAGES                                                                             $24.29
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
BARREDA LUIS MIGUEL                 FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                         4/24/2019        ACCRUED AND UNPAID WAGES                                                                              $7.08
BASILIO KLONIS & CIA S.A.           AVENIDA COLOMBIA 4 OESTE 39 CALI                                            CALI                                                COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $55.86
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
BASTIDAS JEREMY ARMANDO             FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT        15046           PERU                         11/15/2019       ACCRUED AND UNPAID WAGES                                                                            $123.16
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
BASTIDAS JOSE MIGUEL                FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT        15046           PERU                         10/22/2019       ACCRUED AND UNPAID WAGES                                                                             $91.29
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
BAUTISTA JEAN PIERRE                FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT        15046           PERU                          5/1/2019        ACCRUED AND UNPAID WAGES                                                                            $133.68
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
BAUTISTA YUVICA JAYSUNIA            FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT        15046           PERU                         1/30/2019        ACCRUED AND UNPAID WAGES                                                                             $13.20
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
BAZAN MARJOHRY KAROL                FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT        15046           PERU                         11/14/2019       ACCRUED AND UNPAID WAGES                                                                              $3.73
BCD TRAVEL S.A.                     AV JAVIER PRADO 6320 LA MOLINA                                              LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                $121,884.28
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01235418)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          11/22/19        LETTER OF CREDIT              X             X                                                     $6,398.51
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01272784)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          03/29/19        LETTER OF CREDIT              X             X                                                   $210,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01350714)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          10/02/19        LETTER OF CREDIT              X             X                                                     $2,617.57
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01361996)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          10/30/19        LETTER OF CREDIT              X             X                                                     $6,398.51
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01373128)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          01/28/20        LETTER OF CREDIT              X             X                                                     $3,839.11
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01383852)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          02/13/14        LETTER OF CREDIT              X             X                                                    $28,584.77
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01385702)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          01/29/20        LETTER OF CREDIT              X             X                                                     $2,617.57
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01432677)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          07/26/19        LETTER OF CREDIT              X             X                                                     $2,530.32
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01444676)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          08/17/18        LETTER OF CREDIT              X             X                                                     $2,559.40
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01447674)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          09/25/14        LETTER OF CREDIT              X             X                                                     $4,435.33
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01457013)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          09/26/18        LETTER OF CREDIT              X             X                                                     $2,617.57
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01514098)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          06/15/16        LETTER OF CREDIT              X             X                                                    $21,898.32
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01594565)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          12/03/19        LETTER OF CREDIT              X             X                                                     $6,543.93
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01707599)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                 $2,200,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709353)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                     $2,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709354)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                    $14,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709355)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                    $15,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709356)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                     $5,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709359)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                    $35,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709360)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                    $70,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709361)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                    $10,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709364)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                    $75,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                               UNCOLLATERALIZED STANDBY
01709365)                           JUAN DE ARONA 893, SAN ISIDRO                                               LIMA                                                PERU                          05/29/20        LETTER OF CREDIT                            X                                                   $880,000.00




                                                                                                                                                7 of 69
                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                        Pg 42 of 132

                                                                                                                  In re Latam Airlines Perú S.A.
                                                                                                                        Case No. 20-11258
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                      offset?
               Creditor Name                        Address1          Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                             Total Claim
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01711831)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/29/20           LETTER OF CREDIT                          X                                                        $40,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01716628)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/29/20           LETTER OF CREDIT            X             X                                                         $6,311.26
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01731048)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/06/20           LETTER OF CREDIT            X             X                                                         $6,456.68
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01739137)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/09/17           LETTER OF CREDIT            X             X                                                         $1,047.03
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01747495)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/09/19           LETTER OF CREDIT            X             X                                                         $9,923.22
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01751235)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          06/03/19           LETTER OF CREDIT            X             X                                                        $12,360.76
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01754819)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/17/19           LETTER OF CREDIT            X             X                                                         $9,923.22
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01755349)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/29/19           LETTER OF CREDIT            X             X                                                         $3,395.28
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01755841)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          06/05/19           LETTER OF CREDIT            X             X                                                        $14,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01757829)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          06/03/19           LETTER OF CREDIT            X             X                                                         $3,795.48
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01758758)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          07/06/17           LETTER OF CREDIT            X             X                                                          $557.83
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01767674)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/03/17           LETTER OF CREDIT                          X                                                        $19,636.16
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01768023)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          07/09/19           LETTER OF CREDIT            X             X                                                   $404,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01771195)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/12/19           LETTER OF CREDIT            X             X                                                          $727.10
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01779646)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/06/20           LETTER OF CREDIT            X             X                                                        $12,019.40
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01779930)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/28/18           LETTER OF CREDIT            X             X                                                        $11,850.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794006)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/30/18           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794007)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/24/19           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794008)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/30/18           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794010)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/30/18           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794011)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/30/18           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794012)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/30/18           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794015)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/30/18           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01794016)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/24/19           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01796733)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $2,750.37
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01800510)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/02/19           LETTER OF CREDIT            X             X                                                         $2,394.19
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01800516)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/01/19           LETTER OF CREDIT            X             X                                                         $2,816.22
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01800520)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/01/19           LETTER OF CREDIT            X             X                                                         $2,816.22
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01800525)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $3,775.64
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01800527)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $2,750.37
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01814265)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01815292)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/22/19           LETTER OF CREDIT            X             X                                                         $3,810.02
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01815293)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/22/19           LETTER OF CREDIT            X             X                                                        $24,721.52
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01816149)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01816151)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01817884)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01817889)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $4,886.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01817896)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $4,886.14




                                                                                                                              8 of 69
                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                        Pg 43 of 132

                                                                                                                  In re Latam Airlines Perú S.A.
                                                                                                                        Case No. 20-11258
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                      offset?
               Creditor Name                        Address1          Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                             Total Claim
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01822828)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/03/19           LETTER OF CREDIT            X             X                                                         $6,543.93
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01823902)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/03/19           LETTER OF CREDIT            X             X                                                        $65,439.32
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01827887)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/08/20           LETTER OF CREDIT            X             X                                                         $3,952.58
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01827889)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/08/20           LETTER OF CREDIT            X             X                                                        $10,531.32
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01827890)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/08/20           LETTER OF CREDIT            X             X                                                        $25,201.26
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01827892)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/08/20           LETTER OF CREDIT            X             X                                                         $1,681.50
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01827893)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/08/20           LETTER OF CREDIT            X             X                                                        $19,880.64
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01827894)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/08/20           LETTER OF CREDIT            X             X                                                         $3,681.60
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01832205)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/08/20           LETTER OF CREDIT            X             X                                                          $577.02
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01844678)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/23/20           LETTER OF CREDIT            X             X                                                        $14,309.40
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01865876)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/23/20           LETTER OF CREDIT            X             X                                                   $130,878.63
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01865884)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/02/18           LETTER OF CREDIT            X             X                                                         $3,319.37
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01875857)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/28/18           LETTER OF CREDIT            X             X                                                         $3,319.37
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01880743)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          06/08/18           LETTER OF CREDIT            X             X                                                         $1,191.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01902522)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          07/11/19           LETTER OF CREDIT            X             X                                                   $192,276.42
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01915671)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/10/18           LETTER OF CREDIT            X             X                                                         $4,633.10
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01922108)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/24/18           LETTER OF CREDIT            X             X                                                         $2,486.69
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01922842)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/26/18           LETTER OF CREDIT            X             X                                                        $72,215.92
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01931465)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/30/19           LETTER OF CREDIT            X             X                                                         $8,725.24
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01931852)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/24/19           LETTER OF CREDIT            X             X                                                        $49,006.78
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01933340)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/23/18           LETTER OF CREDIT            X             X                                                         $2,443.33
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01935104)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/23/20           LETTER OF CREDIT            X             X                                                          $473.79
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01935108)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/23/20           LETTER OF CREDIT            X             X                                                          $294.37
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01942973)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/30/19           LETTER OF CREDIT            X             X                                                        $62,530.90
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01952669)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/22/19           LETTER OF CREDIT            X             X                                                         $2,617.57
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01962924)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/16/19           LETTER OF CREDIT            X             X                                                        $34,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01962926)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/16/19           LETTER OF CREDIT            X             X                                                   $220,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01962928)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/16/19           LETTER OF CREDIT            X             X                                                        $14,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01963549)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/02/20           LETTER OF CREDIT            X             X                                                         $5,037.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966855)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/28/20           LETTER OF CREDIT            X             X                                                         $1,215.92
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966857)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/28/20           LETTER OF CREDIT            X             X                                                         $1,945.44
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966858)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/28/20           LETTER OF CREDIT            X             X                                                         $1,215.92
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966860)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/28/20           LETTER OF CREDIT            X             X                                                         $1,945.44
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966861)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/28/20           LETTER OF CREDIT            X             X                                                         $1,753.72
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966863)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/28/20           LETTER OF CREDIT            X             X                                                         $1,215.92
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966864)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $1,215.92
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966868)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $1,215.92
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01966870)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $1,215.90




                                                                                                                              9 of 69
                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                        Pg 44 of 132

                                                                                                                  In re Latam Airlines Perú S.A.
                                                                                                                        Case No. 20-11258
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                      offset?
               Creditor Name                        Address1          Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                             Total Claim
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01974050)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/03/20           LETTER OF CREDIT                          X                                                        $55,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01974057)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/29/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01979076)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/25/19           LETTER OF CREDIT            X             X                                                          $129.48
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01979082)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/25/19           LETTER OF CREDIT            X             X                                                          $995.66
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01979083)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/22/19           LETTER OF CREDIT            X             X                                                          $231.78
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01981477)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01982895)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/04/19           LETTER OF CREDIT            X             X                                                        $42,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01984307)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/29/20           LETTER OF CREDIT            X             X                                                   $100,107.61
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01985536)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987328)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $2,037.98
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987340)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $5,953.82
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987341)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                          $618.65
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987343)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                          $764.40
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987347)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $1,320.28
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987352)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                          $382.18
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987353)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $2,253.14
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987356)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $2,151.05
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987357)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                          $382.18
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987358)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                          $764.40
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987360)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                          $382.18
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987361)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $1,222.19
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987363)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $1,124.41
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987364)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                          $764.36
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987366)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $3,249.73
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01987372)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $1,343.22
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01990254)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/13/20           LETTER OF CREDIT            X             X                                                   $107,829.45
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01990897)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/13/20           LETTER OF CREDIT            X             X                                                        $78,527.18
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991690)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $1,919.78
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991691)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                          $668.46
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991692)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $3,075.54
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991693)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $4,164.63
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991694)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $1,845.13
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991695)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $2,750.37
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991696)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $7,069.92
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991734)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $1,822.63
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991737)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $1,845.01
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991738)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $4,131.91
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991739)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $1,822.66




                                                                                                                           10 of 69
                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                        Pg 45 of 132

                                                                                                                  In re Latam Airlines Perú S.A.
                                                                                                                        Case No. 20-11258
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                      offset?
               Creditor Name                        Address1          Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                             Total Claim
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
01991740)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/30/20           LETTER OF CREDIT            X             X                                                         $2,187.66
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02011342)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/11/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02013695)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          06/03/19           LETTER OF CREDIT            X             X                                                         $4,893.46
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02019334)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          06/14/19           LETTER OF CREDIT            X             X                                                        $20,773.41
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02032895)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          07/23/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02037289 )                            JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          07/20/18           LETTER OF CREDIT            X             X                                                         $4,633.10
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02041046)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/14/19           LETTER OF CREDIT            X             X                                                        $13,444.20
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02041396)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/16/19           LETTER OF CREDIT            X             X                                                        $10,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02042837)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/21/19           LETTER OF CREDIT            X             X                                                        $13,397.39
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02042946)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/05/19           LETTER OF CREDIT            X             X                                                         $4,633.10
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043914)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $1,449.27
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043923)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/22/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043930)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/22/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043933)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/22/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043937)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          06/20/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043938)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $1,447.40
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043940)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $2,535.70
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043942)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $1,180.41
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043944)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/27/20           LETTER OF CREDIT            X             X                                                         $1,180.41
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02043946)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          08/22/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02049021)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/21/18           LETTER OF CREDIT            X             X                                                         $6,025.07
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02052441)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/11/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02065217)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/03/19           LETTER OF CREDIT            X             X                                                          $270.39
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02065218)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          05/03/19           LETTER OF CREDIT            X             X                                                          $399.06
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02065220)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          09/30/18           LETTER OF CREDIT            X             X                                                          $497.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02065839)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/23/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02065993)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/19/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02067558)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/25/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071471)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/04/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071478)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/04/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071481)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/04/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071482)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/04/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071484)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/04/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071485)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/04/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071486)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/06/20           LETTER OF CREDIT            X             X                                                         $1,049.26
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071487)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/06/20           LETTER OF CREDIT            X             X                                                         $1,743.97
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071488)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/04/19           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071490)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/06/20           LETTER OF CREDIT            X             X                                                         $1,949.68




                                                                                                                           11 of 69
                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                        Pg 46 of 132

                                                                                                                  In re Latam Airlines Perú S.A.
                                                                                                                        Case No. 20-11258
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                      offset?
               Creditor Name                        Address1          Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                             Total Claim
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02071870)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/30/19           LETTER OF CREDIT            X             X                                                   $125,387.84
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02073485)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/11/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02073486)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          11/11/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02074116)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/18/18           LETTER OF CREDIT            X             X                                                   $136,409.27
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02078418)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/24/19           LETTER OF CREDIT            X             X                                                         $2,457.61
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02081229)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          10/30/19           LETTER OF CREDIT            X             X                                                        $60,407.76
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02084125)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                        $39,764.34
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02084126)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $1,809.05
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02084127)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                         $3,375.06
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02084130)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                        $10,390.94
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02084145)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/05/19           LETTER OF CREDIT            X             X                                                        $61,558.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02086146)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/10/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02091571)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/26/19           LETTER OF CREDIT            X             X                                                        $78,796.27
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02093521)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          12/27/19           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02095687)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/06/20           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02098898)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/15/20           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02102232)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/21/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02103814)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/24/20           LETTER OF CREDIT            X             X                                                        $25,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02103817)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/24/20           LETTER OF CREDIT            X             X                                                        $50,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02104536)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/03/20           LETTER OF CREDIT            X             X                                                         $1,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02104542)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/28/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02105971)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          01/29/20           LETTER OF CREDIT            X             X                                                         $7,400.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02113399)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/19/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02115563)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02115732)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/23/20           LETTER OF CREDIT            X             X                                                          $399.06
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02115863)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/23/20           LETTER OF CREDIT            X             X                                                          $497.83
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02115864)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/23/20           LETTER OF CREDIT            X             X                                                          $270.39
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02115867)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $1,834.50
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02115868)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          02/27/20           LETTER OF CREDIT            X             X                                                         $1,146.54
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02117524)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/02/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02117525)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/02/20           LETTER OF CREDIT            X             X                                                 $8,000,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02121848)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/12/20           LETTER OF CREDIT            X             X                                                        $39,764.30
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02121851)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/12/20           LETTER OF CREDIT            X             X                                                         $1,809.05
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02121869)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/12/20           LETTER OF CREDIT            X             X                                                         $3,375.06
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02121874)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/12/20           LETTER OF CREDIT            X             X                                                        $10,390.94
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02121876)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          03/12/20           LETTER OF CREDIT            X             X                                                        $61,558.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02125873)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/06/20           LETTER OF CREDIT            X             X                                                         $5,000.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                 UNCOLLATERALIZED STANDBY
02125874)                             JUAN DE ARONA 893, SAN ISIDRO                             LIMA                                               PERU                          04/06/20           LETTER OF CREDIT            X             X                                                         $5,000.00




                                                                                                                           12 of 69
                                                                                       20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                              Pg 47 of 132

                                                                                                                         In re Latam Airlines Perú S.A.
                                                                                                                               Case No. 20-11258
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                             offset?
               Creditor Name                         Address1               Address2     Address3             City             State           Zip                 Country        Date Debt was Incurred            Basis for Claim                                                             Total Claim
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                        UNCOLLATERALIZED STANDBY
02125877)                             JUAN DE ARONA 893, SAN ISIDRO                                   LIMA                                                PERU                          04/06/20           LETTER OF CREDIT            X             X                                                         $8,368.03
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                        UNCOLLATERALIZED STANDBY
02125878)                             JUAN DE ARONA 893, SAN ISIDRO                                   LIMA                                                PERU                          04/06/20           LETTER OF CREDIT            X             X                                                        $14,715.82
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                        UNCOLLATERALIZED STANDBY
02125879)                             JUAN DE ARONA 893, SAN ISIDRO                                   LIMA                                                PERU                          04/06/20           LETTER OF CREDIT            X             X                                                        $15,297.15
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                        UNCOLLATERALIZED STANDBY
02126757)                             JUAN DE ARONA 893, SAN ISIDRO                                   LIMA                                                PERU                          01/08/20           LETTER OF CREDIT            X             X                                                         $1,077.18
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                        UNCOLLATERALIZED STANDBY
02127502)                             JUAN DE ARONA 893, SAN ISIDRO                                   LIMA                                                PERU                          01/08/20           LETTER OF CREDIT            X             X                                                         $1,077.00
BCP (AS L/C ISSUER OF L/C NO. D193-                                                                                                                                                                        UNCOLLATERALIZED STANDBY
02128303)                             JUAN DE ARONA 893, SAN ISIDRO                                   LIMA                                                PERU                          04/13/20           LETTER OF CREDIT            X             X                                                   $637,594.46
BE MKT WORLD E.I.R.L.                 CAL.JOSE GALVEZ 692                                             MIRAFLORES          06                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $16,691.26
BEATRIZ ELVIRA LUJAN BUSTINZA DE CE   JR. TACNA NRO. 295 BRR. CENTRAL                                 PUNO                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $1,350.00
BEJARANO RUIZ EDUARDO                 CAL. LOS HALCONES NRO. 580 DPTO. 7                              SURQUILLO           06                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $154.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BELTRAN FRIEDA SAMANTHA               FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          7/2/2019           ACCRUED AND UNPAID WAGES                                                                              $87.73
BENIGNO BALDION RAMIREZ               AV. SAAVEDRA PINON NRO. 2401 LIMA                               LIMA                06                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $83.00
BERNARDO HERNAN MATELUNA BREUER       VANDERGHEN 306                                                  MIRAFLORES                                          PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BERRIOS JULIO ERICK STEWARD           FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          3/1/2019           ACCRUED AND UNPAID WAGES                                                                              $10.50
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BERTIAM VASQUEZ SOLORZANO             FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          1/2/2019           ACCRUED AND UNPAID WAGES                                                                              $69.89
                                      AAHH TIERRA PROMETIDA X-10 , TICA
BETTY HUAYTA VILLACORTA               TICA                                                            CUZCO                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
BETTY MARCELA VASSALLO SAMAME         AV. BRASIL N° 1099 DPTO 101.                                    JESUS MARIA                                         BRAZIL                           N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
BEXZA FIDELA HUMIRE MAMANI            N/A                                                                                                                                                  N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                      MAGDALENA DEL
BGG COSTA S.A.C.                      JR. TOMAS RAMSEY NRO. 114.                                      MAR                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $12,916.25
BILINGUAL S.A.C.                      AV. PASEO DE LA REPUBLICA NRO 3195                              SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $41,130.74
                                                                                                      SANTIAGO DE
BINNA CORPORATION SAC                 CALLE MONTE ROSA 168 OF. 05                                     SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $7,922.75
BKAL S.A.S                            CARRERA 25 A 1                                                  MEDELLIN            05                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,296.96

BL SERVICIO & CALIDAD S.A.C           CAL.10 MZA. B LOTE. 8                                           VILLA EL SALVADOR                                   PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $76,438.67
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BLADY ORMACHEA SALDIVAR               FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          5/11/2016          ACCRUED AND UNPAID WAGES                                                                              $45.71
                                      AV. ARAMBURU CDA3 206 C.H.
BLANCA DEL PILAR IBEROS GUEVARA       BARBONCI                                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,531.69
                                      CALLE JORGE MUELLE N° 356, URB.
BLANCA FIORELLA VEGA LA ROSA          TORRES DE LIMATAMBO SAN BORJA                                   LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
BLANCA PAULA DE LOURDES BAUTISTA      RESIDENCIAL JULIO C. TELLO BLOCK 5                              CASTILLA, SAN
CASTAÑEDA                             DPTO. 404                                                       MIGUEL                                              MEXICO                           N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BLAS JOAO CHRISTOPHER                 FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          5/2/2019           ACCRUED AND UNPAID WAGES                                                                               $50.34
BLUE MARLIN BEACH CLUB S.A.           AV. 28 DE JULIO 151                                             MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $74,022.21
BLUE STAR TRANSPORTE E TURISMO EIRE   RUA MACHADINHO 83.                                              CANOAS                                              BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $818.68
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BOCANEGRA EDER MIGUEL                 FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          4/18/2019          ACCRUED AND UNPAID WAGES                                                                                $4.85
BONAIR S.A.C                          CAL. LOS HALCONES NRO. 472                                      SURQUILLO           06        9999                  PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                        $1.65

BONNA TOURS S.A.C.                    CAL. CHINCHOM NRO. 830 INT. 501 URB                             LIMA                06            27                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $29.50
BONSURCO S.A.C.                       CAL. LOS HALCONES NRO. 472 (ALTURA                              SURQUILLO                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $19,155.00
BORIOTTI MARIA FERNANDA Y OTROS       AVALOS 2172 PB 4                                                CABA                                                ARGENTINA                       N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
BORIS ALENCASTRE YAÑEZ                CALLE. JOSE GONZALES                                                                                                                                N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
BORIS TITO JAVIER ZLATAR VINELLI      AV. LEON VELARDE NRO. 515                                       TAMBOPATA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,240.00
BOTICA TORRES DE LIMATAMBO S.A.C.     AV. SAN LUIS 2022 SAN BORJA                                     LIMA                06        9999                  PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $5.00
BOTICAS DEL ORIENTE S.A.C.            CAL. MORONA NRO. 408                                            IQUITOS             22                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $4.00
BOTICAS FASA S. A.                    CALLE VICTOR ALZAMORA 147                                       LIMA                06                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $4.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BRACAMONTE FIORELLA                   FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          8/16/2019          ACCRUED AND UNPAID WAGES                                                                              $24.01
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BRACAMONTE LESMA FIORELLA             FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          8/16/2019          ACCRUED AND UNPAID WAGES                                                                            $4,219.27
BRANDTEAM COMUNICACIONES SAC          126 ALFREDO NOVOA                                               LIMA                                                PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                    $4,130.41
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BRAVO RENATO JOSE                     FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                               $61.69
BREAK'S CAFE S.R.L                    AV. ANGAMOS OESTE NRO. 732                                      MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,372.00
BRENDA CUADROS NAVARRO                CALLE INDEPENDENCIA 515 DPTO. 603                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
BRENDA PAHOLA RAMIREZ PAIMA           CALLE SEÑOR DE LOS MILAGROS 668                                                                                                                     N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BRICEÑO KARIN                         FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          9/21/2019          ACCRUED AND UNPAID WAGES                                                                             $127.07
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
BRICEÑO MARIA BELEN                   FLOOR SAN ISIDRO                                                LIMA                DEPARMENT 15046                 PERU                          7/15/2019          ACCRUED AND UNPAID WAGES                                                                              $65.40

BRIDGET S.A.C.                        CAL. OCHARAN NRO. 211 (CRUCE CON CL                             MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $307.00

BRIGHTSTAR LOGISTICA SOCIEDAD ANONI   CAL.DEAN VALDIVIA N148 DPTO.201 UR                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,974.77




                                                                                                                                   13 of 69
                                                                                       20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                              Pg 48 of 132

                                                                                                                         In re Latam Airlines Perú S.A.
                                                                                                                               Case No. 20-11258
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                          offset?
              Creditor Name                         Address1                Address2     Address3            City             State            Zip                 Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
BRITT PERU S.A.C.                     AV. CORPAC NRO. 112                                             CALLAO                                              PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $9,413.48
BRUNT, SWEENEY, MATZ, P.A., CPA'S     7369 SHERIDAN ST STE 201                                        HOLLYWOOD          FL        33024-2776                                           VARIOUS          ACCOUNTS PAYABLE                                                                                   $2,000.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
BUITRON GIANINA BEATRIZ               FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         1/11/2019        ACCRUED AND UNPAID WAGES                                                                                $4.91

BULLARD, FALLA & EZCURRA ABOGADOS S AV. PALMERAS NRO. 310 SAN ISIDRO.                                 LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $324.50
                                    ANDRES REYES AVENUE NO. 338 6TH                                                      LIMA
BUSTIOS BRUNELLA                    FLOOR SAN ISIDRO                                                  LIMA               DEPARMENT 15046                  PERU                          7/5/2019        ACCRUED AND UNPAID WAGES                                                                              $114.52
C. TITAN S.R.L.                     PJ. ESTADIUM NRO. 168 BR. LAS MERCE                               JULIACA                                             PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $13,506.50
C.I. DISTRIHOGAR S.A.S              79 SUR 52A.                                                       BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,580.00
C.M.V. SERVICIO EJECUTIVO           AV.PAZ SOLDAN 170 OF.70 SAN ISIDRO.                               LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $26,347.46
                                    CAL. MANUEL UGARTECHE NRO. 409
C.N.R.REPRESENTACIONES E INVERSIONE URB.                                                              AREQUIPA                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,558.23
                                    ANDRES REYES AVENUE NO. 338 6TH                                                      LIMA
CABANILLAS GENMA JESUS              FLOOR SAN ISIDRO                                                  LIMA               DEPARMENT 15046                  PERU                          2/5/2019        ACCRUED AND UNPAID WAGES                                                                                $6.69
                                    ANDRES REYES AVENUE NO. 338 6TH                                                      LIMA
CABANILLAS ISLA GENMA JESUS         FLOOR SAN ISIDRO                                                  LIMA               DEPARMENT 15046                  PERU                          2/5/2019        ACCRUED AND UNPAID WAGES                                                                             $969.17

CABLE SYSTEM E.I.R.L.                 JR. ALMIRANTE LORD COCHRANE P.J 453                             COMAS                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $65.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CABRERA DANIEL                        FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         7/15/2019        ACCRUED AND UNPAID WAGES                                                                             $356.81
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CABRERA ISRAEL                        FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          6/3/2019        ACCRUED AND UNPAID WAGES                                                                              $60.28
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CABRERA ROMINA CAROLINA               FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          5/9/2019        ACCRUED AND UNPAID WAGES                                                                              $23.04
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CABRERA SAORI CARMEN                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         11/1/2019        ACCRUED AND UNPAID WAGES                                                                                $5.96
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CACERES VICTOR JOSE                   FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         8/16/2019        ACCRUED AND UNPAID WAGES                                                                              $97.64
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CACHAY ELIZABETH JESSENIA             FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          5/1/2019        ACCRUED AND UNPAID WAGES                                                                              $49.69
                                      JR.MANUEL PRADO 335 URB.LA
CADENA HOTELERA TURISTICA JULIACA S   RINCONAD                                                        JULIACA                                             PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $301.97
CADREON COLOMBIA S.A.S. SUC.PERU      CAL.ANDRES REYES NRO. 489                                       SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $903.43
CAE AVIATION TRAINING CHILE S.A.      DIAGONAL 25G 95A 85 P3                                          BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                              $133,739.13
CAE SOUTH AMERICA F T BRASIL LTDA     RUA ORLANDA BORGAMO 490                                         GUARULHOS                                           BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                              $226,052.00

CAFETERIA AEROPUERTO EIRL             AEROPUERTO "VELASCO ASTETE" CUSCO                               LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $20.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CAFFERATA ALDO ALONSO                 FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          7/5/2019        ACCRUED AND UNPAID WAGES                                                                               $64.17
CAIT TRADING PERU S.A.C.              CAL.CHAMAYA NRO. 142 INT. 82.                                   SAN MIGUEL                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,045.30

CAJA MUNICIP.AHORRO Y CREDITO SULLA   PLAZA DE ARMAS NRO. 138 CENTRO                                  SULLANA            02                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $66.91
CAJA MUNICIPAL DE AHORRO Y CREDITO    PORTAL ESPINAR 146                                              CUZCO              20                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $0.27
CAJA MUNICIPAL DE AHORRO Y CREDITO    PORTAL ESPINAR 146                                              CUZCO              20                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $112.74
CAJA MUNICIPAL DE AHORRO Y CREDITO    PORTAL ESPINAR 146                                              CUZCO              20                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $250.06

CAJA MUNICIPAL DE CREDITO POPULAR D   AV. NICOLAS DE PIEROLA NRO. 1785 UR                             LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $0.85
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CALDERON JUDIT                        FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         10/2/2019        ACCRUED AND UNPAID WAGES                                                                             $116.23
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CALDERON KATYA DULIA                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         5/10/2019        ACCRUED AND UNPAID WAGES                                                                              $37.22

CALIFORNIA STATE BOARD OF EQUALIZAT   CANADA SQUARE, 8                                                LONDON                                              UNITED KINGDOM                VARIOUS         ACCOUNTS PAYABLE                                                                                     $800.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CALLE MARTHA CAROLINA                 FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         9/17/2019        ACCRUED AND UNPAID WAGES                                                                             $100.90
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CALLUCHI TALIA VIRGINIA               FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                               $57.27
CALOP AEROGROUND SERVICES INC         PO BOX 91937                                                    LOS ANGELES        CA        90009-1937                                           VARIOUS         ACCOUNTS PAYABLE                                                                                    $6,868.18

CAMARA BINACIONAL DE COMERCIO E INT   CAL. EL ROSARIO NRO. 359A                                       MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,020.00
CAMARA DE COMERC Y PRODUCC DE
LAMBA                                 AV. JOSE BALTA NRO. 504                                         CHICLAYO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $96.38
CAMARA DE COMERCIO DE BOGOTA          AVENIDA CALLE 26 68 D 35                                        BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $534.97
CAMARA NACIONAL DE TURISMO            PJE PEDRO DULANTO 103                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $11,973.61
CAMINO REAL S.A. SERVICIOS TURISTIC   CALLE BOLIVAR 894                                               TACNA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,838.82
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CAMPOS HERNAN                         FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         1/11/2019        ACCRUED AND UNPAID WAGES                                                                                $6.60
CANADA CUSTOMS AND REVENUE
AGENCYSU                              ARTEMIO GUTIERREZ 1467                                          SANTIAGO                                            COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,994.93
                                      AEROPUERTO INTERNACIONAL DE
CANDYSUR S.A.                         CARRASC                                                         MONTEVIDEO                                          URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $18,097.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CANELO JAVIER JOHANN                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         4/18/2019        ACCRUED AND UNPAID WAGES                                                                                $4.94
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CANEVARO ALEKSEY GUILLERMOVICH        FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          5/4/2019        ACCRUED AND UNPAID WAGES                                                                              $11.63




                                                                                                                                  14 of 69
                                                                                         20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                Pg 49 of 132

                                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                                 Case No. 20-11258
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                               offset?
            Creditor Name                          Address1                   Address2     Address3             City          State              Zip                 Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CANO FIORELLA                        FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          4/16/2019          ACCRUED AND UNPAID WAGES                                                                              $62.98
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CANO NURIA AIME                      FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          7/15/2019          ACCRUED AND UNPAID WAGES                                                                              $71.22
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CANO SEBASTIAN JESUS                 FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                              $48.79
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CAPURRO ANDRES GIORGIO               FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          1/26/2019          ACCRUED AND UNPAID WAGES                                                                              $13.08
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CARDENAS ENRIQUE                     FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          4/18/2019          ACCRUED AND UNPAID WAGES                                                                               $4.85
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CARDEÑOSO CARLOS MIGUEL              FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          1/9/2019           ACCRUED AND UNPAID WAGES                                                                            $4.96
CARIBBEAN CATERING SERVICE           PUNTA CANA SECTOR ESTE                                             PUNTA CANA                                          DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE                                                                              $114,629.00

CARIBE HOTEL ACCOMMODATION, C.A.     URB. MIRAMAR, 1RA TRANSVERSAL EDIF.                                MAIQUETIA                                           VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $38.51
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CARLA ANGELICA PALLARA JIMENEZ       FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          8/1/2017           ACCRUED AND UNPAID WAGES                                                                              $49.16

                                   JR. RAUL PORRAS BARRENECHEA N° 2449
CARLA ELIZABETH CABANILLAS LINARES DPTO. 301 URBANIZACIÓN RÍO SUR                                       LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLA MARIANA MOSQUERA PONCE       PSJE. SAN ALEJANDRO 108                                              LIMA, SAN ISIDRO                                    PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   ASOC.MLOS SAUCES MZ A LT.3 I ETAPA.                                  GREGORIO
CARLOS ALBERTO HUAMÁN HERNÁNDEZ    TACNA                                                                ALBARRACIN                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   AV. DEL PACIFICO N° 180 TORRE 17 DPTO.
CARLOS ALBERTO NORDT CUBA          301                                                                  LIMA, SAN MIGUEL                                    PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   JR. DEMETRIO NEYRA N° 130, URB.
CARLOS ALBERTO PORTILLA CASTILLO   APOLO. LA VICTORIA                                                                                                                                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS ALBERTO TREVEJO SALINAS     N/A                                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   AV. PLAZA DE LA BANDERA N° 117, DPTO                                 PUEBLO LIBRE,
CARLOS ALEXANDER PAREDES FERNANDEZ N° 902                                                               LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS ANTONIO CUSTODIO RAMIREZ    CALLE LORETO N.° 346-C IQUITOS                                                                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS ANTONIO GUERRA MOSCOL       N/A                                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

CARLOS ANTONIO HERRERA CARRERA       AV. PETIT THOUARS NRO. 4605 (A MEDI                                MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $10.00
CARLOS DAVID RUIZ GUERRERO           N/A                                                                                                                                                    N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AV. VENEZUELA 941 INT. 109, URB.
CARLOS EDUARDO ROJAS PERAMÁS         CHACRA COLORADA                                                                                                                                         N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS ENRIQUE ENCALADA PAZOS        JR. LUIS GÁLVEZ CHIPOCO 146 ,                                      LIMA CERCADO                                        PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS GOLDIN SOTOMAYOR              N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS JAVIER SERRANO GUERRA         N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AV. VÍCTOR ANDRÉS BELAUNDE N° 280 7°
CARLOS JORGE BARBARCZY SAENZ         PISO                                                                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CA. LA COLONIA Nº 150 URB. EL VIVERO ,
CARLOS JOSÉ MOLINELLI MATEO          SANTIAGO DE SURCO                                                  LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS LÓPEZ RENGIFO                 N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     JR. MARISCAL DE ORBEGOSO 730
                                     OFICINA 204 PERU, LA LIBERTAD,
CARLOS MANUEL RODRIGUEZ ALFARO       TRUJILLO                                                                                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS MAURICIO IBAÑEZ MARRESE       N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AV. JAVIER PRADO ESTE Nº 465 (EDIFICIO
CARLOS MENDIVIL COLPAERTH            ACROPOLIS).                                                        SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CA. MANUEL DEL PINO Nº 351 DPTO 1103
CARLOS MIGUEL SALAS SAMALVIDES       URB. STA. BEATRIZ ,                                                LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

                                     CALLE MARGINAL DE LA SELVA Nº 384,
                                     DPTO. 302 (ALTURA CUADRA 5 CAMINOS
CARLOS VELASQUEZ LOPEZ RAYGADA       DEL INCA) , SANTIAGO DE SURCO                                      LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS ZARATE VARGAS                 JR. LIMA N° 778 PERU, UCAYALI                                      CALLERIA                                            PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARLOS ZORRILLA VARGAS               N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AV. SAN BORJA SUR 137 DPTO. 301. SAN
CARLOTA EIKO HAYASHIDA VEGA          BORJA                                                                                                                                                   N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

CARLSON WAGONLIT PERU S.A            AV. ALFREDO BENAVIDES N1579 MIRAFL                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $142,627.66

CARLSON WAGONLIT PERU S.A.           AV. ALFREDO BENAVIDES N1579 MIRAFL                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $9.76

CARMELA CARRIZALES PANTOJA DE MEZA F URB. VIRGEN DE LORETO MZ. L LT. 2                                  LORETO, IQUITOS                                     PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AVENIDA DEL PARQUE NORTE N° 707,
CARMELA GOMEZ SANCHEZ DE LOPEZ       DPTO. 401 , URB. CORPAC                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
CARMEN CECILIA QUIROZ DUEÑA          FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          4/15/2016          ACCRUED AND UNPAID WAGES                                                                              $77.94
CARMEN GENOVEVA VILLANUEVA
RODRIGUEZ                            N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARMEN LILIANA SALINAS VILLENA       URB. CACHIMAYO C-37. CUZCO                                         SAN SEBASTIAN.                                      PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARMEN MARCELA BACIGALUPO VDA. DE FRANCISCO DE PAULA Y UGARRIZA N° 515
PLEUSS                               SAN ANTONIO                                                        MIRAFLORES                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
CARMEN MEDALY VALDIVIEZO PALACIOS    AV LORETO 260, PISO 3, OF301.PIURA                                 PIURA                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN




                                                                                                                                    15 of 69
                                                                                       20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                              Pg 50 of 132

                                                                                                                         In re Latam Airlines Perú S.A.
                                                                                                                               Case No. 20-11258
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                              offset?
             Creditor Name                          Address1                Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred          Basis for Claim                                                                Total Claim
CARMEN ROCIO ARDILES DE GAMARRA       CALLE SAN VICENTE 345                                                                                                                                N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CAROLA INES GOMEZ CELIS               CAL. RICARDO PALMA NRO. 1424                                    IQUITOS                                             PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $2,925.96
                                      CALLE GERMAN APARICIO GÓMEZ
CAROLINA BARRENECHEA CHECA            SÁNCHEZ N° 569, DPTO. 102.                                      MIRAFLORES                                          PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

CAROLINA DEL CARMEN NAVEDA MERINO     N/A                                                                                                                                                  N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CAROLINA YACILA CHANGANO              CALLE LOS ALAMOS 2340, POCOLLAY                                                                                                                      N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CARRASCO JULIO ANTONIO                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          3/1/2019         ACCRUED AND UNPAID WAGES                                                                                 $78.72
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CARRILLO RONALD ALEXIS                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         7/20/2019         ACCRUED AND UNPAID WAGES                                                                              $84.26
CARSON HOTEL LLC                      CIVIC PLAZA DRIVE 2                                             CARSON             CA        90745                                                VARIOUS          ACCOUNTS PAYABLE                                                                                   $5,690.39
CARTIR PERU S.R.L.                    AV 28 DE JULIO 398 MIRAFLORES                                   LIMA                         15074                  PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                 $135,806.48
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASANOVA SANDRA PAOLA                 FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          8/1/2019         ACCRUED AND UNPAID WAGES                                                                                 $81.15
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASANOVA XIMENA ELIZABETH             FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         11/1/2019         ACCRUED AND UNPAID WAGES                                                                                $153.48
                                                                                                      PROVINCIA DE
CASARIEGO MARIA PAOLA Y OTRO          ALBERDI 402, QUILMES                                            BUENOS AIRES                                        ARGENTINA                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

CASH LOGISTICS, S.A.                  HEREDIA LA VALENCIA 100 MTS. NORTE.                             SAN JOSE                                            COSTA RICA                    VARIOUS          ACCOUNTS PAYABLE                                                                                         $136.22
CASIMIRO ROJAS JAHUIRA                MZA. E LOTE. 02 ASOC.VIV. CIUDAD AL                             CIUDAD NUEVA       10                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $39.00
CASINO ROSARIO S.A.                   MORENO 6398 ROSARIO SUD.                                        ROSARIO                                             ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                      $42,225.97
CASIP CORPORACION S.A                 JR. ANTONIO CABO 734                                            LOS OLIVOS                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $13,591.20
CASONA PLAZA HOTEL AQP S.A.C.         CAL. SAN JOSE NRO. 207                                          AREQUIPA                                            PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $154.63
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTAGNET SYNEAD GOLDIE               FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          4/1/2019         ACCRUED AND UNPAID WAGES                                                                                   $5.13
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTAÑEDA DASSIA                      FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          2/9/2019         ACCRUED AND UNPAID WAGES                                                                                 $29.22
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTAÑEDA DIANA SOFIA                 FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         2/12/2019         ACCRUED AND UNPAID WAGES                                                                                 $16.54
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTILLEJO GIULIANA MILAGROS          FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         7/15/2019         ACCRUED AND UNPAID WAGES                                                                                 $91.62
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTILLO ANDRES ALONSO                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         2/16/2019         ACCRUED AND UNPAID WAGES                                                                                 $18.55
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTILLO JORDAN YEISON                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         6/22/2019         ACCRUED AND UNPAID WAGES                                                                                 $14.50
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTRO EDMUNDO                        FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         5/16/2019         ACCRUED AND UNPAID WAGES                                                                                $193.78
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTRO GONZALO RAUL                   FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          8/5/2019         ACCRUED AND UNPAID WAGES                                                                                $231.78
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CASTRO SETSUKO VANESSA                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         11/2/2019         ACCRUED AND UNPAID WAGES                                                                                 $57.15
CATALINA BIENVENIDA VEGA CASTRO       JR. CUZCO 425, OFICINA 905                                                                                                                          N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
CATAPA SOCIEDAD ANONIMA CERRADA       AV. LOS INCAS NRO. 136 URB. LA VICT                             CHICLAYO           03                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $55.00
                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
CATHAY PACIFIC                                                                                                                                                                          VARIOUS          CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CAVA MARIA TERESA                     FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          9/1/2019         ACCRUED AND UNPAID WAGES                                                                                $119.12
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CAYCHO ARIANA HAYDE                   FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         9/19/2019         ACCRUED AND UNPAID WAGES                                                                                   $5.59

CBC LOGISTICS S.A.C.                  AV. VICTOR ANDRES BELAUNDE NRO. 332                             SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                        $827.86
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CCALLUCHI YOVANA BEATRIZ              FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          7/2/2019         ACCRUED AND UNPAID WAGES                                                                                 $36.25
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CEBRIAN BRENDA PATRICIA               FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         11/15/2019        ACCRUED AND UNPAID WAGES                                                                                $127.85
CECILIA GRANDEZ ROJAS                 CALLE EUFEMIO MOYA N 354.                                                                                                                           N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                      LIMA, SANTIAGO
CECILIA MONICA MARTIN SUNICO          AV. MONTERRICO CHICO 139, DPTO 301                              DE SURCO                                            PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
CECILIO CABRERA YON                   N/A                                                                                                                                                 N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
CEFDIC SAC                            CALLE MERINO CARRANZA 648                                       LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $3,201.00
CEIBOTEL S.A.                         FRAY LUIS BELTRAN Y CARDENOSA.                                  CORDOBA                                             ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                          $56.75

CELA S.A.                             PRIMITIVO DE LA RETA 1007 MENDOZA.                              MENDOZA                                             ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                       $4,977.29
                                      ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
CELIA YOLANDA ZUÑIGA SEJURO           FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         10/1/2015         ACCRUED AND UNPAID WAGES                                                                                   $2.13

CENCOSUD RETAIL PERU S.A.             CAL AUGUSTO ANGULON 130. MIRAFLOR                               LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $24,335.00
CENTRAL TUCUMANO S.A.                 MIGUEL LILLO 365.                                               BUENOS AIRES                                        ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                          $37.08

CENTRO ANDINO DE DESARR EMP Y PRODU AV. MARIANO CORNEJO NRO. 1550                                     LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,990.19

CENTRO MEDICO QUIRURGICO JUAN PABLO AV. SAENZ PENA NRO. 166                                           PUCALLPA                                            PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                        $227.99

CENTRO NACIONAL DE SERVICIOS S.A.C.   CAL. FRANCISCO MASIAS NRO. 2532 URB                             LINCE                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $13,324.04
CENTRONI NICOLAS Y OTROS              AVALOS 2172 PB 4                                                CABA                                                ARGENTINA                       N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                  16 of 69
                                                                                                       20-11258-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                                                                                                                             Pg 51 of 132

                                                                                                                                         In re Latam Airlines Perú S.A.
                                                                                                                                               Case No. 20-11258
                                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                                              offset?
            Creditor Name                            Address1                               Address2     Address3           City              State            Zip                 Country        Date Debt was Incurred          Basis for Claim                                                                Total Claim
CENTROSUR S & C E.I.R.L.             CAL.LOS CACTUS MZA. N1 LOTE. 07                                                  SANTA ANITA                                         PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                  $14,468.00
CEPSA                                PASEO DE LA CASTELLANA, 259                                                      MADRID                                              SPAIN                         VARIOUS          ACCOUNTS PAYABLE                                                                                 $723,919.00
CESAR AUGUSTO AUCCA BARCENA          AV. EL SOL 785 INTERIOR B                                                        CUZCO                                               PERU                             N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
                                     JR. CANAS I-1 DPTO. 301 URB.
CESAR AUGUSTO SALAZAR UNDA           PROGRESO. CUZCO, WANCHAQ.                                                                                                                                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     JR. CANAS I-1 DPTO. 301 URB.
CESAR AUGUSTO SALAZAR UNDA           PROGRESO. CUZCO, WANCHAQ.                                                                                                                                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     AV. HOYOS RUBIO 1317(REF.CERCA A
CESAR AUGUSTO VALDERRAMA TORRES      AUTONORT CAJAMARCA)                                                              CAJAMARCA                                           PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CESAR ENRIQUE DIEZ SALAZAR           N/A                                                                                                                                                                   N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CESAR FERNANDO MESTANZA ZAVALETA     CALLE BERMUDEZ N.° 665 IQUITOS                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CESAREO QUISPE PEDRAZA               N/A                                                                                                                                                                   N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CESPEDES SCARLETH                    FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                         8/21/2019         ACCRUED AND UNPAID WAGES                                                                                 $90.82
CHALCO CARDENAS MILAGROS HANAE       AV. 26 DE DICIEMBRE NRO. 195                                                     TAMBOPATA          24                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                        $145.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CHAMBER MILAGROS                     FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                         10/6/2019         ACCRUED AND UNPAID WAGES                                                                                  $23.23
CHATSFORD LTD.                       148 148 CONNAUGHT ROAD WEST.                                                     HONG KONG                                           HONG KONG                     VARIOUS          ACCOUNTS PAYABLE                                                                                      $46,507.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CHAUCA MARIBEL UMELIA                FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT     15046              PERU                          9/1/2019         ACCRUED AND UNPAID WAGES                                                                                $105.62
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CHAVEZ CHRISTIAN ANDRES              FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT     15046              PERU                         6/16/2019         ACCRUED AND UNPAID WAGES                                                                                 $42.78
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CHAVEZ VERONICA CRISTINA             FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT     15046              PERU                          4/2/2019         ACCRUED AND UNPAID WAGES                                                                                   $7.29
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CHAVEZ VICTOR PASCUAL                FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT     15046              PERU                          6/1/2019         ACCRUED AND UNPAID WAGES                                                                                 $73.13
                                     CALLE FRANCISCO ARANA N°255, URB.
CHELO MARIN FLORES                   LAS BRISAS                                                                                                                                                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CHERNIJOVSKY, JAVIER RICARDO C/
DESPEGAR COM AR SA Y OTROS
S/INCUMPLIMIENTO DE CONTRATO         AV. AVELLANEDA 51, PISO 3, OF. A                                                 CABA                                                ARGENTINA                       N/A            PENDING LITIGATION             X            X              X                                      UNKNOWN
CHEVRON TEXACO                       VIA TRANSISTMICA SAN MIGUELITO                                                   PANAMA CITY                                         PANAMA                        VARIOUS          ACCOUNTS PAYABLE                                                                                 $737,031.00
                                     PROLONGACIÓN JAVIER PRADO 8518 ATE
CHEY LEE RIVERA GONZAGA              VITARTE                                                                          LIMA                                                PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
CHINA SOUTHERN AIRLINES                                                                                                                                                                                 VARIOUS          CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
CHIPOTLE MEXICAN GRILL              AV. JOSE PARDO # 513                                                              MIRAFLORES                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $71.90
CHOICE AIR COURIER DEL PERU SAC.    AV.FAUCETT S/N C.A.C.                   SEC B 1RA ETA                             CALLAO                                              PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $2,292.09
CHRISTIAN ANDRÉ SALAS ORTEGA        N/A                                                                                                                                                                   N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    AV. MANUEL OLGUÍN 745 DPTO 2302
CHRISTIAN JOSE RANDICH TEJEDA       TORRE A , SANTIAGO DE SURCO                                                       LIMA                                                PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CHRISTIAN MORI ALVARADO             N/A                                                                                                                                                                    N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CHRISTOFER JESUS FERNANDEZ          AV. GUARDIA CIVIL 1053 DPTO. LOS
AYAMAMANI                           INKAS A-403 URB. SANTA ROSA                                                                                                                                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    CAL.AMADOR MERINO REYNA NRO. 267
CHUBB PERU S.A. COMPANIA DE SEGUROS IN                                                                                LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $2,721.26
CIA. DE RADIODIFUSION HISPANO PERUA AV.PARRA 235-CERCADO                                                              AREQUIPA           08                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $483.00
CIA. DE SEGURIDAD PROSEGUR S.A.     AV, MORRO SOLAR 1086                                                              LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $87,863.41
CIANSE PRO S.A.C.                   CAL.SAN IGNACIOMZA. B3 LOTE. 14                                                   CHORRILLOS                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $2,328.00
CIFARELLI SALVADOR ALEJANDRO        URUGUAY 265 10°A                                                                  CABA                                                ARGENTINA                       N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
CINEPLEX S.A.                       CALLE LAS CAMELIAS 891 SAN ISIDRO                                                 LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,218.00
CINTHIA LIZBETH CRUZADO ESPINOZA    N/A                                                                                                                                                                   N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN

CIRQIT PERU SOCIEDAD COMERCIAL DE    AV. LARCO NRO. 101 DPTO. 1401 MIRAF                                              LIMA               06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                    $695.00
CITIBANK DEL PERU S.A.               AV. CAMINO REAL 456 501 SAN ISIDRO                                               LIMA               06            LIMA27             PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                 $29,706.69
CITY SIDE SERVICES LLC               9429 TRADEPORT DR                                                                ORLANDO            FL            32827-5361                                       VARIOUS          ACCOUNTS PAYABLE                                                                                    $734.58
CIVIL AVIATION SURINAME              BASE DE MANTENIMIENTO LAN CHILE.                                                 PARAMARIBO         SURINAME                         CHILE                         VARIOUS          ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

CLARA MALENA BORDA SANTOS DE LLANOS AV. ÁLVAREZ CALDERÓN 209 DPTO. 201                                                SAN ISIDRO                                          PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
CLAUDIA BEATRIZ DRIEMEL MOLINA      BULNES 275.                                                                       TUCUMAN                                             ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                       $2,221.09
CLAUDIA CAROLINA SALAS NAVARRO      N/A                                                                                                                                                                   N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    AV. ZAMACOLA 443, DPTO 5 PERU,
CLAUDIA ESTHER ABUGATTAS GIADALAH   AREQUIPA                                                                          YANAHUARA                                           PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
CLAUDIA MAS DELGADO                 N/A                                                                                                                                                                    N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

CLAUDIA MILAGROS MOGROVEJO VALDIVIA N/A                                                                                                                                                                    N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    CALLE ALFREDO SALAZAR N° 635, DPTO.
CLAUDIA TERESA PAEZ LOPEZ GUERRA    401. .                                                                            SAN ISIDRO                                          PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
CLAUDIO ALBERTO PEIRONE             RETA 621 2 B                                                                      BUENOS AIRES                                        ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                        $662.14
                                    CALLE LOS COCOTEROS 171. LA LIBERTAD,
CLAUDIO MANUEL VELASQUEZ PEREZ      TRUJILLO.                                                                                                                                                             N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
CLAUDIO MAXIMILIANO CABALLERO       ANATOLE FRANCE 978 VILLA HIPODRO.                                                 MENDOZA                                             ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                        $217.60
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
CLAUSEN VANESSA                     FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          7/3/2019         ACCRUED AND UNPAID WAGES                                                                             $121.50
CLEAN SWEEP S.A.C.                  AV. JOSE PARDO NRO. 620 INT. 8 (MEZ                                               MIRAFLORES                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                 $213,508.27

CLEMENCIA VARCARCEL TORRES           PASAJE LOS PINOS 190                                                             LIMA, MIRAFLORES                                    PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                                  17 of 69
                                                                                                        20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                               Pg 52 of 132

                                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                                Case No. 20-11258
                                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                           offset?
            Creditor Name                             Address1                               Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
CLIENTES ANONIMOS DEL PERU S.A.C.       AV. JORGE BASADRE NRO. 491.                                                    SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                  $7,271.34
CLINICA ADVENTISTA ANA STAHL            AV. LA MARINA 285                                                              IQUITOS                                             PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                    $279.88
CLINICA ADVENTISTA ANA STAHL            AV. LA MARINA 285                                                              IQUITOS                                             PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                    $536.84

CLINICA DE SALUD OCUPACIONAL PREVEN     CAL. FRANCISCO CUNEO NRO. 680                                                  CHICLAYO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $199.48

CLINICA DEL TRABAJADOR SOCIEDAD ANO     AV. GUARDIA CIVIL NRO. 917                                                     SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                               $10,106.91
CLINICA INTERNACIONAL S.A               JR. WASHINGTON NRO 1471.                                                       LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $460.00
CLINICA LOS ANDES S.A.C.                ASUNCION 177 - MIRAFLORES                                                      LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                              $110,989.61
CMAC - HUANCAYO S.A.                    CAL. REAL NRO. 341 INT. 343.                                                   HUANCAYO           16                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $154.00

CMAC PIURA S.A.C.                       JR. AYACUCHO NRO. 353 CENTRO CIVICO                                            PIURA              02                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,112.65
                                        CAL. MANUEL UGARTECHE NRO. 413
CNR REPRESENTACIONES E INVERSIONES      URB.                                                                           AREQUIPA                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $849.60
                                        ANDRES REYES AVENUE NO. 338 6TH                                                                   LIMA
COBOS VICTORIA YESSENIA                 FLOOR SAN ISIDRO                                                               LIMA               DEPARMENT 15046                  PERU                          4/4/2019        ACCRUED AND UNPAID WAGES                                                                            $9.87
COCESNA                                 P.O.BOX 660 TEGUCIGALPA                                                        TEGUCIGALPA                                         HONDURAS                      VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
CODIREY S.A.                            HALL ARRIBOS A. I. DE CARRASCO                                                 CANELONES                                           URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                $3,247.40
                                        ANDRES REYES AVENUE NO. 338 6TH                                                                   LIMA
COELLO ESTEFANIA MARIANA                FLOOR SAN ISIDRO                                                               LIMA               DEPARMENT 15046                  PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                             $76.25

COFFEE AND ARTS                         AV. DEL PARQUE NRO. 257 URB. LIMATA                                            SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $5,025.33

COFFEE AND ARTS                         AV. DEL PARQUE NRO. 257 URB. LIMATA                                            SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $7,640.98
COLEGIO DE ABOG.DE LIMA                 AV.STA.CRUZ 255                                                                LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $9.00
COLEGIO DE NOTARIOS DE LIMA             AV. GREGORIO ESCOBEDO NRO. 343                                                 JESUS MARIA                                         PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $9.00
                                        ANDRES REYES AVENUE NO. 338 6TH                                                                   LIMA
COLLANTES MITCHEL ALBERTH               FLOOR SAN ISIDRO                                                               LIMA               DEPARMENT 15046                  PERU                          6/2/2019        ACCRUED AND UNPAID WAGES                                                                             $55.51
COLOMBIA INTERNACIONAL FOOD
FRANCHI                                 CLL 82 11 37                                                                   BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $52.04
COLÓN VIAJES Y TURISMO                  N/A                                                                                                                                                                N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
COLQUE LLANOS GLADYS                    AV. ERNESTO RIVERO NRO. 850                                                    TAMBOPATA          24                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $14.00
COMANDO DA AERONAUTICA                  AVENIDA GENERAL JUSTO 160                                                      RIO DE JANEIRO                                      BRAZIL                        VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
COMANDO DA AERONAUTICA                  AVENIDA GENERAL JUSTO 160                                                      RIO DE JANEIRO                                      BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                              $723,592.59
COMERCIAL CONSORCIO NIKOC EIRL          CALLE GRAL. VARELA 471                                                         TACNA              10            23000              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $579.24
COMERCIAL TAKE OFF S.A.                 CALLE 15                                NRO. 654 ENTRE A Y B                   HAVANA                                              CUBA                          VARIOUS         ACCOUNTS PAYABLE                                                                              $489,696.22

COMEXPERU SOC.COMERCIO EXTERIOR DEL BARTOLOME HERRERA 254 MIRAFLORES                                                   LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $5,600.00

COMISIÓN DE LA OFICINA REGIONAL DE LA
LIBERTAD COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LA LIBERTAD - INDECOPI    CALLE DE LA PROSA 138                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROECCIÓN AL                AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI      PALMERAS                                                                       LOS OLIVOS                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROECCIÓN AL                AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI      PALMERAS                                                                       LOS OLIVOS                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL               AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI      PALMERAS                                                                       LOS OLIVOS                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL               AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI      PALMERAS                                                                       LOS OLIVOS                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL               AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI      PALMERAS                                                                       LOS OLIVOS                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL               AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI      PALMERAS                                                                       LOS OLIVOS                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE AREQUIPA - INDECOPI       URB. LA ESPERANZA MZ. O, LOTE 20                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE CAJAMARCA - INDECOPI JR. AMAZONAS 785                                                                                                                                                        N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE CAJAMARCA - INDECOPI JR. AMAZONAS 785                                                                                                                                                        N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE CAJAMARCA - INDECOPI JR. AMAZONAS 785                                                                                                                                                        N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE CAJAMARCA - INDECOPI JR. AMAZONAS 785                                                                                                                                                        N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE CUSCO - INDECOPI     URBANIZACIÓN CONSTANCIA MZ. A-11-2                                                  WANCHAQ.                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL            CALLE SANTO TORIBIO DE MOGROVEJO
CONSUMIDOR DE LA LIBERTAD - INDECOPI Nº 518, URB. SAN ANDRÉS II ETAPA                                                                                                                                      N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL            CALLE SANTO TORIBIO DE MOGROVEJO
CONSUMIDOR DE LA LIBERTAD - INDECOPI Nº 518, URB. SAN ANDRÉS II ETAPA                                                                                                                                      N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN




                                                                                                                                                   18 of 69
                                                                                         20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                 Pg 53 of 132

                                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                                 Case No. 20-11258
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject to
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                       Disputed



                                                                                                                                                                                                                                                                                  offset?
            Creditor Name                           Address1                  Address2     Address3              City           State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim

COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LAMBAYEQUE - INDECOPI   CALLE DE LA PROSA 138                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LORETO - INDECOPI       JR. PUTUMAYO 446                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LORETO - INDECOPI       JR. PUTUMAYO 446                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LORETO - INDECOPI       JR. PUTUMAYO 446                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LORETO - INDECOPI       JR. PUTUMAYO 446                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LORETO - INDECOPI       JR. PUTUMAYO 446                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LORETO - INDECOPI       JR. PUTUMAYO 446                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE LORETO- INDECOPI        JR. PUTUMAYO N° 446                                                                                                                                    N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE PIURA - INDECOPI        CALLE DE LA PROSA 138                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE PIURA - INDECOPI        CALLE DE LA PROSA 138                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE SAN MARTÍN- INDECOPI    CAL. DE LA PROSA 104, URB. SAN BORJA                                                                                                                   N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

COMISIÓN DE PROTECCIÓN AL
CONSUMIDOR DE SAN MARTÍN- INDECOPI    CAL. DE LA PROSA 104, URB. SAN BORJA                                                                                                                   N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV. CARLOS IZAGUIRRE N° 988, URB. LAS
COMISIÓN LIMA NORTE - INDECOPI        PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      RODOVIA ENGENHEIRO MIGUEL NOEL
COMPANHIA PIRATININGA DE FORCA E LU   1755                                                              CAMPINAS                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $95,311.90
COMPANIA DE TURISMO LA PAZ SAC        AV. BOLIVAR 301                                                   MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,834.18

COMPANIA HOTELERA EL ALAMO S.A.       AV. CANAVAL Y MOREYRA NRO. 425 INT                                SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $899.30

COMPANIA MONTERRICO DE MOVILIDAD Y AV. PASEO DEL BOSQUE MZA. A LOTE. 0                                  SAN BORJA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $197,562.85

COMPANIA PERUANA DE MEDIOS DE PAGO AV. 28 DE JULIO 874 MIRAFLORES                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $1,390,718.85
                                    JR MONTERO ROSAS 1099 URB SANTA
COMPANIA PERUANA DE RADIODIFUSION S BEA                                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $224.48
COMPANIA QUIMICA INDUSTRIAL
MORENOE                             LIMA 150                                                            LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $8.00

CONCESIONARIA AEROPUERTO CARRIEL SU AUGUSTO LEGUIA SUR 160                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CONCESS AEROP RIO DE JANEIRO SA     AVENIDA VINTE DE JANEIRO SN.                                        RIO DE JANEIRO                   21942-900          BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HÉLIO SMIDT SN                                            GUARULHOS                        7141970            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CONDUCCION DE ENERGIA Y DATOS         JR. 2 DE MAYO NRO. 908                                            CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $32,273.90
CONFORT SERVICE SRL                   AV FUERZA AOREA 1515                                              FUNES                                               ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                    $471.03
CONSEJO TECNICO DE AVIACION CIVIL     BR163 KM33 SN                                                     BELTERRA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $0.25

CONSORCIO EL PORTAL DEL MARQUES S.A JR. EL COMERCIO NRO. 644                                            CAJAMARCA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $128.83
CONSORCIO HOTELERO J & M S.A.C      JR. AMAZONAS NRO. 781.                                              CAJAMARCA          12                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $32,158.87
                                    ESPIGON DE EMBARQUE INTERNACIO
CONSORCIO INTERNACIONAL DE ALIMENTO 9999                                                                CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,584.50

CONSTRUCCIONES METALICAS UNION S.A    RODOLFO BELTRAN 591                                               LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $215.30
CONSUELO ISABEL RISCO GUERRERO        CALLE PASEO PARODI N° 525, DPTO. C.                               SAN ISIDRO                                          PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN

CONSULTORES INTEGRALES LTDA           SANTA MAGDALENA 75 OFICINA 810 810                                SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $10.77
CONSUMIDORES LIBRES COOP. LTDA.       TUCUMÁN 1539, PISO 10, OF. 101                                                                                                                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
CONTENEDOR SOCIEDAD ANONIMA                                                                             SANTIAGO DE
CERRADA                               MERCADERES 254                                                    SURCO              06            15039              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,035.00
CONTI EXPRESS CARGO S.A.C.            AV. ARGENTINA 2459 LIMA                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $226.33
CONTINENTAL TRAVEL S.A.C.             MARIANO DE LOS SANTOS 198 OF 204                                  SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,425.20
CONTOUR S.A.C.                        CAL. UGARTE NRO. 211                                              AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $130.18
CONTROL DOCUMENT & STORAGE S.A.C.     AV. JAVIER PRADO ESTE NRO. 6310 DPT                               LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $15,075.09
COOPERATIVA DOS TAXISTAS DE FOZ DO    R DOUTOR DIRCEU LOPES 130. 130                                    RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,337.41
                                                                                                                                                                                                             POTENTIAL OBLIGATIONS UNDER
COPA AIRLINES                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
COPEL DISTRIBUICAO SA                 JOSE IZIDORO BIAZETTO 158                                         CURITIBA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $401.39
COPREX S.A.                           JOSE PEZET Y MONEL 2013 LINCE                                     LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $110.00
CORA INVERSIONES EIRLTDA              JR. CAJAMARCA NRO. 385 CERCADO                                    PUNO                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $849.00
CORE INC.                             6590 WEST ROGERS CIRCLE.                                          BOCA RATON         FL            33487                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,976.05
CORINA DEL PILAR MENDEZ ÑIQUE         N/A                                                                                                                                                   N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                    19 of 69
                                                                                                      20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                              Pg 54 of 132

                                                                                                                                        In re Latam Airlines Perú S.A.
                                                                                                                                              Case No. 20-11258
                                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                            Claim subject to
                                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                                 Disputed



                                                                                                                                                                                                                                                                                            offset?
              Creditor Name                          Address1                              Address2     Address3              City           State            Zip                  Country       Date Debt was Incurred           Basis for Claim                                                              Total Claim

                                      CAL.LOS DURAZNOS MZ. P LT. 5 OFIC. 201
CORNEJO DEL ORIENTE S.R.L.            CERES SEGUNDA ETAPA. ATE VITARTE                                               LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                   LIMA
CORNEJO MILAGROS AMPARO               FLOOR SAN ISIDRO                                                               LIMA               DEPARMENT 15046                  PERU                          4/13/2019          ACCRUED AND UNPAID WAGES                                                                                $3.73
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                   LIMA
CORONADO MELISSA                      FLOOR SAN ISIDRO                                                               LIMA               DEPARMENT 15046                  PERU                          3/2/2019           ACCRUED AND UNPAID WAGES                                                                               $16.30
CORP & INVERS HAWAY S.A.              JR. MAMA OCLLO 556 URB. EL TREBOL                                              LOS OLIVOS                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,936.00

CORP. HOTELERA Y TURISTICA DEL AMAZ   JR. RICARDO PALMA NRO. 259 LORETO M                                            IQUITOS                                             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,932.23

                                      AV. ELMER FAUCETT 3400 - AEROPUERTO
CORPAC                                INTERNACIONAL "JORGE CHÁVEZ"                                                   CALLAO                                              PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

                                      AV. ELMER FAUCETT 3400 - AEROPUERTO
CORPAC                                INTERNACIONAL "JORGE CHÁVEZ"                                                   CALLAO                                              PERU                            N/A              PENDING LITIGATION          X            X              X                                      UNKNOWN
CORPAC S.A                            AV. VELASCO ASTETE SN WANCHAQ                                                  CUZCO - PE                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $2,284.94
CORPAC S.A.                           AV. VELASCO ASTETE SN WANCHAQ                                                  CUZCO - PE                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $175.57
CORPAC S.A.                           AV. VELASCO ASTETE SN WANCHAQ                                                  CUZCO - PE                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $1,378.81
CORPAC S.A.                           AV. VELASCO ASTETE SN WANCHAQ                                                  CUZCO - PE                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $110,993.95

CORPORACION AEROPORTUARIA DEL ESTE AVE ABRAHAM LINCOLN # 960 ENSANCHE                                                SANTO DOMINGO                                       DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
CORPORACION BAGUETERA S.A.C.       AV. PARDO Y ALIAGA 456 SAN ISIDRO                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $887.00
CORPORACION BAGUETERA S.A.C.       AV. PARDO Y ALIAGA 456 SAN ISIDRO                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $1,589.00

CORPORACION CHASKI DRIVER CUSCO S.A   PRO.AV. ANTONIO LORENA SN                                                      SANTIAGO           20            0800               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,000.65

CORPORACION DE INDUSTRIAS PLASTICAS   AV. LOS FRUTALES 419 URB. EL ARTESA                                            LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $64,549.15
CORPORACION EL GOLF S.A.              CALLE LOS EUCALIPTUS 555 SAN ISIDRO                                            LIMA - PE                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $460.48

CORPORACION GACELA S.A.C.             CAL. CORPAC NRO. S/N URB. AEROPUERT                                            CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $248,662.14
CORPORACION HOTELERA METOR SA         AV SALAVERRY 2599 SAN ISIDRO                                                   LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $23,626.19

CORPORACION HOTELERA SAN ANDRES S.A   AV. JOSE LARCO NRO. 345 DPTO. 701                                              MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,389.08
CORPORACION HOTELERA TEKA S.A.        CARRETERA AL NORTE KM 13 VIRU VI,                                              SANTA CRUZ                                          BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $350.03
CORPORACION LINDLEY S.A.              JR. CAJAMARCA 371.                                                             RIMAC                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $19,854.00
CORPORACION LLAMATAXI TOUR SCRL       PROL. AV DE LA RAZA NRO. 1135 BARRI                                            CUSCO              20                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $12.40

CORPORACION MASTERPLAST S.A.C.        AV. GUILLERMO DANSEY NRO. 1520 URB.                                            LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $147.00
CORPORACION MG SOCIEDAD ANONIMA
CER                                   AV. EMILIO CAVENECIA NRO. 225 INT.                                             SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,599.28
CORPORACION PERUANA DE
AEROPUERTOS.                          AEROPUERTO INTERNACIONAL JORGE S/N                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
CORPORACION PERUANA DE                                                                                               SANTIAGO DE
RESTAURANTES                          CAL. CAMINO REAL NRO. 1801 INT. A4                                             SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $22,443.22
CORPORACION PLASTICA BRAVO E.I.R.L.   CAL.5 MZA. G LOTE. 4 URB. BARBADILL                                            ATE                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $11,545.15
CORPORACION QUIPORT S.A.              VIA A TABABELA S/N Y VIA YARUQUI                                               QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
CORPORACION T & T ORIENTE S.A.C.      CAL.RAMIREZ HURTADO NRO. 638.                                                  IQUITOS                                             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $23,617.23

CORPORACION TURISTICA AMAZONICA S.A AV.JOSE PARDO Y FRANCISCO BOLOGNESI                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $73.59

CORPORACION TURISTICA AMAZONICA S.A AV.JOSE PARDO Y FRANCISCO BOLOGNESI                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,828.52

CORPORACION TURISTICA HOTELERA SOYU JR. AUGUSTO B. LEGUIA NRO. 604                                                   TARAPOTO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,506.40
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CORREA FIORELLA ALEXANDRA           FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          7/16/2019          ACCRUED AND UNPAID WAGES                                                                                $4.10
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
CORREA KATTY JAEL                   FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          4/9/2019           ACCRUED AND UNPAID WAGES                                                                              $44.76
CORREOS DEL PERU S.A.               JR. TOMAS GUIDO 622 LINCE                                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $345.23
                                    AV.ELMER FAUCETT S/N AEROPUERTO
COSTA DEL SOL S A                   INT                                                                              CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $190,827.82
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
COSTA JOSSIANA CAMILLA              FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          7/4/2019           ACCRUED AND UNPAID WAGES                                                                                $7.45
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
COSTA MICAELA                       FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                           $61.32
COSTAMAR TRAVEL CRUISE , TOURS S.A. PAZ SOLDAN 225 OF B15-B16 SAN ISIDR                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $106,151.28

COUNTRY TRAVEL S.R.L                  CALL ECUADOR 122 URB EL RECREO LA L                                            TRUJILLO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $48.31
COUNTY OF LOUNDON                     PO BOX 1000                                                                    LEESBURG           VA            20178                                            VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,188.00
                                      PROLONGACION GOYENECHE MZA. A
COYLA MEJIA WALTER                    LOTE                                                                           MIRAFLORES         08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $9.00
CPAT, INC.                            24624 INTERSTATE 45 NORTH                SUITE 270                             SPRING             TX            77386                                            VARIOUS            ACCOUNTS PAYABLE                                                                                   $24,176.90
                                                                                                                     SAN MARTIN DE
CREACIONES MAKS S.A.C.                AV. GERARDO UNGER NRO. 131 URB. ING                                            PORRES                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,034.00
CRECE CAPITAL S.A.C.                  AV. PARDO NRO. 434 INT. 302                                                    MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $10,111.26
CREDISCOTIA FINANCIERA S.A.           AV.PASEO DE LA REPUBLICA 3587 SAN I                                            LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $7,683.95
CRISTIAN DAMIANO                      AVALOS 2172 PB 4                                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN




                                                                                                                                                 20 of 69
                                                                                                             20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                    Pg 55 of 132

                                                                                                                                               In re Latam Airlines Perú S.A.
                                                                                                                                                     Case No. 20-11258
                                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                                      offset?
              Creditor Name                         Address1                              Address2             Address3             City            State             Zip                Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                                                             (REF. 03 CUADRAS ESPALDA DEL
                                      URBANIZACION TEXTIL LA VILLA, MZ D LTE HIPERMERCADO TOTTUS DE LA AV.
CRISTIAN PAÚL ALFONSO ROJAS ALVAREZ   5                                      HUAYLAS)                                                                                                                            N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

CRISTINA ADELINA SARMIENTO CHIRINOS   N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE. EURIPIDES N° 175 URB. PERSHING
                                      (ALT. ESQUINA AV. DE LA MARINA Y JR.
CRISTINA LUYO LAO                     CUEVA)                                                                                                                                                                     N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      387 PARK AVENUE SOUTH 11TH AND
CRITEO CORP                           12TH                                                                                  NEW YORK           NY            10016-8810                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $40,137.00
                                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS UNDER
CROATIA AIRLINES                                                                                                                                                                                              VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
CRP CENTINELA LP DBA                  6161 W CENTINELA AVE                                                                  CULVER CITY        CA        90230-6306                                           VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,691.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
CUADRA EUMAR ALONSO                   FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                          3/1/2019           ACCRUED AND UNPAID WAGES                                                                                 $25.68
                                                                                                                            MIRAFLORES (LIMA-
CUALITY CORPORATION DEL PERU S.A.C.   CAL. MADRID NRO. 347 DPTO. 503                                                        LIMA)             06                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,031.00

CUARZO TRAVEL S.R.L                   PASAJE LOS PINOS 114 201 MIRAFLORES                                                   LIMA               06            LIMA18             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $86.14
CUBANA                                RICARDO ALFARO PLAZA AVENTURA                                                         HAVANA                                              CUBA                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $54,105.53
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
CUBAS DALIA JESSICA                   FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $58.55
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
CUBAS KARINA MARIELA                  FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                          6/16/2019          ACCRUED AND UNPAID WAGES                                                                                 $59.06
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
CUETO MARIA ALEJANDRA                 FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                          11/1/2019          ACCRUED AND UNPAID WAGES                                                                                   $5.96
CUSCO FOOD´S SOCIEDAD ANONIMA
CERAD                                 PORTAL HARINAS NRO. 191                                                               CUSCO              20                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $56.00
CUSCO RESTAURANTS S.A.C.              SIMON BOLIVAR                                                                         CUZCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $483.72
CUZCO II VENTURES LTD                 CAL. LIZARDO MONTERO NRO. 210                                                         LA PERLA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,887.00
                                      AV. ÁLVAREZ CALDERÓN 221 - DPTO 201
                                      (FRENTE AL PARQUE ROOSEVELT, A
CYNTHIA FATIMA HAMIDE SABAL           MEDIA CUADRA DE CALLE DASSO)                                                          LIMA, SAN ISIDRO                                    PERU                            N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
CYNTHIA OLIVIA CHIPANA GAGO           AV. FAUCETT N° 1520, BELLAVISTA                                                       CALLAO                                              PERU                            N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
D' VIERI PERU SAC                     JR. HUIRACOCHA 1595 3 ER PISO JESUS                                                   LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,092.40
D.S. SOLUTIONS E.I.R.L                JR. APANIZO NRO. 199 URB. SUTA LIMA                                                   PUEBLO LIBRE                                        PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $143,462.00
DADCO TECHNOLOGY E.I.R.L.             AV. HUAYRUROPATA NRO. 1408                                                            CUSCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $465.60
DAKOTA SOLUCIONES S.A.C.              CAL. OASIS NRO. 125 URB. LA PLANICI                                                   LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $230.00

D'ALESSANDRO, FERNANDO ARIEL Y OTROS PEÑA 2051, PISO 3, OF. A,                                                              CABA                                                ARGENTINA                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
DAM CARGO AEREO S.A.C                SECTOR B                             MODULO B NRO. . INT. 103                          CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $11.00
DAMARIS CASTILLO MURGUIA             CALLE LOS CEDROS 385                                                                   SAN ISIDRO                                          PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     CALLE. LOS FLAMENGOS N° 112 DPTO.
                                     101 URB. LOS NOGALES REF. ALT. DE LA
                                     CDRA . 6 DE LA AV. ANGELICA GAMARRA.
DAMASO ENZO NAVEDA RUIZ              LOS OLIVOS                                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DANA OLENKA CRESPO GUZMAN            CALLE LIMA N° 797                                                                      LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     CALLE PEVAS N° 770 REF. A DOS CDRAS.
                                     DE LA UNIVERSIDAD NACIONAL DE LA
DANIA IBIS AVENDAÑO ANAYA            AMAZONIA PERUANA                                                                                                                           PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     AV. PLAZA DE LA BANDERA N° 117, DPTO                                                   PUEBLO LIBRE,
DANICELA CASTILLO VASQUEZ            N° 902                                                                                 LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DANIEL ADRIAN AGUEDO CHOQUE          JIRON CHOTA 939                                                                        LIMA CERCADO                                        PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DANIEL ALEXIS PEREZ AGUILAR          AV. LA CANTUTA N° 1144                                                                 CAJAMARCA                                           PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

DANIEL HERALD NUÑEZ ARIAS             AV. JAVIER PRADO ESTE 1661 DPTO 101. SAN BORJA                                        LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DANIELA HERNÁNDEZ                     N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
D'ANNA CHRISTOPHER ANTHONY GEO        FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                          4/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $83.74
                                      JR. MARIANO BELLIURE N° 258 DPTO. 201
DANTE FERNANDO MECHAN ROJAS           - SAN BORJA                                                                                                                                                                N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
DARALIZ VARGAS ESCALANTE              FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                         12/16/2017          ACCRUED AND UNPAID WAGES                                                                                 $73.34
DARIO ALBERTO SANTANA MEZA            JIRON LIBERTAD NO.966.                                                                MOYOBAMBA          13                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $20.00
DARSY MILUSKA ESCUDERO FARRO          N/A                                                                                                                                                                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV. JOSE CARLOS MARIATEGUI MZ. F -
DARWIN RIVAS ALARCON                  LOTE 21                                                                               JUNIN, EL TAMBO                                     PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

DATA BUSINESS SOCIEDAD ANONIMA CERR LUIS ALDANA 314                                                                         SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $189.00
                                    URB, MAGISTERIO SEGUNDA ETAPA
DAVID DANILO ALFARO TAPIA           CALLE ALFARO YEPEZ MIRANDA D-4                                                                                                                                              N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
DAVID PAUL MAGUINA ZAMORA           CAL. MANUEL MARIA IZAGA 770 II PISO                                                     CHICLAYO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,000.00
DAVID YVAN RODRIGUEZ MONTEVERDE     AV PIURA 410                                                                                                                                                                N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
DAZA CLAUDIA LORENA                 FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $53.41
DBA WORLD WIDE CONCESSIONS          5727 N.W. 7 STREET, STE. 97                                                             MIAMI              FL        33126                                                VARIOUS            ACCOUNTS PAYABLE                                                                                         $93.37




                                                                                                                                                        21 of 69
                                                                                                                  20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                         Pg 56 of 132

                                                                                                                                                    In re Latam Airlines Perú S.A.
                                                                                                                                                          Case No. 20-11258
                                                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                                           offset?
             Creditor Name                           Address1                               Address2                Address3             City          State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DE LA PORTILLA SANDRA MELISSA         FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                          8/17/2019          ACCRUED AND UNPAID WAGES                                                                                $103.10
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DE LA QUINTANA LUIS ALBERTO           FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                          2/12/2019          ACCRUED AND UNPAID WAGES                                                                                  $27.38
DE MELLO TRANSPORTES LTDA ME          RUA ITAPEMA 397                                                                            FOZ DO IGUACU                                       BRAZIL                         VARIOUS           ACCOUNTS PAYABLE                                                                                       $2,918.69
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DE MONTREUIL LUANNA ROSA MARIA        FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                          3/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $27.76
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DE VINATEA CLAUDIA PAOLA              FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                          2/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $41.44
                                      AV GENERAL JUSTO, 160, REDIO E-009 -
DECEA - DEPARTAMENTO DE CONTROLE DO   CENTRO - RIO DE JANEIRO/RJ, CEP 20021-
ESPAÇO AÉREO                          130                                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV GENERAL JUSTO, 160, REDIO E-009 -
DECEA - DEPARTAMENTO DE CONTROLE DO   CENTRO - RIO DE JANEIRO/RJ, CEP 20021-
ESPAÇO AÉREO                          130                                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV GENERAL JUSTO, 160, REDIO E-009 -
DECEA - DEPARTAMENTO DE CONTROLE DO   CENTRO - RIO DE JANEIRO/RJ, CEP 20021-
ESPAÇO AÉREO                          130                                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV GENERAL JUSTO, 160, REDIO E-009 -
DECEA - DEPARTAMENTO DE CONTROLE DO   CENTRO - RIO DE JANEIRO/RJ, CEP 20021-
ESPAÇO AÉREO                          130                                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DEL AGUILA PATRICIA KARINA            FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                         11/15/2019          ACCRUED AND UNPAID WAGES                                                                                $112.12
DEL PRADO INN E.I.R.L.                CALLE SUECIA 310                                                                           CUZCO              20            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $86.33
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DEL SANTO FLAVIA CRISTIANE            FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                                $123.62
DELAWARE NORTH COMPANIES TRAVEL       250 DELAWARE AVE STE 100                                                                   BUFFALO            NY            14202-2014                                        VARIOUS           ACCOUNTS PAYABLE                                                                                        $187.21
DELFIN AMAZON CRUISES S.A.C           CAL PEVAS 252 MAYNAS                                                                       IQUITOS            22                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                        $117.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DELGADO BERFRIE                       FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                          4/23/2019          ACCRUED AND UNPAID WAGES                                                                                   $6.71
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DELGADO MELISSA LUCIA                 FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                          10/2/2019          ACCRUED AND UNPAID WAGES                                                                                $120.62
DELI INTERNACIONAL S.A..              COREA 126 Y AVENIDA AMAZONAS                                                               GUAYAQUIL                                           ECUADOR                        VARIOUS           ACCOUNTS PAYABLE                                                                                         $43.97

DELI PASTA 19, CA                     CALLE D OTA SAUDADES URB. BALNEARIO                                                        MAIQUETIA                        1162               VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,382.08
DELIA KIYOTO WATANABE YANAMOTO        N/A                                                                                                                                                                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
DELOITTE & TOUCHE S.R.L               LAS BEGONIAS 441 PISO 6 SAN ISIDRO                                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $67,203.33
                                                                               PASEO DE LA REFORMA 505, PISO 28                  CIUDAD DE
DELOITTE IMPUESTOS Y SERVICIOS LEGA   ERIK MAGOS                               COLONIA CUAUHTOMOC                                MOXICO                           6500               MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,639.37
DELOSI S.A.                           AV. JAVIER PRADO OESTE NRO. 1650 LI                                                        SAN ISIDRO         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $16,637.38
                                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
DELTA AIR LINES                                                                                                                                                                                                    VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                 SANTIAGO DE
DEMENTR3S COMUNICACION INTEGRAL S.A JR. GENERAL ÁLVARO OBREGÓN 297                                                               SURCO              06            051                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,485.08
                                    ASOC. DE VIVIENDA LOS JARDINES DE
                                    NARANJAL MZ.A. LT. 20, I ETAPA (REF.
                                    CRUCE AV. CANTA CALLAO CON AV. LOS                                                           LIMA, SAN MARTIN
DEMETRIO BLAS DIAZ                  ALISOS)                                                                                      DE PORRES                                           PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DEMIAN GLUJOVSKY                    AVALOS 2172 PB 4                                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DEMOCRATES WALTER WARTHON           CALLE MARURI NRO. 226 OF. 104 DEL                                                            PERU, CUZCO,
MOREANE                             CERCADO                                                                                      CUZCO                                               PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DENNIS HEINAR CALA ASTETE           URB. PRIMAVERA C-7                                                                                                                                                                N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                                                                                                                                                                                                         N/A             PENDING LITIGATION             X             X             X                                          UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                                                                                                                                                                                                         N/A             PENDING LITIGATION             X             X             X                                          UNKNOWN
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                                                                                                                                                                                                        N/A              PENDING LITIGATION             X             X             X                                     UNKNOWN
DEPARTMENT OF BUSINESS AND          1940 N MONROE ST                                                                             TALLAHASSEE        FL            32303-4700                                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                    AV. VELASCO ASTETE 194 DPTO. 402 URB.
DERMAN ALVA CRUZADO                 RAMÓN CASTILLA , SAN BORJA                                                                   LIMA                                                PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
DEROMA S.A.C.                       AV. LOS PINOS MZA. T LOTE. 20                                                                COMAS                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,224.95
                                    AV GREGORIO ESCOBEDO 598 JESUS
DERRAMA MAGISTERIAL                 MARI                                                                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,329.66

DESARROLLO INTEGRAL DE NUEVO PACHAC CAL. 26D NRO. S/N URB. CIUDAD DEL P                                                          BELLAVISTA                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $49,979.86
                                    AV. MOHEDANO, EDIF. CENTRO
DESARROLLOS EME 20, C.A.            GERENCIA                                                                                     CARACAS                                             VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $66,366.57
                                    CAL. AMADOR MERINO REYNA NRO. 307
DESPEGAR.COM PERU S.A.C.            D                                                                                            SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $2.54

DESTER                                PRINSENGRACHT 168 NL-1016 HA AMSTE                                                         AMSTERDAM                        1016 HA            NETHERLANDS                   VARIOUS            ACCOUNTS PAYABLE                                                                                 $349,625.00
DESTINOS MUNDIALES S.A.C.             AV. JOSE A. LARCO NRO. 724 DPTO.3P                                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $105,445.72
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DEVILLE FERNANDO                      FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                          2/12/2019          ACCRUED AND UNPAID WAGES                                                                                 $30.56
                                      CALLE LOS NAZCAS 214 DPTO. 301 URB.
DIANA BEATRIZ BARRON RUIZ             MARANGA , SAN MIGUEL                                                                       LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                                             22 of 69
                                                                                                                  20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                         Pg 57 of 132

                                                                                                                                                    In re Latam Airlines Perú S.A.
                                                                                                                                                          Case No. 20-11258
                                                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                     Claim subject to
                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                          Disputed



                                                                                                                                                                                                                                                                                                     offset?
             Creditor Name                          Address1                              Address2                  Address3             City            State            Zip                 Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
DIANA FIORELLA PADILLA DURAN          LIMA.                                                                                      LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $1,483.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIANA LUCIA ALVARADO                  FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                         3/15/2016        ACCRUED AND UNPAID WAGES                                                                              $52.62
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIANA MELGAR REYNOSO                  FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                         12/1/2018        ACCRUED AND UNPAID WAGES                                                                             $147.02
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIANA MELISSA ARAGÓN COLQUE           FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                         11/1/2015        ACCRUED AND UNPAID WAGES                                                                              $22.68
DIANDERAS FERNANDO CHAVEZ
DIANDERAS                             URB. EL MIRADOR A-3                                                                        CAYMA AREQUIPA                                      PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIAZ CARMEN ROSA                      FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                          4/2/2019        ACCRUED AND UNPAID WAGES                                                                              $22.33
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIAZ LESLIE MARIA GRACIELA            FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                         4/15/2019        ACCRUED AND UNPAID WAGES                                                                              $51.90
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIAZ LINO ANDERSON                    FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                          7/2/2019        ACCRUED AND UNPAID WAGES                                                                                $6.57
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIAZ MICHAEL DELFIN                   FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                          7/2/2019        ACCRUED AND UNPAID WAGES                                                                             $116.84
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
DIAZ VICTOR ALBERTO                   FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT     15046              PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                             $110.98
                                                                             (CALLE FANNING FRENTE A LA CLINICA
DIBBA SAMANTHA CAMPOS DONAYRE         URB. LAS PALMERAS A-11                 SELVA AMAZONICA)                                                                                                                        N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

DIEZ CANSECO & VENERO ABOGADOS SOC    AV. MARISCAL JOSE DE LA MAR NRO.662                                                        MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $332.29
DIGITAL BUSINESS PERU S.A.C.          AV. PAZ SOLDAN NRO. 225 INT. A-11                                                          SAN ISIDRO         06            9999               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $300.38
DINA GARCÍA PEREZ                     N/A                                                                                                                                                                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
DIPRENSA SERVICIOS GRAFICOS S.A.C.    JR. MANUEL CANDAMO NRO. 350                                                                LINCE                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $19,222.25
                                      PANAMA 5 APARTADO 7501 Y 7615
DIRECCION AERONAUTICA CIVIL PTY       CENTR                                                                                      PANAMA CITY                                         PANAMA                        VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
DIRECCIÓN DE IMPUESTOS Y ADUANAS
NACIONALES                            CARRERA 7 NO 34 - 69                                                                       BOGOTA                                              COLOMBIA                      VARIOUS         POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED
DIRECCION DE SALUD I-CALLAO           JR.COLINA 879-RES.BELLAVISTA                                                               CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
DIRECCION DISTRITAL DE TESORERIA      CARRERA 8 10 65                                                                            BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                                    COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                                    COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                                    COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                                    COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
DIRECCION GENERAL DE AVIACION CIVIL   BUENOS AIRES OE1-53                                                                        QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE INFRAECTRUCTUR CAMINO CARRASCO 5519 MONTEVIDEO.                                                             MONTEVIDEO                                          URUGUAY                       VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE MIGRACION Y EX   FRIEDRICH-EBERT-ANLAGE 56                                                                  FRANKFURT                                           GERMANY                       VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
DIRECCION GENERAL DE MIGRACIONES      FRIEDRICH-EBERT-ANLAGE 56                                                                  FRANKFURT                                           GERMANY                       VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCIÓN GENERAL IMPOSITIVA          LUIS ALBERTO DE HERRERA 1248 OF 1476                                                       MONTEVIDEO                                          URUGUAY                       VARIOUS         POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED

DIRECCION NACIONAL DE AERONAUTICA C AVDA. MCAL. LOPEZ E/ VICE PDTE.                                                              ASUNCION                                            PARAGUAY                      VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

DIRECCON GENERAL DE ENDEUDAMIENTO JR. JUNIN NRO. 319.                                                                            LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
DIRECTION DE LA SECURITE DE L AVIA  11 RUE DES HIBISCUS.                                                                         PARIS                                               FRANCE                        VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
DIRECTION GENERALE DE L´AVIATION CI HENRY FARMAN 50.                                                                             PARIS                                               FRANCE                        VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
                                    CAL INDEPENDENCIA NRO 703 URB
DISTRANEX PERU S.A.C.               PANDO                                                                                        LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $45.00
DISTRIBUIDORA EKAMA S.A.            AV. ALVAREZ CALDERON 107                                                                     LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $7,566.00

DISTRIBUIDORA PREMIUM S.A.            AV. REPUBLICA DE PANAMA NRO. 4145 S                                                        LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,756.00
DISTRIBUIDORA Y REPRESENTACIONES S.   AV JAVIER PRADO ESTE 1111 URB. P                                                           LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $84.74
                                      C.GORGONA MZ.C2 URB.CEDROS DE
DLS IMPRESIONES COMERCIALES S.R.L.    V.CHO                                                                                      LIMA             06                                 PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $480.00
DMS PERU SAC                          AV. AREQUIPA 2995                                                                          LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $341.00
DNM                                   AV. ANTÁRTIDA                                                                              CABA                             1355               ARGENTINA                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
DNM                                   AV. ANTÁRTIDA                                                                              CABA                             1355               ARGENTINA                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
DNM                                   AV. ANTÁRTIDA                                                                              CABA                             1355               ARGENTINA                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
DNM                                   AV. ANTÁRTIDA                                                                              CABA                             1355               ARGENTINA                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
DNM                                   AV. ANTÁRTIDA                                                                              CABA                             1355               ARGENTINA                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
DOG WORKS K-9 INC.                    8357 W. FLAGLER STREET PMB STE 220                                                         MIAMI            FL              33126                                            VARIOUS         ACCOUNTS PAYABLE                                                                                    $5,574.31
DOLPHIN EXPRESS S.A.                  CALLE 161 7 45                                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,615.51
                                                                                                                                 MIRAFLORES(LIMA-
DOLPHIN TELECOM DEL PERU S.A.C..      AV. AREQUIPA NRO. 3908                                                                     LIMA)                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,371.79
DOMICOL TOURS S.A.                    JR. DE LA UNION NRO. 1041                                                                  LIMA             06                                 PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $29.89
DOMINICAN MARKET SERVICES N.V         62 DE RUYTERKADE.                                                                          CURACAO                                             ANTILLES                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,640.20
DOMINICAN MARKETING SERVICES N.V.     62 DE RUYTERKADE.                                                                          CURACAO                                             ANTILLES                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $6,353.64
DOMIRUTH TRAVEL SERVICE S.A.C.        JR. RIO DE JANEIRO 216 - 218 MIRAFL                                                        LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $54,948.80
DON PIPO´S E                          CAL. MAX UHLE NRO. 131 MARANGA.                                                            SAN MIGUEL                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $9,952.45




                                                                                                                                                             23 of 69
                                                                                                            20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                   Pg 58 of 132

                                                                                                                                              In re Latam Airlines Perú S.A.
                                                                                                                                                    Case No. 20-11258
                                                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                     Claim subject to
                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                          Disputed



                                                                                                                                                                                                                                                                                                     offset?
            Creditor Name                           Address1                          Address2                Address3             City            State            Zip                 Country        Date Debt was Incurred            Basis for Claim                                                                Total Claim
DORA ANGELICA EDUARDO ARESTEGUI      N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DORA GUERRO LANG VDA. DE TORREJON    N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DORIAN TALAVERA VERA                 N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DORIS MABEL VALVERDE VÁSQUEZ         AV. JAVIER PRADO N° 465                                                                                                                                                    N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DOSIL S.A.                           AV. JAVIER PRADO OESTE NRO. 1650                                                      SAN ISIDRO         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $230.00
                                     JR. LA MERCED N° 1096, AMAZONAS,
DOVER ROBERT JOHN FREDERICK          CHACHAPOYAS.                                                                                                                                                              N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
DRACONIS S.A.                        CERRITO 520 8D                                                                        CAPITAL FEDERAL                                     ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,639.56
DSB MOBILE SAC                       AV. JAVIER PRADO ESTE NRO. 1166                                                       SAN ISIDRO         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $218.14
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
DU BOIS SEBASTIAN RENEE              FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                          8/17/2019          ACCRUED AND UNPAID WAGES                                                                                $214.16
                                                                                                                           SANTIAGO DE
DUMAS SCHMALZ ABOGADOS S.A.C..       AV LA ENCALADA 1171                                                                   SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,076.80
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
DURAND FRITSCH JUAN ANDRES           FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                         12/27/2018          ACCRUED AND UNPAID WAGES                                                                                 $64.09

DYNAMIC TRANSPORT S.A.C.             CALLE JACARANDA 137 URB. BELLAVISTA                                                   LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $16.40
E , S CARGO SAC                      SGTO LORES 534.                                                                       IQUITOS                                             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,324.00
E T HEINSEN.                         AVENIDA GEORGE WASHINGTON 353                                                         SANTO DOMINGO                                       DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE                                                                                      $82,586.81

E.O.V. INVERSIONES S.A.C.            CAL.SIMON BOLIVAR MZA. B LOTE. 12 U                                                   CUSCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $149.96
E.Z. BUSINESS SRLTDA                 AV. GUARDIA CIVIL NRO. 357 URB. LA                                                    CHORRILLOS                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $8,013.00
EAGLE SECURITY SERVICES INC          12903 S. NORMANDIE AVENUE                                                             GARDENA            CA            90249                                            VARIOUS            ACCOUNTS PAYABLE                                                                                 $46,538.20
ECASA                                JOSE MARTI INT;L AIRPORT BOYEROS                                                      HAVANA                                              CUBA                          VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
ECKERD AMAZONIA S.A.                 JR.PROSPERO 397-MAYNAS                                                                IQUITOS            22                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $6.00
ECLASS LIMITADA                      CARMENCITA. 25                                                                        LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $15,381.56
                                                                                                                           SANTIAGO DE
ECOMOTION S.A.C.                    JR. TAMBO REAL NRO. 4CALLE 3 MZA. N                                                    SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $986.48
ECONOFLETE E.I.R.L.                 PROL. ALEJANDRO BERTELLO MZ C LTE                                                      LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $4,143.33
EDENRED PERU S.A.                   CALLE ANTEQUERA PISO 2 SAN ISID 777                                                    LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $641,802.76
                                    URB. ANDRES ARAUJO MORAN MZ. 13
EDGAR AUGUSTO ALVARADO CORDOVA      LOTE 06.                                                                               TUMBES                                              PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
EDGAR JOSEPH MIRANDA ESPINOZA       N/A                                                                                                                                                                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    MZ. C, LOTE 8, ASOCIACIÓN LOS       (REF. CERCA AL GRIFO PETRO PERÚ -
EDGAR MAY FARIZ SANCHEZ RETUERTO    CLAVELES-ATE VITARTE                COSTADO DEL INTERNET SHALOM)                       ATE VITARTE                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    URB. JARDINES DE SAN ANDRES MZ. EB
                                    LT. 15 (REF. PASANDO EL COLEGIO SAN
EDGARD BECERRA DÍAZ                 MARTIN), ICA                                                                                                                                                               N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
EDIFICIO METRO S.A.                 CERRITO 550 (Y LAVALLE).                                                               BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                     $112.11
EDIFICIOS Y CONST SANTA PATRICIA SA SAN MARTIN MIRAFLORES 305.                                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $346,217.64
EDILBERTO ERNET RUTHERFORD AZABACHE CALLE LIMA 900-A 4TO PISO (SEDE DEL
VIDAL                               MINISTERIO PUBLICO) - PIURA                                                            LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    ALAMEDA DE LOS CONQUISTADORES 492
EDITH BALBIN MARTICORENA            URB. LAS LOMAS DE LA MOLINA                                                                                                                                                 N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

EDITORIAL LETRAS E IMAGENES S.A.C.   CAL. ALCANFORES NRO. 1262 RES. LARC                                                   MIRAFLORES (LIMA                                    PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,560.00
EDPYME NUEVA VISION S.A.             CAL. JERUSALEN NRO. 202 INT. B                                                        AREQUIPA         08                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $16.00
EDSON MUNAYLLA MESCUA                N/A                                                                                                                                                                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EDUARDO ENRIQUE HUMAN CASTILLO       N/A                                                                                                                                                                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EDUARDO RUBIO CARRANZA               AV. JAVIER PRADO N° 465                                                                                                                                                   N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EDUARDO SANCHEZ ESPEJO               N/A                                                                                                                                                                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     AV. LAS NAZARENAS N° 996 DPTO. 402
EDWARD RUBIO GUERRERO                URB. LAS GARDENIAS                                                                                                                                                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
EDWIN GARCIA PINZAS                  N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
EDWIN ROJAS MACHACA                  N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
EDWIN YASMANI ARCELA SAAVEDRA        N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
EDY YOSHIE HANDA ARTEAGA             N/A                                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     URB. VICTOR ANDRES BELAUNDE                                                           AREQUIPA, CERRO
EFRAIN CCAMERCCOA CRUZ               MANZANA M2 LOTE 26 A, ZONA A                                                          COLORADO                                            PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
EGYPTAIR                                                                                                                                                                                                     VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
EL AL ISRAEL AIRLINES                                                                                                                                                                                        VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

EL DORADO INVESTMENTS, SUCURSAL COL AV 26 9232                                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $432.50
                                    CAL.JUAN DE ARONA NRO. 830
EL PACÍFICO PERUANO SUIZA COMPAÑÍA  (AUGUSTO ESQ.TAMAYO/JUAN DE
DE SEGUROS                          ARONA N°830),                                                                          SAN ISIDRO                                          PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EL QUINDE SHOPPING PLAZA SAC        AV. RICARDO ELIAS APARICIO NRO. 805                                                    LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,398.10
                                    CALLE LOS RUBIES MZ Ñ8 URB.
ELARD GASTON AYALA JAHNSEN          MIRAFLORES-CASTILLA                                                                    PIURA                                               PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ELEONOR CONNY CAMPOS HUAPAYA        N/A                                                                                                                                                                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ELIANA MARTHA DEZA DE ROMAÑA        N/A                                                                                                                                                                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ELIANA NELLY DIAZ BRIOS             JR. LAMPA 1115, OFICINA N° 501 ,                                                       LIMA CERCADO                                        PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ELISA CORNEJO ROBLES                FLOOR SAN ISIDRO                                                                       LIMA               DEPARMENT 15046                  PERU                          2/15/2018          ACCRUED AND UNPAID WAGES                                                                                 $89.46




                                                                                                                                                       24 of 69
                                                                                        20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                               Pg 59 of 132

                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                Case No. 20-11258
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                             offset?
            Creditor Name                            Address1                Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                             Total Claim

ELISABETH JUANA MAYHUIRE RODRIGUEZ    N/A                                                                                                                                                   N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

ELIZABETH AMABLE ZAVALA               AV. 28 DE JULIO N° 346 - DPTO. 301                               LIMA, MIRAFLORES                                    PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CALLE CARLOS MARTINES DE PINILLOS B7
ELIZABETH AURORA ATAPAUCAR MISME      DEPARTAMENTO N° 603                                                                                                                                  N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
ELIZABETH DORIS ANCHANTE TIZNADO      N/A                                                                                                                                                  N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
ELIZABETH DUARTE GUARDIA              JR. FRAY LUIS DE LEON NRO. 459                                   SAN BORJA          06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $391.64
                                      JR. ASUNCION N° 700 URB. EL PARRAL
                                      REF. DOS CUADRAS DE LA COMISARIA
ELMER LUIS ESPINOZA ESCOBEDO          TUPAC AMARU , COMAS                                              LIMA CERCADO                                        PERU                            N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
ELSA MÁVILA RAMÍREZ PINEDO            N/A                                                                                                                                                  N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
ELVIS ELMER PANDURO ARENAS            N/A                                                                                                                                                  N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
EMBAJADA DE LA REPUBLICA DE CUBA      AV. CORONEL PORTILLO N 110                                       SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $421.47
EMBOTELLADORA CUSCO DEL SOL S.R.L.    MZA. A LOTE. 6 PARQUE INDUSTRIAL                                 WANCHAQ                                             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $9.00

EMBOTELLADORA LATINOAMERICANA S.A     AV. OSCAR BENAVIDES 1111 CERCADO                                 LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $6,337.30
EMILIA MAMANI AROCUTIPA               JR. CARABAYA N° 999 ,                                            LIMA CERCADO                                        PERU                            N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
EMILIANO ARNAU VÁSQUEZ                N/A                                                                                                                                                  N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CALLE LOS EUCALIPTOS N° 211, DPTO.
                                      301, REF ESQUINA CON LA CUADRA 16 DE
EMILIO NAVARRO MOYANO                 AV. DOS DE MAYO                                                                                                                                      N/A              PENDING LITIGATION         X            X              X                                     UNKNOWN
EMP. BRASILEIRA DE INFRAESTRUCTURA    AEROPUERO DE PORTO ALEGRE                                        PORTO ALEGRE                                        BRAZIL                        VARIOUS            ACCOUNTS PAYABLE           X            X              X                              TO BE DETERMINED
EMP. PERUANA DE SERV. EDITORIALES S   AV. ALFONSO UGARTE 873, CERCADO.                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $226.97
EMP. TRANSP. EL TALARE?O S.A.C.       AV. Z NRO. 99 A.H. TALARA ALTA                                   PIURA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $4,926.14

EMP.DE TRANSP.TURISTICOS ROSY TOURS   JR.LAMBAYEQUE 205 PUNO                                           JULIACA            21                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $5.45

EMP.DE TRANSPORTES TURISTICOS INTEG   AV. CONSUELO 211 OF.211                                          AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $8.29

EMP.MUNIC. DE A.P.Y A.SAN MARTIN S.   JR.FEDERICO SANCHEZ 900 PUNTA DEL E                              TARAPOTO           13                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $12.00
EMPRESA ARGENTINA DE NAVEGACION
AER                                   AV. RIVADAVIA 578                                                CABA                             C1069              ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE           X             X             X                              TO BE DETERMINED

EMPRESA BRASILEIRA DE INFRA ESTRUTU   AER AER INT DE CAMPO GRANDE S/N S/N                              CAMPO GRANDE                                        BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $798.65
EMPRESA COLONIAL DE HOTEIS LTDA EPP   ROD DAS CATARATAS S/N                                            RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $598.24

EMPRESA COMERCIALIZADORA DE BEBIDAS JR. CAJAMARCA NRO. 371                                             RIMAC                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $68,033.00
EMPRESA DE SERVICIOS SUNEC E.I.R.L. CAL. MANUEL MARIA IZAGA NRO. 472                                   CHICLAYO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,067.65
EMPRESA DE TAXI AEROPUERTO E.I.R.L. CAL. AGUIRRE NRO. 705                                              IQUITOS            22                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $7.00

EMPRESA DE TAXI VAMOS CALLAO S.A.     S/NOMBRE MZA N2 LTE31 VI ETAPA, URB                              LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $16.00

EMPRESA DE TELECOMUNICACIONES DE CU AGUILA 565.                                                        HAVANA                                              CUBA                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,684.34

EMPRESA DE TRANSPORTE ROJO Y BLANCO CAL. CASTILLA LA VIEJA 488 URB.LA C                                LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $16.11

EMPRESA DE TRANSPORTE Y TURISMO FER CAL. MARIANO MELGAR NRO. 261 URB. P                                TRUJILLO           04                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $8.93

EMPRESA DE TRANSPORTES SANTA URSULA   CAL.JAVIER PEREZ DE CUELLAR NRO. 22                              JACOBO HUNTER      08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $4.57
EMPRESA DE TRANSPORTES TURISMO        MZA. C LOTE. 28 URB. LA ESMERALD                                 TRUJILLO           04                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $51.06
EMPRESA DE TRANSPORTES Y SERVICIOS    AV. UCAYALI MZA. H LOTE. 19                                      TAMBOPATA          24                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $13.79
EMPRESA HOTELEIRA PORTO MADERO
LTDA                                  AV JORGE SCHIMMELPFENG 232                                       RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,954.57

EMPRESA TURISMO NEW CAB SERVICE GES MZA. W2 LOTE. 7 A.H. SAN ALBERTO LO                                LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $16.12

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                               CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN




                                                                                                                                   25 of 69
                                                                                                        20-11258-jlg     Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                                  Pg 60 of 132

                                                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                                                  Case No. 20-11258
                                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                                offset?
             Creditor Name                          Address1                            Address2           Address3               City           State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

EN - DNM S/RECURSO DIRECTO DNM        AV. COSTANERA RAFAEL OBLIGADO 1221                                                 CABA                                                ARGENTINA                       N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
EN PUNTO Y CALIDAD SAS                PARAGUAY 754 PISO 3 DEP B                                                          BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $60.48
ENA ROSSANA BASALDUA GUERRERO         CAL. FELIX TELLO MZA. I LOTE. 13 UR                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,267.12
ENERPLUS E.I.R.L                      AV. ARAMBURU NRO. 515 DPTO. 301                                                    SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $500.00
ENRIQUE CARLOS ALVAREZ QUISPE         JR. MACHU PICCHUMZA. F LOTE. 3                                                     CHORRILLOS         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $43.00
                                                                                                        A UNA CUADRA
                                                                                                        DEL COLEGIO FE
                                      JR. RICARDO PALMA N° 370 REF           PARADERO PARROQUIA A DOS   Y ALEGRIA N°
ENRIQUE JESUS HUACHUCA SULCA          COLLIQUE TERCERA ZONA                  CUADRAS                    11                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ENRIQUE JULIAN ARRASCUE DIAZ          N/A                                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

                                      AV. MANUEL VILLARÁN N° 330 DPTO. 501
ENRIQUE MANUEL JESSEN HURTADO         URB. LA AURORA , SANTIAGO DE SURCO                                                 LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
ENRIQUEZ BRYAN                        FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                              $62.90
ENVER JUAN HUAMAN QUISPE              N/A                                                                                                                                                                    N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ERASMO GODOFREDO ZENTENO
VELASQUEZ                             CIUDAD NUEVA E-20 DPTO. 5                                                                                                                                               N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

ERIC PAUL OBESO FAJARDO               MZA. G60 LOTE. 4 A.H. BOCANEGRA PRO                                                CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,704.72
ERICA ANDREA CASTRO GARCES            AVALOS 2172 PB 5                                                                                                                                                       N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN

ERICK ARMANDO RODRIGUEZ               CALLE ALVAREZ THOMAS N° 107, OF. 208. AREQUIPA                                     MIRAFLORES                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ERIKA FABIOLA PANCCA MAMANI           JR. CARABAYA N° 999 ,                                                              LIMA CERCADO                                        PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE LOS ARCES N° 403. AREQUIPA,
ERIKA MANOLY GUTIERREZ ARENAZAS       CAYMA                                                                                                                                                                   N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ERNESTO JOSÉ ORTIZ GARCIA             AV. 28 DE JULIO 562 INT. E                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
ERREA ASENCIOS CARLA NATHALI          FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                            $1,079.41
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
ERREA CARLA NATHALI                   FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                              $58.96

ERVICIOS COMUNICACIONES DEL NORTE     CAL. MARTINEZ DE COMPAÑON NRO. 472                                                 TRUJILLO           04                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $0.07
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
ESCALANTE MARIA FERNANDA              FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT 15046                  PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                              $132.76
ESCAPAR SAS                           CALLE 6 43 C 08 OF 103.                                                            MEDELLIN                                            COLOMBIA                       VARIOUS           ACCOUNTS PAYABLE                                                                                    $1,344.40
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
ESCOBAR SAMANTHA NICOLL               FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT 15046                  PERU                          1/27/2019          ACCRUED AND UNPAID WAGES                                                                                $8.63

ESPECIALISTAS EN ALTA COCINA S.A.DE   HAVRE NO.30 COL. JUAREZ DEL. CUAUAH                                                MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,788.40
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
ESPEJO MARIA STEPHANIE                FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT 15046                  PERU                          5/2/2019           ACCRUED AND UNPAID WAGES                                                                              $72.01




                                                                                                                                                     26 of 69
                                                                                                    20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                           Pg 61 of 132

                                                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                                                            Case No. 20-11258
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                                             offset?
             Creditor Name                          Address1                             Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                      JR. MONTERO ROSAS 1145, SANTA
ESPERANZA DIEZ CRUZ                   BEATRIZ. CERCADO DE LIMA                                                     LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
ESPINOZA CAROLA ROSMERY               FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          8/14/2019          ACCRUED AND UNPAID WAGES                                                                                 $26.87
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
ESPINOZA JOSEPH RICARDO               FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          2/19/2019          ACCRUED AND UNPAID WAGES                                                                                 $18.81
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
ESPINOZA NATALI                       FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          4/21/2019          ACCRUED AND UNPAID WAGES                                                                                $440.55
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
ESPINOZA NATALI MILAGROS ISABE        FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          4/21/2019          ACCRUED AND UNPAID WAGES                                                                                 $25.65
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
ESPINOZA NOELIA ELIZABETH             FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          7/23/2019          ACCRUED AND UNPAID WAGES                                                                                 $88.77
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
ESQUERRE KATHIUSKA                    FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          9/2/2019           ACCRUED AND UNPAID WAGES                                                                                   $5.41

EST. RUBIO LEGUIA NORMA Y ASOCIADOS   AV. DOS DE MAYO NRO. 1321 RES. SAN                                           SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $38,327.56
ESTACION DE SERVICIOS OTTAWA SAC      AV. PACASMAYO MZA. C LOTE. 1 URB. J                                          CALLAO             25                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $7.00
ESTEBAN MATEO ALPONTE CARPIO          CALLE ZEPITA 532, MOQUEGUA, ILO                                                                                                                                  N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN

ESTUDIO BUSTAMANTE & ASOCIADOS S.A. CAL RIVERO 107 302 Y 301                                                       AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $118.00
ESTUDIO LUIS ECHECOPAR GARCIA S.R.L AV. LA FLORESTA NRO. 497                  PISO. 5.                             SAN BORJA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $37,382.40
ESTUDIO MUNIZ SOCIEDAD CIVIL DE RES AV. LAS BEGONIAS 475 DPTO. 702                                                 SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,307.20

ESTUDIO RODRIGUEZ LARRAIN ABOGADOS AV. CHOQUEHUANCA 770 SAN ISIDRO                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $40,941.70
                                   MZ. B, LOTE 6, INTERIOR 201, URB. SAN
                                   JOSÉ DE CALIFORNIA. LA LIBERTAD,
ETHEWOLDO PEDRO SOLANO COLMENARES VICTOR LARCO HERRERA                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
ETIHAD AIRWAYS                                                                                                                                                                                       VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      APV LAS PALMERAS 2DA ETAPA A-8 (REF.
                                      FRENTE A LA LOZA DEPORTIVA DE KARI
EULOGIA YLLAPUMA MAZA                 GRANDE)                                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE CHEPEN S/N MZ K LOTE 19 URB                                            SAN JUAN DE
EURIDICE LAURA ESPINOZA FLORIAN       FELIPE ALVA ALVA                                                             MIRAFLORES                                          PERU                            N/A              PENDING LITIGATION             X            X              X                                     UNKNOWN
EUROCONTROL                           RUE DE LA FUSEE 96 B                                                         BRUSSELS                         1130               BELGIUM                       VARIOUS            ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED
                                                                                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
EUROWINGS                                                                                                                                                                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
EUSERCONI S.A.C.                      CAL.YAVARI NRO. 200B                                                         AREQUIPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,074.89
                                                                                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
EVA AIR                                                                                                                                                                                              VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      JR. LOS AMAUTAS N° 145, 3ER PISO,
                                      OFICINA 3-A, URB. ZARATE (FRENTE A LA
                                      MUNICIPALIDAD DE SAN JUAN DE
EVA FELICIA PACHO DE ALVAREZ          LURIGANCHO)                                                                                                                                                      N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EVA GONZALES LINARES                  JR. ALFONSO UGARTE N° 260                                                                                                                                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EVA TRES RITTERBACH                   URB. EL MIRADOR A-3                                                          CAYMA                                               PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EVELYN JULISSA CAUTIN RODRIGUEZ       N/A                                                                                                                                                              N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EVELYN PATRICIA ZAVALA ZAVALA         N/A                                                                                                                                                              N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EVGUENY COLLAZOS GASLAC               JIRON PUNO NRO. 560 PISO 2                                                                                                                                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
EXCEL PRODUCTS S.A.                   AGUARICO 133 BRENA                                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,569.00
                                                                                                                   SANTIAGO DE
EXECUTIVE SOLUTIONS SOCIEDAD ANONIM   AV. EL DERBY NRO. 254 INT. 1705                                              SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,240.14
EXELENCIA HOTELERA SPAGADEL CIA LTD   REINA VICTORIA Y JOSE CALAMA (E S/N                                          QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $80.80
EXPEDIA INC                           3150 139TH AVENUE SE STE 100                                                 BELLEVUE           WA            98004                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $25,676.94
EXPERTOS SEGURIDAD LTDA               CIR 4 69 18                                                                  MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $126.99
EYE CATCHER MEDIA S.A.C.              1579 ALFREDO BENAVIDES                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,120.00
F & L REPRESENTACIONES E.I.R.L.       CALLE MARURI 355 CUZCO                                                       CUZCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,227.00

FAA FEDERAL AVIATION ADMINISTRATION 2895 SW 145TH AVENUE                                                           MIRAMAR            FL            33027-4226                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,606.00

FAB DE CHOCOLATES LA IBERICA S A      AV. JUAN VIDAURRAZAGA M NRO. 131 Z.                                          AREQUIPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,482.00
FABIAN ZUÑIGA ANDRADE                 URB. LEON XIII, MZ. M-6                                                                                                                                          N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                   SAN JUAN DE
FACECUP'S S.A.C                       MZA. D LOTE. 26 A.H. REPUBLICA FEDE                                          MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,447.00
                                                                                                                   SANTIAGO DE
FACTORING TOTAL S.A.                  AV. CIRCUNVALACION CLUB GOLF LOS IN                                          SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $23,688.54
FAGRAL S.A.                           CALLAO 181                                                                   BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $277.86
FANTINI, COSTANZA ALEXIA              LAVALLE 1672, PISO 1, OF. 6,                                                 CABA                                                ARGENTINA                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
FARFAN SILVIA MAGALI                  FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          6/4/2019           ACCRUED AND UNPAID WAGES                                                                                 $53.71
FARINA FELICITA FIGUEROA FORTUN       CALLE MADRID N° 380, DPTO. 502.                                              MIRAFLORES                                          PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                   PUERTO
FARMA LEON VELARDE S.R.L.             AV. LEON VELARDE NRO. 590                                                    MALDONADO          24                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $17.00
FAUSTINO RETAMOZO GUTIERREZ           URB. TACNA G-8                                                               TACNA              10                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $51.00
                                      AV. PEDRO DE OSMA 306 DPTO. 301.
FAUSTO ALFREDO CORNEJO VILELA         BARRANCO                                                                                                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
FEDERICO EDGAR SCHAFF BUSTAMANTE      N/A                                                                                                                                                               N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                               27 of 69
                                                                                        20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                               Pg 62 of 132

                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                Case No. 20-11258
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                 offset?
                Creditor Name                        Address1                Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim

FELIPA SOLEDAD CAPARO PUMACALLAHUI AV. PERU NRO. H12B URB. PROGRESO                                    CUSCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $502.00
                                   JR. LA COMPAÑÍA 154 DPTO. 301, URB.
FELIX ALBERTO MUÑANTE VELASQUEZ    VILLA JARDIN. SAN LUIS                                                                                                                                   N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   AV. FEDERICO VILLARREAL N° 255 - 301 -
FELIX EMIGDIO TOVAR DEL CASTILLO   URB. LOS PARQUES REF.                                                                                                                                   N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FEMA FOODS SAC                     690 SCHELL                                                          LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,569.00
                                                                                                       CIUDAD DE
FERNANDEZ CUETO Y BARROS FRANCISCO    RIO NILO.                                                        MEXICO                                              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $203.08
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FERNANDEZ DAVILA KRISTELL ALYS        FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          1/15/2019          ACCRUED AND UNPAID WAGES                                                                                   $7.94
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FERNANDEZ PRADA JORGE LUIS            FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          3/1/2019           ACCRUED AND UNPAID WAGES                                                                                 $23.49

FERNANDO ALBERTO SALAZAR FERNANDEZ N/A                                                                                                                                                      N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
FERNANDO ALFREDO TORRES GARCIA     N/A                                                                                                                                                      N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
FERNANDO JARA SANTOS               N/A                                                                                                                                                      N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   CALLE HERMANOS CATARI N° 357, DPTO.
FERNANDO LUIS TALANCHA VALDIVIA    201                                                                 MARANGA, LIMA                                       PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   CALLE HERMANOS CATARI N° 357, DPTO.
FERNANDO LUIS TALANCHA VALDIVIA    201                                                                 MARANGA, LIMA                                       PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
FERNANDO OSORES PLENGE             JR. PATAPO 155. SURCO                                                                                                                                    N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
FERNANDO RODRIGO GARCÍA GOMEZ      URB. FRANCISCO MOSTAJO G6-2                                                                                                                              N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
FERRER ALFREDO                     FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                          1/4/2019           ACCRUED AND UNPAID WAGES                                                                                  $4.73
FG STAMINA S.A.C.                  CAL.MERCADERES NRO. 413                                             AREQUIPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $282.21
FIANZAS Y CREDITO S.A.             BOUCHARD AV. 557 PISO:11 CABA                                       BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                        $109.00

FID-CTA. ING.FID AIJS 3045            600 M NOROESTE DE LA ENTRADA DEL AI                              ALAJUELA                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
FIDEICOMISO 62550/2011                MANUEL ERRAZQUÍN 2370                                            MONTEVIDEO                       11700              URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $70,758.00
FIDEICOMISO MERCANTIL QUIPORT         AV. 12 DE OCTUBRE N24-562 Y LUIS CO                              QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,377.00
FIDEICOMISO OPAIN S.A...              CARRERA 9 NO. 72-21 PISO 9.                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $31,866.48
FIDEICOMISO PA OPAIN S.A.             AVENIDA EL DORADO 113 85                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $24,510.53
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FIERRO MEDINA DIEGO ARMANDO           FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          7/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $88.15
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FIGALLO OLIVER                        FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          7/12/2019          ACCRUED AND UNPAID WAGES                                                                                $351.90
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FIGARI FLAVIA                         FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          2/26/2019          ACCRUED AND UNPAID WAGES                                                                              $38.45
FIGTUR S.A.                           AV GUARDIA CIVIL 727 URB.CORPAC                                  LIMA                                                PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                 $334,993.42
                                                                                                       MAGDALENA DEL
FINA IMAGEN PRODUCCIONES S.A.C.       JR. FELIX DIBOS NRO. 334                                         MAR                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,601.90
FINANCIERA CONFIANZA S.A.A. - FINAN   JR.INDEPENDENCIA 527                                             AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $3.28
FINANCIERA UNO S.A.                   AV. AVIACION NRO. 2405                                           SAN BORJA          06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $28,157.21
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS UNDER
FINNAIR                                                                                                                                                                                  VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      AVENIDA LARCO N° 1066, DPTO. 101 URB                             LA LIBERTAD,
FIORELLA CELIS SHEMIEL                SAN ANDRES                                                       TRUJILLO                                            PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FJC SECURITY SERVICES INC             275 JERICHO TURNPIKE                                             FLORAL PARK        NY            11001                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $11,759.08
                                      AV. PLAZA DE LA BANDERA N° 117, DPTO                             PUEBLO LIBRE,
FLAVIA SILVANA VALERA VENTURA         N° 902                                                           LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

FLIGHT CENTER SRL                     PORTAL DE SAN AGUSTIN 125 AREQUIPA                               AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $16.00
FLOR MARÍA MEJIA DE ZENTENO           CIUDAD NUEVA E-20 DPTO. 5                                                                                                                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FLORENTINO CURI GONZALES              N/A                                                                                                                                                  N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV. COMANDANTE ESPINAR NRO. 258
FLORERIA PETALOS S.R.L.               MIR                                                              LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $218.75
FLORERIAS GREEN HOUSE S.A.C           AV. LA FONTANA.                                                  LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $96.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FLORES BALVOA KENM ALBERT             FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                          10/8/2019          ACCRUED AND UNPAID WAGES                                                                                $119.81
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FLORES CHRISTIAN ALEJANDRO            FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                          9/6/2019           ACCRUED AND UNPAID WAGES                                                                                 $69.28
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FLORES DIEGO ALONSO                   FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                         11/22/2019          ACCRUED AND UNPAID WAGES                                                                                $108.16
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
FLORES KENM ALBERT                    FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                          10/8/2019          ACCRUED AND UNPAID WAGES                                                                                 $140.63
FLY KITCHEN SA                        AVDA LA VOZ DEL INTERIOR 7525 LOS B                              CORDOBA                                             ARGENTINA                      VARIOUS           ACCOUNTS PAYABLE                                                                                      $37,643.00
FLY TRAVEL EMPRESA INDIVIDUAL DE RE   JR. 9 DE DICIEMBRE NRO. 118                                      AYACUCHO           18                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                          $86.78
FMC MEDICAL CENTER.                   AV. SAN BORJA SUR N237                                           SAN BORJA                                           PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                         $458.13
FOCUS BTL S.A.C.                      JR. URUBAMBA NRO. 548                                            PUCALLPA           23                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                       $2,505.11
FOOD PATAGONIA S.A.                   ALBARINO 3543 CAPITAL FEDERAL                                    BUENOS AIRES                                        ARGENTINA                      VARIOUS           ACCOUNTS PAYABLE                                                                                       $1,192.98

FORESTA HOTELES SOCIEDAD ANONIMA CE   CALLE LOS LIBERTADORES 490.                                      SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,078.50
FORTUNATO DELGADO GUZMAN              CALLE 2 P.J. STA ISABEL DE VILLA MZ                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $421.95
FORWARD SPORT S.R.L.                  AV. ABANCAY NRO. 386 INT. 118                                    LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $99.00
FOTO A S.R.L.                         AV. 28 DE JULIO 1381 LA VICTORIA                                 LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $3.00




                                                                                                                                   28 of 69
                                                                                          20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                 Pg 63 of 132

                                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                                  Case No. 20-11258
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject to
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                        Disputed



                                                                                                                                                                                                                                                                                   offset?
            Creditor Name                           Address1                   Address2     Address3             City            State            Zip                  Country       Date Debt was Incurred           Basis for Claim                                                                 Total Claim

FOX LATIN AMERICAN CHANNELS PERU SR   ANDRES REYES                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,941.63
FRANCIS KEITH SMITH                   N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FRANCISCA ESTELA IZQUIERDO NEGRÓN     N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FRANCISCO BARUA COSTA                 AV. GENERAL CÓRDOVA N° 313.                                        MIRAFLORES                                          PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE ALFREDO SALAZAR N° 635, DPTO.
FRANCISCO GERARDO BRAVO PUCCIO        401,                                                               SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE ALFREDO SALAZAR N° 635, DPTO.
FRANCISCO GERARDO BRAVO PUCCIO        401,                                                               SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

FRANCISCO INOFUENTE CALSINA           AV. GOYENECHE NRO. 607B MIRAFLORES                                 AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $7.65
FRANCISCO IVAN CARDOZO SAL Y ROSAS    N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FRANCO BRAVO MONTEVERDE               N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FRANCO LUCI Y OTRO                    AVALOS 2172 PB 4                                                   CABA                                                ARGENTINA                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN

FRANK WILLIANS MAMANI PENA            AV. CIRCUNVALACION MZA. 17-A LOTE11                                MADRE DE DIOS 4/                                    PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $189.99
FRANZ GAMBOA VARGAS                   N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                     UNKNOWN
FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                      PORTO ALEGRE                                        BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED

FRAYCO SA FRANQUICIAS Y CONCESIONES   AVENIDA CARRERA 68 13 41                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,288.79
FREDDY AUGUSTO RUEDA MEZA             AV. DIEZ CANSECO N 414 OF. 301                                     MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,354.97
FREDDY JHON ROSALES DE LA CRUZ        URB. SAN CRISTOBAL MZ. F LOTE 09                                   LIMA                                                PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FREDDY JHON ROSALES DE LA CRUZ        URB. SAN CRISTOBAL MZ. F LOTE 09                                   LIMA                                                PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV. PACIFICO N° 175, PARQUES DE LA
                                      HUACA, URB. MARANGA I ETAPA. TORRE
                                      15- DPTO. 101, (REF. POR TOTTUS DE LA
FREDDY MARTIN MENDOZA HUERTAS         MARINA)                                                                                                                                                 N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

FREDY ARTURO VILLALOBOS SAGREDO       CALLE AREQUIPA N° 623 (2DO PISO) OF. 5                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE AYACUCHO 173 OF. 305 (AL LADO
FREDY ROLAND PAZ CARPIO               DE INKAFARMA)                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE AREQUIPA N° 623 (2DO PISO)
FREDY VILLALOBOS SAGREDO              OFICINA 5                                                          PIURA, PIURA                                        PERÚ                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FRIDA CLARA HUARCAYA VASQUEZ          N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FT CAPITAL S.A.                       CAL.RIO DE LA PLATA NRO. 167                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $59,583.07
FUERZA AEREA DEL PERU.                AV ELMER FAUCETT S/N CALLAO                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $824.85
FULLONI, FABIAN DANIEL Y OTROS        MONTEVIDEO 604, PISO 5,                                            CABA                                                ARGENTINA                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FULLONI, FABIAN DANIEL Y OTROS        MONTEVIDEO 604, PISO 5,                                            CABA                                                ARGENTINA                       N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN

FUNDACION PARA EL DESARROLLO DE LAS   AV. MARISCAL SANTA CRUZ N° 1392                                    LA PAZ                                              BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $85.20
                                                                                                         SANTIAGO DE
FUTURAMA TOURS SAC                    AV. ALFREDO BENAVIDES NRO. 3705 INT                                SURCO              06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $37.73
G.W.YICHANG & CIA S.A                 CAL. CALLE 31 NRO. 125 URB. CORPAC                                 SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,988.00
G4S PERU S.A.C.                       AV. EL SOL 916 URB. LA CAMPIÑA CHO                                 LIMA               06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,851.69
GABRIEL MARTIN ARAMBULO QUERZOLA      MZA. J INT. 01 LOTE. 07 A.H. LOS FI                                PIURA              02                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $9.00
GABRIEL SHIMABUKO YAMASHIRO           N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
GABRIEL SKURA                         N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
GALACTICA STUDIOS S.A.C.              CAL.MARIANO MELGAR NRO. 225                                        MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $424.80
GALAZ, YAMAZAKI, RUIZ URQUIZA, S.C.   AV. PASEO DE LA REFORMA NO. 489 PIS                                MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,058.97
GALVEZ BAZAN LUIS ALBERTO             CAL. ESTAMBUL NRO. 128 SEC.IGLESIA                                 TRUJILLO           04                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $20.00
GALVEZ,RISSO,ZEGARRA & ASOCIADOS.     AV. LAS CAMELIAS NRO. 511 INT. 302                                 SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $92,440.44
GAMAL KABCHI                          AV. URDANETA ESQ DE ANIMAS.                                        CARACAS                                             VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $900.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
GAMARRA WILLIAN ALBERTO               FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          9/3/2019           ACCRUED AND UNPAID WAGES                                                                                $101.26
                                      ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
GANOZA MELISSA LISSETH                FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          2/2/2019           ACCRUED AND UNPAID WAGES                                                                               $2,026.55
                                      ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
GARCIA ANTONIO                        FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          11/9/2019          ACCRUED AND UNPAID WAGES                                                                                $296.72
                                      ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
GARCIA DAVID JOSUE                    FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          9/2/2019           ACCRUED AND UNPAID WAGES                                                                                $340.65
                                      ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
GARCIA EDUARDO                        FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          10/2/2019          ACCRUED AND UNPAID WAGES                                                                                $110.76
                                      ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
GARCIA KHALED RAUL                    FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          3/19/2019          ACCRUED AND UNPAID WAGES                                                                                  $6.71
GARINO HNOS S.A.                      GOES 2096                                                          MONTEVIDEO                                          URUGUAY                        VARIOUS           ACCOUNTS PAYABLE                                                                                        $510.00
                                                                                                         SAN MARTIN DE
GARRIDOS SOLUCIONES TECNICAS SAC      JIRON LEONCIO PRADO ETAPA 2 794                                    PORRES             06            051                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $306.58
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS UNDER
GARUDA INDONESIA                                                                                                                                                                           VARIOUS            CRITICAL AIRLINE AGREEMENTS    X            X                                                         UNKNOWN
GARY GAGLIARDI HARE                   N/A                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN

GASTROSUR S.A. DE C.V                 AV PASEO DE LA REFORMA NO 222 TORR                                 MEXICO CITY        DF            06600              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $16.88

GATE GOURMET ARGENTINA S.R.L.         AV TTE GRAL MORILLAS 0, AEROPUERTO.                                BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                  $45,849.00
GATE GOURMET CATERING CHILE LIMITA    AV. GENERAL OSCAR BONILLA 9469                                     PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $283,764.00
GATE GOURMET COLOMBIA SAS             AV CALLE 26 92-32                                                  BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $29,553.00
GATE GOURMET DEL ECUADOR CIA LTDA     AV LUIS TUFINO OE-3-245 Y TYARCO                                   QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,057.00




                                                                                                                                     29 of 69
                                                                                                               20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                      Pg 64 of 132

                                                                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                                                                       Case No. 20-11258
                                                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                  Claim subject to
                                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                       Disputed



                                                                                                                                                                                                                                                                                                  offset?
          Creditor Name                              Address1                             Address2               Address3           City              State           Zip                  Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
GATE GOURMET INC.                     PO BOX 415000                                                                           NASHVILLE          TN            37241-5000                                       VARIOUS          ACCOUNTS PAYABLE                                                                              $119,196.00
GATE GOURMET INC.                     PO BOX 415000                                                                           NASHVILLE          TN            37241-5000                                       VARIOUS          ACCOUNTS PAYABLE                                                                             $1,255,671.00
                                      AEROPUERTO INTERNACIONAL JORGE
GATE GOURMET PERU S.R.L.              CHAV                                                                                    CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                            $3,337,482.00
GATE GOURMET SPAIN S.L.               CTRA DE LA MUÐOZA S/N                                                                   MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                             $302,097.00
GATE SAFE INC MSC 410585              P.O. BOX 415000                                                                         NASHVILLE          TN            37241                                            VARIOUS         ACCOUNTS PAYABLE                                                                                  $598.00
GAVEGLIO APARICIO Y ASOCIADOS SCRL    AV. SANTO TORIBIO NRO. 143 INT. P.7                                                     SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                               $21,866.30
                                                                              SANGSTER INTERNATIONAL AIRPORT
GCG GROUND SERVICES (JAMAICA)         LORRAINE ANDERSON                       MONTEGO BAY AIRPORT                                                                                 JAMAICA                       VARIOUS         ACCOUNTS PAYABLE                                                                              $124,027.46
GDL GROUND HANDLING SA DE CV.         SAN MIGUEL ARCANGEL 891                                                                 TLAQUEPAQUE                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                  $363.03
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
GEKS ALEXANDER MAXIMILIAN             FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          3/1/2019        ACCRUED AND UNPAID WAGES                                                                          $22.01
GENARO MARTIN CUBA ALVA               N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN

GENERAL CIVIL AVIATION AUTHORITY      ZAYED SPORTS CITY AREA.                                                                 ABU DHABI                                           UNITED ARAB EMIRATES          VARIOUS         ACCOUNTS PAYABLE                                                                                   $865.00
                                                                                                                              SANTIAGO DE
GEO SUPPLY PERU SAC                   MONTE ROSA168                                                                           SURCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                $1,505.34
GERALDINE MASÍAS                      N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERARDO ANTONIO CABRERA SAENZ         PSJE. FRANCO ALFARO 150 OF. 201                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERARDO EMILIO GONZALEZ               JUANA MANSO 590 PISO 37 B                                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN

GERARDO LEONCIO LEZAMETA SAAVEDRA     N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      URB, MAGISTERIO SEGUNDA ETAPA
GERBERTH PALOMINO HUARCAYA            CALLE ALFARO YEPEZ MIRANDA D-4                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERMAN ALATRISTA DELGADO              AV. MANCO CAPAC N° 714, INTERIOR 1                                                                                                                                          N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERMAN ENRIQUE CORREA RAFFO           N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERMAN NUÑEZ CARRASCO                 N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERMAN RAMIRO ALATRISTA MUÑIZ         AV. MANCO CAPAC N° 714, INTERIOR 1                                                                                                                                          N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERMAN RAMIRO ALATRISTA MUÑIZ         AV. MANCO CAPAC N° 714, INTERIOR 1                                                                                                                                          N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERMAN RAMIRO ALATRISTA MUÑIZ         AV. MANCO CAPAC N° 714, INTERIOR 1                                                                                                                                          N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GERMAN RAMIRO ALATRISTA MUÑIZ         AV. MANCO CAPAC N° 714, INTERIOR 1                                                                                                                                          N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      AV. MANCO CAPAC N° 714, INTERIOR 1
GERMÁN RAMIRO ALATRISTA MUÑIZ         PERU, CUZCO, WANCHAQ                                                                    CUZCO                                               PERU                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      AV. MANCO CAPAC N° 714, INTERIOR 1
GERMÁN RAMIRO ALATRISTA MUÑIZ         PERU, CUZCO, WANCHAQ                                                                    CUZCO                                               PERU                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GEROGE ROSENDO NAVARRETE POLO         N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
GERSON RISUEÑO                        FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         10/3/2017        ACCRUED AND UNPAID WAGES                                                                            $88.31
GESTORA HOTELERA SPA                  AVDA SANTA CLARA 354.                                                                   SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $0.04
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
GIANCARLO ARIZA BECERRA               FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         11/1/2017        ACCRUED AND UNPAID WAGES                                                                           $223.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
GIANCARLO ROQUE                       FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         7/23/2018        ACCRUED AND UNPAID WAGES                                                                            $46.86

                                      JR. PARAMONGA N° 691, DPTO. 305, URB.
GIANCARLO SIMON PISFIL MANRIQUE       LAS PONCIANAS. SANTIAGO DE SURCO                                                                                                                                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
GIANELLA FRIDA                        FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         11/1/2019        ACCRUED AND UNPAID WAGES                                                                          $89.99
GILBERTO MISAEL LOAIZA MUÑOZ          N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      SAN CAMILO N° 196 LIMA POLO HUNT
GILDA HAWIE LINARES                   CLUB SURCO                                                                              LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GINETTE JACQUELINE MEGUERDITCHIAN     CALLE TARATA 269 DPTO. 408.                                                             MIRAFLORES                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GIO'S TRAVEL INC                      9-28 FLUSHING AVENUE                                                                    BROOKLYN           NY            11206                                            VARIOUS         ACCOUNTS PAYABLE                                                                                $5,250.00
                                                                                                                              CUZCO,
GIOVANNA MELLADO PANIZO               AV. MANCO CAPAC NRO. 714, INT 1.                                                        WANCHAQ.                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GIOVANNI GUEVARA MATOS                N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GIS PREMIUM MEXICO, S.A. DE C.V.      CRUZ DEL VALLE VERDE 16 NO. INTERIO                                                     CIUDAD JUAREZ                                       MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                               $32,606.00
                                      CALLE ALFA GEMELOS N° 127 DPTO. 501.
GISELLA CECILIA MELGAR ELIAS          SURQUILLO                                                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN

GISELLA MILAGRITOS VASQUEZ PEREDA     PROLONG. HUALLAGA NRO. 250 BARR. EL                                                     TRUJILLO           04                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $4.00
GISELLE EMILY ADELE BERNUY GIRALDO    N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GISSELA FERNÁNDEZ AIMINI              N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GISSELLE MARJHORI VALDERRAMA          ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
ARRIAGA                               FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          7/2/2018        ACCRUED AND UNPAID WAGES                                                                         $185.01
GIULIANA LIZETT BARRANTES CARDENAS    N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GIULIANA LIZETT BARRANTES CARDENAS    N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GIULIANA MARISOL REGIS FUENTES        N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      AVENIDA COLLASUYO N° 2006 DTO 701,
GIULISSA ALENCASTRE GUEVARA           URB. MAGISTERIO                                                                         CUZCO.                                              PERU                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GIUSELLE JACKELINE NALVARTE LOAYZA DE
GOMEZ                                 N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      CALLE IMELDA LOPEZ N° 263-URB.                                                          LAMBAYEQUE,
GLADYS CAMPOS ARBILDO                 PRECURSORES.                                                                            CHICLAYO                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
GLADYS CECILIA RIVERA ESPINOZA        N/A                                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                      AV. LA MARCED Nº 523. SANTIAGO DE
GLADYS MADELEINE NUÑEZ PELAEZ         SURCO                                                                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN




                                                                                                                                                          30 of 69
                                                                                                   20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                          Pg 65 of 132

                                                                                                                                     In re Latam Airlines Perú S.A.
                                                                                                                                           Case No. 20-11258
                                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                           offset?
             Creditor Name                          Address1                            Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                Total Claim
GLADYS MARITZA VIZCARRA VALENCIA DE   CALLE MELGAR N° 410-A, OF. 302.
LOPEZ                                 AREQUIPA                                                                                                                                                         N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN
GLADYS TERESA ROMERO VDA. DE VERA     CALLE NUEVA N° 209 - OFICINA 329                                                                                                                                 N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN
GLEN FELIPE SANTIAGO QUINTANILLA
MONTOYA                               N/A                                                                                                                                                             N/A              PENDING LITIGATION            X            X              X                                          UNKNOWN
GLENDA ANGELICA CÁCERES QUISPE        N/A                                                                                                                                                             N/A              PENDING LITIGATION            X            X              X                                          UNKNOWN
GLOBAL AIRPORT SERVICES S.A.          MISIONES 1372 PISO                                                          MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $7,075.00
GLOBAL BUSINESS LATAM S.A.C.          ROSARIO NORTE, OFICINA 2002 555                                             LAS CONDES                                          COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $4,856.22
GLOBAL CONCESSIONS INC DBA            PO BOX 260296                                                               MIAMI              FL            33126-0006                                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $658.63
GLOBAL GROUND TRANSPORTATION S.A      AV. GENERAL RIVERA OFFICE 6329.                                             MONTEVIDEO                       11500              URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $11,269.00

GLOBAL SECURITY CONSULTING GROUP IN 825 E GALA BLVD., STE 301                                                     GARDEN CITY        NY            11530                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $8,949.27
GLOBAL SOLUTIONS PERU E.I.R.L.      CAL. ARICA NRO. 180 MIRAFLORES.                                               LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $33,876.62
GLOBAL TRANSFER S.R.L.              LIBERTAD 227 CENTRO NORTE                                                     CORDOBA                                             ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                        $187.91
                                                                                                                  PERU, PIURA,
GLORIA FLORENCIA JUAREZ BARRETO       CALLE JOSE BALTA 244                                                        SULLANA                                             PERU                             N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN
GLORIA GIOVANNA DELGADO MORA          N/A                                                                                                                                                              N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN
GLORIA HERRERA VALUIS                 N/A                                                                                                                                                              N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN
                                      AV. PASEO DE LA CASTELLANA N° 471,
GLORIA MARIA REYNA DE LA CRUZ         DPTO. 301                                                                                                                                                        N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN

GLORIA S.A                            AV. REPUBLICA DE PANAMA 2461 URB. S                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $202,224.00
GLORIA YVONNE RIVERA CERVANTES        N/A                                                                                                                                                             N/A              PENDING LITIGATION            X            X              X                                      UNKNOWN
GODDARD CATERING GROUP BOGOTA
LTDA                                  AVENIDA CALLE 26 113 31                                                     BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $150.00

GODDARD CATERING GROUP JAMAICA LTD S/N NORMAN MANLEY INT#L AIRPORT                                                MONTEGO BAY                      0000               JAMAICA                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $7,271.00
GODDARD CATERING GROUP URUGUAY.    OFICIAL 3 N 71.                                                                MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $20,819.00
                                   ANDRES REYES AVENUE NO. 338 6TH                                                                   LIMA
GODOS ABRAHAM DILBER               FLOOR SAN ISIDRO                                                               LIMA               DEPARMENT 15046                  PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                             $39.22
GOLDMAN SACHS                      J. ARON & COMPANY                        200 WEST STREET                       NEW YORK           NY        10282                                                VARIOUS            DERIVATIVE CONTRACT (FUEL)    X            X                                                  $1,125,810.20
GOLDSTEIN JULIO EDUARDO C/
AEROPUERTOS ARGENTINA 2000 S.A.    MONTEVIDEO 471 2° "A"                                                          CABA                                                ARGENTINA                        N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN

GOMEZ INTEGRACION DE DATOS Y TELECO JR. FERMIN FITZCARRALDT NRO. 1489 U                                           LOS OLIVOS                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $68.39
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
GOMEZ JAVIER SEBASTIAN              FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                                $32.27
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
GOMEZ MARIO MANUEL ALBERTO          FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                          8/2/2019           ACCRUED AND UNPAID WAGES                                                                                $81.13
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
GOÑAZ EDDER                         FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                          6/1/2019           ACCRUED AND UNPAID WAGES                                                                                $58.62
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
GONZALES CLAUDIA ALESSANDRA         FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                          4/18/2019          ACCRUED AND UNPAID WAGES                                                                                  $4.85
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
GONZALES JULIO CESAR                FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                                $71.90
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
GONZALES SILVIA PAOLA               FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                          5/7/2019           ACCRUED AND UNPAID WAGES                                                                                $22.14
GONZALO BARREDA MAGUILL             CALLE EL DIAMANTE 170 DPTO 704                                                                                                                                    N/A              PENDING LITIGATION            X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
GOODRIDGE JACKELINE SOPHIA          FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                          8/3/2019           ACCRUED AND UNPAID WAGES                                                                             $75.78
GOOGLE INC                          1600 AMPHITHEATRE PKWY                                                        MOUNTAIN VIEW      CA        94043                                                VARIOUS            ACCOUNTS PAYABLE                                                                                $487,387.67
GRAFICA CICERO SRL                  ABAY 753.                                                                     ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $271.00

GRAFICAS CANEPA S.A.C.                MARIE CURIE 410 URB. INDUSTRIAL SAN                                         LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $14,924.00
GRAN HOTEL EL GOLF TRUJILLO S.A.      AV. LOS COCOTEROS 500 URB. E                                                TRUJILLO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $3,196.22

GREATER ORLANDO AVIATION AUTHORITY ANNEX BUILDING                           5855 CARGO RD                         ORLANDO            FL            32827-4349                                       VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED
GREEN AIRPORT S.A.                 AV.ELMER FAUCETT 3453 OFC.2                                                    CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $5,796.79
                                                                                                                  SANTIAGO DE
GRETZCHEN ELKE SCHOSTER ZAPATA        CAL. DOÑA DELMIRA MZA. B2 DPTO. 303                                         SURCO              06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $44.31
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
GRIMALDOS CARLA PATRICIA              FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          8/2/2019           ACCRUED AND UNPAID WAGES                                                                                $115.18
GROUNDFORCE BARCELONA UTE             TERMINAL I AEROPUERTO DEL PRAT.                                             BARCELONA                    08820                  SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,167.17

GRUAS Y EQUIPOS S.A.C.            CAL.ZEUS NRO. 308 URB. EL OLIMPO, ATE                                           LIMA                                                PERU                             N/A             PENDING LITIGATION            X            X              X                                          UNKNOWN
GRUPO COMPUDEL SOCIEDAD COMERCIAL
D                                 AV. GARCILAZO DE LA VEGA NRO. 1251                                              LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $49.00

GRUPO DE INVESTIGACION SOCIAL Y DEM   CAL. ALICANTE 210 URB. HIGUERETA SA                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $2,379.31
GRUPO HOTELERO MAR Y SOL S.A.         CARRERA 1 A 2 87                                                            CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $139.16
GRUPO INCATREKPERU S.A.C              AV. BENAVIDES NRO. 255 INT. C                                               MIRAFLORES         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $41.06
GRUPO INMOBILIARIO DEL PACIFICO S.A   JR GRAU NRO 66.                                                             MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $801.00
                                                                                                                  MAGDALENA DEL
GRUPO KREAPLAST S.A.C                 JR. ECHENIQUE NRO. 479 DPTO. D                                              MAR                06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,865.00
GRUPO LA REPUBLICA PUBLICACIONES S.   JR. CAMANA NRO. 320                                                         LIMA               06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $3,158.85

GRUPO LIVICEMA SOCIEDAD ANONIMA CE JR. SAN PABLO DE LA CRUZ NRO. 517                                              TARAPOTO           13                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $193.00




                                                                                                                                              31 of 69
                                                                                          20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                 Pg 66 of 132

                                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                                  Case No. 20-11258
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                offset?
          Creditor Name                            Address1                    Address2     Address3           City              State            Zip                 Country        Date Debt was Incurred        Basis for Claim                                                                 Total Claim
GRUPO PANAMUNDO S.A.C                JR. JUAN OCHOA NRO. 131 DPTO. 1                                     SURQUILLO                                           PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $1,353.68

GRUPO POSADAS S A B DE C V           AVE. PROLONGACION PASEO DE LA.                                      ALVARO OBREGON                                      MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                      $51,903.94
                                     PRADO NORTE 125 PB LOMAS DE
GRUPO SALUTE AEROPUERTO SA DE CV     CHAPULT                                                             MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                        $161.51

GRUPO TUNQUI EIRL                    MZA. A LOTE. 11 MARIA ANGOLA CUSCO                                  CUSCO             20                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $11.00
                                                                                                         MIRAFLORES (LIMA-
GRUPO TURISMO INTEGRAL E.I.R.L..     AV. 2 DE MAYO NRO. 516 INT. 201                                     LIMA)                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $6,586.58
GUADALUPE ESPERANZA FLORES DE        JR. CRUZ DE PIEDRA N° 279 PERU,
MENDOZA                              CAJAMARCA                                                           CAJAMARCA                                           PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
GUARDAMINO SOLSIRE                   FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                          4/2/2019        ACCRUED AND UNPAID WAGES                                                                                  $30.62
GUARDSMAN LIMITED                    43587 EMMAVILLE CRES                                                KINGSTON C.S.O               JMAKN01                JAMAICA                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $13,681.25
                                     ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
GUERRA CRISTHIAM MIGUEL              FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                          1/2/2019        ACCRUED AND UNPAID WAGES                                                                                   $1.95
                                     ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
GUERRA DANIELA                       FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                          7/1/2019        ACCRUED AND UNPAID WAGES                                                                                 $64.16
                                     ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
GUEVARA DIANA CRYSTINA               FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                         3/11/2019        ACCRUED AND UNPAID WAGES                                                                                 $30.13
                                     AV. ARBOLEDA 188 URB. SANTA RAQUEL
GUIDO HERNAN GALVEZ CAIÑA            3ERA ETAPA - ATE VITARTE                                                                                                                                N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
GUILLEN CYNTHIA STEFANNY             FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                          8/1/2019        ACCRUED AND UNPAID WAGES                                                                                 $83.76
                                     ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
GUILLEN DAMPHIER HUGO                FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                          7/6/2019        ACCRUED AND UNPAID WAGES                                                                                 $92.66
GUILLERMINA CÓRDOVA CRUZ             CALLE ALZAMORA 1342, LORETO                                                                                                                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     CALLE SAN VICENTE DE PAUL N° 170,
                                     URB. RINCONADA DEL LAGO 2DA. ETAPA ,
GUILLERMO AUGUSTO CALVO ZEVALLOS     LA MOLINA                                                           LIMA                                                PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
GUILLERMO MOISES VIVAR RIVERA        AV. AVIACION NRO. 206 P.J. FRANCISC                                 CAYMA              08                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $7.00
GUILLERMO PRIVAT BOAS                N/A                                                                                                                                                     N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
GUISELA CATHERINE VICANA ADAUTO      JR. R. VILLARAN NRO. 129                                            SAN LUIS                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $122.00
                                     CALLE LORENZO ROCKOWICH 112
                                     URBANIZACIÓN, DPTO. 201, URB. VISTA
GUISELLA SOFIA REATEGUI ALCANTARA    ALEGRE                                                                                                                                                  N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
GUNAS SOLUCIONES AMBIENTALES SAC     LOS ISHPINGOS NRO. 275 DPTO. 101 UR                                 LA MOLINA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,040.51

GUSTAVO ADOLFO GAGARIN RAMIREZ CHU AAHH MARIA GORETTY MZ B LOTE 18                                                                                                                           N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
GUSTAVO MANUEL RODRIGUEZ GARCIA    AV. AREQUIPA N° 2450, OFICINA N° 505                                                                                                                      N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   CASILLA DEL COLEGIO DE ABOGADOS DE
GUSTAVO PANEZ ESPINOZA             LIMA N° 1758                                                          LIMA                                                PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
GUSTAVO RASPO                      AVALOS 2172 PB 4                                                                                                                                          N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
GUSTAVO USO PEZZUTTI               JR. CAÑETE N° 443, URB. LA LIBERTAD                                                                                                                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   ANDRES REYES AVENUE NO. 338 6TH                                                          LIMA
GUTIERREZ NADIA ESTELA             FLOOR SAN ISIDRO                                                      LIMA               DEPARMENT 15046                  PERU                         11/2/2019        ACCRUED AND UNPAID WAGES                                                                            $190.90
GUYANA CIVIL AVIATION AUTHORITY    96 DUKE STREET.                                                       GEORGETOWN                                          GUYANA                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                   ANDRES REYES AVENUE NO. 338 6TH                                                          LIMA
GUZMAN MARIA DEL CARMEN            FLOOR SAN ISIDRO                                                      LIMA               DEPARMENT 15046                  PERU                          3/2/2019        ACCRUED AND UNPAID WAGES                                                                                 $24.43
                                   ANDRES REYES AVENUE NO. 338 6TH                                                          LIMA
GUZMAN MERCEDES                    FLOOR SAN ISIDRO                                                      LIMA               DEPARMENT 15046                  PERU                         1/15/2019        ACCRUED AND UNPAID WAGES                                                                                 $16.39
HABITEL S.A.S                      AV EL DORADO 100-97                                                   BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                        $248.12
                                                                                                                                                                                                           POTENTIAL OBLIGATIONS UNDER
HAHN AIR                                                                                                                                                                                   VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
HANSAPERU CONSULTING S.A.C.          AV. JORGE BASADRE 1330                                              SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,179.00
HAPPY TOURS S.A.                     SCHELL 319 OF. 401 MIRAFLORES                                       LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $135.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                        LIMA
HARTLEY SOTOMAYOR KAREN ELVIRA       FLOOR SAN ISIDRO                                                    LIMA               DEPARMENT 15046                  PERU                          3/2/2019        ACCRUED AND UNPAID WAGES                                                                                 $78.38
HAWAI TOUR S.R.L.                    PJ. JORGE CHAVEZ MZA. F LOTE. 5 P.J                                 AREQUIPA           08                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $24.01
                                                                                                                                                                                                           POTENTIAL OBLIGATIONS UNDER
HAWAIIAN AIRLINES                                                                                                                                                                          VARIOUS         CRITICAL AIRLINE AGREEMENTS    X            X                                                         UNKNOWN
HECTOR ANGEL SANCHEZ DURAND          N/A                                                                                                                                                     N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
HECTOR MORALES CHUMPITAZ             AV, ANDRES AVELINO CACERES 539                                      SURQUILLO          06            15047              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,672.80
HECTOR RAMIRO BRAVO DEXTRE           JR. LAMPA 1115, OFICINA N° 501 ,                                    LIMA CERCADO                                        PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

                                     JR. LOS JARDINES N° 165, URBANIZACIÓN
HECTOR ULISES REATEGUI AGUILAR       LOS JARDINES, SAN MARTIN                                                                                                                                N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

                                     JR. LOS JARDINES N° 165, URBANIZACIÓN
HÉCTOR ULISES REÁTEGUI AGUILAR       LOS JARDINES, SAN MARTIN                                                                                                                                N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
HECTOR VELIZARIO NEIRA HUAMAN        URB. LEON XIII, M-6 PERU, AREQUIPA                                  CAYMA                                               PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
HECTOR WILLY RONCAL SALAZAR          CALLE LOS ALAMOS 301 , CHACLACAYO                                   LIMA                                                PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
HEIDI DIANA VIZCARRA HONORIO         CALLE BACAFLOR N° 155, DPTO. 104                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
HELENA SAC                           327 JOSE TORIBIO POLO                                               LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $84,817.00
HELIOS MPPD B.V                      PRINSENGRACH 168 1016 HA                                            AMSTERDAM                                           NETHERLANDS                   VARIOUS         ACCOUNTS PAYABLE                                                                                         $119.70
                                     EL CORTIJO N° 412. TORRE H, DPTO. 203 ,
HELKYN ROGER COELLO COSTA            SANTIAGO DE SURCO                                                   LIMA                                                PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                     32 of 69
                                                                                                               20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                      Pg 67 of 132

                                                                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                                                                       Case No. 20-11258
                                                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                        Claim subject to
                                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                                             Disputed



                                                                                                                                                                                                                                                                                                        offset?
            Creditor Name                           Address1                           Address2                  Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                      AV. UNIVERSITARIA 1085 URB. ROMA
                                      (ALTURA DEL CRUCE DE AV.
HENRY EDGAR ZEÑA SANTAMARIA           UNIVERSITARIA Y AV. COLONIAL)                                                                                                                                                N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HERBOZO CLAUDIA BEATRIZ               FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          10/1/2019          ACCRUED AND UNPAID WAGES                                                                                $132.43
                                                                           AV. REPUBLICA DE PANAMA 3055, SAN
HERCO COMBUSTIBLES S.A.               BBVA CONTINENTAL                     ISIDRO- LIMA                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,877.00
                                      CALLE GERMÁN SCHEREIBER N° 272,
HERMAN SAAVEDRA LAGE                  OFICINA 302                                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV. PLAZA DE LA BANDERA N° 117, DPTO                                                    PUEBLO LIBRE,
HERMELINDA CASTILLO VASQUEZ           N° 902                                                                                  LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

HERMES TRANSPORTES BLINDADOS S.A      AV.PRODUCCION NACIONAL 278 URB. LA.                                                     LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,868.29
HERMOGENES CACERES CUSI               N/A                                                                                                                                                                         N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
HERMOGENES PALACIOS PORRAS            N/A                                                                                                                                                                         N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HERMOZA MARIA PIA HORTENCIA           FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                          9/16/2019          ACCRUED AND UNPAID WAGES                                                                                 $48.51
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HERMOZA MAURICIO EMERSON              FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                         11/14/2019          ACCRUED AND UNPAID WAGES                                                                                $132.55
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HERNANDEZ JULIO EDUARDO               FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                          8/13/2019          ACCRUED AND UNPAID WAGES                                                                                $108.28
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HERRERA ERIKA PEGGY                   FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                                 $53.17
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HERRERA PERCY                         FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                          1/4/2019           ACCRUED AND UNPAID WAGES                                                                                   $2.47
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HERRERA SARA CAROLINA                 FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                          4/18/2019          ACCRUED AND UNPAID WAGES                                                                                  $4.85
HHP HOTELES HACIENDA DEL PERU S.R.L   JR.DEUSTUA 297-CERCADO                                                                  PUNO                                                PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                        $645.84
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HIDALGO ROSA ROSARIO                  FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          8/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $81.09
HILDA ELIZABETH GONZALES MENDOZA      N/A                                                                                                                                                                         N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HINOJOSA HERBERT ANTONIO              FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          6/7/2019           ACCRUED AND UNPAID WAGES                                                                                 $58.55
HIPERMERCADOS TOTTUS S.A.             ANTEQUERA 777 DPTO.401-SAN ISIDRO                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $9.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HIRAKATA CHRISTIAN TAKASHI            FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                          7/8/2019           ACCRUED AND UNPAID WAGES                                                                              $73.80
HIT PORTAFOLIO                        3655 NW 82ND AVENUE                                                                     MIAMI              FL            33166                                            VARIOUS            ACCOUNTS PAYABLE                                                                                 $199,138.79
HMS HOST CORP                         7217 COLLECTION CENTER DRIVE                                                            CHICAGO            IL            60693                                            VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,846.99
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HOFFMEISTER ERIKA                     FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT     15046              PERU                         10/14/2019          ACCRUED AND UNPAID WAGES                                                                                $120.41
HOME CENTERS PERUANOS S.A.            AV. AVIACION NRO. 2405.                                                                 SAN BORJA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $3.00
                                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS UNDER
HONG KONG AIRLINES                                                                                                                                                                                              VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
HORNA DESSIRE MELISSA                 FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          8/1/2019           ACCRUED AND UNPAID WAGES                                                                                  $86.31
HOST INTERNATIONAL INC                6905 ROCKLEDGE DR FL 1                                                                  BETHESDA           MD        20817-7826                                           VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,129.51

                                                                                                                              CERRO COLORADO
HOSTEM S.A.C.                         URB. TERESA DE JESUS K2 MZ I L1                                                         LA LIBERTA     08                04014              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,026.22
HOTEIS DO PARANA LTDA                 ROD KM 12 ESTRADA CATARATAS S/N                                                         RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $360.70
HOTEL CARIMA LTDA                     AV DAS CATARATAS SN                                                                     FOZ DO IGUACU                                       BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $218.24
HOTEL CARRERA SAC                     CAL.LEON VELARDE NRO. 123                                                               LINCE                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,049.03
HOTEL CITY EXPRESS ENEA SA            AMERICO VESPUCIO ORIENTE 1295                                                           SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $26.64
HOTEL EL TAMBO SAC                    AV. LA PAZ 720                                                                          MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $52,467.36
HOTEL GRAN SIPAN E.I.R.L.             JR. SAN MARTIN 190                    HUALGAYOC, BAMB                                   CAJAMARCA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,117.19

HOTEL LAGUNA SECA SA                  AV. MANCO CAPAC 1098 URB BANOS DEL                                                      LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,500.52
HOTEL MELIA COHIBA.                   CALLE PASEO E/C 1RA Y 3RA VEDADO.                                                       HAVANA                                              CUBA                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $51,639.26
HOTEL MIAMI BL PARTNERS               5800 BLUE LAGOON DR                                                                     MIAMI              FL            33126-2016                                       VARIOUS            ACCOUNTS PAYABLE                                                                                  $14,458.41
HOTEL MIGUEL ANGEL, S.A.              CALLE MIGUEL ANGEL                 29-31.                                               MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $100,507.12

HOTEL ORO VERDE S.A. HOTVER.          AV. 9 DE OCTUBRE 414 Y GARCIA MOREN                                                     GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $227.55
HOTEL PARAISO S.A.C.                  AV. SAN BORJA NORTE NRO. 886                                                            LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $33.21
HOTEL PARQUE ROYAL S.A.S.             CLL 113 7 65                                                                            BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $407.83
HOTEL PLAZA S.A.                      NAPO 258 -PLAZA DE ARMAS.                                                               IQUITOS                                             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $645.15
HOTEL PRESIDENTE S.A.                 CERRITO 850                                                                             BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                        $344.43
                                                                                                                              PUERTO
HOTEL PUERTO AMAZONICO E.I.R.L.       AV. LEON VELARDE NRO. 1080                                                              MALDONADO                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $315.84
HOTEL SIERRA DORADA S.A.C             URB. MARISCAL CACERES                                                                   AYACUCHO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $225.43
HOTEL SOL MARIA E.I.R.L.              CAL. JUNIN NRO. 675                                                                     PIURA              02                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $48.61
                                      AV CIRCUNVALACION OESTE URB SAN
HOTEL TURIN EIRL                      145                                                                                     JULIACA            21            0051               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,362.01
HOTEL UNIVERSO S.R.L.                 JR. GRAU NRO. 105                                                                       AYACUCHO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $112.25
HOTEL Y NEGOCIOS S.A.C.               MZA. B LOTE. 1 URB. PUEBLO LIBERTA                                                      CUSCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $679.00
HOTELARIA ACCOR BRASIL SA             ALAMEDA MAMORO 809                                                                      BARUERI                                             BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,189.18
HOTELARIA ACCOR BRASIL SA             ALAMEDA MAMORO 809                                                                      BARUERI                                             BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $18,831.30
HOTELERA CENTRO COSTANERA S.A.        COCHANE PONIENTE 75                                                                     CONCEPCION                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,471.01




                                                                                                                                                          33 of 69
                                                                                                 20-11258-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14                Main Document
                                                                                                                                      Pg 68 of 132

                                                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                                                         Case No. 20-11258
                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                                          offset?
             Creditor Name                           Address1                         Address2     Address3           City              State            Zip                 Country        Date Debt was Incurred          Basis for Claim                                                                  Total Claim
HOTELERA CUSCO SA                     SANTA TERESA, 344                                                         CUSCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,525.23
HOTELERA DEL PARQUE LIMITADA          ISMAEL VALDES VERGARA 312                                                 SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $233.41
HOTELERA EL BOSQUE SAC                AV.PAZ SOLDAN 190 S.ISIDRO                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,207.30
HOTELERA LOS GIRASOLES S.A.C.         AV. DIEZ CANSECO NRO. 696.                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,809.41
HOTELERA PARQUE LASTARRIA SPA         ISMAEL VALDES VERGARA 312. 312.                                           SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $154.95

HOTELERA PIURA S.A.                   AV. FORTUNATO CHIRICHIGNO NRO. 661                                        PIURA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $139.37

HOTELERA PUNO S.A.                    AV. CANAVAL Y MOREYRA NRO. 425 INT.                                       SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $398.44
HOTELES BARCELO BAVARO                BAVARO PUNTA CANA SECTOR ESTE                                             PUNTA CANA                                          DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,660.00
HOTELES CAMPEZO SL                    CAMPEZO 4                                                                 MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $377.83
HOTELES CANCUN K20 SRL DE CV          BLVD KUKULCAN KM 20 LOTE 70 Y 71                                          CANCUN             QR            77500              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $173.73
HOTELES DE LA RECOLETA SOCIEDAD       CARRERA 10 26 21                                                          BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,426.94
HOTELES DIRECTOR LTDA..               AVENIDA VITACURA 3600                                                     VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $75.15
HOTELES EL SALITRE S.A.               CALLE 25 B 69 A 50                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,566.46

HOTELES ESTELAR DEL PERU SAC          AV. ALFREDO BENAVIDES NRO. 415 LIMA                                       MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,434.12
HOTELES SHERATON DEL PERU S.A.        PASEO REPUBLI 170                                                         LIMA                             15001              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $30,636.13
HOTELES VIA DEL MAR S.A.S             CRA 9 N 35 104                                                            CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $64.15
HOWARD JOHNSON PLAZA FLORIDA          FLORIDA 944.                                                              BUE                                                 ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                          $66.50
                                      CALLE ROSA PÉREZ LIENDO 159, URB.
HUGO CESAR MIÑANO RIVERA              PANDO, IV ETAPA, 4 PISO                                                   SAN MIGUEL         LIMA                             PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE ROSA PÉREZ LIENDO 159, URB.
HUGO CESAR MIÑANO RIVERA              PANDO, IV ETAPA, 4 PISO                                                   SAN MIGUEL         LIMA                             PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
HUGO LAMBRUSCHINI BALBIN              N/A                                                                                                                                                           N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
HUNTLEIGH USA CORPORATION             545 E JOHN CARPENTER FWY STE 175                                          IRVING             TX            75062-8146                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,946.10
HYATT PLACE MIAMI AIRPORT WEST        3655 NW 82ND AVE                                                          DORAL              FL            33166-6624                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,664.00
IA CONTACTORS SAC                     CAL.PICASSO NRO. 164                                                      SAN BORJA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $95.96
                                      ANDRES REYES AVENUE NO. 338 6TH                                                              LIMA
IBAÑEZ MARCELO                        FLOOR SAN ISIDRO                                                          LIMA               DEPARMENT 15046                  PERU                          1/16/2019          ACCRUED AND UNPAID WAGES                                                                                   $9.90
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
IBERIA                                                                                                                                                                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
IBERIA AIRLINES.                      INTERNATIONAL AIRPORT INTERNATIO                                          MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,260.00
IBERIA LINEAS AEREAS DE ESPANA S.A
OPERADORA, S.U.                       BANDERA 206                                                               SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $191,445.11
IBERIA LINEAS AEREAS DE ESPANA SA     BANDERA 206                                                               SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $597,863.79
IBM DEL PERU S.A.C.                   AV JAVIER PRADO ESTE, LA MOLI 6230                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $120,639.40
IGARDI HERRAMIENTAS S.A.              AV. JAVIER PRADO ESTE 1131                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,946.00
IMAGINATIVA SERVICIOS GENERALES S.A   AV. BOLIVIA NRO. 953 DPTO. 302.                                           BRENA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $21,060.63
IMAX INT'L S.A.C.                     AV. ANGAMOS ESTE NRO. 1551 INT. 4 B                                       SURQUILLO                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,555.48
IMC AIRPORT SHOPPES S.A.S.            CRA 30 10 C 228.                                                          MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $888.70
IMCMV MIA AIRPORT, LLC                1910 NW 84TH AVE                                                          DORAL              FL            33126-1030                                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $155.00

IMELDA NOLAZCO BRAVO                  JIRÓN TARAPOTO 1158 DPTO. 401 BREÑA                                                                                                                           N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
IMPORTACIONES CARDENAS S.R.LTDA.      CAL.ORQUIDEAS NRO. 206              URB. PRI.                             YANAHUARA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $14,508.29
IMPORTADORA TOYOSHI S.R. LTDA.        JR. PUNO NRO. 971. CERCADO DE LIMA                                        LIMA                                                PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INCA COURIER SA                       957, CALLE MANUEL FUENTES                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $88.75

IND PULLMAN MIGUEL RODRIGUEZ E HIJO   JR. JR CASTROVIRREYNA NRO. 985 INT.                                       BREÑA              06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $552.51
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                                     SAN BORJA                                           PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                            34 of 69
                                                                                         20-11258-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14                Main Document
                                                                                                                              Pg 69 of 132

                                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                                 Case No. 20-11258
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                               offset?
            Creditor Name                            Address1                 Address2     Address3           City              State            Zip                 Country        Date Debt was Incurred            Basis for Claim                                                             Total Claim
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI                              CALLE DE LA PROSA 138                                             SAN BORJA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
INDECOPI COMISIÓN DE PROTECCIÓN AL    AV. CARLOS IZAGUIRRE N° 988, URB. LAS
CONSUMIDOR - LIMA NORTE - INDECOPI    PALMERAS                                                          LOS OLIVOS                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

INDUSTRIA DEL ACERO Y AFINES S.A.C.   AV. JOSE CARLOS MAREATEGUI NRO. 230                               EL AGUSTINO                                         PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,410.20
INDUSTRIAL V & G S.A.C.               CAL. SANTA ROSA MZ B LT 3                                         LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,591.96
                                                                                                        SAN JUAN DE
INDUSTRIAS EUROPEAS S.A.C.            AV. SAN MARTIN DE PORRAS NRO. 673 U                               LURIGANCHO         06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,757.00

INDUSTRIAS PLASTICAS CAUTE S.R.L.     AV. INDEPENDENCIA NRO. 369 EL AGUST                               LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,127.16
                                      AEROPORTO INTERNACIONAL DE BRASI
INFRAMERICA CONCESSIO AEROP BRASILI   SN                                                                BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
INGELAN CONSULTORES LTDA              ANTONIO VARAS 2248                                                PROVIDENCIA        13            6640000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                $1,100.00

INGENIERIA ECONOMICA E.I.R.L.         CAL. LOS ECONOMOS NRO. F INT. 25 UR                               LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $590.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                      LIMA
INGUNZA FRANSIS LOURDES               FLOOR SAN ISIDRO                                                  LIMA               DEPARMENT 15046                  PERU                          9/19/2019          ACCRUED AND UNPAID WAGES                                                                                $5.59
INKALAND TOURS E.I.R.L.               CALLE LOS LIBERTADORES 445 SAN ISID                               LIMA               06        LIMA27                 PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                        $6.93
                                      AV. PANAMERICANA NORTE NRO. 228
INKA'S RESORTS SAC                    CAS                                                               ZORRITOS                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $582.31
INMOBILIARIA DE TURISMO S.A.          AV. PANCHO FIERRO 194 SAN ISIDRO                                  LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $162.28
INMOBILIARIA EL QUINDE S.A.C.         AV. JOSE LARCO NRO. 1301                                          MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $907.69
                                                                                                        SANTIAGO DE
INMOBILIARIA J Y D S.A.C.             AV. EL DERBY NRO. 055 INT. 808.                                   SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $37,918.65
INMOBILIARIA NUEVA TACNA S.A.C        CAL. BLONDELL NRO. 358                                            TACNA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $105.22
INMOBILIARIA PUERTA DEL SOL S.A.      CAL. MORELLI NRO. 139 (PISO 2).                                   SAN BORJA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,940.85
INMOBILIARIA SANTA FILOMENA SPA       POR CONFIRMAR S/N.                                                POR CONFIRMAR                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $0.02




                                                                                                                                    35 of 69
                                                                                                    20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                           Pg 70 of 132

                                                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                                                            Case No. 20-11258
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                                          offset?
             Creditor Name                          Address1                             Address2     Address3           City              State             Zip                 Country       Date Debt was Incurred        Basis for Claim                                                                 Total Claim
INMOBILIARIA SHINE LIMITADA           AV AMERICO VESPUCIO 1292.                                                    PUDAHUEL                                            CHILE                         VARIOUS          ACCOUNTS PAYABLE                                                                                 $176,674.59
INMOBILIARIA Y SERV MASARIS SOC A C   AV. SAN MARTIN 200                                                           PUCALLPA                                            PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $31,767.72

INMUEBLES PANAMERICANA S.A.           AV. CANAVAL Y MOREYRA 522 16 URB. E                                          LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,645.15
INNERWORKINGS PERU SAC                MIRO QUESADA 425                                                             MAGDALENA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                 $135,802.00

INRETAIL PHARMA S.A.                  AV. DEFENSORES DEL MORRO NRO. 1277                                           CHORRILLOS         06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $19.00
INSTITUTO COSTARRICENSE DE ELECTRIC   ALAJUELA- COSTA RICA                                                         ALAJUELA                                            COSTA RICA                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,537.33
INSTITUTO NACIONAL DE AVIACION CIVI   OF.DE RADIOAYUDA                   DIVISION DE RECAU                         CARACAS                                             VENEZUELA                     VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                  BRASILIA                                            BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $64.87
                                                                                                                   SANTIAGO DE
INTERACCIONES INTELIGENTES PERU SAC   CAL. MONTERREY NRO. 341 INT. 1101 U                                          SURCO              06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $15,666.41

INTERACTIVE ADVERTISING BUREAU PERU   CAL. BOLIVAR NRO. 472 DPTO. 307                                              MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,425.18

INTERAIRPORT SERVICES SWISSPORT, S.   1 KM. AL OESTE DEL AEROPUERTO INTER                                          SAN JOSE                                            COSTA RICA                    VARIOUS         ACCOUNTS PAYABLE                                                                                    $7,347.90
INTERBANK (AS L/C ISSUER OF L/C NO.   CARLOS VILLARÁN N° 140, SANTA                                                                                                                                                  UNCOLLATERALIZED STANDBY
93377-1)                              CATALINA, LA VICTORIA                                                        LIMA                                                PERU                          12/20/19        LETTER OF CREDIT               X             X                                                 $8,000,000.00
INTERBANK (AS L/C ISSUER OF L/C NO.   CARLOS VILLARÁN N° 140, SANTA                                                                                                                                                  UNCOLLATERALIZED STANDBY
93648-1)                              CATALINA, LA VICTORIA                                                        LIMA                                                PERU                          01/22/20        LETTER OF CREDIT               X             X                                                 $8,000,000.00
INTERBANK (AS L/C ISSUER OF L/C NO.   CARLOS VILLARÁN N° 140, SANTA                                                                                                                                                  UNCOLLATERALIZED STANDBY
93652-1)                              CATALINA, LA VICTORIA                                                        LIMA                                                PERU                          01/22/20        LETTER OF CREDIT               X             X                                                 $8,000,000.00
INTERBANK (AS L/C ISSUER OF L/C NO.   CARLOS VILLARÁN N° 140, SANTA                                                                                                                                                  UNCOLLATERALIZED STANDBY
93790-1)                              CATALINA, LA VICTORIA                                                        LIMA                                                PERU                          02/05/20        LETTER OF CREDIT               X             X                                                 $8,000,000.00

INTERCARGO S.A.C.                     AUTOPISTA RICCHIERI S/N AEROP INT M                                          EZEIZA                                              ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                   $91,084.24
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
INTERJET                                                                                                                                                                                             VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
INTERNATIONAL BUSINESS LIMOUSINES S   CALLE LIMITE S/N P. I LAS FRONTERAS                                          MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,314.16
INTERNATIONAL BUSINESS TRAVEL SAC     CALLE LAS 3 MARIAS 363 LT 17 SANTIA                                          LIMA               06            LIMA33             PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $6.77

INTERNATIONAL MILLENNIUM CARGO S.A.   AV. ELMER FAUCETT 3481 CALLAO                                                LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $77.00
INTERSHIPPING SRL                     NUEVA JERUSALEN 4TO ANILLO 26                                                SANTA CRUZ                                          BOLIVIA                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $10,488.88
INVER. MARITIMAS UNIVERSALES DEPOSI   CAL PIEDRA LIZA MZA M LOTE B ZAGR F                                          CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $51,701.31
INVERCORT SAC                         JR FILADELPIA SAN MARTIN DE 1738                                             LIMA               06            LIMA1              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $4,107.13

INVERSIONES BGG ORIENTE SAC           AEROPUERTO INTERNACIONAL IQUITOS                                             IQUITOS                                             PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $15,065.11
INVERSIONES CARZAR S.A.C.             AV. CESAR VALLEJO OESTE NRO. 1345 U                                          TRUJILLO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $22.00
INVERSIONES DT 1 S.A.C.               AV. DOS DE MAYO NRO. 1002                                                    SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $42,096.46
INVERSIONES GENERALES LIBRA S.A.C.    CAL. CALLE INDEPENDENCIA NRO. 211                                            MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,325.31
                                                                                                                   SAN JUAN DE
INVERSIONES GOTCHA S.A.C              CAL. CHAVIN DE HUANTAR NRO. 1336 UR                                          LURIGANCHO    06                                    PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $52.62
INVERSIONES HOCENTAZ S A S            AV ABRAHAM LINCOLN                                                           SANTO DOMINGO                                       DOMINICAN REPUBLIC            VARIOUS         ACCOUNTS PAYABLE                                                                                    $4,141.39
INVERSIONES HOTEL EDUAR´S,C.A.        AV. LA PLAYA CON CALLE 1 URBANIZ. A                                          MACUTO        VAR                                   VENEZUELA                     VARIOUS         ACCOUNTS PAYABLE                                                                                       $14.71

INVERSIONES HOTELERAS MAPI EMPRESA    CAL. LIMACPAMPA CHICO NRO. 493.                                              CUSCO              20                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $32.60

INVERSIONES INMOBILIARIAS LAS GARZA   CAL. RICARDO PALMA NRO. 159 MAYNAS                                           IQUITOS                                             PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $159.77
                                                                                                                   SANTIAGO DE
INVERSIONES INMOBILIARIAS MAR S.A.C   AV. MANUEL OLGUIN NRO. 501 (OFICINA                                          SURCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $173.00
INVERSIONES IRURI SCRL                CAL. ZELA 344A                                                               TACNA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $731.17
INVERSIONES KAROSA EIRL               LOS DIAMANTES                                                                TRUJILLO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $953.77
INVERSIONES LA SETIMA DE GAMARRA S.   CAL.PEDRO HEROUARD 359 NRO. 359                                              BARRANCO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $24.78
INVERSIONES LUCIANA S.A..             AV AREQUIPA 3940.                                                            LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $45,761.05
INVERSIONES MARITIMAS                 CAL. PIEDRA LIZA MZA. M LOTE. B A.H                                          CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                 $145,567.75
INVERSIONES MAYSEN S.A.C.             AV. 28 DE JULIO NRO. 699 DPTO. 101                                           MIRAFLORES         06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $11.00

INVERSIONES NACIONALES DE TURISMO S   AMADOR MERINO REYNA 551               SAN ISIDRO                             LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $51,166.41
                                                                                                                   PUERTO
INVERSIONES PAITITI EMPRESA INDIVID   JR. GONZALES PRADA NRO. 290.                                                 MALDONADO          24                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $276.94
INVERSIONES PARODI S.A.C.             CAL. ARIAS Y ARAGUEZ NRO. 1101                                               TACNA              10                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $688.75

INVERSIONES PEREZ ALENCART SOCIEDAD   JR. MOQUEGUA NRO. 422 URB. CERCADO                                           TAMBOPATA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,560.79
INVERSIONES ROFACSA S.A.C.            CAL. PICASSO NRO. 116.                                                       SAN BORJA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,905.49
INVERSIONES ROYAL INKA PISAQ E.I.R.   SANTA TERESA 335                                                             CUSCO              20            08001              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $339.49
INVERSIONES ROYAL INKA S.A.           AVDA. AVIACION 3020 OFIC 301                                                 LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $4,843.79
INVERSIONES TRILAMA S.A.C.            CAL. TACNA NRO. 615                                                          CHICLAYO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $999.33
INVERSIONES TURISTICAS 4V SAC.        CAL. MERCADERES 409                                                          AREQUIPA           08            9999               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $73.20
INVERSIONES TURISTICAS B Y S S.A.C.   AV. LOS COCOS 472 MZA. N                                                     PIURA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $387.62

INVERSIONES TURISTICAS CENTENARIO E   AV. DOS DE MAYO NRO. 744 URB. CERCA                                          TAMBOPATA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $297.40
INVERSIONES TURISTICAS JOSE ANTONIO   AV. MADRE DE DIOS NRO. 851                                                   TAMBOPATA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $919.60

INVERSIONES TURISTICAS LIBERTAD SAC   CAL. DIAZ DE CIENFUEGOS NRO. 198A U                                          TRUJILLO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $768.12
INVERSIONES TURISTICAS MAGAN SRL      CAL. TACNA NRO. 769 INT. 01                                                  PIURA              02                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $58.96
IRASEMA IRENE FLORES                  JR MARIANO NECOCHEA 482 COMAS                                                LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $5.00




                                                                                                                                               36 of 69
                                                                                                               20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                                       Pg 71 of 132

                                                                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                                                                       Case No. 20-11258
                                                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                        Claim subject to
                                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                                             Disputed



                                                                                                                                                                                                                                                                                                        offset?
             Creditor Name                          Address1                             Address2                Address3              City           State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
IRENE ANGÉLICA LINARES CORNEJO DE
ABARCA                                N/A                                                                                                                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
IRIVARREN MARIO FERNANDO FRANC        FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          5/15/2019          ACCRUED AND UNPAID WAGES                                                                                 $200.97
IRMA REATEGUI VELA                    JR. SUCRE N° 886 - A                                                                                                                                                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
IRON MOUNTAIN PERU S.A.               AV. ELMER FAUCETT 3462 CALLAO                                                           CALLAO                                              PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                       $1,618.65
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
IRRIBARREN FIORELLA PATRICIA          FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          2/12/2019          ACCRUED AND UNPAID WAGES                                                                                 $25.86
                                      JR. AREQUIPA N° 229 TAMBOPATA
ISABEL DEL CARMEN GAULTIER AGUILERA   MADRE DE DIOS                                                                                                                                                                N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
ISABEL NAVEA MEJIA                    FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          6/18/2019          ACCRUED AND UNPAID WAGES                                                                                 $54.92
ISMAEL ENRIQUE MACHUCA LEÓN           N/A                                                                                                                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ITALA GIOVANNA MANZO SANTOS           JR. LIZARDO MONTERO 1456                                                                SURQUILLO                                           PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE LEONARDO DA VINCI 452 URB
ITALO ALEJANDRO SILVA VILCHEZ         SANTO DOMINGUITO                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

I-TECH INTERNATIONAL S.A.C.           CAL. DOS DE MAYO NRO. 450 DPTO. 804                                                     MIRAFLORES         06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,520.18
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
ITURBE ALICE GIANNINA                 FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          9/2/2019           ACCRUED AND UNPAID WAGES                                                                                  $5.41
IVES ALFREDO BARCELLI CATALAN         N/A                                                                                                                                                                         N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
IVETH SANCHEZ RAMIREZ                 RUA C EDIF.124                       AEROPORTO DE LISBOA                                LISBOA                                              PORTUGAL                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $84.00
                                      AV. GUARDIA REPUBLICANA (EX CAPILLA)
IVO JEFFREY SAMY CELISS RAMOS         1135                                                                                    LIMA, RIMAC                                         PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
IVONNE JEANETTE ROSSEL ROMAÑA         N/A                                                                                                                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CAL.GRAL BORGONO NRO. 116 URB.
J & A PARDO HOTEL E.I.R.L             MIRA                                                                                    MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $798.30
J & V RESGUARDO S.A.C.                AVGUILLERMO PRESCOTT NRO 308                                                            SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $450,000.00
J & V RESGUARDO SELVA S.A.C.          CAL. CONDAMINE NRO. 346                                                                 IQUITOS                                             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $42,990.00
                                      AV. MANCO CAPAC N° 714, INTERIOR 1
J.C.A.D. (MENOR)                      PERU, CUZCO, WANCHAQ                                                                    CUZCO                                               PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CASILLA DE NOTIFICACIONES N° 08571
                                      DEL ILUSTRE COLEGIO DE ABOGADOS DE
                                      LIMA - SEDE MIRAFLORES, AV. SANTA
JACKELINE ESCOBAR RODALLEGA           CRUZ N° 255                                                                             LIMA, MIRAFLORES                                    PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JACLYN RODRIGUEZ PAJUELO              JR. NICOLAS DE PIEROLA NRO. 145.                                                        SAN MIGUEL                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $114.00

JACQUELIN MARLENE MALAGA RODRIGUEZ N/A                                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JACQUELINE MERCEDES TERRAZAS
MACEDO                             CALLE CHICLAYO N° 520 DPTO. C-401,ICA.                                                                                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   CAL CORONEL INCLAN NRO 135
JAGUAR AVENTURA TOURS S.A.C.       MIRAFLOR                                                                                   LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $21.44
JAIME LUIS CASTILLO BABASTRE       URB. SANTA CRISTINA MZ. B4, LT. 22                                                         ANCASH                                                                              N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JAIME WASHINGTON PILCO SANCHEZ     N/A                                                                                                                                                                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JAMES CHAVEZ DIAZ                  EJORCITO 571                                                                               HUAMANGA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,655.57
JAMS EMIL ESCURRA ESPINOZA         N/A                                                                                                                                                                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
JANET JULIANA VALDIVIA POLO        FLOOR SAN ISIDRO                                                                           LIMA               DEPARMENT 15046                  PERU                          6/1/2019           ACCRUED AND UNPAID WAGES                                                                                $377.27
JANET SOLEDAD ZUÑIGA VD DE NUÑEZ   N/A                                                                                                                                                                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                   AV. PLAZA DE LA BANDERA N° 117, DPTO                                                       PUEBLO LIBRE,
JANNET VENTURA CASTILLO            N° 902                                                                                     LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS UNDER
JAPAN AIRLINES                                                                                                                                                                                                  VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS UNDER
JAPAN TRANSOCEAN AIR                                                                                                                                                                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

JAPIKAY FILMS S.A.C.                  AV. TUPAC AMRU NRO. 335 URB. SIMON                                                      SAN LUIS                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $282.00
                                      CALLE LAS DIAMELAS N° 399-A - URB. LOS
JAROLD ANTONIO IMÁN GUEVARA           ABOGADOS PERU, LAMBAYEQUE,                                                              CHICLAYO                                            PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CASILLA N°2537 DE COLEGIO DE           SEDE LIMA NORTE, SEGUNDO PISO ,
JAVIAR SABINO TEJADA GAMARRA          ABOGADOS DE LIMA                       INDEPENDENCIA                                    LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      JR. SAN PABLO DE LA CRUZ N° 344, , SAN
JAVIER ACHING ACOSTA                  MARTÍN, PERÚ                                                                            LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      UNIDAD VECINAL DE MIRONES CHALET 67
JAVIER ALEJANDRO GOGIN VALENCIA       G, 2DA. ETAPA                                                                                                                                                               N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JAVIER ALFREDO BENAVIDES ORTIZ        JR. INCA YUPANQUI NRO. 330                                                              TUMBES             01                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $40.19
JAVIER CHAVEZ PEREZ                   CALLE ATAHUALPA N° 1311-A                                                                                                                                                   N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE LA TÉCNICA NRO 200 DPTO 1805
JAVIER EUGENIO HOWARD RULLIER         EDIFICIO SERVULO GUTIERREZ                                                                                                                                                   N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JAVIER LUIS DAMIANI SOTOMAYOR         N/A                                                                                                                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JAVIER SAAVEDRA DELGADO               N/A                                                                                                                                                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

JDM TECNOLOGIA Y SOLUCIONES GLOBALE   AV. PAZ SOLDAN NRO. 170 INT. 205                                                        SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,040.28
JEFF TOMAS ACHANCCARAY LOAIZA         N/A                                                                                                                                                                         N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JENNIFER LISSETH PAJUELO TORRES       AV. SAN BORJA SUR 1184 DPTO. 402                                                                                                                                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JENNIFER MICHELLE FOX RUDVALL         N/A                                                                                                                                                                         N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                                          37 of 69
                                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                        Pg 72 of 132

                                                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                                                         Case No. 20-11258
                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                                          offset?
             Creditor Name                          Address1                          Address2     Address3             City          State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JENNIFER ROSARIO CANO LOPEZ          FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          9/1/2017           ACCRUED AND UNPAID WAGES                                                                                $288.62
                                     CALLE EUGENIO MOYA N° 354 OF. 02-
JENNIFER VIVIANA PEREZ SANTANA       2DO PISO                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JENNY CARMEN VASQUEZ RAMIREZ         URB. RIO MAR F-10                                                                                                                                               N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JENNY HERMELINDA VIZCARRA VALENCIA
DE CARRERA                           N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JENNY MARITZA LECHUGA CHACON         N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JEREZ TAMARA                         FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          5/16/2019          ACCRUED AND UNPAID WAGES                                                                                 $53.27
JESSICA MILENKA CHECYA HUAMAN        N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     AV. PLAZA DE LA BANDERA N° 117, DPTO                                       PUEBLO LIBRE,
JESSICA PAOLA VENTURA CASTILLO       N° 902                                                                     LIMA                                                PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JESUS ALBERTO DELGADO RODRIGUEZ      MZA. 06 LOTE. 31 A.H. ALBERTO FUJIM                                        LA ESPERANZA       04                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $144.18
JESÚS EUGENIO RAMOS OLABARRERA       AV. FAUCETT N° 1520, BELLAVISTA                                            CALLAO                                              PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JESÚS GODOFREDO RAMOS LA TORRE       URB. APROVIORD B-7 PERU, AREQUIPA                                          AREQUIPA                                            PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                SANTIAGO DE
JESUS JELMO ORDONEZ                  NRO. C INT. 8 ASOC REPORTERO GRAFIC                                        SURCO              06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $108.00
JESUS MIGUEL MORALES SILVA           N/A                                                                                                                                                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JESUS MIJAIL GIL GONZALES            DIEGO FERRE N° 590 OFICINA 201                                                                                                                                 N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JET CARGO SERVICE S.A.C.             CALLE SIGMA 140 CALLAO                                                     LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $850.00

JET INTERNATIONAL TRAVEL S.A.C.      AV. GUILLERMO PRESCOTT 296 BLOCK B                                         LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,100.00
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
JETBLUE AIRWAYS                                                                                                                                                                                   VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
JFK INTERNATIONAL AIR TERMINAL LLC                                                                                                                                                                VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JHON SALAS OCOLA                     FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          12/1/2015          ACCRUED AND UNPAID WAGES                                                                                  $30.74
JHONNY VENTURO SOTO SANCHEZ          CAL.LOS RUBIES MZA. B LOTE. 03                                             LOS OLIVOS                                          PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                       $3,641.66
JHUVITZA FIORELLA ZUTA GOÑAS         AV. FAUCETT N° 1520, BELLAVISTA                                            CALLAO                                              PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JIBAJA MARIA DEL CARMEN ALEJAN       FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          9/10/2019          ACCRUED AND UNPAID WAGES                                                                                 $26.98
JIMENA MARIA RUIZ ECHENDIA           N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

JIMENEZ CARBAJAL DANY DANIEL         CAL. ALEXANDER FLEMING MZA. A LOTE.                                        TRUJILLO           04                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $7.67
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JIMENEZ SHEYLA MERCEDES              FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          8/3/2019           ACCRUED AND UNPAID WAGES                                                                                 $77.48
                                     AV. PLAZA DE LA BANDERA N° 117, DPTO                                       PUEBLO LIBRE,
JIMMY OMAR DAVILA MUÑOZ              N° 902                                                                     LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JNE                                  JR. LAMPA NRO. 946                                                         LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JNE                                  JR. LAMPA NRO. 946                                                         LIMA                                                PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JOANA CATHERINA RAMOS NAVARRO        N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JOEL HUGO CONDORI PANCA              N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

                                     CALLE BAJADA DE LOS
                                     CONQUISTADORES, LOTE E. N° 4, BARRIO
JOEL JOHUANCHI MARCA                 SANTA ANA (POR CALLE SAPHY)                                                                                                                                     N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JOHANN MULTHUAPTFF NAVARRO           N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     URB. MAGISTERIO 2DA ETAPA D-4, CALLE
JOHN ALEX CAMPOS OLIVO               ALFREDO YEPEZ MIRANDA                                                      CUZCO                                               PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     CALLE ASTETE N° 115, URB. SANTA
JOHN HANS GONZALES MOZOMBITE         CATALINA                                                                   LA VICTORIA        LIMA                             PERU                            N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JOHN HORSFALL & SONS LTD.            BIRKBY GRANGE                        BIRKBY HALL ROAD                      LONDON                                              UNITED KINGDOM                VARIOUS            ACCOUNTS PAYABLE                                                                                      $26,847.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JOHNSON STEPHANIE ALICIA             FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          11/1/2019          ACCRUED AND UNPAID WAGES                                                                                   $5.96

JOITELL CORP                         CALLE 77 SAN FRANCISCO CASE 25 LOCA                                        PANAMA CITY                                         PANAMA                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $396.25
JONATAN GAEDE                        AVALOS 2172 PB 4                                                                                                                                               N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN

JONATHAN MARIO ALVAREZ ESCUDERO      AV LUIS MONTERO 435 URB MIRAFLORES                                         PIURA, CASTILLA                                     PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     MZ.K LOT.42 URB. KAMA (ALT. AV.
                                     CARLOS IZAGUIRRE PARADERO DE LA
JORDAN ALEXANDER SOSA RAMOS          LINEA 73)                                                                                                                                                       N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JORDAN DIEGO FABRICIO                FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          9/1/2019           ACCRUED AND UNPAID WAGES                                                                                 $93.90
                                     ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
JORDAN NELLY EDITH                   FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          8/16/2019          ACCRUED AND UNPAID WAGES                                                                                 $18.36
JORGE ALVARADO VASQUEZ               N/A                                                                                                                                                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                LAMBAYEQUE,
JORGE ANDRES ZEÑA NECIOSUP           AV. AUGUSTO B. LEGUIA N° 224                                               LAMBAYEQUE                                          PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     AV. UNION N° 265. LAMBAYEQUE, LA
JORGE ASENJO ROJAS                   VICTORIA                                                                                                                                                        N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                     RESIDENCIAL JULIO C. TELLO BLOCK 5
JORGE CLAUDIO BAUTISTA ORDOÑEZ       DPTO. 404 CASTILLA                                                         SAN MIGUEL                                          PERU                             N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                            38 of 69
                                                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                        Pg 73 of 132

                                                                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                                                                         Case No. 20-11258
                                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                                      offset?
            Creditor Name                         Address1                               Address2                  Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                             Total Claim

JORGE CONSTANTINO MANSILLA         AV. NICOLÁS DE PIÉROLA N° 986, OFICINA
NAVARRETE                          201, SEGUNDO PISO, CASILLA 733                                                                                                                                                    N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE EDUARDO CUSSIANOVICH
RODRIGUEZ                          N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE FELIPE DE LA ROSA GONZALES   JR. HUASCAR N° 1982, DPTO. 702, JESÚS
OTOYA                              MARÍA                                                                                                                                                                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   CALLE CINCO Nº 285 DPTO. 301, URB.
JORGE FRANCISCO RAFFO BUSTAMANTE   MONTERRICO NORTE SAN BORJA                                                                                                                                                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   CASILLA N° 8909 DEL COLEGIO DE
JORGE GONZALO RODRIGUEZ MONTOYA    ABOGADOS DE LIMA                                                                             LIMA                                                PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   AV. MANUEL OLGUIN N° 211, DPTO.
JORGE GUILLERMO LAZARTE VELARDE    1601, URB. LOS GRANADOS                                                                                                                                                           N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE GUSTAVO FERNANDEZ FLORES     AV. FRANCISCO LAZO N° 2463. LINCE                                                                                                                                                 N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE HUMBERTO CALDERON OJEDA      N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE ISAAC ROCA INFANTE           N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE LACHAPELLE CARNEIRO          N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE LUIS LÓPEZ TORRES            N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE LUIS LÓPEZ VILLAR            N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

                                   AV. PASEO DE LA REPUBLICA 3905 DPTO
JORGE LUIS PALOMINO JAUREGUI       504 URB. LIMATAMBO. SURQUILLO                                                                LIMA                                                PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE LUIS PONCIANO NOVOA          CALLE MANUEL A. FUENTES N° 530                                                                                                                                                    N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE LUIS PRECIADO LADINES        AV. JAVIER PRADO N° 465                                                                                                                                                           N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   CALLE MOQUEGUA N° 1026,
JORGE LUIS TAVARA OROZCO           URBANIZACIÓN 4 DE ENERO. PIURA                                                                                                                                                    N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JORGE VERON                        AV. PRES. JULIO A. ROCA 651                                                                  CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   URBANIZACION PEDRO PORTILLO MZ F,
JORGE WASHINTON VELA ALVARADO      LOTE 7. UCAYALI                                                                              YARINACOCHA                                         PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

JORGE YSMAEL HUAYTALLA VEGA        AV. TOMÁS MARSANO NRO. 1411 INT. 49                                                          SURQUILLO          06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $352.00
JOSE ALBERTO ZEGARRA ESPINOZA      N/A                                                                                                                                                                              N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   AV. AREQUIPA N° 1009. AREQUIPA, ALTO
JOSÉ ALEJANDRO AGUAYO MORENO       SELVA ALEGRE                                                                                                                                                                      N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   PSJ. PIURA MZ N LOTE 22, URB. SAN JUAN
JOSÉ ALFREDO LLANOS HUAMANCHUMO    MASIAS                                                                                                                                                                            N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   AV. DON BOSCO A-7 (FRENTE AL COLEGIO
JOSE ALVARO MAR QUISPE             SALESIANOS)                                                                                                                                                                       N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE ANTONIO ALVARADO MENACHO      N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE ANTONIO BERAUN BARRANTES      N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN

                                   AV. GUILLERMO GANOZA N° 834, DPTO
JOSE ANTONIO QUINTANA CONTRERAS    104, URB. EL GOLF, VICTOR LARCO HERR.                                                        LA LIBERTAD                                         PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE AUBER ALARCON CUBAS           N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   AV. SAENZ PEÑA 206-2, DPTO. 502-AL
                                   COSTADO DE LA GALERÍA DE ARTE (ALT.
JOSE CABERO NAVARRO                CDRA. 8 DE LA AV. GRAU)                                                                                                                                                           N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE CARLOS VALDIVIA VERA          URB. LEON XIII, MZ. M-6                                                                                                                                                           N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE CARLOS VALLEJO TUCCIO         AV. TEJADA N° 350 , BARRANCO                                                                 LIMA                                                PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   CALLE HUANCABAMBA DPTO. 130 - 201
                                   (ALTURA CUADRA 3 DE ANDRES TINOCO)
JOSE ERNESTO VIDAL FERNANDEZ       SURCO                                                                                        CABA                                                ARGENTINA                        N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE FELICIANO VALERIO GRADOS      N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   CALLE HEFESTO N° 396, URBANIZACION
                                   OLIMPO, ZONA DE SALAMANCA DE
JOSÉ FELIPE PEREYRA GRAHAM         MONTERRICO , ATE VITARTE                                                                     LIMA                                                PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   AV. CIRCUNVALACIÓN DEL CLUB GOLF
                                   LOS INCAS N° 154 OFICINA 202 (EX. AV.                                                        LIMA, SANTIAGO
JOSÉ GARCIA PONCE                  JAVIER PRADO ESTE N° 4990)                                                                   DE SURCO                                            PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                            (CALLE FANNING FRENTE A LA CLINICA
JOSE GUILLERMO ORTIZ ROMERO        URB. LAS PALMERAS A-11                   SELVA AMAZONICA)                                                                                                                         N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE HINOSTROZA AUCASIME           JIRÓN BELLIDO N° 609                                                                         AYACUCHO                                            PERU                             N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   JR. LAS GARDENIAS N° 143, URB. CLUB
JOSÉ IGNACIO LEON PALACIOS         GRAU, INTERIOR 202                                                                                                                                                                N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   CALLE LOS MUSGOS N° 190 URB.
JOSÉ JAVIER LÉVANO OCHOA           MATELLINI                                                                                                                                                                         N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE JUAN CICCIA CARPENA           N/A                                                                                                                                                                               N/A             PENDING LITIGATION         X            X              X                                          UNKNOWN
                                   AV. MANUEL OLGUIN N° 211, PISO 4.
JOSE LUIS ASERVI SAYAN             SANTIAGO DE SURCO.                                                                                                                                                               N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE LUIS GONZALES HERRERA         CAL. CAHUIDE 419 MZA. L LOTE. 8 P.J                                                          AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $24.00
JOSE LUIS HUARILLOCLLA CONCHA      AV. REPUBLICA DE CHILE 106 URB. ALT                                                          AREQUIPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,144.18
                                   CALLE BARSATO N° 131, DPTO. 301,
JOSE LUIS LA ROSA NAVARRO          TERCER PISO                                                                                                                                                                      N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE LUIS LAZO ACOSTA              N/A                                                                                                                                                                              N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE LUIS LIMO CHAVEZ              N/A                                                                                                                                                                              N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN
JOSE LUIS PERALES CORNEJO.         URB.LOS ALAMOS MZA.B                     LOTE19-WANCHAQ                                      CUZCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,066.71
JOSE LUIS ZEVALLOS CORDOVA         CALLE 22 DE AGOSTO NUM 208-A.            AREQUIPA, ANCON.                                    MIRAFLORES                                          PERU                            N/A              PENDING LITIGATION         X            X              X                                          UNKNOWN




                                                                                                                                                            39 of 69
                                                                                                                 20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                                         Pg 74 of 132

                                                                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                                                                         Case No. 20-11258
                                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                       Claim subject to
                                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                            Disputed



                                                                                                                                                                                                                                                                                                       offset?
            Creditor Name                             Address1                             Address2                Address3              City          State        Zip                      Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
JOSE MANUEL PINTO ORTIZ               FLOOR SAN ISIDRO                                                                          LIMA                DEPARMENT 15046                 PERU                          6/1/2017           ACCRUED AND UNPAID WAGES                                                                             $189.62
                                      CALLE MANUEL POZO N° 107, DPTO. 202
                                      URB. VILLA SOL, IV ETAPA (REF.
JOSE MARTÍN RETO ANCHANTE             ALT.CDRA. 55 AV. LAS PALMERAS)                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE BERNARDO ALCEDO 261 DPTO.
JOSE MIGUEL RETA HERNANDEZ            101.                                                                                      MIRAFLORES                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. CONDORCANQUI 2249, ALTURA
JOSÉ OSCAR RODRIGUEZ PLASENCIA        PUENTE CAPRICORNIO                                                                        LA LIBERTAD.                                        PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                                CALLAO,
JOSE OVER ZAVALETA SAAVEDRA           AV. JUAN PABLO II N° 256 MZ. A4 LOTE 5   URB. CIUDAD DEL PESCADOR PERU                    BELLAVISTA                                          PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
JOSEPH CORIMAITA CUBA                 N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
JOSIAS NATANIEL PANANA                N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
JOSIAS OLIVEIRA MONTENEGRO            N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
JOSUE ALEJANDRO RAMIREZ GARCINI-      SARAMULLO 30 SMZA 25 CANCUN.                                                              CANCUN                                              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,133.57
                                      PEDRO RIJO PACHE / YEIMIS YANIRIS        CALLE MADRE TERESA TODA, NUMERO
                                      HERNANDEZGREGORIO ANTONIO AVILA          38, SECTOR DEL ENSANCHE MARIA
JOSUE CABRAL RODRIGUEZ                SEVERINO                                 RUBIO                                            LA ROMANA                                           DOMINICAN REPUBLIC               N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

JTA.DECANOS DE LOS COLEG.NOTARIOS P   LA BEGONIAS 656                                                                           LIMA                06                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $7.00
JUAN ALBERTO PIZARRO PEREZ            N/A                                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JR. APURÍMAC N° 397 OF. 5 SEGUNDO
JUAN ALEX FLORES ALCA                 PISO PERU, PUNO, JULIACA                                                                                                                      PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. PASEO DE LA CASTELLANA N° 471,
JUAN ANTONIO PÉREZ MONTES             DPTO. 301                                                                                                                                                                      N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN ARMANDO PESTANA NOVOA            AV. GENERAL CORDOVA N° 313                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN CARLOS CRIS CASTILLO SALAZAR     N/A                                                                                                                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN CARLOS DELGADO GANOZA            AV. NICOLÁS DE RIBERA 366 DPTO. 502                                                       LIMA, SAN ISIDRO                                    PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN CARLOS HEREDIA LUCANO            JR. BUENAVENTURA REY N° 630 SJM                                                                                                                                                N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

JUAN CARLOS HOLSTE JAEGER             AV. JAVIER PRADO OESTE 2061 DPTO. 103                                                     LIMA, SAN ISIDRO                                    PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN CARLOS MARTINEZ ARIAS            CALLE PASEO PARODI N° 525, DPTO. C.                                                       SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                               LIMA
JUAN CARLOS MORGAN ROZAS              FLOOR SAN ISIDRO                                                                          LIMA                DEPARMENT 15046                 PERU                         10/31/2019          ACCRUED AND UNPAID WAGES                                                                           $20,120.00
JUAN CARLOS TUMBA PALOMINO            JR. GENERAL VARELA 1726                                                                   BRENA                                               PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN EDWARD AYALA PANIURA             AV. FAUCETT N° 1520, BELLAVISTA                                                           CALLAO                                              PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JR. CLEMENT MARKHAM N° 337 DPTO.
JUAN FERNANDO CASTRO MENDOZA          405MAGDALENA                                                                                                                                                                   N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN FRANCISCO NUÑEZ DEL PRADO
SIMONS                            N/A                                                                                                                                                                                N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  MZ. K, LOTE 6 URB. LEONCIO PRADO.
JUAN GONZALEZ MARTÍN              RIMAC                                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN LÓPEZ - ACEVEDO MEDINA       AV. EJERCITO N° 101, OF. 603                                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUAN MANUEL OYAKAWA KISHIMOTO     N/A                                                                                                                                                                                N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  ANDRES REYES AVENUE NO. 338 6TH                                                                                   LIMA
JUAN MARTÍN BARRENECHEA MALDONADO FLOOR SAN ISIDRO                                                                              LIMA                DEPARMENT 15046                 PERU                          2/1/2018           ACCRUED AND UNPAID WAGES                                                                              $84.85
JUAN MARTIN SERKOVIC PEREZ LEON   N/A                                                                                                                                                                               N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN

                                      AVENIDA KENKO IZQUIERDO MZ. 56 LOTE
JUAN PABLO DE LA TORRE UCEDA          29, URB. SATÉLITE. CALLAO, VENTANILLA.                                                                                                                                         N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JR. PUNO N° 271 OF. 406 CERCADO DE
JUAN PABLO TEJADA RENGIFO             LIMA                                                                                      LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE ARQUIMEDES 128 DPTO. 303-B
JUAN PEDRO RAMIREZ BERAMENDI          CHORRILLOS                                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CA. DONATELLO Nº 289 DPTO 101 CA.
JUAN SUAREZ GACON                     DONATELLO Nº 289 DPTO 101                                                                                                                                                      N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CASILLA 5341 DEL COLEGIO DE
JUAN YSMAEL AGUILAR VILLANUEVA        ABOGADOS DE LIMA                                                                          LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JR. LLUMPA N° 888 URB. PARQUE EL
JUANA MAGALY ZAVALETA ACOSTA          NARANJAL                               LOS OLIVOS                                         LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUANA ROJAS LUZ                       CALLE GOYA 101, SAN BORJA.                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
JUANITA SANCHEZ ASPAJO                CESAR CALVO DE ARAUJO N° 1317                                                                                                                                                  N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. LOS CEDROS MZ. F LOTE 13 URB.
                                      ALIPIO PONCE (A ESPALDA DE LOS                                                            LIMA, SAN JUAN DE
JUDITH SHIRLEY VELASQUEZ NUÑEZ        PIROTÉCNICOS)                                                                             MIRAFLORES                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JR. BARTOLOMÉ HERRERA N° 762
JULIO CESAR OSORIO CACERES            INTERIOR B3 LINCE                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
JULIO CESAR ROJAS DE LA CRUZ          AV JOSE PARDO NRO 513 PISO 3..                                                            LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $462.00
JULIO CESAR ROJAS DE LA CRUZ          AV JOSE PARDO NRO 513 PISO 3..                                                            LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $552.00
JULIO CÉSAR SARMIENTO NOYA            AV. JAVIER PRADO ESTE N° 465                                                              SAN ISIDRO                                          PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                                SAN JUAN DE
JULIO CESAR ZAMUDIO GERARDINI         NRO. 124 INT. 35 A.H. HUASCAR LIMA                                                        LURIGANCHO          06                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $13.00
                                      URB, MAGISTERIO SEGUNDA ETAPA
JULIO MARTIN CUENTAS AGUIRRE          CALLE ALFARO YEPEZ MIRANDA D-4                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JR. JOSÉ DE SAN MARTÍN N° 73, URB.
                                      ERNESTO GUNTHER SAN BLAS, CUSCO,
JULISSA DELGADO BARRIOS               CUSCO, PERÚ                                                                                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN




                                                                                                                                                            40 of 69
                                                                                                     20-11258-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                                                                                                                           Pg 75 of 132

                                                                                                                                       In re Latam Airlines Perú S.A.
                                                                                                                                             Case No. 20-11258
                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                            Claim subject to
                                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                                 Disputed



                                                                                                                                                                                                                                                                                            offset?
             Creditor Name                         Address1                               Address2     Address3           City              State            Zip                 Country        Date Debt was Incurred          Basis for Claim                                                                Total Claim
JULISSA LORENA CONISILLA REYMUNDO     CALLE SAN MARTÍN N° 307 DPTO. 02                                              TUMBES                                              PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
JULISSA PATRICIA CRESPO PEREDA        N/A                                                                                                                                                                N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

JULY PLAST SRLTDA                     AV. AVIACION - PASAJE B CDR3 MCDO M                                           LIMA               06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $504.00
JUNGLA COMUNICACION Y EVENTOS SAC     CALLE REPUBLICA 271 EDIF 6 DPTO 202                                           SURCO                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $7,338.04
JUNIOR ANTONIO GÁLVEZ SALAZAR         N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                    SANTIAGO DE
JUNTA DE PROPIET.DEL CENTRO COM.EL    AV. EL POLO NRO. 709 INT. 301A                                                SURCO                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                        $543.58
                                                                                                                    SANTIAGO DE
JUNTA DE PROPIETARIOS CCCI            CAL. MONTERREY NRO. 170 DPTO. 3PIS                                            SURCO                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,370.00
                                      CALLE LA MESETA N° 160 URB. LA
JUSTO HUMBERTO AGUIRRE FERNANDEZ      PLANICIE                                                                                                                                                          N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
JUSTO TEOFILO LEON FABIAN             N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
K L M CIA REAL HOLANDESA DE AVIACIO   AV. ALVAREZ CALDERON NRO. 185 INT.                                            SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $900.00
KAELIS ON BOARD SERVICES SL           ISLA GRACIOSA 7                                                               MADRID                                              SPAIN                         VARIOUS          ACCOUNTS PAYABLE                                                                                      $26,152.00
KANAY SAC                             AV. PASEO DE LA REPUBLICA, MI 5895                                            MIRAFLORES         06            15048              PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $135.00
KAREN ESTEFANIA PADILLA GUIBOVICH     N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
KAREN ROSANA ASMAT VIDARTE            N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
KARINA CYNTHIA MEDINA LIZARRAGA       N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
KARINA JULLIANA JIMENEZ VIÑAS         ENRIQUE LOPEZ ALBUJAR MZ. C                                                                                                                                       N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
KARINA MAGNOLIA BRAVO VALDEZ          AV. FAUCETT N° 1520, BELLAVISTA                                               CALLAO                                              PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
KARINA MARILIN MORE DE CABOS          CALE SAN JOSE N° 1100                                                                                                                                             N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
KARINA PATRICIA VERA ZUÑIGA           FLOOR SAN ISIDRO                                                              LIMA              DEPARMENT 15046                   PERU                         1/21/2016         ACCRUED AND UNPAID WAGES                                                                                 $62.98
                                                                                                                    MIRAFLORES (LIMA-
KARLA YALILE MARTINEZ BELTRAN         CAL. AYACUCHO NRO. 133 URB. MIRAFLO                                           LIMA)             06                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $32.30
KAROL GRECIA AGOSTINELLI MALAGA       URB. LEON XIII, MZ. M-6                                                                                                                                           N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
KATHERINE MARIA BEDOYA SALAS          FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                          4/1/2016         ACCRUED AND UNPAID WAGES                                                                                 $79.10
                                      CALLE NICANOR ARTEAGA N° 117,
                                      URBANIZACIÓN JACARANDA II. SAN
KATHERINE NICOL VIVAS VILLA           BORJA                                                                                                                                                              N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
KATHERINE NOHELY BARRERA PEÑA DE
WHEATLEY                              N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
KATYA SALAZAR PEREZ LEON              N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
KAYAK SOFTWARE CORPORATION            55 NORTH WATER STREET                 SUITE 1                                 NORWALK            CT            06854                                            VARIOUS          ACCOUNTS PAYABLE                                                                                      $37,662.50
KELLY LIZBETH RODRIGUEZ ZUÑIGA        N/A                                                                                                                                                               N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      JR. EL AMARGON MZ. G LT. 4 URB. 12 DE
                                      AGOSTO REF. ALT. CDRA. 40 AV. LAS
KEVIN MAXLEN TAVARA BUSTAMANTE        PALMERAS                                                                                                                                                           N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
KHESHT YAFFED AMED                    FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                          7/4/2019         ACCRUED AND UNPAID WAGES                                                                                   $7.45
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
KIHIEN RENY ALONSO                    FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         11/24/2019        ACCRUED AND UNPAID WAGES                                                                                $208.52
                                                                                                                    SANTIAGO DE
KIMBERLY-CLARK PERU S.R.L..           AV. DEL PINAR NRO. 180 INT. 505                                               SURCO              06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $2,030.00
                                      MAZUS 121 URB. LOS CINES                                                      SANTIAGO DE
KLAUS DRAGEC ORBAN PETRINEC           MONTERRICO                                                                    SURCO                                               PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
KOREAN AIR                                                                                                                                                                                            VARIOUS          CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
KPMG                                  AVENIDA BOUCHARD 710 PISO 1                                                   CAPITAL FEDERAL                                     ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                         $349.50
KPMG ASESORES SCRL                    AV. JAVIER PRADO OESTE NRO. 203                                               SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $18,172.00
KPMG ASESORIA FISCAL, S.A.            BULEVAR MULTIPLAZA                    EDIFICIO PISO 5                         SAN JOSE                                            COSTA RICA                    VARIOUS          ACCOUNTS PAYABLE                                                                                      $20,114.00
KUBO ADS S.A.                         AV. FELIPE PARDO Y ALIAGA NRO. 675                                            SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $82.00

KUEHNE + NAGEL S.A.                   AVDA JAIME III - 21 - 07012 PALMA D                                           PALMA MALLORCA                                      SPAIN                         VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,302.84

L.C. BUSRE S.A.C.                     CALLE 3 DE OCTUBRE VIA DEL MAR HUAN                                           TRUJILLO                                            PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                        $105.76
                                                                                                                    SANTIAGO DE
LA MASIA MARKETING S.A.C.             CAL.ASTURIAS DPTO. 201 262                                                    SURCO                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $3,115.20
LA POSITIVA SEGUROS Y REASEGUROS      CAL.FRANCISCO MASIAS NRO. 370,                                                SAN ISIDRO                                          PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
LA POSITIVA SEGUROS Y REASEGUROS      CAL.FRANCISCO MASIAS NRO. 370,                                                SAN ISIDRO                                          PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LA TORRE CHRISTIAN EMILIO             FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                          5/1/2019         ACCRUED AND UNPAID WAGES                                                                                 $49.23
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LA TORRE JUAN IGNACIO                 FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                         9/23/2019         ACCRUED AND UNPAID WAGES                                                                                 $99.06
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LA TORRE YAMILA                       FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                         10/3/2019         ACCRUED AND UNPAID WAGES                                                                                $108.08
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LA VILLA MANUEL ALEJANDRO             FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT     15046              PERU                         4/16/2019         ACCRUED AND UNPAID WAGES                                                                                  $39.89
LABORATORIO ELECTRO NOR DIESEL SAC    CAL. MENDIOLA ALFREDO NRO. 7925.                                              LOS OLIVOS                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $7,233.54
LABORATORIOS SIEGFRIED S.A.C.         AV. RICARDO PALMA NRO. 648.                                                   MIRAFLORES                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $728.09
                                      CALLE BARSATO N° 131, DPTO. 301,
LADY GRECIA LA ROSA NAVARRO           TERCER PISO                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LAGUNA DAFNE LOURDES                  FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         11/2/2019         ACCRUED AND UNPAID WAGES                                                                                 $118.64
LAIVE S.A.                            NICOLAS DE PIEROLA 601                                                        LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $19,557.00




                                                                                                                                                41 of 69
                                                                                      20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                             Pg 76 of 132

                                                                                                                        In re Latam Airlines Perú S.A.
                                                                                                                              Case No. 20-11258
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                offset?
            Creditor Name                            Address1              Address2     Address3             City          State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                                  Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                   LIMA
LAMAS DIEGO ALONSO                    FLOOR SAN ISIDRO                                               LIMA               DEPARMENT 15046                  PERU                          7/2/2019           ACCRUED AND UNPAID WAGES                                                                                  $34.10
LAMAS JOSE ALEJANDRO                  AVALOS 2172 PB 4                                               CABA                                                ARGENTINA                       N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
                                      AV. COSTANERA RAFAEL OBLIGADO Y
LAN ARGENTINA S.A. (AS LENDER OF      JERÓNIMO SALGUERO SIN NÚMERO,
INTERCOMPANY LOAN)                    PREDIO DE COSTA SALGUERO PARK                                  BUENOS AIRES                                        ARGENTINA                     VARIOUS            INTERCOMPANY NOTE PAYABLE                                                                     $114,779,755.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                   LIMA
LANDA FRANCESCA                       FLOOR SAN ISIDRO                                               LIMA               DEPARMENT 15046                  PERU                          5/2/2019           ACCRUED AND UNPAID WAGES                                                                                  $27.39
LANDMARK HOLDINGS S.A.C.              AV. REPUBLICA DE PANAMA NRO. 3030                              SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $109.24

LASA SOCIEDAD DE APOYO AERONAUTICO CALLE 7 39 215                                                    MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $29,252.49
LASINO S.A.                          AV.JAVIER PRADO OESTE 1650-SAN ISID                             LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $57.76
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
LASSALLE GABRIEL EDUARDO             FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          3/12/2019          ACCRUED AND UNPAID WAGES                                                                                    $2.24
                                     CALLE CREPUSCULO NO 6 MANZANA 2
LAST MINUTE SERVICIOS S.A. DE C.V.   LTE                                                             CANCUN             QR            77506              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $328.07
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2585)                         ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 2585                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 26329)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 26329                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2894)                         ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 2894                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3280)                         ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 3280                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 34626)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 34626                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35230)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35230                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35231)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35231                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35317)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35317                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35318)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35318                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35321)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35321                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35322)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35322                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3535)                         ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 3535                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35696)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35696                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35697)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 35697                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36710)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 36710                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36712)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 36712                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3779)                         ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 3779                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37800)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 37800                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37801)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 37801                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37802)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 37802                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38459)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38459                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38461)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38461                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38467)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38467                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38468)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38468                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38474)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38474                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38478)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38478                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38479)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38479                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38482)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38482                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38764)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38764                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38771)                        ESTADO 10, PISO 11                                              SANTIAGO                                            CHILE                         VARIOUS            MSN 38771                       X             X                                                        UNKNOWN




                                                                                                                                 42 of 69
                                                                           20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                  Pg 77 of 132

                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                  Case No. 20-11258
                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                    Claim subject to
                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                         Disputed



                                                                                                                                                                                                                                                                    offset?
             Creditor Name                           Address1   Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                                 Total Claim
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 40590)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 40590                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 40591)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 40591                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 40798)                          ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 40798                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4383)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4383                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4400)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4400                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4439)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4439                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4476)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4476                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4509)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4509                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4516)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4516                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4546)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4546                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4549)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4549                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4576)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4576                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4597)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4597                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4657)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4657                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4697)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4697                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4871)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4871                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4921)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4921                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4943)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 4943                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5005)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5005                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5097)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5097                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5263)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5263                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5316)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5316                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5324)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5324                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5364)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5364                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5408)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5408                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5443)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5443                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5453)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5453                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5483)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5483                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5493)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5493                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5548)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5548                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5554)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5554                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5583)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5583                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5586)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5586                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5654)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5654                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5666)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5666                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5686)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5686                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5707)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5707                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                          INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5748)                           ESTADO 10, PISO 11                                 SANTIAGO                                           CHILE                         VARIOUS            MSN 5748                        X             X                                                        UNKNOWN




                                                                                                                     43 of 69
                                                                                           20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                  Pg 78 of 132

                                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                                   Case No. 20-11258
                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject to
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                          Disputed



                                                                                                                                                                                                                                                                                     offset?
             Creditor Name                             Address1                 Address2     Address3             City            State            Zip                  Country       Date Debt was Incurred            Basis for Claim                                                                 Total Claim
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5764)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 5764                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5801)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 5801                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5818)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 5818                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5859)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 5859                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5929)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 5929                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5965)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 5965                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6135)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 6135                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6183)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 6183                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6286)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 6286                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7126)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 7126                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7844)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 7844                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7864)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 7864                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 8140)                             ESTADO 10, PISO 13                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 8140                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                           INTERCOMPANY AIRCRAFT LEASE;
OF MSN 8166)                             ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 8166                        X             X                                                        UNKNOWN
LATAM-AIRLINES ECUADOR S.A. (AS LESSOR   CONECTOR ALPACHACA S/N EDIFICIO                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35698)                            QUITO AIRPORT CENTER                                             QUITO                                               ECUADOR                       VARIOUS            MSN 35698                       X             X                                                        UNKNOWN
LATAM-AIRLINES ECUADOR S.A. (AS LESSOR   CONECTOR ALPACHACA S/N EDIFICIO                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36711)                            QUITO AIRPORT CENTER                                             QUITO                                               ECUADOR                       VARIOUS            MSN 36711                       X             X                                                        UNKNOWN
LATAM-AIRLINES ECUADOR S.A. (AS LESSOR   CONECTOR ALPACHACA S/N EDIFICIO                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3772)                             QUITO AIRPORT CENTER                                             QUITO                                               ECUADOR                       VARIOUS            MSN 3772                        X             X                                                        UNKNOWN
LATIN IMAGES S.A.C.                      AV. LA MAR NRO. 662 DPTO. 401                                    MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $3,080.00
LATINA DE GESTION HOTELERA S.A.          AVENIDA ESPANA 1324                                              MENDOZA                                             ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                          $166.71

LATINAS EVENTOS Y MODELAJE E.I.R.L.      AV. ANTUNEZ DE MAYOLO 857 VISTA ALE                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,128.18
LAURA MARÍA DEL ROSARIO LARCO
MANUCCI                              N/A                                                                                                                                                      N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
LAURA SERVICIOS GRAFICOS Y EDITORIA  AV. ARENALES NRO. 1054                                               JESUS MARIA        06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $9.67
                                     URB. BANCARIOS E-10 PERU, AREQUIPA,
LAURA VICTORIA AMAT Y LEÓN DE FRANCO JOSE LUIS BUSTAMANT                                                  AREQUIPA                                            PERU                            N/A              PENDING LITIGATION              X            X              X                                      UNKNOWN
LE PARC S.R.L.                       AV. SOLDATI 330                                                      TUCUMAN                                             ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $229.56
LE SHENG INVERSIONES S.A.C.          AV. ARENALES NRO. 1798                                               LINCE                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $166,782.43
LEADING HOSPITALITY S.L..            PLAZA CARLOS TRIAS BERTRAN - 4                                       MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $32,957.65

                                         AV. 26 DE ENERO N° 474 URB. MARISCAL
                                         CACERES (REF. A 1 CDRA. 1/2 DEL
LEANDRO PRADO DEMETRIO                   MERCADO MARISCAL CACERES)                                        AYACUCHO                                            PERU                            N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
LEE WESLEY GROUP LLC                     PO BOX 540687                                                    ORLANDO            FL            32854-0687                                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $441.52

LENIN HAROLD AVILA SILVA                 ANDRES ARAUJO MORAN MZ 13 LOTE 06.                               TUMBES                                              PERU                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN

LENIN HAROLD AVILA SILVA                 ANDRES ARAUJO MORAN MZ 13 LOTE 06.                               TUMBES                                              PERU                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                         ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
LENIS MARIA CAMILA                       FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          4/20/2019          ACCRUED AND UNPAID WAGES                                                                                   $44.39
LENNSY SARUMI ATILANO LOPEZ              N/A                                                                                                                                                   N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
LENOVO (ASIA PACIFIC) LIMITED SUC D      CAL. CARLOS VILLARAN NRO. 140 URB.                               LA VICTORIA                                         PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                       $40,145.96
LEON E IPARRAGUIRRE ABOGADOS S.A.C.      CAL.MONTE ROSA NRO. 255                                          SURCO                                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                       $14,445.80
LEONARDO CONDORI JUCHASARA               NICOLAS ACOSTA 923                                               LA PAZ                                              BOLIVIA                        VARIOUS           ACCOUNTS PAYABLE                                                                                          $150.15
                                         AV.ANDRES TINOCO N° 297 , SANTIAGO
LEONARDO VALDEZ OBANDO                   DE SURCO                                                                                                                                              N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                         AV. PLAZA DE LA BANDERA N° 117, DPTO                             PUEBLO LIBRE,
LEONIDAS VENTURA TELLO                   N° 902                                                           LIMA                                                PERU                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
LEOPOLDO PASQUEL FLORES                  URB. SARGENTO LORES Q-17                                         IQUITOS, LORETO                                     PERÚ                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
LESA ANTONIA SALAS MURILLO               JR RUIZ HUIDOBRO 687                                                                                                                                  N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                         ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
LEUSCHNER JUVELIA MARTHA                 FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          3/16/2019          ACCRUED AND UNPAID WAGES                                                                                  $41.69
LIANA BEATRIZ FORTUNA TRUJILLO           N/A                                                                                                                                                   N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN

LIBERTAD YSABEL MORALES DE TALAVERA      N/A                                                                                                                                                  N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
LICOMAR LIBROS COMERCIALES SRL           RODRIGUEZ PENA 612                                               BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $283.60
                                         JR. GORGE CHAVEZ 226, MADRE DE DIOS,
LIDIA ROSINDA QUISPE MAMANI              TAMBOPATA                                                                                                                                             N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                         ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
LIENDO ROBERTO ALFONSO                   FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                         10/12/2019          ACCRUED AND UNPAID WAGES                                                                                 $213.82




                                                                                                                                      44 of 69
                                                                                                      20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                             Pg 79 of 132

                                                                                                                                        In re Latam Airlines Perú S.A.
                                                                                                                                              Case No. 20-11258
                                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                                          offset?
               Creditor Name                         Address1                          Address2         Address3             City            State            Zip                  Country       Date Debt was Incurred          Basis for Claim                                                             Total Claim
LILIA LUZ VILLANUEVA RODRIGUEZ         N/A                                                                                                                                                                N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LILIA YULLIANA ALFARO LOPEZ            N/A                                                                                                                                                                N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

LILIAN LUSINDA MARCELA SALAS GUILLEN   N/A                                                                                                                                                               N/A            PENDING LITIGATION          X            X              X                                          UNKNOWN
LILIANA C. ACEVEDO                     DEAN FUNES 119 - 1P OFIC.1                                                    SALTA                                               ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                    $1,185.39
                                                                                                                     AREQUIPA,
LILY ROSIO GARCIA DELGADO              URB. VILLA EL PRADO D-29                                                      YANAHUARA                                           PERU                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       AV. ELMER FAUCETT NRO. SN
                                       (AEROPUERTO INTERNACIONAL JORGE
LIMA AIRPORT PARTNERS                  CHAVEZ)                                                                       LIMA                                                PERU                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       AV. ELMER FAUCETT NRO. SN
                                       (AEROPUERTO INTERNACIONAL JORGE
LIMA AIRPORT PARTNERS                  CHAVEZ)                                                                       LIMA                                                PERU                            N/A            PENDING LITIGATION          X            X              X                                     UNKNOWN
LIMA AIRPORT PARTNERS S.R.L..          AV.ELMER FAUCETT S/N - CALLAO                                                 LIMA                             07031              PERU                          VARIOUS          ACCOUNTS PAYABLE            X            X              X                              TO BE DETERMINED

LIMA TONIC SOCIEDAD ANONIMA CERRADA AV. REDUCTO NRO. 1147 DPTO 601                                                   MIRAFLORES         06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $77.00
LIMACORP E.I.R.L.                   CAL. SANTIAGO TAVARA NRO. 177 URB.                                               LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $16,593.31
LIMOFLY LLC                         7292 HAWKNEST BLVD                                                               ORLANDO            FL        32835                                                VARIOUS          ACCOUNTS PAYABLE                                                                                    $3,420.00
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
LING KARLA MARIELLE                 FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          9/6/2019         ACCRUED AND UNPAID WAGES                                                                             $118.52
                                    JR. DE LA PUENTE UCEDA N° 562, URB.
LINO CHARLES ROCA GAVILAN           COOP. UNIVERSAL                                                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LIONEL ROGELIO ESPAÑA ZAMBRANO      URB. SAN ELIAS MZ M, LT 7                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LISBETH MARIEL ESPINOZA PIZARRO     CALLE LOS CARRIZOS N° 174 LA MOLINA                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LISETH MILAGROS MORENO CORDOVA      AV. PIURA N° 806 PERU, TUMBES                                                    TUMBES                           PERU               PERU                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    JR. HUIRACOCHA N° 2281 RESIDENCIAL
LISSEETH MAGALY CHIRINOS URIBE      SAN FELIPE                                                                                                                                                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LISSET KARINA VILLEGAS ARNAO        JR. AYACUCHO N° 230, DPTO 401                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    JR. MONTERO ROSAS N° 955 URB. SANTA
LISSETH DEL CARMEN ARONES SOTO      BEATRIZ (REF. POR EL CANAL 4)                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    CALLE ALARIFES S/N, CONDOMINIO      EDIFICIO H, DPTO. 602, URB.
LISTHER JONIS GUERRA DEL AGUILA     FLORESTA SUR                        MATELLINI                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LIZ JACKELINE CÓRDOVA RAMÍREZ       AV. JAVIER PRADO ESTE N° 465                                                     SAN ISIDRO                                          PERU                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LIZ KATTY DÍAS MORALES              AV. EL SOL 785 INTERIOR B                                                        CUZCO                                               PERU                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LIZ NATALY FLORES RODRIGUEZ         AV. MANCO CAPAC N° 714 INT. 1                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
LLANOS MELANI CINTIA                FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                         3/19/2019         ACCRUED AND UNPAID WAGES                                                                                $6.71
LLOYD AEREO BOLIVIANO               AV. KYLLMANN 0-1691                                                              SANTA CRUZ                                          BOLIVIA                       VARIOUS          ACCOUNTS PAYABLE                                                                                      $174.93
LM SERVICOS DE LAVANDERIA LTDA EPP  AVENIDA VINTE DE JANEIRO SN.                                                     RIO DE JANEIRO                                      BRAZIL                        VARIOUS          ACCOUNTS PAYABLE                                                                                    $1,674.00
LM SERVICOS DE LAVANDERIA LTDA EPP  AVENIDA VINTE DE JANEIRO SN.                                                     RIO DE JANEIRO                                      BRAZIL                        VARIOUS          ACCOUNTS PAYABLE                                                                                    $4,494.00
LM SERVICOS DE LAVANDERIA LTDA EPP. AVENIDA VINTE DE JANEIRO SN.                                                     RIO DE JANEIRO                                      BRAZIL                        VARIOUS          ACCOUNTS PAYABLE                                                                                    $7,538.00
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                     LIMA
LOAIZA GABRIELA SHARIM              FLOOR SAN ISIDRO                                                                 LIMA               DEPARMENT 15046                  PERU                          7/2/2019         ACCRUED AND UNPAID WAGES                                                                               $74.56
LODGING SOLUTIONS LLC               265 BROADHOLLOW RD FL 3                                                          MELVILLE           NY        11747-4833                                           VARIOUS          ACCOUNTS PAYABLE                                                                                   $91,276.52
                                                                                                                     SAN MARTIN DE
LOGISTICA CORPORATIVA T LOGICORT S     JR FILADELFIA NRO                      1769                                   PORRES                                              PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $37,090.02
LOGISTI-K CARGO S.A.C.                 JR. SAN LINO 6316 URB. SANTA LUISA                                            LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $962.09
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LOMPARTE JEAN PIER EDUARDO             FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                          2/1/2019         ACCRUED AND UNPAID WAGES                                                                                $4.85
LONGPORT COLOMBIA LTDA                 CARRERA 103 25 B 20                                                           BOGOTA                                              COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                    $1,328.86
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LOPEZ FIORELLA CONCEPCION              FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         5/16/2019         ACCRUED AND UNPAID WAGES                                                                              $73.13
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LOPEZ RENZO ALEXANDER                  FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         11/5/2019         ACCRUED AND UNPAID WAGES                                                                             $117.86
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LOPEZ RODRIGO                          FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                          2/1/2019         ACCRUED AND UNPAID WAGES                                                                                $4.85

                                       MONTE CARMELO N° 260, DPTO. 303,
LORENA MILAGROS FEDERICI GEREMIA       URB. CHACARILLA DEL ESTANQUE. SURCO                                                                                                                                N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LORETO FRANCISCO                       FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         5/10/2019         ACCRUED AND UNPAID WAGES                                                                             $136.41

LOS ANDES DE AMERICA S.A.C.            CALLE GARCILASO 150 URB. CENTRO HIS                                           CUZCO                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                  $21.90
LOS ANGELES AIRPORT HILTON             5711 W. CENTURY BLVD                                                          LOS ANGELES        CA            90045                                            VARIOUS          ACCOUNTS PAYABLE                                                                              $52,978.46
LOS ANGELES WEST TERM.FUEL             19 LEEDS DR PORT WASHINGTON                                                   NEW YORK           NY            11030                                            VARIOUS          ACCOUNTS PAYABLE                                                                              $12,705.56
LOS ANGELES WORLD AIRPORTS.            PO BOX 54078                                                                  LOS ANGELES        CA            90015                                            VARIOUS          ACCOUNTS PAYABLE            X            X              X                              TO BE DETERMINED
LOS INTERNACIONAL S.A.C.               CALLE ELÍAS AGUIRRE N° 748 OF. 502                                            CHICLAYO                                            PERU                            N/A            PENDING LITIGATION          X            X              X                                     UNKNOWN
LOS PORTALES S.A                       CAL. JOSE GRANDA NRO. 167                                                     SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                              $17,075.83
LOS PORTALES S.A.                      CAL. JOSE GRANDA NRO. 167                                                     SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                              $15,447.61

LOURDES NORBERTA DE LA CRUZ VASQUEZ N/A                                                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                     AREQUIPA,
LOURDES SOLEDAD GALINDO ZUÑIGA         CALLE CORBACHO N° 108, OF. 37 PERU                                            AREQUIPA                                            PERU                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       URB LOMA BLANCA MZ. C-5, LOS EJIDOS.
LOURDES VIVIANA LEIGH PEÑA             PIURA                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LOYOLA STEFANY GABRIELA                FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         3/20/2019         ACCRUED AND UNPAID WAGES                                                                                $7.17




                                                                                                                                                 45 of 69
                                                                                                   20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                          Pg 80 of 132

                                                                                                                                     In re Latam Airlines Perú S.A.
                                                                                                                                           Case No. 20-11258
                                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                      offset?
            Creditor Name                           Address1                            Address2     Address3           City             State        Zip                      Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
LR REPRESENTACIONES TURISTICAS SAC   CAL MERCADERES 409 03 AREQUIPA                                               AREQUIPA            08                              PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                    $147.08
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LU BRUCE                             FLOOR SAN ISIDRO                                                             LIMA                DEPARMENT 15046                 PERU                          9/2/2019        ACCRUED AND UNPAID WAGES                                                                             $111.43
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LUCAR VANESSA                        FLOOR SAN ISIDRO                                                             LIMA                DEPARMENT 15046                 PERU                         10/22/2019       ACCRUED AND UNPAID WAGES                                                                              $133.31
LUCHA PARTNERS S.A.C.                PJ. MARTIR OLAYA NRO. 201                                                    MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $36,168.07
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
LUCIA TOMASIO MOSCOSO                FLOOR SAN ISIDRO                                                             LIMA                DEPARMENT 15046                 PERU                         10/18/2016       ACCRUED AND UNPAID WAGES                                                                              $73.34
LUCIA XIMENA GALLEGOS DÍAZ           SIN INFORMACIÓN                                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CALLE DIAMELAS N° 310 DPTO. 402,
LUCIANA DEL PILAR BAUTISTA CASTAÑEDA URBANIZACIÓN VILLARREAL                                                                                                                                          N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AV. PLAZA DE LA BANDERA N° 117, DPTO                                         PUEBLO LIBRE,
LUCIANA GABRIELA DÁVILA VENTURA      N° 902                                                                       LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     JR. EL AMARGON MZ. G LT. 4 URB. 12 DE
LUCINA DEL CARMEN BUSTAMANTE         AGOSTO REF. ALT. CDRA. 40 AV. LAS
BOCANEGRA                            PALMERAS                                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUCRECIA GUADALUPE DEL MILAGRO
BURGA MUNGUIA                        N/A                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUFTCARGO SA                         AV. ELMER FAUCETT NRO. 2851 INT. 40                                          CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $270.00
LUIS ALBERTO LAZARTE NAVARRETE       N/A                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS ALBERTO LUZURIAGA URIONA        N/A                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CALLE GENERAL TRINIDAD MORÁN N° 238
LUIS ALBERTO MERCADO VASQUEZ         OFICINA B                                                                                                                                                        N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     SECTOR 3 GRUPO 8 MANZANA D LOTE 18
LUIS ALBERTO MORON CHIL              VES                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     JIRÓN LOS CANARIOS 362 URB. SANTA                                            LIMA, SANTA
LUIS ALBERTO VELA TORRE              ANITA PERU                                                                   ANITA                                               PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS ALFREDO CASTRO MAGUIÑA          CALLE DAVINCI N° 406. SURQUILLO                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS AMADO VARGAS POLO               N/A                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     JR. LLUMPA N° 888 URB. PARQUE EL
LUIS ANGEL VARGAS GONZALES           NARANJAL                              LOS OLIVOS                             LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CALLE FLOR DE LA CANELA 760 URB. LAS
                                     PALMERAS DEL GOLF. LA LIBERTAD,
LUIS ANTONIO BUENO NUÑEZ             VICTOR LARCO HERRERA                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CALLE LOS CARDOS,URB.MIRAFLORES,
LUIS BERNARDO PALOMINO RAMOS         BLOQUE E9 , DPTO.103                                                         MIRAFLORES                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS EDMUNDO FUENTES RIVERA ARIAS    N/A                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AV. PRINCIPAL DE INGRESO AL CHACHO
LUIS EDUARDO HERRERA MARATUECH       N° 101 PERU                                                                  ICA, PARACAS                                        PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

                                      CALLE HERMANO LOBO N° 139, URB.
LUIS EDUARDO WOOLCOTT MUÑOZ           CHACARILLA DEL ESTANQUE , SAN BORJA                                         LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS EFRAÍN ROQUE SALAZAR             N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS ENRIQUE COCK FLORES              882 AVENIDA ALMIRANTE GRAU                                                  CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,846.08
                                      CA. LOMA DE LAS LILAS 141 1ER PISO
                                      URB. PROLONG. BENAVIDES 3RA ETAPA
                                      (ALT. CDRA 34 DE CAMINOS DEL INCA) ,
LUIS ENRIQUE HERRERA CORONA           SANTIAGO DE SURCO                                                           LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS FELIPE NATAL FARFÁN              N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS FERNANDO ARAGON MIRANDA          N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS FERNANDO ROMERO CHUQUILÍN        N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

LUIS GERARDO TRIVE?O URQUIZA          MZA. A LOTE. 18 INT. PS 3 SEC. 1 -                                          VILLA EL SALVADOR                                   PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,313.55
LUIS JAVIER GARCÍA CARDENAS           N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS JONATHAN MILACHAY MONRROY        N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

                                      CALLE VALDEMAR MOSER 493 URB.
LUIS KITSUTA TSUCHIYA                 AURORA ESTE , SURQUILLO , SURQUILLO                                         LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS MANUEL SACA TEJADA               N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

LUIS MIGUEL MORENO FELIPE MORALES.    AV. MRCAL CACERES NRO. 560 URB. SAN                                         MIRAFLORES          06                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $285.00
LUIS MIGUEL ROBLES MARROQUIN          N/A                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      MALECON PAUL HARRIS N° 270, DPTO.
LUIS SEBASTIÁN PÁUCAR MAGÁN           502, BARRANCO.                                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUIS YUSENG CHANG GUTIERREZ.          JR. NAZCA MZA. D LOTE. 5                                                    CUSCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $791.23
                                      JIRON HUANCAVELICA 280 DPTO 503
LUISA EMILIA AGUIRRE ALARCON          EDIFICIO SUDAMERICA                                                         PIURA                                               PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
LUNA MATTIAS                          FLOOR SAN ISIDRO                                                            LIMA                DEPARMENT 15046                 PERU                         4/20/2019        ACCRUED AND UNPAID WAGES                                                                             $179.31
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
LUNA REYES SEBASTIAN DANIEL           FLOOR SAN ISIDRO                                                            LIMA                DEPARMENT 15046                 PERU                         1/16/2019        ACCRUED AND UNPAID WAGES                                                                              $60.02
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
LUNA SEBASTIAN DANIEL                 FLOOR SAN ISIDRO                                                            LIMA                DEPARMENT 15046                 PERU                         1/16/2019        ACCRUED AND UNPAID WAGES                                                                              $10.30
                                      CALLE PEVAS N° 770 REF. A DOS CDRAS.
                                      DE LA UNIVERSIDAD NACIONAL DE LA
LUPE VIVIANA PAREDES CARDENAS         AMAZONIA PERUANA                                                                                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
LUZ CENTER EIRL                       AV. PEDRO RUIZ 896                                                          CHICLAYO            03                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $128.00




                                                                                                                                              46 of 69
                                                                                                  20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                         Pg 81 of 132

                                                                                                                                    In re Latam Airlines Perú S.A.
                                                                                                                                          Case No. 20-11258
                                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                         Claim subject to
                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                              Disputed



                                                                                                                                                                                                                                                                                         offset?
             Creditor Name                           Address1                          Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred          Basis for Claim                                                                Total Claim
LUZ ELIANA NUÑEZ ANGO                 AV. GIRÁLDEZ N° 1139                                                                                                                                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE BALLERIESTA MZ. K LT. 6 URB.
LUZ MARINA ARAUJO DE MONTOYA          MOCHICA. LA LIBERTAD, TRUJILLO                                                                                                                                  N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
LUZ MARINA GONALO ORE                 N/A                                                                                                                                                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
LUZA YULY                             FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          6/1/2019         ACCRUED AND UNPAID WAGES                                                                                 $67.22
                                      MLC.ALMIRANTE MIGUEL GRAU NRO.
LYDA OLGA DE VETTORI ROJAS            1329                                                                       CHORRILLOS         06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                        $352.60
                                      CALLE LOS ROBLES MZ L LOTE 10 II ETAPA
LYDIA GENNY CHIRA DELGADO             URB MIRAFLORES.                                                            PIURA, CASTILLA.                                    PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

M C GODOI                             AVENIDA REPUBLICA ARGENTINA 40 4040                                        FOZ DO IGUACU                                       BRAZIL                        VARIOUS          ACCOUNTS PAYABLE                                                                                         $382.56
M PAZOS & ASOCIADOS E.I.R.L.          AV. PASEO DE LA REPUBLICA NRO. 5                                           MIRAFLORES                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,049.00
M.G TRADING S.A.C.                    AV. COSAR VALLEJO 578 LINCE.                                               LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,723.92
MACH II MAINTENANCE CORP.             JFK AIRPORT                         TERMINAL 1                             JAMAICA            NY            11430-2081                                       VARIOUS          ACCOUNTS PAYABLE                                                                                       $6,085.00
MACHUPICCHU TRAVEL ADVISER E.I.R.LT   CALLE COQUIMBO 604 SANTIAGO                                                CUZCO              20                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $62.27
MACRO POST S.A.C.                     AV. ARENALES 1093 STA. BEATRIZ                                             LIMA                                                PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,617.00
                                                                                                                 SANTIAGO DE
MAFORT SERVICE SOCIEDAD ANONIMA CER AV. CIRCUNVALACION NRO. 595 URB. SA                                          SURCO                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $5,982.55
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
MAGILL NOELIA                       FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          2/2/2019         ACCRUED AND UNPAID WAGES                                                                                 $12.44
                                    JIRON MANUEL VILLAVICENCIO 667
                                    (COSTADO DE CLINICA DE
                                    REHABILITACIÓN) PERU, ANCASH,
MAGNO LUIS ALTAMIRANO MORILLA       CHIMBOTE                                                                                                                         PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
MAGRO HNOS S.R.L.                   PERU 3907 SAN JUSTO BS AS                                                    BUENOS AIRES                                        ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                       $4,415.96
MAISON PLAZA                        PORTAL DE SAN AGUSTIN 143                                                    AREQUIPA           08                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                          $33.00
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS UNDER
MALAYSIA AIRLINES                                                                                                                                                                                  VARIOUS          CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
MALL PLAZA PERU S.A.                  AV. JUAN DE ARONA 151 I                                                    SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $26,080.59

MAMA TINA HOTEL E.I.R.L.              CAL. LOS ABETOS NRO. 206 URB. MARIA                                        TRUJILLO           04                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $17.84
                                      TERM.INTERNACIONAL AEROPUERTO DE
MANTENIMIENTO MALYALI C.A.            MA                                                                         MAIQUETIA                                           VENEZUELA                     VARIOUS          ACCOUNTS PAYABLE                                                                                         $400.00
MANTILCO SA..                         AV.602 S/N REF.23 COL. ZONA FEDER                                          MEXICO CITY                                         MEXICO                        VARIOUS          ACCOUNTS PAYABLE                                                                                       $3,141.60
MANUEL ALEJANDRO MARTIN HERRERA       CALLE MATIER N° 305, OFICINA 202. SAN
SARA                                  BORJA                                                                                                                                                           N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      JR. ALFONSO UGARTE N° 652 2DO PISO
                                      LADO B DE LA CIUDAD DE TRUJILLO. LA
MANUELA ROSA ÑAZCO DE BAZAN           LIBERTAD, TRUJILLO                                                                                                                                              N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                 SAN MARTIN DE
MANUFACTURAS DE SEGURIDAD Y FILTROS AV. GERARDO UNGER NRO. 1053 INT. A                                           PORRES                                              PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $1,355.43
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
MARADIEGUE MIGUEL ANGEL             FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          4/1/2019         ACCRUED AND UNPAID WAGES                                                                                  $10.22
MARAGOGI SAC                        AV. JAVIER PRADO OESTE NRO. 2479.                                            SAN ISIDRO                                          PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                       $5,513.60
MARCELO AQUILES ALARCON ELERA       CALLE LIMA N° 797                                                            LIMA                                                PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCELO AQUILES ALARCON ELERA       CALLE LIMA N° 797                                                            LIMA                                                PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCETTA S.A.                       MAIPU 963                                                                    CAPITAL FEDERAL                                     ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                         $137.32
MARCIAL FERNANDO CARPIO TALAVERA    N/A                                                                                                                                                              N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCIAL ROJAS LAZARO                N/A                                                                                                                                                              N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN

MARCO ALEXIS HERRERA LEYVA            CALLE CORONEL INCLÁN 834, DPTO. 505                                        MIRAFLORES                                          PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCO ANTONIO ARCE CASTRO             CALLE 22 DE AGOSTO 208-A              AREQUIPA, CAYMA                      MIRAFLORES                                          PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCO ANTONIO BOUCHON VICENTE         CALLE PASEO PARODI N° 525, DPTO. C.                                        SAN ISIDRO                                          PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCO ANTONIO QUIJANO PEREZ           N/A                                                                                                                                                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCO ANTONIO RAFFO PAZ               CALLE VILLA HERMOSA N° 210 A-1                                                                                                                                  N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
MARCO ANTONIO RAFFO PAZ               CALLE VILLA HERMOSA N° 210 A-1                                                                                                                                  N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AV. FEDERICO VILLARREAL N° 255 - DPTO                                      LAMBAYEQUE,
MARCO JESÚS VASQUEZ PERALTA           301 - URB. LOS PARQUES REF.                                                CHICLAYO                                            PERU                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

MARCO ROJAS DIAZ                      CALLE VILLA HERMOSA MZA. E, LOTE 14-A                                                                                                                           N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MARCOS CLAUDIA MARISSA                FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          2/1/2019         ACCRUED AND UNPAID WAGES                                                                                  $4.94
MARELLY BETTY CHAVEZ ARANA            N/A                                                                                                                                                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
MARGARETH DONAYRE RENGIFO             N/A                                                                                                                                                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
MARGARITA ALIAGA BORGA DE
CHUMPITAZ                             N/A                                                                                                                                                             N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
MARGARITA ÁVILA CHERO SILVA           CALE SAN JOSE N° 1100                                                                                                                                           N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MARGARITA CONCHA APPEL                FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          9/1/2018         ACCRUED AND UNPAID WAGES                                                                                 $56.07
MARGOT LUNA ROZAS                     AV. AREQUIPA N° 5123                                                       MIRAFLORES                                          PERU                            N/A            PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MARIA ALEJANDRA MANRIQUE PINTO        FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                         11/1/2017         ACCRUED AND UNPAID WAGES                                                                                $211.49
                                      CALLE LOS ZOOTÉCNICOS N° 132 URB. LAS
                                      ACACIAS (ALTURA DE LA CUADRA 69 DE
MARÍA ALEXANDRA RIVERA DÍAZ           LA AV. JAVIER PRADO ESTE)                                                                                                                                       N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                             47 of 69
                                                                                                  20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                          Pg 82 of 132

                                                                                                                                    In re Latam Airlines Perú S.A.
                                                                                                                                          Case No. 20-11258
                                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                        Claim subject to
                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                             Disputed



                                                                                                                                                                                                                                                                                        offset?
            Creditor Name                           Address1                           Address2     Address3              City           State            Zip                  Country       Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                     JR. ALFONSO UGARTE N° 652 2DO PISO
                                     LADO B DE LA CIUDAD DE TRUJILLO. LA
MARIA ANITA ÑAZCO DAVALOS DE LOPEZ   LIBERTAD, TRUJILLO                                                                                                                                               N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA BELEN ROSAS ARAGONA            AVALOS 2172 PB 4                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA BELEN TAVARA TAVARA            N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

MARIA CANDELARIA MAMANI AROCUTIPA    JR. CARABAYA N° 999 ,                                                       LIMA CERCADO                                        PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA CRISTINA ZAYAS                 AVALOS 2172 PB 4                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA DE LAS MERCEDES ENRIQUETA
LLAQUE                               N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA DEL CARMEN GARCIA              AV. PRES. JULIO A. ROCA 651                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARÍA DEL CARMEN ROCA HUAMÁN         AV. AVIACIÓN 3473.                    SAN BORJA                             LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CALLE BALTAZAR LA TORRE N° 312, DPTO.
MARIA DEL PILAR AGUIRRE IBAÑEZ       1201.                                                                       SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA DEL SOCORRO OLAVE BERNEY       AV SALAVERRY 2848, DPTO 803                                                 LIMA, SAN ISIDRO                                    PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA GABRIELA MOBILIA               AVALOS 2172 PB 4                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CALLE GENERAL SILVA 150
MARIA GABRIELA YPA FAVARO            DEPARTAMENTO 301                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     FRANCISCO GARCIA CALDERÓN N° 227
MARIA INES ESQUEN PIEDRA             2DO PISO - URB. REMIGIO SILVA                                                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA INES GARCIA CALDERON           CA. LA REPUBLICA Nº 970 - BOSQUE EL
VALDIVIESO                           OLIVAR -                                                                    SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA INOCENTA CHERO SILVA           CALE SAN JOSE N° 1100                                                                                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA ISABEL EGUREN FIGUEROA         N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA JOSET ARRUNATEGUI CHUNGA       N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA KATISKA VELASQUEZ EDUARDO      N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA LAURA FNATAPPIE DE BARCELLI    N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA LUCIA SAAVEDRA PINGO           N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA MILAGROS BELLO LUMBRERAS       N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARIA NELLY GUILLEN BERROCAL         FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          4/16/2018          ACCRUED AND UNPAID WAGES                                                                              $37.65
MARIA PATRICIA MENDOZA FRANCO        AV. SANTO TORIBIO 143 PISO 3                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA PRISILA TAMANI SOBRERA         N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA SANTOS BRIONES CORTEZ DE
ALCÁNTARA                            N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARÍA TERESA BOUCHON VICENTE         CALLE PASEO PARODI N° 525, DPTO. C.                                         SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     JR. CUSCO N° 232 (DOS CUADRAS Y
MARIA TERESA FLORES GUILLEN          MEDIA DE LA PLAZA DE ARMAS). PUNO                                                                                                                                N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIA TIMMY MERCEDES CHAPPUIS        AV. EL CORTIJO 270, (ALTURA CUADRA 9                                        LIMA, SANTIAGO
CARDICH                              AV. EL POLO)                                                                DE SURCO                                            PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIAM PEREZ VARGAS                  CALLE PASEO PARODI N° 525, DPTO. C.                                         SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     JR ALFONSO UGARTE 652 2DO PISO LADO
MARIANELA DEL PILAR PRETELL NUÑEZ    B TRUJILLO                                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     PALMERAS DEL CHIPE TORRE 1 DPTO 403.
MARIANELLA IRMA DEZA HINOJOZA        PIURA, PIURA                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARIANI FRANCESCA                    FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          11/7/2019          ACCRUED AND UNPAID WAGES                                                                             $107.78

                                     CASILLA N° 3774 DEL COLEGIO DE
MARIANO JOSÉ LEON WOODMAN            ABOGADOS DE LIMA - CERCADO DE LIMA                                          LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIBEL LAUREANO PANIAGUA            AV. FAUCETT N° 1520, BELLAVISTA                                             CALLAO                                              PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIBEL ROSSANA MORENO TORRES        N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARIELA CHAVEZ                       FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          12/3/2017          ACCRUED AND UNPAID WAGES                                                                              $48.01
MARILU SABINA SARMIENTO CHIRINOS     N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARINA MERCEDES PAUCARMAYTA DE
FIGUEROA                             N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIO CABANILLAS CHAVARRY            CALLE BENLLUIRE 351                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARIO GARIN MENDIETA ROMANI          N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARIO MILTON VELA YAÑEZ              FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          3/1/2016           ACCRUED AND UNPAID WAGES                                                                              $77.94
                                     CA. LAS ORQUIDEAS 232 (FRENTE A LA                                          SAN JUAN
MARIO SAENZ ALMEIDA                  IGLESIA SAN JUAN) PERU, LORETO                                              BAUTISTA                                            PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARISOL DURANTE VARGAS               FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          2/7/2016           ACCRUED AND UNPAID WAGES                                                                              $60.68
MARITE MARTINEZ BOUCHON              CALLE PASEO PARODI N° 525, DPTO. C.                                         SAN ISIDRO                                          PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MARLON DENNIS GARCÍA GUTIERREZ       N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                 PERU, PIURA,
MARLON IVAN GARCÍA HILBCK            CALLE JUNIN 943 1ER PISO                                                    PIURA                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARQUINA ANDREA                      FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          5/9/2019           ACCRUED AND UNPAID WAGES                                                                              $46.76
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARRULL BARBARA MASSIEL              FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                                $6.52
MARSER PERU SOCIEDAD ANONIMA
CERRAD                               CAL.DANTE 424                                                               SURQUILLO                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $87,740.00
MARTHA K REIMERS ARANA               AV EL TRONPILLO N 604                                                       SANTA CRUZ         03                               BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $71.65




                                                                                                                                             48 of 69
                                                                                                   20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                          Pg 83 of 132

                                                                                                                                     In re Latam Airlines Perú S.A.
                                                                                                                                           Case No. 20-11258
                                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                         Claim subject to
                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                              Disputed



                                                                                                                                                                                                                                                                                         offset?
            Creditor Name                             Address1                          Address2     Address3             City          State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARTIARENA GUISELA KARIN              FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          3/16/2019          ACCRUED AND UNPAID WAGES                                                                              $26.24
MARTIN FERRE                          AV. PRES. JULIO A. ROCA 651                                                 CABA                                                ARGENTINA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARTÍN GONZALES CALZADA               N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MARTIN MOISES DOMENACK KIHIEN         URB. LEON XIII, MZ. M-6                                                                                                                                          N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARTINETTI CRISTINA DENISSE           FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          11/1/2019          ACCRUED AND UNPAID WAGES                                                                             $157.30
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARTINEZ DIANA CAROLINA               FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          6/16/2019          ACCRUED AND UNPAID WAGES                                                                              $64.78
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MARTINEZ JUAN CARLOS                  FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          10/1/2019          ACCRUED AND UNPAID WAGES                                                                              $77.32
MARY CARMEN RIOS VIDALON              N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      URB. ANDRES ARAUJO MORAN MZ. 13
MARYURY SUSAN CASOS GONZALES          LOTE 06                                                                     TUMBES                                              PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      URB. ANDRES ARAUJO MORAN MZ. 13
MARYURY SUSAN CASOS GONZALES          LOTE 06                                                                     TUMBES                                              PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MASCARO PIERO                         FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          2/1/2019           ACCRUED AND UNPAID WAGES                                                                                $4.85
MASTER CONCESSION LLC                 5727 N.W. 7 STREET                     STE #97                              MIAMI              FL        33126                                                VARIOUS            ACCOUNTS PAYABLE                                                                                      $129.32
MASTERPLAST INDUSTRIAL SA             AV. GUILLERMO DANSEY NRO. 1520                                              LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,623.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MATEO SANDRA VANESSA                  FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          9/14/2019          ACCRUED AND UNPAID WAGES                                                                              $26.17
MATHIEW NEIRA HUAMAN                  URB. LEON XIII, M-6 PERU, AREQUIPA                                          CAYMA                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

MATPA CARGO S.A.C.                    CAL SAN JOAQUIN MZ H LOTE 19 STA RO                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,362.00

                                      CALLE LOS FICUS MZ. T LT. 9, (A.A.H.H.
                                      VIOLETA CORREA, AV. LA PARTICIPACIÓN                                        PERU, LORETO,
MAURA MONCADA CAHUAZA                 FRENTE AL GRIFO MAX Y EL GRIFO TVA)                                         BELEN                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MAURICIO ALFREDO GONZALES TORO        CALLE 22 DE AGOSTO 208-A               AREQUIPA, CAYMA                      MIRAFLORES                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MAURICIO RUIZ PAREDES                 FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          1/5/2019           ACCRUED AND UNPAID WAGES                                                                              $29.59
MAX ULISES RUIZ VELASQUEZ             N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MAXIMILIANO ENRIQUE ROSSO             AV. JOSÉ OLAYA N° 968 , CHORRILLOS                                          LIMA                                                PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      PEDRO BOCANEGRA Nº 226 URB. EL
MAXIMINA EMILIA NOLASCO AYASTA        BOSQUE , RIMAC                                                              LIMA                                                PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MAXIMO ANIBAL PIZARRO CARDENAS        URB. LA ALBORADA C-12, 4TO PISO                                                                                                                                 N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MAXIMO PALMA AGUILAR                  N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MAXIMUS GLOBAL SERVICES, LLC          PO BOX 227295                                                               MIAMI              FL            33222-7295                                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $9,844.86
                                                                                                                  MAGDALENA DEL
MAXTECH S.A.C.                        JR. PONTE DOMINGO NRO. 935.                                                 MAR                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,192.00
MAYRA ALEJANDRA FLORIAN GUZMAN        LIMA.                                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,483.00
MAYRA FERNANDEZ                       N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN

MBI BAGGAGE DELIV SERVICE & STORAGE   8622 BELLANCA AVE # L-1                                                     LOS ANGELES        CA            90045-4444                                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,729.00
MBI BAGGAGE DELIVERY SERVICE          P.O. BOX 881701                                                             LOS ANGELES        CA            90009                                            VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,445.00

MCCANN - ERICKSON CORPORATION PUBLI   CAL. TRIPOLI NRO 102 URB. JOSE BALT                                         MIRAFLORES(LIMA)                                    PERU                          VARIOUS            ACCOUNTS PAYABLE                                        x                                          UNKNOWN
MEC_MOTOR S.A.C.                      CAL. 28 DE JULIO NRO. 263 URB. MIRA                                         SAN MIGUEL                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,773.07
MEDAIRE, INC                          1250 W WASHINGTON ST STE 44                                                 CARSON CITY      NV              89703                                            VARIOUS            ACCOUNTS PAYABLE                                                                                   $24,435.54
MEDIA IMPACT PERU S.A.C..             PJ. PASAJE 1 MZA. H LOTE. 6 DPTO. P                                         CHORRILLOS                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $229.00

MEDIA NETWORKS LATIN AMERICA S.A.C.   CALLE SHELL 310 MIRAFLORES                                                  LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,949.08

MEDIA NETWORKS LATIN AMERICA S.A.C.   CALLE SHELL 310 MIRAFLORES                                                  LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $11,976.19
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MEDINA FRANCO                         FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                              $52.44
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MEDINA NATHALIE GUISELLA              FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          2/1/2019           ACCRUED AND UNPAID WAGES                                                                                $4.50
                                                                                                                  MAGDALENA DEL
MEDIRAYN S.A.C.                       CAL.TOMAS RAMSEY 915                                                        MAR                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,568.90
MEDLAB CANTELLA COLICHON S.A.C..      AV. SANTA CRUZ NRO. 367                                                     MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,342.93
                                                                                                                  SANTIAGO DE
MEDLIFE SUCURSAL DEL PERU             JR. ENRIQUE LEON GARCIA NRO. 517                                            SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $20,063.06
MEGAEVENT & CO S.A.C.                 AV. ANTUNES DE MAYOLO NRO. 898                                              LOS OLIVOS                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $263.04
                                      CALLE LAS TIENDAS N° 269, OFICINA G,
MEGAFLEX S.A.C.                       PRIMER PISO. SURQUILLO                                                      LIMA                                                PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MELANTOURS SAC                        SECTOR EL TRIUNFO MZA A LTE 1 URB S                                         TUMBES                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,260.40
                                                                                                                  PALMA DE
MELIA HOTELS INTERNATIONAL S.A.       GREMIO TONELEROS 24                                                         MALLORCA                                            SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $61,279.46
MELISSA CLAUDIA DOLORES TORRES        N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MELISSA NATERS                        N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
MELLET GABRIELA LEONOR                FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          4/16/2019          ACCRUED AND UNPAID WAGES                                                                              $59.03
                                      AV. PLAZA DE LA BANDERA N° 117, DPTO                                        PUEBLO LIBRE,
MELQUIADES VENTURA TELLO              N° 902                                                                      LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN




                                                                                                                                              49 of 69
                                                                                                  20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                          Pg 84 of 132

                                                                                                                                    In re Latam Airlines Perú S.A.
                                                                                                                                          Case No. 20-11258
                                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                        Claim subject to
                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                 Contingent




                                                                                                                                                                                                                                                                             Disputed



                                                                                                                                                                                                                                                                                        offset?
             Creditor Name                           Address1                          Address2     Address3              City         State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MENDEZ KATHERINE HERMINIA             FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                          1/14/2019          ACCRUED AND UNPAID WAGES                                                                                $6.96
MENDIOLA MARKOCH LUIS ALBERTO         CALLE CONDOROMA 189 DEPTO.302
MENDI                                 SURCO                                                                      LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $639.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MENDOZA ALVARO                        FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT     15046              PERU                          8/22/2019          ACCRUED AND UNPAID WAGES                                                                             $116.83
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MENDOZA ANAI DEL SOL                  FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT     15046              PERU                          9/13/2019          ACCRUED AND UNPAID WAGES                                                                              $96.63
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MENDOZA DENNYS JESUS                  FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT     15046              PERU                          9/12/2019          ACCRUED AND UNPAID WAGES                                                                              $66.57
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MENDOZA MALAGA MARITA DEL PILAR       FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT     15046              PERU                          2/2/2019           ACCRUED AND UNPAID WAGES                                                                              $20.75
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MENDOZA MARITA DEL PILAR              FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT     15046              PERU                          2/2/2019           ACCRUED AND UNPAID WAGES                                                                              $12.96
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MENDOZA MELANIE DEL ROSARIO           FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT     15046              PERU                          8/5/2019           ACCRUED AND UNPAID WAGES                                                                              $69.51
MENENDEZ MANAGEMENT CORP              1430 S DIXIE HWY STE 311                                                   CORAL GABLES       FL            33146-3173                                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $387.93
                                      CARR. CANCUNAPTO Y PTO. MORELOS
MENZIES AVIACION MEXICO, S.A. DE C.   KM.                                                                        QUINTANA ROO                                        MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $18,061.59

MENZIES AVIATION COLOMBIA S.A.S.      AVDA DORADO NO 106-39 CSUB PISO 2.                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $51,326.09
MERCEDES ELVIRA GARAY CHANGA          N/A                                                                                                                                                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MERY JUSTO COAQUIERA                  N/A                                                                                                                                                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                               LIMA
MESIA MELISSA MILAGROS                FLOOR SAN ISIDRO                                                           LIMA               DEPARMENT 15046                  PERU                         11/15/2019          ACCRUED AND UNPAID WAGES                                                                             $123.38

METROPOLI HOTEL & CONVENCIONES S.R.   JR. JORGE CHAVEZ NRO. 237.                                                 JULIACA            21                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $73.44

METROPOLITAN W. AIRPORTS AUTHORITY1 AVIATION CIR                                                                 WASHINGTON         DC            20001-6000                                       VARIOUS            ACCOUNTS PAYABLE                                                                              $45,539.08
MI COURIER LOGISTICS SOCIEDAD ANONI
                                  AV. JOSE GALVEZ NRO. 1154                                                      LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $155.05
MIAMI-DADE AVIATION DEPARTMENT    PO BOX 526624                                                                  MIAMI              FL            33152-6624                                       VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
                                  JR. LOS UROS 176 DPTO. 3 URB.
MICHAEL ENRIQUE LAFORE ANTON      SALAMANCA DE MONTERRICO ATE                                                                                                                                        N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MICROSOFT ONLINE INC              6100 NEIL ROAD STE 100                                                         RENO               NV            89511-1137                                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,390.37
MIGUEL ANDRES CRUZ CASTILLO       N/A                                                                                                                                                                N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  JR. LOS AMAUTAS N° 145, 3ER PISO,
                                  OFICINA 3-A, URB. ZARATE (FRENTE A LA
                                  MUNICIPALIDAD DE SAN JUAN DE
MIGUEL ANGEL ALVAREZ ZEA          LURIGANCHO)                                                                                                                                                         N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MIGUEL ANGEL ARREATEGUI RODRIGUEZ N/A                                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  JIRON CANAS I-1 DPTO. 301 URB
MIGUEL ANGEL BUSTAMANTE SOLORZANO PROGRESO, WANCHAQ                                                                                                                                                   N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  JR. PASTAZA 1066, DPTO. 302 (REF.
MIGUEL ANGEL CALLE LOPEZ          CUADRA 13 DE LA AV. TINGO MARÍA)                                               BRENA                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  URB. FEDERICO VILLAREAL CALLE
MIGUEL ÁNGEL FARRO MORI           MADRESELVA 240                                                                                                                                                      N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  JR. CRISTOBAL DE MENA N° 156, URB.
MIGUEL ÁNGEL MALCA MEJÍA          PANDO, SAN MIGUEL                                                                                                                                                  N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MIGUEL ANGEL PALMA GONZALEZ       AV. LOS INSURGENTES NRO. 445 URB. L                                            CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,445.89
MIGUEL ÁNGEL ROBLES CERVANTES     CALLE BACAFLOR N° 155, DPTO. 104                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  JR. GUARDIA CIVIL NORTE MZ. L LOTE 12                                          SANTIAGO DE
MIGUEL ANGEL SAYRITUPAC ARAUJO    URB. LOS PARRALES                                                              SURCO                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  AV. PLAZA DE LA BANDERA N° 117, DPTO                                           PUEBLO LIBRE,
MIGUEL ANGEL VENTURA CASTILLO     N° 902                                                                         LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MIGUEL DAVID JIMENEZ TORRES       JR. MAMA OCLLO 1958, DPTO.501                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MIGUEL DELGADO MALDONADO          N/A                                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MIGUEL ENRIQUE FERNANDO NAVARRO
MERINO                            N/A                                                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  JR. LOS ECONOMISTAS MZ. F4 LOTE 25
MIGUEL OCTAVIO GUZMAN VELA        URB. RAMÓN CASTILLA - SJL                                                                                                                                           N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  CALLE LA MESETA N° 160 URB. LA
MILAGROS ANGÉLICA TALLEDO LENCI   PLANICIE                                                                                                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                  SALAVERRY 579 PERU, LA LIBERTAD,
MILAGROS CATHERINE MENDEZ ÑIQUE   MOCHE                                                                          LA LIBERTAD                                         PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

MILAGROS MERCEDES CARRERA VALENCIA    N/A                                                                                                                                                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MILAGROS SERENA REQUENA VARGAS        N/A                                                                                                                                                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MILGRITOS ELENA FLORES RUIZ           N/A                                                                                                                                                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MILKA ROBALINO ROCHA                  AV. SAN MARTIN/TARAPACA NRO. 807                                           PUCALLPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $750.00
                                      JIRON BRETON N° 352 (CDRA 31 DE AV
MILUSKA PATRICIA PEREZ VASQUEZ        JAVIER PRADO ESTE)                                                         SAN BORJA                                           PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MINIBUSES LOPEZ RUBIO SL              CAMINO VIEJO DE LEGANES 155                                                MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,134.00
MINISTER OF REVENUE QUEBEC            C.P. 25500                           SUCCURSALE TERMINUS.                  QUEBEC             QC                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $451.65
MINISTERIO DA FAZENDA                 AV PRESTES MAIA 733. 733.                                                  SAO PAULO                                           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,139.61
MINISTERIO DA PREVIDENCIA SOCIAL      ESP MINIST ED SEDE S/N.                                                    BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $80.12
MINISTERIO DE HACIENDA                SANTA FE 1632                                                              ROSARIO                                             ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                   $25,368.67
MINISTERIO DE HACIENDA Y CREDITO PU   7290 N.W. 25 STREET                                                        MIAMI              FL            33122                                            VARIOUS            ACCOUNTS PAYABLE                                                                                   $87,805.87




                                                                                                                                             50 of 69
                                                                                        20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                               Pg 85 of 132

                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                Case No. 20-11258
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                              offset?
             Creditor Name                            Address1               Address2     Address3            City             State            Zip               Country          Date Debt was Incurred            Basis for Claim                                                             Total Claim
MINISTERIO DE TURISMO                  AV. ELOY ALFARO N32-300 Y PASAJE.                               QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,520.00
MINISTERIO JUSTICA SEG PUBLICA         SAS LOTES 09/10 9 ANDAR SN.                                     BRASÍLIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,165.42
MINISTERIO PÚBLICO                     AV. ABANCAY NRO. 491                                                                                                                                 N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MINUTESMAN PRESS                       53 W 21ST ST STE 7                                              HIALEAH            FL            33010-2647                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $76.50
MIRAFLORES DE TURISMO S.A.C            CAL. SAN MARTIN 550 MIRAFLORES.                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $526.33

MIRANDA & AMADO ABOGADOS S.CIVIL DE AV. JOSE LARCO 1301 PISO 20 MIRAFLO                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $16,888.91
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
MIRANDA ANDRES EDUARDO              FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                              $35.46
                                    AV. JOSÉ PARDO DE ZELA N° 656, DPTO.
MIRANDA RUMICHE SANTOS              17 LINCE                                                                                                                                                N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

MIRIAN JANETH                          MZ E LT.01 URB.STA.LEONOR DPTO.B2 C                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,980.90
MIRKO MEDIC MEDINA                     N/A                                                                                                                                                 N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       CALLE GONZALO PISARRO N° 160, DPTO.
                                       401 URB. MARANGA (REF. DETRAS
MIRLA YOLANDA DE LOS SANTOS            MAQUINARIAS - FAUCET CON LA
CHUMACERO                              MARINA). SAN MIGUEL                                                                                                                                 N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
MKT OLFATIVO SAC                       AV. 28 DE JULIO INT. 22 URB. 1326                               MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $336.00

MODULO 13 ARQUITECTURA INTEGRAL SAC 206 ORELLANA                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,902.65
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
MOLINA MAURICIO                     FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                                $6.34
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
MOLINELLI MIGUEL ANGEL              FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          7/2/2019           ACCRUED AND UNPAID WAGES                                                                               $33.70
MOLINOS RIO DE LA PLATA SA          URUGUAY 4075 VICTORIA.                                             BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                   $73,332.00
MONCLAUD S.R.L.                     AV. CONQUISTADORES NRO. 641                                        SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,062.00

MONICA BANCAYA HEALTH COACH E.I.R.L.   N/A                                                                                                                                                  N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       UR. MAGISTERIO 2DA ETAPA K-10 (REF.
MÓNICA CARRILLO FIGUEROA               AL LADO DE LA RESIDENCIAL EL PINO)                              CUZCO                                               PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       AV. CONVENCIÓN N° 280 (HOSPEDAJE                                CUZCO,
MÓNICA MILAGROS VELAZCO ZAMBRANO       BUGANVILLA)                                                     URUBAMBA                                            PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       MZ. X LOTE 13 DPTO. 401 URB. LA
MONICA PATRICIA RAMAL PORTILLA         MERCED                                                                                                                                               N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
MONICA VERA MORENO (THEMIS)            N/A                                                                                                                                                  N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MONNEE ELLEN CECILE                    FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          2/9/2019           ACCRUED AND UNPAID WAGES                                                                              $23.36
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MONTALVAN CARMEN ADRIANA ROSAL         FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          6/19/2019          ACCRUED AND UNPAID WAGES                                                                             $201.40
                                                                                                       MAGDALENA DEL
MONTALVO HAIR PERU SAC                 AV. JAVIER PRADO NRO. 583                                       MAR                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $389.00
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MONTES FIORELLA ALLISON                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                              $38.36
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MONTES STEVE DHUSTIN                   FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          10/1/2019          ACCRUED AND UNPAID WAGES                                                                             $103.16
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MONTOYA JOSE LUIS                      FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          6/1/2019           ACCRUED AND UNPAID WAGES                                                                              $94.35
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MONTOYA ROGGERS MICHAEL                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          5/10/2019          ACCRUED AND UNPAID WAGES                                                                              $39.19
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORALES HENRY DAVID                    FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          9/19/2019          ACCRUED AND UNPAID WAGES                                                                                $5.59
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORALES LUIS ENRIQUE                   FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          3/1/2019           ACCRUED AND UNPAID WAGES                                                                              $63.59
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORAN ELSA LOURDES                     FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          4/2/2019           ACCRUED AND UNPAID WAGES                                                                                $7.29
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORANO ENRIQUE ADOLFO                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          8/7/2019           ACCRUED AND UNPAID WAGES                                                                             $280.84
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORGAN JUAN CARLOS                     FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                             $549.29
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORI JAMES ANGELO                      FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                              $32.69
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORON ADRIANA MARCELA                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          5/23/2019          ACCRUED AND UNPAID WAGES                                                                              $57.63
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MORY HANS HEINRICH                     FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          9/19/2019          ACCRUED AND UNPAID WAGES                                                                             $589.47

MOTORVIP E.I.R.L.                      JR. CARHUAZ NRO. 429 URB. CHACRA CO                             BRENA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,800.00
MOV SRL                                PERALTA Y TEJEDA 277.                                           CORDOBA                                             ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $106.35
MOVIL BUS S.A.C                        AV. MATERIALES NRO. 2215                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $33,047.15
MOVILWAY PERU S.A.C.                   CAL. ALCANFORES NRO. 495 DPTO. 601                              MIRAFLORES         06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,304.15
MPY HOTELARIA LTDA                     RUA DIOGO FARIAS 121                                            GUARULHOS                                           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $411.19
                                       ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
MULLER INGRID ROSSANA                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          1/2/2019           ACCRUED AND UNPAID WAGES                                                                               $3.37
MUNICIPALIDAD DISTRITAL DE CASTILLA    CAL. AYACUCHO NRO. 414.                                         CASTILLA           02                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $61.00

MUNICIPALIDAD DISTRITAL DE MIRAFLOR    AV. LARCO S/N.                                                  MIRAFLORES(LIMA)                                    PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,352.00




                                                                                                                                   51 of 69
                                                                                                      20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                             Pg 86 of 132

                                                                                                                                        In re Latam Airlines Perú S.A.
                                                                                                                                              Case No. 20-11258
                                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                         Claim subject to
                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                              Disputed



                                                                                                                                                                                                                                                                                         offset?
            Creditor Name                            Address1                              Address2     Address3           City              State            Zip              Country           Date Debt was Incurred        Basis for Claim                                                              Total Claim
MUNICIPIO DE CARTAGENA DE INDIAS       PLAZA DE LA ADUANA 2 PISO                                                     CARTAGENA                                           COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                   $2,307.61
MUNICIPIO DE PALMIRA                   CALLE 30 CARRERA 29 ESQUINA                                                   PALMIRA                                             COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                  $13,560.49
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
MUÑOZ ALEJANDRA MARIEE                 FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         11/15/2019       ACCRUED AND UNPAID WAGES                                                                             $113.80

MYRIAM SAMANIEGO TRAPP DE EKMEKCIU CALLE IGNACIO MERINO 616                                                          LIMA, MIRAFLORES                                    PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
N E M INTEGRAL SAC                 CALLE VICTOR MALDONADO VEGAZO                                                     MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,747.00
N.H. E.I.R. LTDA.                  JR. AMAZONAS NRO. 618                                                             CAJAMARCA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,240.85
                                   CALLE MERCADERES N° 141 PERU,
NABIH ABUAPARA CHAMI               AREQUIPA, AREQUIPA                                                                                                                    PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NADIA JESÚS CAPURRO QUIROZ         N/A                                                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   CA.EL PALMAR 144 DPTO 501 URB.
NADIA PICCO IRINA                  SALAMANCA                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   URB. EL SOLAR DE CHALLAPAMPA M A LT
NADIA ZAMALLOA CALVO               2 CERRO COLARADO                                                                  AREQUIPA                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NAJAT HAMIDEH HAMIDEH DE HAMIDEH   CAL. LOS DURAZNOS NRO. 328                                                        LA MOLINA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $4,930.89
                                   AV. PLAZA DE LA BANDERA N° 117, DPTO                                              PUEBLO LIBRE,
NANCY EDITH VENTURA CASTILLO       N° 902                                                                            LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NANCY ESTELA BEJAR ALEGRE          N/A                                                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   AV.JAVIER PRADO ESTE N° 465 (EDIF.
NANCY JUDITH GUILLERMO LUGO        ACROPOLIS)                                                                                                                                                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NANCY LUZ COPAJA BARTRA            N/A                                                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   JR. FRANCISCO PIZARRO N° 645 (REF. A
                                   UNA CDRA. DE PANAMERICANA TV).
NANCY MERCEDES LEON PEREYRA        ANCASH, CHIMBOTE                                                                                                                                                      N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NANCY SALAZAR BELLO                URB. SANTA MARIA AV. LOS PINOS 929                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NANCY SARELA AGUILAR VENEGAS       CAL.LOS AMAUTAS NRO. 864                                                          CHICLAYO           03                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $463.00
                                   ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
NARIÑO HECTOR ENRIQUE              FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          4/4/2019        ACCRUED AND UNPAID WAGES                                                                              $30.46
                                   CALLE SAN JOSÉ N° 994- OF. 203 2DO
NASHLA INDIRA AYALA VILLASIS       PISO. LAMBAYEQUE, CHICLAYO                                                                                                                                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NASSAR ABOGADOS S.A                SAN FRANCISCO DE GOICOECHA                                                        SAN JOSE                                            COSTA RICA                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $18,472.29
NATALIA COMPANIA COMERCIAL S.A.C.  CAL. EL ALAMO 262 LIMA                                                            LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $260.00
NATIONWIDE HOSPITALITY PTY LTD     125 BOYCE ROAD                                                                    MAROUBRA                                            AUSTRALIA                     VARIOUS         ACCOUNTS PAYABLE                                                                                      $129.28
NATURALEZA ACTIVA S.R.L            URB.LOS VILCOS A 6.                                                               AREQUIPA                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $289.00
NCO TOURS SRL                      VIAMONTE 1240                                                                     ROSARIO                                             ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,601.54
NEGOCIOS ALF EIRL                  JR. GRAU NRO. 439 INT. 316 CERCADO                                                TRUJILLO           04                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $6.00

NEGOCIOS ECOTURISTICOS SAN MARTIN S    AV. LLOQUE YUPANQUI NRO. S/N                                                  PUCALLPA                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $100.03
NELLY AMPARO CLAUDINA VALDIVIA
REVILLA                                N/A                                                                                                                                                               N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NELLY ELIZABETH DE LOS ANGELES MARIN
FLORES                                 N/A                                                                                                                                                               N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

NELLY HAYDEE BAMBAREN DE PERCOVICH     CAL.LOS EUCALIPTOS NRO. 355                                                   SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $24,053.95
NELLY VIRGINIA PINGO ADANAQUE DE
SAAVEDRA                               N/A                                                                                                                                                               N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NESSUS HOTELES PERU S.A.               AV.28 DE JULIO 1088 SAN ANTONI 1088                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $25,768.87
NESSUS HOTELES PERU SELVA S.A.         JR. SUCRE NRO. 198                                                            LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,544.66
NESTLE PERU S.A                        AV. VENEZUELA 2580                                                            LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $14,721.00

NESTOR ANTONIO ESPINOZA CORNEJO        CAL. MARRUECOS MZA. E2 LOTE. 10 A.H                                           PIURA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $944.00

NETWORK LEADING GROUP HOLDING S.A.     AV. JOSE PARDO NRO. 601 INT. 1202                                             MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $795.86
NEW FORWARDING S.A.C.                  JR. CANGALLO 127 LIMA                                                         LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $7.00
NEWSLOG SL                             CAMINO DE LAS REJAS                   1 2PL OF.L.                             MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $277.73

NEYRA VE FOTOGRAFIA E.I.R.L.           AV. TRINIDAD MORAN NRO. 389 DPTO. 1                                           LINCE                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $364.00
                                                                                                                     ARLINGTON
NHI-2 LLC DBA TRAVELLIANCE CHICAGO.    85 W ALGONQUIN RD STE 160                                                     HEIGHTS            IL            60005-4458                                       VARIOUS         ACCOUNTS PAYABLE                                                                              $234,995.29
NICANOR QUISPE HUAYLLAHUAMAN           N/A                                                                                                                                                               N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
NICOLAS RODOLFO PILLI                  AVALOS 2172 PB 4                                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                      UNKNOWN
                                       CAPITAN WILLIAM GUZMAN ESPINOZA
                                       150 URB. EL RECREO. LA LIBERTAD,
NICOLAS VALLE PALOMINO                 TRUJILLO                                                                                                                                                          N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       AV. VICTOR RAUL HAYA DE LA TORRE N°
                                       725 - MURO REF. ANTES DE LLEGAR AL
NICOLASA FLORES CARLOS                 PASEO YORTUQUE. REF                                                                                                                                               N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
NIELS AHMES FILMS EIRL                 MZA K LOTE 17 A H KENJI FUJIMORI.                                             VENTANILLA                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $413.00
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
NIETO CLAUDIA ALEJANDRA                FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         8/27/2019        ACCRUED AND UNPAID WAGES                                                                              $24.02
                                                                                                                     SANTIAGO DE
NIGHT MUSIC SAC                        AV. CAMINOS DEL INCA 241 INT. 406                                             SURCO              06        9999                   PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $396.00
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
NILSSON TEDDY ANTHONY                  FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         8/17/2019        ACCRUED AND UNPAID WAGES                                                                              $85.13
NLG HOLDING SA                         AV. JOSE GALVEZ NRO. 599                                                      MIRAFLORES         06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $6.00




                                                                                                                                                 52 of 69
                                                                                              20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                     Pg 87 of 132

                                                                                                                                In re Latam Airlines Perú S.A.
                                                                                                                                      Case No. 20-11258
                                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject to
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                         Disputed



                                                                                                                                                                                                                                                                                    offset?
            Creditor Name                            Address1                      Address2     Address3             City            State            Zip                  Country       Date Debt was Incurred           Basis for Claim                                                              Total Claim

NOBILE GESTAO EMPREENDIMENTOS LTDA RUA RUI BARBOSA 394                                                       FOZ DO IGUACU                                       BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $24,790.85
NOELIA NICIDA COGORNO CABRERA      AV. GENERAL CORDOVA N° 313                                                                                                                                    N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
NOEMÍ GISELA ARIAS VELÁSQUEZ       N/A                                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                   ANDRES REYES AVENUE NO. 338 6TH                                                              LIMA
NOGUEIRA WILIAM                    FLOOR SAN ISIDRO                                                          LIMA               DEPARMENT 15046                  PERU                          10/5/2019          ACCRUED AND UNPAID WAGES                                                                              $72.34
NORA ALICIA AGUILAR GARCIA         N/A                                                                                                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                             MAGDALENA DEL
NORA LISSET MATEO CAFFERATA           JR. LIBERTAD NRO. 542                                                  MAR                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $884.00
NORA LUZ GALARRETA DIAZ               N/A                                                                                                                                                        N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE 4, MANZA. F, LOTE 10, URB. SANTA
                                      PATRICIA DE NARANJAL (ENTRE LAS
                                      AVENIDAS CANTA CALLAO Y NARANJAL,
                                      AL COSTADO DE LA IEP SANTO DOMINGO
NORBIL AREVALO DELGADO                EL PREDICADOR)                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
NORMA SOTO ARANZAMENDI                N/A                                                                                                                                                         N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

NORYMAR ORIENTALES E.I.R.L.           AV. PANAMERICANA NRO. SN URB. EL CH                                    PIURA              02                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $26.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
NOVOA ALVARO MIGUEL                   FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          6/28/2019          ACCRUED AND UNPAID WAGES                                                                             $258.40
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
NUÑEZ FABRIZZIO FERNANDO              FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          1/8/2019           ACCRUED AND UNPAID WAGES                                                                               $3.34
NURIA FABELA VASQUEZ GONZALES         N/A                                                                                                                                                        N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN

NYC DEPARTMENT OF FINANCE             AV. SANTA MARIA NRO. 110 MIRAFLORES                                    LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED

NYS CORPORATION TAX-PROCESSING UNIT PO BOX 1909                                                              ALBANY             NY            12201-1909                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $32.00
                                                                                                             SANTIAGO DE
NYTEC SAC                             AV. CAMINOS DEL INCA NRO. 131.                                         SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $188.80
OBDULIA DELFINA ORTIZ DIAZ            N/A                                                                                                                                                        N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OBLITAS CESAR AUGUSTO                 FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          5/3/2019           ACCRUED AND UNPAID WAGES                                                                              $14.66
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OBREGON DIEGO ARMANDO                 FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          9/17/2019          ACCRUED AND UNPAID WAGES                                                                             $119.24
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OCAÑA SOFIA GABRIELA                  FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          6/24/2019          ACCRUED AND UNPAID WAGES                                                                           $72.75
OCEAN BLUE SAND GOLF BEACH RESORT     S/N NÃO CONSTA                                                         PUJ                                                 DOMINICAN REPUBLIC             VARIOUS           ACCOUNTS PAYABLE                                                                              $116,060.02
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OCHARAN TESSY ALEXANDRA ANAIS         FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          2/11/2019          ACCRUED AND UNPAID WAGES                                                                          $15.59
ODERLY SOCIEDAD ANONIMA CERRADA       CAL. TOPARPA INCA NRO. 120                                             LIMA               06                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                  $71.26
OFFICE NATIONAL DE L AVIATION CIVIL   BOITE POSTALE 1346                                                     PORT AU PRINCE                                      HAITI                          VARIOUS           ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OJEDA LIZ KATHERYNE LIZBETH           FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          3/11/2019          ACCRUED AND UNPAID WAGES                                                                              $28.59
OLENKA VANESSA IZQUIETA ROJAS         N/A                                                                                                                                                         N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
OLGA HORTELIA CALLE DE FARFAN         AV. LORETO 235 CERCADO                                                 PIURA                                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                      $26.67
OLGA PATRICIA GURZOV                  AV. RENE MORENO N - 109 EDIF.CENTE,                                    SANTA CRUZ                                          BOLIVIA                        VARIOUS           ACCOUNTS PAYABLE                                                                                      $25.00
                                                                                                             SAN MARTIN DE
OLIVERA COLLINS MARTIN ROBERTO        R. JOSE OLAYA MZA. G LOTE 45A                                          PORRES             06            15102              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $152.06
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OLMOS OSWALDO ARTURO                  FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT     15046              PERU                          4/4/2019           ACCRUED AND UNPAID WAGES                                                                              $38.67
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OLORTEGUI LAURA URSULA                FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT     15046              PERU                          3/2/2019           ACCRUED AND UNPAID WAGES                                                                              $28.62
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
OLORTEGUI MYRKO                       FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT     15046              PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                             $165.20

OMAR HAMIDEH DAN.                     AV. LOS DURAZNOS NRO. 328 URB. LA M                                    LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,475.00
OMEGAPLAZA MOYOBAMBA                  JR. ALONSO DE ALVARADO NRO. 749.                                       MOYOBAMBA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $21.51
OMNIDATA SERVICES GROUP LLC           11010 NEESHAW DR                    BLDG B                             HOUSTON            TX        77065-5274                                           VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,087.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
ONETO GIOVANNI                        FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          3/19/2019          ACCRUED AND UNPAID WAGES                                                                               $39.77
OPEN PLAZA S.A.                       AV. PASEO DE LA REPUBLICA NRO. 3220                                    SAN ISIDRO                                          PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                   $19,876.38

OPERACIONES ARCOS DORADOS DE PERUS. AV. OSCAR BENAVIDES 150                                                  LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $21,235.59

OPERACIONES INTEGRALES CHACABUCO SO RUTA LOS LIBERTADORES KM 53 S/N.                                         LOS ANDES                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,587.65

OPERACIONES TURISTICAS PERUANAS SAC   CAL.COLON NRO. 115 URB. MIRAFLORES                                     MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $97,672.92
OPERADORA ALSEA EN COLOMBIA S.A.      CRA 23 164 94                                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $393.03
OPERADORA DE HOTELES DE LUJO SA DE    BOULEVARD KUKULCAN KM 20.5 SN                                          BENITO JUAREZ      OAX           77500              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                              $107,185.80
OPTIMIZA CONSTRUCCION Y SERVICIOS S   CALLE FRANCISCO DE CUELLAR 454                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $22,291.98
ORANGE BUSINESS SERVICES U.S. INC     13775 MCLEAREN ROAD                                                    OAK HILL           VA            20171                                            VARIOUS            ACCOUNTS PAYABLE                                                                               $48,526.99
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN.                                                     GUARULHOS                                           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                               $12,705.84
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                           RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                               $21,398.98
                                      ANDRES REYES AVENUE NO. 338 6TH                                                           LIMA
ORE MICHELLE AIDA                     FLOOR SAN ISIDRO                                                       LIMA               DEPARMENT 15046                  PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                           $51.84
ORGANIZACION TERPEL SA                AV ELDORADO 99                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                              $393,264.00




                                                                                                                                         53 of 69
                                                                                                         20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                Pg 88 of 132

                                                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                                                 Case No. 20-11258
                                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                                               offset?
             Creditor Name                          Address1                                  Address2     Address3             City          State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
ORIHUELA CAMILA                       FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          11/7/2019          ACCRUED AND UNPAID WAGES                                                                              $52.12
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
ORIHUELA PALOMA                       FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          5/16/2019          ACCRUED AND UNPAID WAGES                                                                              $60.96

ORION SOPORTE Y SERVICIOS.            CALLE MATILDE MARQUEZ NO 61-J 01 CO                                               MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,155.17
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
ORJEDA CESAR ANDRES                   FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          9/1/2019           ACCRUED AND UNPAID WAGES                                                                             $111.16
ORLANDO JESÚS BAUTISTA ALIPAZAGA      AV. BRASIL Nº 861 DPTO 1905 - A.                                                  JESUS MARIA                                         BRAZIL                          N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
OROSCO ERIKA MARCELA                  FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          4/18/2019          ACCRUED AND UNPAID WAGES                                                                                $4.85
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
ORTEGA REINA                          FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          4/18/2019          ACCRUED AND UNPAID WAGES                                                                                $4.94

ORUE ESPINOZA YONI                    CAL. PROCURADORES NRO. 365 URB. CEN                                               CUSCO              20                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $13.00
                                      AV. FRANCISCO BOLOGNESI N° 549
OSCAR EDUARDO VERGARA NEYRA           OFICINA 107                                                                                                                                                            N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
OSCAR LEOPOLDO VILLEGAS CABALLERO     N/A                                                                                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      URB. ALFOSO UGARTE PRIMERA ETAPA
OSCAR MACHUCA PENAS                   EDIFICIO 6, DPT 103                                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
OSCAR OMAR MONTALVO SANCHEZ           JR. TASSO N° 595 DPTO 502                                                         SAN BORJA                                           PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
OSCAR RICHARD REJAS CORDOVA           N/A                                                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
OSCAR WILLIAM OROSO PACHERES          N/A                                                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
OTEL SAN ROMAN E.I.R.L.               JR. HUANCANE NRO. 215 CERCADO                                                     JULIACA            21                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $39.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
OTERO MARIA DEL ROSARIO               FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          5/11/2019          ACCRUED AND UNPAID WAGES                                                                              $54.89
OTG MCO VENTURE II, LLC               352 PARK AVE S FL 10                                                              NEW YORK           NY        10010-1726                                            VARIOUS           ACCOUNTS PAYABLE                                                                                     $546.73
                                      JR. BELGICA N° 623, INT..28, 3ER PISO,
OTILIA RODRÍGUEZ AMASIFUEN            (MERCADO DE MATUTE), LA VICTORIA                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
OVIEDO GONZALO                        FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                         10/11/2019          ACCRUED AND UNPAID WAGES                                                                              $126.20
P&D ANDINA ALIMENTOS S.A.             AV. INDUSTRIAL NRO. 741                                                           LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $7,614.00
P.F. INTERPROPERTIES PERU             CAL. CARLOS VILLARAN NRO. 140 URB                                                 LA VICTORIA                                         PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $32,773.72

P2 ADM EM COMPLEXOS IMOBILIARIARIOS   AV ASSIS CHATEAUBRIAND 2212                                                       SAO PAULO                                           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $29,895.12
PABLO ANDRES VASQUEZ FLORES           N/A                                                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PABLO FEDERICO MORAN SALAZAR          N/A                                                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PABLO MANUEL GONZALES BANDERA         N/A                                                                                                                                                                   N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE SATURNO N° 156, URB. OLIMPO,
PABLO PADILLA CHIPILLIGUEN            ATE VITARTE                                                                       LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
PABLO ROJAS CAMACHO                   N/A                                                                                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
PACHECO MAYRA ALEJANDRA               FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          3/20/2019          ACCRUED AND UNPAID WAGES                                                                               $7.17
PACIFICO HOTELES Y SERVICIOS E.I.R.   CAL.15 MZA. Q LOTE. 15 COVIMA LIMA.                                               LA MOLINA                                           PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                     $169.94
                                      CAL.JUAN DE ARONA NRO. 830
PACÍFICO PERUANO SUIZA COMPAÑÍA       (AUGUSTO ESQ.TAMAYO/JUAN DE
SEGUROS Y REASEGUROS                  ARONA N°830),                                                                     SAN ISIDRO                                          PERU                            N/A              PENDING LITIGATION          X            X              X                                      UNKNOWN
PACIFICO S.A. ENT. PRESTADORA DE SA   CAL. JUAN DE ARONA NRO. 830                                                       SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $348,216.91
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
PADILLA ALMENDRA KARO                 FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT     15046              PERU                          3/1/2019           ACCRUED AND UNPAID WAGES                                                                              $24.86
PAITITI HOTELES E.I.R.L.              AV. EJERCITO NRO. 700B                                                            AREQUIPA           08                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $73.03
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
PALACIOS DANIEL ALEJANDRO             FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT     15046              PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                             $494.76
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
PALOMINO CLAUDIA MARIA                FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT     15046              PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                             $130.06
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
PALOMINO DAVID IGNACIO                FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT     15046              PERU                          7/16/2019          ACCRUED AND UNPAID WAGES                                                                             $125.92
PAMELA FLORES CHAGARAY                N/A                                                                                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
PAMPA STORE S.A.C.                    AV. ANTEQUERA NRO. 176 DPTO. 402                                                  SAN ISIDRO                                          PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

PAN AM INTERNATIONAL FLIGHT ACADEMY 5000 NW 36TH ST                                                                     MIAMI              FL            33166-2763                                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $27,768.46

PAN AMERICAN ENERGY LLC SUCURSAL AR LEANDRO ALEM 1180 PISO 8 CABA.                                                      BUENOS AIRES       1180      C1001                  ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                              $128,705.00
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PANDURO DANIELA ENOE                FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          9/19/2019          ACCRUED AND UNPAID WAGES                                                                                $5.59
PANELES NAPSA S.R.L.                AV. MICHAEL FARADAY NRO. 874 Z.I                                                    ATE                                                 PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                    $4,412.42
PANSFOOD S.A.U.                     CALLE ALCALDE BARNILS                      64-68 EDI. B                             BARCELONA                                           SPAIN                          VARIOUS           ACCOUNTS PAYABLE                                                                                       $79.38
PAOLA CARBAJAL GASTELO              JR. HUIRACOCHA N° 1416 - 402                                                                                                                                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PAOLA CORDOVA CARRIÓN               FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          4/2/2018           ACCRUED AND UNPAID WAGES                                                                              $18.08
PAOLA ELENA RAMOS TUYRO             JR. MAMA OCLLO 1958, DPTO.501                                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                        MAGDALENA DEL
PAOLA LISETTE ESCALANTE PAJARES       JR. TOMAS RAMSEY N° 915. DPTO 1603                                                MAR                                                 PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PAPABUBBLE PERU S.A.C.                AV. LOS CONQUISTADORES NRO. 595                                                   SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $343.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                      LIMA
PARDO JEAN PIERRE ALDAIR              FLOOR SAN ISIDRO                                                                  LIMA               DEPARMENT 15046                  PERU                          2/16/2019          ACCRUED AND UNPAID WAGES                                                                              $19.11




                                                                                                                                                    54 of 69
                                                                                                    20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                            Pg 89 of 132

                                                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                                                            Case No. 20-11258
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                                          offset?
              Creditor Name                           Address1                           Address2     Address3              City         State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PAREDES VICTOR OMAR                    FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          2/5/2019           ACCRUED AND UNPAID WAGES                                                                               $15.11
PARISA EVENTOS Y CATERING SAC          CALLE LOPEZ DE AYALA 1770                                                   SAN BORJA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,651.14
                                                                                                                   SAN MARTIN DE
PATGAB IMPORTACIONES E.I.R.L.          JR. SANTA LUCRECIA NRO. 230 URB. PA                                         PORRES                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $42,749.18
                                       JR. MAXIMILIANO VELARDE N° 171
PATRICIA DEL PILAR ARIAS PAREDES       EDIFICIO EG DPTO 303. SURCO                                                                                                                                      N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
PATRICIA GLORIA CASTILLO BERTRAND      N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                   SANTIAGO DE
PATRICIA MARIA ROSA FERNANDINI VALL    CAL. MONTE SIERPE NRO. 213 URB. CHA                                         SURCO              06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $145.37
PATRICIA MARIEL GIANELLA RAFFO         CALLE RECAVARREN N° 103 , OF.1002.                                          MIRAFLORES                                          PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PATRICIA YSABEL BARAHONA HERRERA       N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PATRICIO GUILLEN PEREZ                 FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          11/1/2017          ACCRUED AND UNPAID WAGES                                                                              $29.59
PATRIMONIO AUTONOMOS FIDUCIARIA
BAN                                    CLL 31 6 87                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PAUL ANGLES ESCALANTE                  FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          4/9/2017           ACCRUED AND UNPAID WAGES                                                                             $104.42
PAUL MIRKO RODRIGUEZ ROJAS             N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PAULA ESPERANZA MORENO ROSARIO         AV. JAVIER PRADO N° 465                                                                                                                                         N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PAULINA LUCY GALVAN GUTIERREZ          N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PAVILION HOTELS GROUP SAS              CRA 57 82 130                                                               BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $291.81

PAYET, REY, CAUVI S. CIVIL DE R.L.     AV. VICTOR ANDRES BELAUNDE 147 TORR                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,153.67
                                       JR. CARABAYA CDRA 1 NRO. S/N
                                       (PALACIO DE GOBIERNO EX CALLE
PCM                                    PESCADERIA), LIMA                                                           LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

                                       PROLONGACIÓN MARÍA PARADO DE
PEDRO CASTILLA TORRES                  BELLIDO N° 876 INTERIOR 1. AYACUCHO                                         AYACUCHO                                            PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       AV. LA ENCALADA N° 1388 OFICINA 101
PEDRO ELOY ESPINOZA ORIHUELA           CENTRO EMPRESARIAL POLO HUNT I                                                                                                                                   N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
PEDRO GARCIA LUCHA                     N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       AVENIDA LA MERCED N° 1015, DPTO C-                                          SANTIAGO DE
PEDRO GUSTAVO FLORES PEÑA              104                                                                         SURCO, LIMA                                         PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       CALLE BERNARDO ALCEDO N° 235 PERU,
PEDRO JUAN HONKE REZAC                 LAMBAYEQUE                                                                  CHICLAYO                                            PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
PEDRO TOMAS SANGIO GUANILO             CALLE LAS OROPENDOLAS N° 361                                                SAN ISIDRO, LIMA                                    PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PENAS CESAR ALBERTO                    FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          1/12/2019          ACCRUED AND UNPAID WAGES                                                                                $4.54
PENEDO PIZARRO LIZARDO LEOPOLDO        CAL. JUAN SALCEDO NRO. 351                                                  CALLAO                                              PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                    $3,966.52

PENINSULAR DE HOTELES S.A. DE C.V.     AV. CARLOS NADER MZ11 LOTES 1, 2 Y 3                                        CANCUN                                              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                     $168.48
PERCY AVENDAÑO MEDINA                  CALLE SAPHY B-7, URB CONQUISTA                                                                                                                                  N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PERCY HERRERA                          FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          1/4/2019           ACCRUED AND UNPAID WAGES                                                                              $26.14
PERCY ZANIK ROBLES ENCINAS             N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PEREYRA CARLOS ALBERTO                 FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          3/5/2019           ACCRUED AND UNPAID WAGES                                                                              $31.46
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PEREZ ALCY ANTONY                      FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          8/17/2019          ACCRUED AND UNPAID WAGES                                                                              $87.00
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PEREZ OSCAR HERNAN                     FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          6/1/2019           ACCRUED AND UNPAID WAGES                                                                              $73.85
PERLA GACELA CABALLERO REATEGUI        N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN

PERNO LOCO S.R.L.                      AV. MANCO CCAPAC NRO. 724 (COSTADO                                          WANCHAQ            20                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2.11
PERPETUA ISABEL CORONADO VERA          N/A                                                                                                                                                             N/A              PENDING LITIGATION          X            X              X                                      UNKNOWN
PERU ASISTENCIA S.A.C                  AV. JOSE PARDO NRO. 310                                                     MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $111,149.65
PERU MONTERO´S TOURS S.R.L.            APV AGUA BUENA LOTE. J3                                                     SAN SEBASTIAN                                       PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $760.99
PERU MUNDO TRAVEL S.A.C.               TRINIDAD MORAN 225A LINCE                                                   LIMA               06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $37.45

PERU TOURS INTERNATIONAL SOCIEDAD A CAL. 1B MZA. E LOTE. 17 URB. SANTA                                             COMAS                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $5,064.99

PERUANA DE MOLDEADOS S.A.              AV. ELMER FAUCETT 3486 URB. BOCANEG                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $24,825.12

PERUFARMA S A                          JR. STA FRANCISCA ROMANA NRO. 1092                                          LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $70,659.00
PERUINCAMAR E.I.R.L.                   CAL. DEL MEDIO NRO. 126                                                     CUSCO              20                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $19.00
PESSI COMERCIO DE LANCHES LTDA ME      AVENIDA CATARATAS 12860                                                     FOZ DO IGUACU                                       BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                $3,223.74
PETROBRAS CHILE DISTRIBUCION LTDA.     AVDA CERRO COLORADO 5240             TORRE 1 PISO 12                        SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                              $247,291.00
PETROGAKER S.R.LTDA                    AV SAN MARTIN 552                                                           PUCALLPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $523.06
                                       APV LAS PALMERAS 2DA ETAPA A-8 (REF.
                                       FRENTE A LA LOZA DEPORTIVA DE KARI
PETRONILA RODRIGUEZ AUCCATINCO         GRANDE)                                                                                                                                                          N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

PETRONILLA GUERRA PLAZA DE VILLACREZ   N/A                                                                                                                                                              N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
PETROVICH DIANA LORENA                 FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          2/2/2019           ACCRUED AND UNPAID WAGES                                                                              $10.67




                                                                                                                                               55 of 69
                                                                                                           20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                  Pg 90 of 132

                                                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                                                   Case No. 20-11258
                                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                                 offset?
             Creditor Name                            Address1                           Address2            Address3             City          State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PETROVICH DONGO DIANA LORENA          FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          2/2/2019           ACCRUED AND UNPAID WAGES                                                                              $43.25
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PFUYO GISELLE THALIA                  FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          2/1/2019           ACCRUED AND UNPAID WAGES                                                                                $4.85
PHILIPPI, PRIETOCARRIZOSA, FERRERO    AV. SANTA CRUZ NRO. 888                                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $53,877.88
PIKEO'S SAC                           JR. CABO GUTARRA NRO. 998                                                           PUEBLO LIBRE                                        PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $21.14
PIKEO'S SOCIEDAD ANONIMA CERRADA      JR. CABO GUTARRA NRO. 998                                                           PUEBLO LIBRE                                        PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $967.28
PILAR MEY MUNGUIA PEREZ               N/A                                                                                                                                                                     N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PINASCO GIORGIO VINCENZO              FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          7/9/2019           ACCRUED AND UNPAID WAGES                                                                             $163.04
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PINTO ANGELLO DANIEL                  FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          6/7/2019           ACCRUED AND UNPAID WAGES                                                                               $59.23
PISCOMAR PERU S.A.C.                  CAL.DEMETRIO MIRANDA NRO. 419                                                       PISCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $125.00
PISTA 4 S.R.LTDA.                     CALL JUAN DE LA FUENTE NRO 368 URB                                                  LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $36,747.17
PJ LOGISTIC S.A.C.                    CAL. 6 MZA. B LOTE. 14 URB. IND GRI                                                 CALLAO             25                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $437.97
PLAN B S.A.C.                         CAL. ATAHUALPA NRO. 558 DPTO. 203                                                   MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $8,602.10
PLANET EXPRESS (LAX) INC              4700 MILLENIA BLVD STE 400                                                          ORLANDO            FL            32839-6020                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $562.19
PLANET HOLLYWOOD                      S/N 1506 E BUENA VISTA DRIVE                                                        LBB                              00000                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $368.28
PLATAMON PARTICIPACOES E
EMPREENDIM                            AV CARLOS GOMES 565. 565                                                            PORTO ALEGRE                                        BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $19,668.00
POINT TRAVEL E.I.R.L.                 JR. DOS DE MAYO 311                                                                 CAJAMARCA          12            06000              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $739.81

                                      JR. RICARDO PALMA N 17 A, URB. SANTA
POLA MELLADO DE VERA                  MONICA, SEGUNDO PISO, DPTO N° 201                                                   CUZCO, WANCHAQ                                      PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
POLICARPO MARIA NIEVES CORINA         FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          10/2/2019          ACCRUED AND UNPAID WAGES                                                                               $78.01
PONTIFICIA UNIVERSIDAD CATOLICA DEL   AV. UNIVERSITARIA CDRA 18 S/N                                                       LIMA                                                PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                   $23,303.17
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PORTOCARRERO KATTYA ROSEMARY          FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT     15046              PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                              $76.10
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PORTOCARRERO KELLY EDITH              FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT     15046              PERU                          6/7/2019           ACCRUED AND UNPAID WAGES                                                                              $24.01
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
POSTIGO LIZETT ALEXANDRA              FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT     15046              PERU                          3/31/2019          ACCRUED AND UNPAID WAGES                                                                               $35.89
PPS PUBLICATIONS LTD                  PARDO 513                                                                           MIRAFLORES         06                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                    $3,900.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PRATI JEAN PIERRE                     FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT     15046              PERU                          7/3/2019           ACCRUED AND UNPAID WAGES                                                                             $103.63

PREVENTIVE MEDICAL CENTER ERGONOMIC AV. DE LA CULTURA NRO. 1522 CUSCO                                                     CUSCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $824.55
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                          LIMA
PRINCIPE JOHN HIMLER                FLOOR SAN ISIDRO                                                                      LIMA               DEPARMENT 15046                  PERU                          8/16/2019          ACCRUED AND UNPAID WAGES                                                                             $109.41
PRIORI & CARRILLO ABOGADOS S.C.R.LT AV. SAN LUIS NRO. 2287 DPTO. 301.                                                     SAN BORJA                                           PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                      $31.69
PRISCILA ROMERO NAVARRO             AVALOS 2172 PB 4                                                                                                                                                           N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

PRISSILA QUISPE MENDOZA               URB. MAGISTERIO SEGUNDA ETAPA D-4      CALLE ALFREDO YEPEZ MIRANDA                  CUZCO                                               PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PROACCION EMPRESARIAL S.A.C.          AV. CAMINO REAL NRO. 1244                                                           SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $67,001.07
PROCEDIMIENTO DE OFICIO - SIREC       CALLE DE LA PROSA N° 104, SAN BORJA,
PROCEDIMIENTO DE OFICIO - SIREC       LIMA, PERÚ                                                                          LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

PROCESADORA CATALINA S.A.C.           AV. ARBOLEDA NRO. 371 URB. SANTA RA                                                 ATE                06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $231.00
PRODUCCION Y MANTENIMIENTO DEL
PERU                                  CAL.ALFREDO MALDONADO OTR R 654                                                     LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,726.29
                                                                                                                          SANTIAGO DE
PRODUCCIONES ASTURIAS SAC             AV. AVIACION NRO. 5150 INT. 201A UR                                                 SURCO              06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,326.46
                                                                                                                          SANTIAGO DE
PRODUCTOS ALIMENTICIOS TRESA S.A.     CAL. CAMINO REAL NRO. 1801 INT. A-1                                                 SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $879.00
PRODUCTOS TIPPIC SAC                  CAL. ISLAS ALEUTIANAS NRO. 215 DPTO                                                 LA MOLINA          06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $185.19
PRODUCTOS TISSUE DEL PERU S.A.        AVDA.SANTO ROSA 550 SANTA ANITA                                                     LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $55,323.12

PROFESIONALES DE MANTENIMIENTO Y LI   JR. DANIEL HERNANDEZ 1315. PUE 1315                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $177.06
PROMEDIC S.A.C..                      CALLE BLONDELL 425-CERCADO                                                          TACNA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $531.07

PROMOTORA DE CAFE COLOMBIANO S.A.     CALLE 73 8 13                                                                       BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                              $142,637.00
PROMOTORA DE TURISMO NUEVO MUNDO
SA                                    LOS FORESTALES NO.910                                                               LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $712.00
PROSAC S.A.                           AV. SAN IGNACIO DE LOYOLA 271                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,757.36
PROSPECT INTL AIRPORT SVCS..          423 BROADWAY #811                                                                   MILLBRAE           CA        94030                                                VARIOUS            ACCOUNTS PAYABLE                                                                                      $784.05
PROSPECT OF ORLANDO, LTD.             2130 S WOLF RD                                                                      DES PLAINES        IL        60018-1932                                           VARIOUS            ACCOUNTS PAYABLE                                                                                   $15,472.23
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PRUDENCIO KEVIN BENJORY               FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          10/5/2019          ACCRUED AND UNPAID WAGES                                                                               $68.95
PUBLIARQ S.A.C.                       CALLE LOS CANCHIS                   MZ. E LOTE.                                     CHORRILLOS                                          PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                    $3,242.82
                                      RUA PASCOAL APÓSTOLO PITSICA, 4876,
                                      FLORIANÓPOLIS, SANTA CATARINA,
PUBLIC ATTORNEY’S OFFICES             88025-255, BRAZIL                                                                                                                                                       N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
PUBLICIDAD & COMUNICACIONES S.A.C.    CAL. SCHELL NRO. 343 INT. 906 MIRAF                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,292.78
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                        LIMA
PUCH MARIEL FATIMA                    FLOOR SAN ISIDRO                                                                    LIMA               DEPARMENT 15046                  PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                              $57.21
PUCON S.A.                            JR. C.ARISTIDES ALJOVIN MIRAFL 163                                                  LIMA                                                PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                     $327.00




                                                                                                                                                      56 of 69
                                                                                                    20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                           Pg 91 of 132

                                                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                                                            Case No. 20-11258
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                                          offset?
             Creditor Name                         Address1                              Address2     Address3            City             State            Zip               Country          Date Debt was Incurred        Basis for Claim                                                                 Total Claim
PUERTAS DEL SUR S.A                   AEROPUERTO INTERN. DE CARRASCO.                                              MONTEVIDEO                                          URUGUAY                       VARIOUS          ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED
PUERTO LA CRUZ COMERCIAL,SRL          AV ITALIA SN                                                                 LA ALTAGRACIA                    23301              DOMINICAN REPUBLIC            VARIOUS          ACCOUNTS PAYABLE                                                                                 $113,485.64

PUERTO MADERO S.A.C.                  AV. CONQUISTADORES NRO. 1050 URB. S                                          LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $325.00

Q.P. HOTELS SOCIEDAD ANONIMA CERRAD AV. JORGE CHAVEZ 206                                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $34.11
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
QANTAS AIRWAYS                                                                                                                                                                                       VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
QANTAS AIRWAYS LTD.                   203 COWARD STREETMASCOT                                                      SYDNEY             NSW                              AUSTRALIA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $135,972.12
QHAPAC NAN SRL                        JR LOS NOGALES 326                                                           CAJAMARCA          12            0600               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $896.19
QUADREM CHILE LTDA                    ISIDORA GOYENECHEA 3600                                                      LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                 $240,625.00
QUANTUM AVIATION SOLUTIONS INC        ROSSFELDER STRABE 65. 65                                                     CRAILSHEIM                                          GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,180.00
QUBIST S.A.C.                         AV. ALVAREZ CALDERON 185 INT 20                                              LIMA               06            15036              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $23,265.03
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
QUIJAITE LUIS ENRIQUE                 FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          9/2/2019        ACCRUED AND UNPAID WAGES                                                                             $106.85
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
QUIÑONES DIEGO IGNACIO                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                          4/2/2019        ACCRUED AND UNPAID WAGES                                                                              $57.60
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
QUISPE ANA AKEMI HARUKO               FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT     15046              PERU                         3/19/2019        ACCRUED AND UNPAID WAGES                                                                              $32.40
RADIO TAXI SUPER CONEJO VELOZ E.I.R   JR. LA MAR 127 ZARUMILLA                                                     JULIACA            21                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $21.00
RADIO UNO S.A.C.                      AV. JAVIER PRADO ESTE NRO. 1148 INT                                          SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,920.12
RAFAEL LUIS MENDOZA VARA              N/A                                                                                                                                                              N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RAIZEN ARGENTINA SA                   AVENIDA SARMIENTO S/N.                                                       BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $301,374.00

RAMIREZ & ESCURRA DECORACIONES S.A.   AV. EL OLIVAR N 1234                   URBANIZACION                          CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,912.45
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
RAMIREZ RUTH ANA MARIA                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          3/2/2019        ACCRUED AND UNPAID WAGES                                                                              $34.55
                                      CURA BROCHERO 984 BARRIO GENERAL
RAMON HORACIO GUZMAN                  BU                                                                           CORDOBA                                             ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                     $216.70
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
RAMOS KAREN FIORELLA                  FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          2/1/2019        ACCRUED AND UNPAID WAGES                                                                              $14.71
RANDOLFO SANCHEZ SANCHEZ              CAL. JOSE OLAYA MZA. B LOTE. 15 UC                                           PUCALLPA                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,933.77
RANSA COMERCIAL S.A.                  AV ARGENTINA NRO. 2833 2833.                                                 CALLAO             06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $16,826.28
                                      AV. MARISCAL CASTILLA N° 1415, DPTO.
RAQUEL EDITH RODRIGUEZ EGUREN         101, URB. LA CALESA                                                                                                                                              N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RAUL ANIBAL ARRASCUE TIRADO           N/A                                                                                                                                                              N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RAÚL CHAVEZ CURTO                     CALLE CALLAO N.° 685 LORETO                                                                                                                                      N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RAUL LOPEZ LLANOS                     AV. FRANCISCO PIZARRO 442 DPTO. 13                                           LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $34.00
                                                                                                                   SANTIAGO DE
RAUL MIGUEL PALOMINO CHAFFO           CAL. DONA NORA NRO. B2 INT. 2 URBLO                                          SURCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $664.00
                                      CALLE BERNARDO ALCEDO N° 391 - URB.
RAUL PONTE OLAZABAL                   PATAZCA PERU, LAMBAYEQUE                                                     CHICLAYO                                            PERU                            N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RAYA FOOD SERVICES S.A.               AEROPUERTO PUNTA CANA                                                        PUNTA CANA                                          DOMINICAN REPUBLIC            VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,732.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
RAYGADA NATALY GISELLE                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                         9/12/2019        ACCRUED AND UNPAID WAGES                                                                              $78.50
RAYMUNDO ALVAREZ VALDIVIA JAVIER      LIMA.                                                                        LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,858.71
RB CHACHANI S.A.C.                    CAL. MELGAR NRO. 301.                                                        CAYMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $19,783.99
REAL PLAZA S.R.L.                     AV PUNTA DEL ESTE 2403                                                       JESUS MARIA                                         PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $18,147.61

REALSON ENTERPRISES LIMITED           AV. TIRADENTES ESQ GUSTAVO MEJIA RI                                          SANTO DOMINGO                                       DOMINICAN REPUBLIC            VARIOUS         ACCOUNTS PAYABLE                                                                                     $492.00

REBAZA & ALCAZAR ABOGADOS S. CIVIL    AV. VICTOR ANDROS BELAUNDE 147 VIA                                           SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $18,305.29
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
REBAZA JHONASI MARIANELLA             FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          7/2/2019        ACCRUED AND UNPAID WAGES                                                                               $6.71
REBECA LILIANA ROBELLO CANDIOTTI DE   DIEGO FERRE D 15 URB. MONTERRICO                                             LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,291.71
REMISSE RODRIGUEZ BALLON S.A.         MZA. A LOTE. 19 URB. FELIPE SANTIAG                                          MIRAFLORES         08                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $8.00
RENATA NICOL SANCHEZ MALAGA           N/A                                                                                                                                                              N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RENATO TRIFU PEREZ VARGAS             CALLE PASEO PARODI N° 525, DPTO. C.                                          SAN ISIDRO                                          PERU                            N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RENATTO ANTONIO PAZ FERNANDEZ         AV. GENERAL CORDOVA N° 313                                                                                                                                       N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
RENDICION TRAVEL VOUCHERS             RAFAEL OBLIGADO S/N CABA                                                     BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                     $473.27
RENE GUSTAVO ROSAS BEST               N/A                                                                                                                                                              N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
RENGIFO SAMANTHA ALESSANDRA           FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                         6/15/2019        ACCRUED AND UNPAID WAGES                                                                               $3.82
RENTACLIMA PERU S.A.C.                AV CONQUISTADORES 256                                                        SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,038.38
                                      AV. BOULEVARD DE SURCO 416 DPTO.
RENZO RONALD RUBERTO VARGAS           601.                                   SAN BORJA                             LIMA                                                PERU                            N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
                                      CALLE CERRO RICO N° 234, URB. SAN
RENZO SANCHEZ CAVAGNARO               IGNACIO, SANTIGAO DE SURCO                                                   LIMA                                                PERU                            N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
REPRESENTACIONES H DE C S.A.C.        PUEBLA NO.220 COL. ROMA                                                      MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,205.00
REPRESENTACIONES REMISSE 24 S.A.C.    CAL. JERUSALEN NRO. 128 INT. 305                                             AREQUIPA           08                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $33.00

REPSOL COMERCIAL PRODUC PETROLIFERO SA MENDEZ ALVARO 44                                                            MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                 $692,033.00

REPSOL MARKETING S.A.C.               AV. VICTOR ANDRES BELAUNDE 147 301                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                               $6,036,746.00

REPUBLIQUE FRANCAISE-DIRECTION DE L   AEROPORT INTERNATIONAL DE TAHITI -.                                          PAPEETE                                             FRENCH POLYNESIA              VARIOUS         ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED
RESNIK ROXANA RAQUEL                  AVALOS 2172 PB 4                                                             CABA                                                ARGENTINA                       N/A           PENDING LITIGATION             X            X              X                                     UNKNOWN




                                                                                                                                               57 of 69
                                                                                        20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                Pg 92 of 132

                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                Case No. 20-11258
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                           offset?
            Creditor Name                           Address1                 Address2     Address3              City           State            Zip                 Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
RESTAURANT COSTA NORTE TALARA         LT EXTERIOR NRO. 17                                              TALARA                                              PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $1,148.36

RESTAURANT DEL NORTE SOCIEDAD ANONI CAL. TACNA NRO. 853 (COSTADO DEL CA                                PIURA              02                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $53.00

RESTAURANT EL BRUJOEDUARDO E.I.R.L.   AV. MALECON BENAVIDES NRO. 850 (ESQ                              TUMBES             01                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $24.00
RESTAURANTE AS DE ORO´S PISCO S.A.    AV. SAN MARTIN NRO. 472                                          PISCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,475.71
RESTAURANTE AS DE ORO´S PISCO S.A.C   AV SAN MARTIN 472.                                               PISCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,507.00
REVISTA ASIA SUR S.A.C.               AV. INCA GARCILAZO DE LA VEGA NRO.                               LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,375.37
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
REYES CINTHYA JIMENA                  FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                          3/5/2019        ACCRUED AND UNPAID WAGES                                                                              $36.15
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
REYES MERY ANYELA                     FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                         9/19/2019        ACCRUED AND UNPAID WAGES                                                                                $5.59
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
REYNA FARJE SAMUEL                    FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                         11/17/2019       ACCRUED AND UNPAID WAGES                                                                             $498.27
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
REYNA SANDRA LISET                    FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT     15046              PERU                          6/9/2019        ACCRUED AND UNPAID WAGES                                                                              $26.21

REYNALDO FREDY CASTRO VALENCIA        AV. ARGENTINA NRO. 1412 URB. GLMO.S                              AREQUIPA           08                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $7.67
RICARDO ADRIAN LAJO MORALES           N/A                                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
RICARDO ALONSO BUTRÓN RAMIREZ         FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                         12/20/2015       ACCRUED AND UNPAID WAGES                                                                              $30.74
                                      AV. PLAZA DE LA BANDERA N° 117, DPTO                             PUEBLO LIBRE,
RICARDO GAEL VALERA VENTURA           N° 902                                                           LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JUAN CUGLIEVAN N° 859 PERU,
RICARDO GUILLERMO EDA PALACIOS        LAMBAYEQUE                                                       CHICLAYO                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      JUAN CUGLIEVAN N° 859 PERU,
RICARDO GUILLERMO EDA PALACIOS        LAMBAYEQUE                                                       CHICLAYO                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. PLAZA DE LA BANDERA N° 117, DPTO                             PUEBLO LIBRE,
RICARDO MARTIN VALERA CORTEZ          N° 902                                                           LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
RICARDO MORE GRILLO                   N/A                                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
RICARDO RUIZ PALOMINO                 N/A                                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE SATURNO N° 156, URB. OLIMPO,
RICARDO SUAREZ BARRA                  ATE VITARTE                                                      LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
RICHARD VILCA ZAPATA                  N/A                                                                                                                                                  N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
RICOH COSTA RICA, S.A.                HEREDIA LA VALENCIA OFICENTRO.                                   MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $579.66
RICOH DEL PERU S.A.C.                 AV. JAVIER PRADO ESTE NRO. 6230 LIM                              LA MOLINA                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $33,779.08
RÍMAC INTERNACIONAL COMPAÑÍA DE
SEGUROS Y REASEGUROS
(CODEMANDADOS: LAN PERÚ S.A. Y UTI    AV. PASEO DE LA REPUBLICA NRO. 3505
DEUTSCHALND GMBH MUNICH)              URB. LIMATAMBO                                                   SAN ISIDRO                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. PASEO DE LA REPUBLICA NRO. 3505
RIMAC SEGUROS                         URB. LIMATAMBO                                                   SAN ISIDRO                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. PASEO DE LA REPUBLICA NRO. 3505
RIMAC SEGUROS                         URB. LIMATAMBO                                                   SAN ISIDRO                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
RIO HOTEL?S TARAPOTO S.A.C.           JR. JORGE CHAVEZ NRO. 1793                                       TARAPOTO           13                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $748.63
RIO PLAST S.A.C.                      JR. TARMA 119 604                                                LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,709.00
                                      AV. RAMON MUJICA SN URB. SAN
RIO VERDE S.A.C                       EDUARD                                                           PIURA              02            9999               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $107.55

RIOBARRA EMPREENDIMEN IMOBILIARIOS AVENIDA EVANDRO LINS E SILVA 00600                                  RIO DE JANEIRO                                      BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $50,314.64
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
RIOS LEYDI ELIZABETH                FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          1/2/2019        ACCRUED AND UNPAID WAGES                                                                                $1.41
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
RIOS WARREN ALEXANDER               FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                         11/1/2019        ACCRUED AND UNPAID WAGES                                                                              $117.27
RIPLEY - FINANCIERA CORDILLERA S.A. LAS BEGONIAS 545                                                   LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $22,530.41
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
RIQUELME LILY HAYDEE                FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          1/3/2019        ACCRUED AND UNPAID WAGES                                                                                $2.43
                                    CALLE PEVAS N.° 958 PERU, LORETO,
RITA ALBINA HERNADEZ AREVALO        IQUITOS                                                                                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
RITA ISABEL BARREDA GUERRA          N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
RIVERA WILMER JOSE                  FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                         4/18/2019        ACCRUED AND UNPAID WAGES                                                                                $4.85
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
RIVERO ENRIQUE ALBERTO              FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                               $68.83
ROALED SOCIEDAD ANONIMA CERRADA     CAL.MAYTA CAPAC NRO. 159 P.J. BO                                   TACNA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $4,113.00
ROBERT JONATHAN DIAZ OLIVERO        CAL.LOS AGUANOSMZA. 69 LOTE. 44                                    TRUJILLO           04                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $8.00
                                    AV. JOSÉ NICOLÁS RODRIGO N° 365
ROBERTO ALFREDO NAZARIO RETES       DPTO. 302 URB. LIMA POLO & HUNT                                    LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ROBERTO CARLOS BENAVIDES PONTEX     N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ROBERTO CARLOS CELI VALDIVIA        N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    CALLE TOULON Nº 155 TORRE 2 DPTO.
ROBERTO SANCHEZ APUY                505 COND. LAS CUMBRES. LA MOLINA                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    AV. ANDRES TINOCO 270 BLOQUE B DPTO                                LIMA, SANTIAGO
ROBINSON GUILLERMO MAKIYA FRANCIA 201                                                                  DE SURCO                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ROBINSON MILO TORRES                SIN INFO.                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
ROBLES PATRICIA ELIZABETH           FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                         10/1/2019        ACCRUED AND UNPAID WAGES                                                                             $242.07




                                                                                                                                   58 of 69
                                                                                          20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                 Pg 93 of 132

                                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                                  Case No. 20-11258
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                offset?
            Creditor Name                             Address1                 Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                      AV. ALFONSO UGARTE MZ C LT 16-B URB.
ROCIO DEL PILAR CUYA GUZMAN           SAN JOSE                                                           SAN BARTOLO                                         GUATEMALA                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE. UNO MZ. M LT. 05 URB. PORTAL
ROCIO ESTELA LUZMILA CHAVEZ           DE SANTA MARIA REF. ALT. DEL KM. 30
CABALLERO                             PANAMERICANA NORTE. CARABAYLLO                                                                                                                          N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      AV. SAN FELIPE N° 540 DPTO. 202, JESUS
ROCIO LEVANO BERMÚDEZ                 MARÍA.                                                                                                                                                  N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ROCIO PILAR CUESTAS ARCE              MAMA OCLLO 2115 DPTO. 201. LINCE                                                                                                                        N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CP AUGUSTO B LEGUIA - ASOCIACIÓN
                                      GUILLERMO AUZA ARCE MZ.61 LOTE 01 -
                                      REFERENCIA: ENTRE LA AV. GUARDIA
                                      CIVIL Y LA CALLE ANDRES AVELINO
RODOLFO AMAT QUIROZ                   CACERES PERU, TACNA, TACNA                                                                                             PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
RODOLFO CORONADO COVENAS              MZA. Ñ LOTE. 09 A.H. SANCHEZ CERRO                                 PIURA              02                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $36.00
RODOLFO JESUS GRADOS FLORES           N/A                                                                                                                                                    N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
RODRIGO PALOMINO PELLA                AV. SAN BORJA SUR 443, DPTO. 102                                                                                                                       N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN

RODRIGO, ELIAS & MEDRANO ABOGADOS S AV. SAN FELIPE 758 JESUS MARIA                                       LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $65.19
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
RODRIGUES TASSIANE                  FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT     15046              PERU                          3/20/2019          ACCRUED AND UNPAID WAGES                                                                                $7.08
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
RODRIGUEZ GERMAN                    FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT     15046              PERU                         10/17/2019          ACCRUED AND UNPAID WAGES                                                                             $438.03
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
RODRIGUEZ JENSSEN JAIME             FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT     15046              PERU                          5/2/2019           ACCRUED AND UNPAID WAGES                                                                              $47.58
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
RODRIGUEZ JOSE GABRIEL              FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT     15046              PERU                          7/18/2019          ACCRUED AND UNPAID WAGES                                                                              $74.30
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
RODRIGUEZ JULIA MILAGRITOS          FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT     15046              PERU                          1/2/2019           ACCRUED AND UNPAID WAGES                                                                                $1.48
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
RODRIGUEZ ROBERTO                   FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT     15046              PERU                          7/2/2019           ACCRUED AND UNPAID WAGES                                                                             $111.74
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
RODRIGUEZ STEPHANIE LIZBETH         FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT     15046              PERU                          5/14/2019          ACCRUED AND UNPAID WAGES                                                                              $49.27
                                    CALLE CAYRUCACHI N° 121 INT. 101 URB.
ROGER GUSTAVO HERRERA LAUREANO      MARANGA                                                                                                                                                   N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
ROJAS LUCY ADRIANA                  FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT 15046                  PERU                          3/23/2019          ACCRUED AND UNPAID WAGES                                                                              $36.95
                                    ANDRES REYES AVENUE NO. 338 6TH                                                         LIMA
ROJO ALDO ANDRE                     FLOOR SAN ISIDRO                                                     LIMA               DEPARMENT 15046                  PERU                          9/11/2019          ACCRUED AND UNPAID WAGES                                                                              $270.29
ROLA MEDIA SALES S.A.               AV. EL POLO INT. 501                                                 LIMA               06                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                    $1,500.20
                                    CALLE SATURNO N° 156, URB. OLIMPO,
ROLANDO CASTELLARES SALAZAR         ATE VITARTE                                                          LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ROMULO FERNANDO PALACIOS
LANFRANCO                           CALLE VÍCTOR MAURTUA 160 INT. 403                                    LIMA, SAN ISIDRO                                    PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
RONALD DANIEL MARQUEZ TAVARA        N/A                                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    AV. PASO DE LOS ANDES N° 1123 DPTO
RONALD PIZARRO MORALES              102. PUEBLO LIBRE                                                                                                                                        N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSA AMADA ROMERO DE RAFFO          CALLE VILLA HERMOSA N° 210 A-1                                                                                                                           N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSA AMANDA ROMERO DE RAFFO         CALLE VILLA HERMOSA N° 210 A-1,                                                                                                                          N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSA AMELIA COBEÑAS YACILA          N/A                                                                                                                                                      N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSA BLAZQUEZ GUTIERREZ             N/A                                                                                                                                                      N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSA ESPIRITA CULQUI CRUZ           JR. PEDRO DE URZUA NRO. 515                                          TARAPOTO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,785.32
                                    CALLE ISLA HAWAI N° 125 INTERIOR B-3 -
                                    302 (REF. ENTRE LAS CUADRAS 4 Y 5 DE
ROSA GONGORA QUINTANILLA            LA AV. BOLIVAR) , PUEBLO LIBRE                                       LIMA                                                PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSA ISABEL JACINTO FLORES          N/A                                                                                                                                                       N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                    JR. CONDESUYOS N° 547 A REF. 5TA
ROSA ISABEL POLO YGREDA             CUADRA DE MORALES DUAREZ ,                                           LIMA CERCADO                                        PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSA MARIA QUISPE CUBAS             LIMA.                                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $54.00

ROSA TARCILA QUIÑONES BENDEZU         CARRETERA PIMENTEL KM 5 - LA GARITA                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

ROSANNA DEL CARMEN CONSIGLIERE ORBE PETIT THOUARS 3950 URB. SAN ISIDRO                                   LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $410.84

                                      AV. LAS FLORES E-4, APV TICA TICA (A
ROSARIO DEL PILAR MUÑOZ GARCIA        ESPALDAS DEL GRIFO TICA TICA). CUZCO                                                                                                                    N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSARIO EMILIA CHIANG CHOGN           N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
ROSEMARY PAREDES DONAYRE              N/A                                                                                                                                                     N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      URB. ANDRÉS ARAUJO MORÁN MZ. 13
ROSMERY DEL PILAR LINDO SEMINARIO     LOTE 06                                                            TUMBES                                              PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

ROSSANA ALEJANDRA MONTERO CANCINO N/A                                                                                                                                                        N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
ROXANA ELIZABETH DIAZ COLONA        JR. 25 DE MAYO                                                       MOYOBAMBA          13                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $3.00
ROYAL KERKUS SERVICIOS GENERALES S. JR. ALFONSO UGARTE NRO. 2157.                                        TARAPOTO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $2,104.45

ROYAL-COURIER TRADES SA DE CV         AVENIDA DE LA LUNA 1 MANZANA 2 LOTE                                CANCUN                                              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                     $516.49
ROZBORIL MARCELO CARLOS Y OTRO        CALLAO 852 3°                                                      CABA                                                ARGENTINA                       N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
RUBEN EDUARDO HERMOZA MUNIZ           AV.GARCILASO 806, CERCADO                                          CUZCO              20            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $50.00




                                                                                                                                     59 of 69
                                                                                      20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                             Pg 94 of 132

                                                                                                                        In re Latam Airlines Perú S.A.
                                                                                                                              Case No. 20-11258
                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject to
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                              Disputed



                                                                                                                                                                                                                                                                         offset?
             Creditor Name                          Address1               Address2     Address3           City            State              Zip                 Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
RUBEN PAUCAR MORALES                 CAL.MANCO CCAPAC NRO. S/N                                       CUSCO              20                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                  $30.00
RUI-GAO, INC                         1910 LOMBARDY RD                                                SAN MARINO         CA            91108                                            VARIOUS          ACCOUNTS PAYABLE                                                                             $219,786.30
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
RUIZ AARON MARTIN                    FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         4/24/2019        ACCRUED AND UNPAID WAGES                                                                              $38.28
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
RUIZ JEREMY EDWARD                   FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                              $70.01
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
RUIZ MAURICIO ITALO                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          1/5/2019        ACCRUED AND UNPAID WAGES                                                                               $2.37
                                     URB. ALTO BUENA VISTA, CALLE LA
RUTH ELENA CHALCO APAZA              RONDA S/N MZ. I, LT. 5                                          SOCABAYA                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
RUTH MARIA VERA MEJÍA                AV. FAUCETT N° 1520, BELLAVISTA                                 CALLAO                                              PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SAAVEDRA MARIANELLA                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         3/16/2019        ACCRUED AND UNPAID WAGES                                                                              $33.15
SAAVEDRA PINEDO JHONY MARCO          JR. JIMENEZ PIMENTEL NRO. 324                                   TARAPOTO           13                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $16.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SABOGAL JOSE MANUEL                  FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         8/16/2019        ACCRUED AND UNPAID WAGES                                                                             $825.56

SABRIKRST SERVICES C.A.              NIVEL 1 LADO OESTE, AEROPUERTO INTE                             CATIA LA MAR       VAR                              VENEZUELA                     VARIOUS         ACCOUNTS PAYABLE                                                                                       $6.24
SABRINA YAEL SCOLNIC                 AVALOS 2172 PB 4                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
SAC - BE VENTURES COLOMBIA SAS       CALLE 67 7 35                                                   BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $51.16
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SALAMON TAIR                         FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         10/1/2019        ACCRUED AND UNPAID WAGES                                                                              $53.93
SALAZAR PUENTE DE LA VEGA MERCEDES   AV. HUAYNA CCAPAC NRO. 113 INT. A                               WANCHAQ            20                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $13.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SALAZAR VICTOR ISAIAS JESUS          FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          8/1/2019        ACCRUED AND UNPAID WAGES                                                                             $287.67
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SALINAS JAVIER AUGUSTO               FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          7/2/2019        ACCRUED AND UNPAID WAGES                                                                             $109.54

SALUD OCUPACIONAL NORTE S.A.C.       AV. TUPAC AMARU NRO. 927 URB. PRIMA                             TRUJILLO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $281.71
SALVADOR ALEJANDRO CIFARELLI         V. OCAMPO 360 PISO 3                                                                                                                                N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SAMAME ALEJANDRA DEL CARMEN          FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          4/1/2019        ACCRUED AND UNPAID WAGES                                                                              $44.75
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SAMAME DIEGO                         FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                           $79.31
SAN FRANCISCO AIRPORT COMMISSION..   P.O. BOX 8097                                                   SAN FRANCISCO      CA        94128-8097                                           VARIOUS         ACCOUNTS PAYABLE                                                                              $132,797.06

SAN IGNACIO SA                       AV.OSCAR R. BENAVIDES NO.3866,BELLA                             LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,896.00

SAN JOSE DISTRIBUCIONES GENERALES    JR. SAN ROMAN NRO. 156 CERCADO SAN                              JULIACA            21                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $10.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SAN JUAN ERWIN DANIEL                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         4/18/2019        ACCRUED AND UNPAID WAGES                                                                               $4.85
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SAN MARTIN ANA LUCIA                 FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         11/2/2019        ACCRUED AND UNPAID WAGES                                                                             $138.90
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SAN ROMAN JOSE IGNACIO               FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                         1/17/2019        ACCRUED AND UNPAID WAGES                                                                               $6.13
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANCHEZ CAROLAY SUSAN                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                              $62.66
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANCHEZ DARIO ANTONIO                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          4/1/2019        ACCRUED AND UNPAID WAGES                                                                              $37.16
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANCHEZ ELIAS OSCAR FERNANDO         FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          6/4/2019        ACCRUED AND UNPAID WAGES                                                                              $59.71
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANCHEZ SELVA LIZ                    FLOOR SAN ISIDRO                                                LIMA               DEPARMENT     15046              PERU                          7/8/2019        ACCRUED AND UNPAID WAGES                                                                              $75.89
SANDIE BETZABÉ RODRÍGUEZ ROJAS       N/A                                                                                                                                                 N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANDOVAL LITA AICARDI                FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         11/22/2019       ACCRUED AND UNPAID WAGES                                                                              $50.94
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANDOVAL ROSSELLA IVONNE             FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         10/8/2019        ACCRUED AND UNPAID WAGES                                                                             $122.73
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANDOVAL SADITH                      FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          6/2/2019        ACCRUED AND UNPAID WAGES                                                                              $30.81
SANDRA CARDOZA                       N/A                                                                                                                                                 N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
SANDRA LUCIA SILVA PEREZ             AV. FAUCETT N° 1520, BELLAVISTA                                 CALLAO                                              PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SANGUINETI DELIA MILAGROS            FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          8/1/2019        ACCRUED AND UNPAID WAGES                                                                              $74.13
SANTA BARBARA FOOD S.A.              OBLIGADO R.-AV.COST. 0 PISO:PB CABA                             BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                     $561.51

SANTANA GROUP S.R.L                PORTAL DE SAN AGUSTIN 107 AREQUIPA                                AREQUIPA           08                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $31.00
                                   CARRETERA LOS EJIDOS DEL NORTE 0011
SANTIAGO ALEJANDRO ALVAREZ DELGADO URB. LOS EJIDOS, PIURA                                                                                                                                N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
SANTIAGO CHUNG RAMIREZ             N/A                                                                                                                                                   N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
SANTIAGO MOHAMMED SAID SADI
GUEVARA                            JR.ILO 283, ILO.                                                                                                                                      N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
SANTO DOMINGO E.I.R.L.             AV. EL SOL 520 F                                                  CUZCO              20                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $21.00
                                   MZ. Ñ, LOTE 17-18, OFICINA 202, URB.
                                   NATASHA ALTA. LA LIBERTAD, EL
SANTOS ESTEBAN VEGA RODRIGUEZ      PORVENIR                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN




                                                                                                                                 60 of 69
                                                                                        20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                Pg 95 of 132

                                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                                Case No. 20-11258
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                              offset?
             Creditor Name                          Address1                 Address2     Address3              City         State        Zip                        Country       Date Debt was Incurred           Basis for Claim                                                              Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
SAPMAZ ANASTASIA                      FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          3/19/2019          ACCRUED AND UNPAID WAGES                                                                                $6.71
SARA ADELA PEREZ LEON JARRIN          N/A                                                                                                                                                   N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN
SARA GUZMAN BARTRA DE LOPEZ           SAN MARTIN 334 TARAPOTO                                          TARAPOTO                                            PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                    $1,381.06

SASPERU SAC                           AV.TOMAS VALLE SCB DPTO 102 CALLAO                               LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $78.00
SATELLITE TRANSMISSION VIDEO & DATA   AV. GREGORIO ESCOBEDO 558 INT. 301,
S.A.C.                                URB. LOS PATRICIOS                                               JESUS MARIA                                         PERU                            N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
SAUCE INN FATIMA CAMILA E.I.R.L.      JR. SAN MARTIN 127                                               TARAPOTO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,189.28
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
SAVARAIN EMIR ALEXIS                  FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          3/23/2019          ACCRUED AND UNPAID WAGES                                                                           $36.54
SB HOTELS SPAIN SL                    RONDA CAN RABADA 22 - 24                                         BARCELONA                                           SPAIN                          VARIOUS           ACCOUNTS PAYABLE                                                                              $145,728.09
                                                                                                       SANTIAGO DE
SB SOLUCIONES DE COMUNICACIONES S.A JR. EL ESCORIAL NRO. 611 DPTO. 201                                 SURCO                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,565.50
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
SCACCABARROZZI MADELEINE ALICI      FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          2/12/2019          ACCRUED AND UNPAID WAGES                                                                               $24.42
SCHARFF LOGISTICA INTEGRADA S.A     AV. ELMER FAUCETT NRO. 3350                                        CALLAO                                              PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                   $49,766.30
                                    ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
SCHETTINI SYLVIA REGINA             FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          8/1/2019           ACCRUED AND UNPAID WAGES                                                                             $114.94
                                    AEROPUERTO ARTURO MERINO BENITE
SCL TERMINAL AEREO SANTIAGO S.A. SO S/N                                                                PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $124.00
SCOTIABANK PERU SAA                 AV. JUAN DE ARONA NRO. 809                                         LIMA                             15046              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $712,329.55
SEALER'S S.A                        AV. DOS DE MAYO 1566 OFIC. 407 SN I                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $1,720.35
SEAYT                               AVDA PPAL DE MAIQUETIA,.                                           CATIA LA MAR                     1110               VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                  $220.19
                                                                                                       VILLA MARIA DEL
SEBASTIAN ISAAC TRUJILLANO BALDEON    MZA. B LOTE. 7 A.H. PROY INT CORAZO                              TRIUNFO            06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $15.00
SEBASTIAN NICOLAS GIAIMO ROSA         JR. PASCUAL SACO OLIVERO NRO. 0339.                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,264.56
SECRETARIA DA RECEITA FEDERAL         AV PRESTES MAIA, 773 - 7 AND SALA 7                              SAO PAULO          SP            01031001           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $7.11
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                              N/A              PENDING LITIGATION          X             X             X                                          UNKNOWN
                                    BOULEVARD PUERTO AEREO 485 MEXI
SECRETARIA DE COMUNICACION Y TRANSP 485                                                                MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
SECRETARIA MUNICIPAL DE FINANCAS E  VD DO CHA 15.                                                      SAO PAULO                                           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                  $146.58
SECURE BAG S.A.C.                   JR. JORGE CHAVEZ NRO. 1899.                                        TARAPOTO           13            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $4,034.55
SECURITAS COLOMBIA SA               CALLE 26 NO 92-32                                                  BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                               $38,346.90
SECURITAS S.A.C                     757 JAVIER PRADO OESTE.                                            LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $540,551.38

SECURITAS TRANSPORT AVIATION SECURI   AVENIDA DE LAS SUERTES 19. 5º PLANT                              MADRID             28            28051              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $11,499.43
SEGETUC S.R.L                         AV. JOSE LEAL 460 462 LINCE.                                     LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,302.00
SEGRES SYSTEC S.A.                    JR.- MARISCAL MILLER 1862                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,779.00
                                      JR. CRUZ DE PIEDRA N° 279 PERU,
SEGUNDO AURELIO MENDOZA ESTELA        CAJAMARCA                                                        CAJAMARCA                                           PERU                             N/A             PENDING LITIGATION          X            X              X                                          UNKNOWN

SEGUNDO HERMENEJILDO TEJADA TUFINIO   JR. SAN PABLO NRO. 295 BR. SAN SEBA                              CAJAMARCA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                $1,148.50
SEGUNDO PULACHE CRISANTO              AAHH QUINTA JULIA MZ B LOTE 15                                                                                                                       N/A              PENDING LITIGATION          X            X              X                                      UNKNOWN
SEGURIDAD 2000 SRL                    ARENAS DEL PLATA 281                                             MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                $7,242.76
SEGURIDAD ARGENTINA SA                CATAMARCA 962.                                                   BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                              $143,811.25
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
SEMINARIO JULIO CESAR                 FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          4/9/2019           ACCRUED AND UNPAID WAGES                                                                              $25.78
                                      ANDRES REYES AVENUE NO. 338 6TH                                                     LIMA
SEMINARIO SUSANA JOSEFINA             FLOOR SAN ISIDRO                                                 LIMA               DEPARMENT 15046                  PERU                          5/1/2019           ACCRUED AND UNPAID WAGES                                                                              $44.60
SEMIRA RIOS FLORES                    N/A                                                                                                                                                  N/A              PENDING LITIGATION          X            X              X                                          UNKNOWN
SENTINEL PERU S.A..                   AV. SALAVERRY NRO. 2375                                          SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $231.92
                                      CALLE LOS FLAMENCOS N° 111, URB. LOS
SERGIO ALFREDO MARTIN RODRIGUEZ       NOGALES (REF. ALT. CDRA. 06 DE AV.
MORILLAS                              ANGÉLICA GAMNARRA. LOS OLIVOS                                                                                                                        N/A              PENDING LITIGATION          X            X              X                                     UNKNOWN
SERGIO JAVIER YEPEZ BUENAÑO           N/A                                                                                                                                                  N/A              PENDING LITIGATION          X            X              X                                     UNKNOWN
SERVAIR S.A                           AV GUSTAVO MEJIA RICART 93                                       PUNTA CANA                                          DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE                                                                              $51,741.40
SERVICIO DE AVIACION ALLIED ECUATOR   SANTA ROSA VIA TABABELA # 18 Y VIA                               QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                $1,028.10
SERVICIO DE CAFETERIA Y RESTAURANTE   CAL. ALMAGRO NRO. 133                                            CUSCO              20                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $27.00
SERVICIO DE EXCELENCIA,S.A. DE C.V.   AV. PASEO DE LA REFORMA NO.42 PISO                               MEXICO CITY        DF            06010              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $38.47
SERVICIO DE IMPUESTOS INTERNOS        AMUNATEGUI 66                                                    SANTIAGO                                            CHILE                         VARIOUS            POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED
                                      CALLE BALLIVIAN, NO. 1333, ZONA
SERVICIO DE IMPUESTOS NACIONALES      CENTRAL                                                          LA PAZ                                              BOLIVIA                       VARIOUS            POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED
SERVICIO DE LOGISTICA EXPRESS SOCIE   CAL. EL ROSAL MZA. A LOTE. 23 URB.                               SURQUILLO                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $116,577.73
                                      AV. FRANCISCO DE ORELLANA Y JUSTINO
SERVICIO DE RENTAS INTERNAS           CORNEJO EDIFICIO SRI                                             GUAYAQUIL                                           ECUADOR                       VARIOUS            POTENTIAL TAX CLAIMS        X             X             X                              TO BE DETERMINED
SERVICIO NACIONAL DE SALUD ANIMAL     HEREDIA DE JARDINE                                               SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                 $564.54
                                                                                                       HIPODROMO
SERVICIO NACIONAL DE SANIDAD INOCUI   INSURGENTES SUR # 489 PISO 16                                    CONDESA                                             MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,503.15

SERVICIOS AEROPORTU MONTERREY SA DE CALLE PRINCIPAL DE ACCESO A HANGARE                                APODACA                                             MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,594.15
SERVICIOS DE TURISMO S.R.L          212 AV CORPAC                                                      CASTILLA           02                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $4.29
SERVICIOS INTEGRALES IGSA S.A.C.    CAL. LOS NOGALES 765 102 SAN ISIDRO                                LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,560.00
                                    CENTRO AEROCOMERCIAL S/N CALLAO,
SERVICIOS INTERNACIONALES ZETA S.A. FR                                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                              $234,216.14

SERVICIOS NUESTRA SRA DEL CARMEN S.   JR. SAN ROMAN NRO. 158 CERCADO SAN                               JULIACA            21                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,330.05




                                                                                                                                   61 of 69
                                                                                                          20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                                  Pg 96 of 132

                                                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                                                  Case No. 20-11258
                                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                   Claim subject to
                                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                        Disputed



                                                                                                                                                                                                                                                                                                   offset?
             Creditor Name                          Address1                          Address2              Address3              City           State            Zip                  Country       Date Debt was Incurred           Basis for Claim                                                                 Total Claim

SERVICIOS TURISTICOS CUMBAZA SRL      JIMENEZ PIMENTEL 610 SAN AMRTIN TAR                                                TARAPOTO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $258.18
SERVICIOS TURISTICOS JUAN PABLO SAC   SCHELL 282 OF 201 MIRAFLORES                                                       LIMA               06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $21.66
SERVICIOS TURISTICOS LA HOSTERIA S    BOLIVAR 405                                                                        AREQUIPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $70.50
SERVICIOS TURISTICOS UNIVERSAL STUS   CALLE COLON #22                                                                    PUNTA CANA                                          DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE                                                                                      $16,933.67
SERVIS VIP E.I.R.L.                   MZA. 12 LOTE. 1 A.H.                                                               TRUJILLO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $56,363.46
                                      AEROPUERTO INTL.SIMON BOLIVAR
SERVISAIR VENEZUELA C.A.              MAIQU                                                                              CARACAS                                             VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $207.13
SERVITEBCA PERU SERV DE TRAN ELEC D   AV. RIVERA NAVARRETE NRO. 791                                                      SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,800.00
SHANGHAI ZHONGHUA INDUSTRIAL CO.      7C, 725 ZHANG JIANG ROAD                                                           SHANGHAI                                            CHINA                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,500.00
SHERATON GATEWAY AIRPORT              6101 W CENTURY BLVD                                                                LOS ANGELES        CA            90045                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,767.18
                                      NORTHPARK TOWN CENTER-BUILDING      1000 ABERNATHY ROAD, NE SUITE
SHL TALENT MEASUREMENT                400                                 1450                                           ATLANTA            GA            30328                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,555.00

SHOPPING CENTER S A                   CAL. CORONEL ODRIOZOLA 121 SAN ISID                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $16,030.84
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
SIANCAS MARYNES                       FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT     15046              PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                                $108.65
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
SIGUEÑAS SULEIMA ROSMERY              FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT     15046              PERU                          8/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $56.90
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
SIGUEÑAS VENTO SULEIMA ROSMERY        FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT     15046              PERU                          8/2/2019           ACCRUED AND UNPAID WAGES                                                                                $574.78
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
SILVA ADRIANA                         FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT     15046              PERU                          2/2/2019           ACCRUED AND UNPAID WAGES                                                                                   $9.24
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
SILVA BRENDA ARACELLY                 FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT     15046              PERU                          6/2/2019           ACCRUED AND UNPAID WAGES                                                                                 $52.80
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
SILVA SANTISTEBAN CRISTINA BEA        FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT     15046              PERU                          8/6/2019           ACCRUED AND UNPAID WAGES                                                                                 $10.25
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                       LIMA
SILVESTRE EDGAR WILLIAMS              FLOOR SAN ISIDRO                                                                   LIMA               DEPARMENT     15046              PERU                         11/15/2019          ACCRUED AND UNPAID WAGES                                                                                $123.43

SILVIA ARIRAMA PEREYRA                JR. YURIMAGUAS NRO. 439 SAN MARTIN                                                 SAN MARTIN         13                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,737.00
SILVIA IRENE SEQUEIROS PASTOR         N/A                                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
SILVIA IRENE SEQUEIROS PASTOR         N/A                                                                                                                                                                    N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      JR ALFONSO UGARTE 652 2DO PISO LADO
SILVIA IVETTE SAAVEDRA RODRIGUEZ      B                                                                                                                                                                      N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
SILVIA SUSANA MAGNO                   SAN JUAN 2399 SALTA                                                                SALTA                                               ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,098.91
SIMPLIFYING PTE LTD                   152 HAIG ROAD 1304                                                                 SINGAPORE                                           SINGAPORE                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $500.00
SINEA S.A.                            AV JORGE ALESSANDRI 22451                                                          SAN BERNARDO       13            7850000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,605.00
                                                                                                                                                                                                                              POTENTIAL OBLIGATIONS UNDER
SINGAPORE AIRLINES                                                                                                                                                                                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

SISTEMAS DE SEGURIDAD INTEGRAL AVAN PUEBLA NO.220 COL. ROMA                                                              MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,452.74
SISTEMAS INTEGRALES PARA EL TRANSPO CALLEJON DE COLIMA NO. 23 COL. VILL                                                  MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SITA INC US INC.                    3100 CUMBERLAND BOULEVARD                                                            ATLANTA            GA        30339                                                VARIOUS            ACCOUNTS PAYABLE                                                                                 UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                         LIMA
SIVERONI PAMELLA FRANCESCA          FLOOR SAN ISIDRO                                                                     LIMA               DEPARMENT 15046                  PERU                          4/4/2019           ACCRUED AND UNPAID WAGES                                                                                 $54.03

SKORPIOS CARGO Y HANDLING SRL.        AEROPUERTO INTERNACIONAL EL ALTO N-                                                LA PAZ                                              BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $64,366.76

SKY CARRY S.A. DE C.V.                RIO GANGES 81 COLONIA CUAUHTEMOC                                                   MEXICO CITY        DF            06500              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $48,845.77
SKYBOX DE COLOMBIA LTDA.              AV.EL DORADO 84 A 55 OFIC.126                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,847.46
SKY-CHEFS DE MEXICO, S.A. DE C.V.     FRANCISCO SARABIA S/N INTERIOR DEL                                                 MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $47,233.00

SLAVIERO EMPREENDIMENTOS HOTELEIROS RUA CONSELHEIRO ARAUJO 435.                                                          CURITIBA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $347.91
                                    AEROPUERTO INTERNACIONAL RAFAEL
SOCIEDAD AEROPORTUARIA DE LA COSTA NUN                                                                                   CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

SOCIEDAD ANONIMA DE PROVEEDORES S.A AV. SAN MARCOS MZA. AG LOTE. 21                                                      CHORRILLOS                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,359.29
SOCIEDAD CIVITANO LANACIONAL S.A.C. AV. MARISCAL LA MAR NRO. 1120.                                                       MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $31,484.00

SOCIEDAD CONC AEROPUERTO DE ARICA S   ISIDORA GOYENECHEA 2800                                                            SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOCIEDAD CONCESIONARIA AEROPUERTO
D                                     AVDA VITACURA 2736. 2736                                                           VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOCIEDAD CONCESIONARIA AEROPUERTO
D                                     AVDA VITACURA 2736. 2736                                                           VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOCIEDAD CONCESIONARIA NUEVO          AEROPUERTO INTERNACIONAL A.M.B.
PUDAHU                                S/N                                                                                PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

SOCIEDAD DE DESARROLLO DE HOTELES P   AV. VICTOR ANDRES BELAUNDE NRO. 198                                                SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $48,394.53

SOCIEDAD HOTELERA DEL SUR S.A.        CAL. PANCHO FIERRO NRO. 190 URB. SA                                                SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $34,755.41

SOCIEDAD HOTELERA TEQUENADAMA S.A.    CARRERA 10 N 26 21                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $308.87
SOCIEDAD OPERADORA DE AEROPUERTOS
C                                     CARRERA 65A N° 13 - 157.                                                           MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SODIMAC PERU S.A.                     AV.CENTRAL 643 DPTO.12-SAN ISIDRO                                                  LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $60.24
SOL DE MAYO S.A.                      JERUSALEN 207                                                                      AREQUIPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $73.00




                                                                                                                                                     62 of 69
                                                                                                     20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                            Pg 97 of 132

                                                                                                                                       In re Latam Airlines Perú S.A.
                                                                                                                                             Case No. 20-11258
                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                           offset?
             Creditor Name                            Address1                            Address2     Address3             City            State            Zip               Country          Date Debt was Incurred        Basis for Claim                                                                 Total Claim
SOLA AIRLINE CUTLERY B.V.             VAN REENENWEG.                                                                ZEIST                                               THE NETHERLANDS               VARIOUS          ACCOUNTS PAYABLE                                                                                     $12,954.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
SOLAR EDU BRUNO                       FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                         9/18/2019        ACCRUED AND UNPAID WAGES                                                                                $119.04
                                      CALLE MANUEL POZO N° 107, DPTO. 202
                                      URB. VILLA SOL, IV ETAPA (REF.
SOLEDAD SANTISTEBAN ARANA             ALT.CDRA. 55 AV. LAS PALMERAS)                                                                                                                                    N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN

SOLPACK S.A.C.                        AV. LOS HORIZONTES 253 URB. LOS HUE                                           CHORRILLOS                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $272.38

SOLUCIONES GASTRONOMICAS CANO S.A.C AV. EL BOSQUE NRO 632A.                                                         LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                 $114,753.00
SONIA ALBINA CHAVEZ GIL             N/A                                                                                                                                                                 N/A           PENDING LITIGATION             X            X              X                                      UNKNOWN
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                    LIMA
SOTA CARLA LUCIA                    FLOOR SAN ISIDRO                                                                LIMA               DEPARMENT 15046                  PERU                         10/3/2019        ACCRUED AND UNPAID WAGES                                                                                $107.13
                                    ANDRES REYES AVENUE NO. 338 6TH                                                                    LIMA
SPINETTA CECILIA ESTHER             FLOOR SAN ISIDRO                                                                LIMA               DEPARMENT 15046                  PERU                         5/16/2019        ACCRUED AND UNPAID WAGES                                                                                  $65.06
SPIRIANT GMBH                       DORNHOFSTRASSE 40                                                               NEU-ULM                                             GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $96,484.00
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
SPIRIT AIRLINES                                                                                                                                                                                       VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
SPRINKLR BRASIL LTDA                  AV. PAULISTA 2300. 2300                                                       SAO PAULO                                           BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,000.00
SSP AIRPORTS RESTAURANTS SL           CAMINO DE LA ZARZUELA                 19-21 EN AR                             MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $157.16
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                  LIMA
ST AMANT PAMELA MARIA                 FLOOR SAN ISIDRO                                                              LIMA               DEPARMENT 15046                  PERU                          3/9/2019        ACCRUED AND UNPAID WAGES                                                                                  $0.37
STAXIPERU E.I.R.L.                    RESIDENCIAL RENACER MZA 61 LT.                                                PISCO              07        11600                  PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $448.36

STEFANY MARYCELI VASQUEZ GRANADOS     AV. FAUCETT N° 1520, BELLAVISTA                                               CALLAO                                              PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
STRACH FASHION E.I.R.L                JR CAMANA                                                                     LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,125.00
STUART TRANSPORT ADVENTURE EIRL       PJ. LOS BRILLANTES URB. KENNEDY A M                                           CUZCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $129.27
SUBDIRECCION DE AVIACION CIVIL..      AEROPUERTO DE GUAYAQUIL.                                                      GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,147.85

SUBSECRETARIA DE ESTADO DE            DIRECCIÓN GENERAL DE RECAUDACIÓN,
TRIBUTACIÓN                           AV MARISCAL LÓPEZ ESQ YEGROS                                                  ASUNCION                                            PARAGUAY                      VARIOUS         POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SUCHICHE CAPITAL S.A.C.               JR. ALEGRIA A.DE MOREY 157                                                    TARAPOTO           13                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $68.00
                                      AV. BUENA VISTA 732 DPTO. 202 URB.
SUE ANGELLA INDALEZ CHANG             MARISCAL                              CASTILLA                                SAN BAJARA         LIMA                             PERU                            N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUIZA LAB SAC                         ATAHUALPA 308 MIRAFLORES                                                      LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $14,404.55

SUPERINTENDENCIA DE PUERTOS Y TRANS   CRA 23 164 94                                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,482.54
SUPERINTENDENCIA NACIONAL DE          AVENIDA GARCILAZO DE LA VEGA N°
ADMINISTRACIÓN TRIBUTARIA             1472                                                                          LIMA                                                PERU                          VARIOUS         POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN           AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                            LIMA, PERÚ                                                                                                                                                        N/A           PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                                63 of 69
                                                                                 20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                        Pg 98 of 132

                                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                                         Case No. 20-11258
                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                          offset?
            Creditor Name                     Address1                Address2     Address3             City           State             Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN     AVENIDA GARCILASO DE LA VEGA 1472,
TRIBUTARIA                      LIMA, PERÚ                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN
TRIBUTARIA                      N/A                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN
TRIBUTARIA                      N/A                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN
TRIBUTARIA                      N/A                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN
TRIBUTARIA                      N/A                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN
TRIBUTARIA                      N/A                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE
ADUANAS Y DE ADMINISTRACIÓN
TRIBUTARIA                      N/A                                                                                                                                                 N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
SUPERMERCADOS PERUANOS S.A.     MORELLI 181 SAN BORJA                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $114,194.83
SUPLACORP S.A. C.               AV NICOLAS AYLLON 1711                                          LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $23,338.55
SUR ANDINO S A                  AV. APOQUINDO 3669. 3669.                                       LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $54,936.00
SURGOURMET SOCIEDAD ANONIMA
CERRADA                         CAL. LOS HALCONES NRO472                                        SURQUILLO                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $27,990.84
                                CALLE JOSE OLAYA N° 106, URB.
SUSAN DANITZA HOLGUIN TORRES    CALIFORNIA. AREQUIPA, PAUCARPATA.                                                                                                                    N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SUSAN LANDA VIZCARRA            FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                         12/16/2017          ACCRUED AND UNPAID WAGES                                                                                 $49.16
                                AV. PRIMAVERA N° 1969, INGRESO 1985
                                (REJA NEGRA) URB. POLO HUNT
                                MONTERRICO (ALT. MUSEO DE ORO),
SUSANA MASSAVEU RODRÍGUEZ       SANTIAGO DE SURCO.                                                                                                                                   N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
SUSY MARILEY QUIJANO SANCHEZ    N/A                                                                                                                                                  N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                ANDRES REYES AVENUE NO. 338 6TH                                                    LIMA
SWIDIN NAGILA ROSMERY           FLOOR SAN ISIDRO                                                LIMA               DEPARMENT 15046                  PERU                          4/1/2019           ACCRUED AND UNPAID WAGES                                                                                 $27.40
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
SWISS INTERNATIONAL AIR LINES                                                                                                                                                     VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
SWISSPORT ARGENTINA S.A.        AU RICHIERI S/N AA2000 EZEIZA                                   BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $55.34

SWISSPORT AVIATION SERVICES     AV. TEXCOCO S/N COL. PEÐON DE LOS B                             MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,618.23

SWISSPORT AVIATION SERVICES     AV. TEXCOCO S/N COL. PEÐON DE LOS B                             MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $12,269.93
SWISSPORT DOMINICANA S.A.       AV. INDEPENDENCIA 1811 EL.                                      SANTO DOMINGO                                       DOMINICAN REPUBLIC            VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,075.92
SWISSPORT GBH PERU S.A.         AV.ELMER FAUCETT 4800 FND.BOCANE                                CALLAO        25                                    PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $53.52
SWISSTAZ S.A.C.                 M. UGARTECHE NRO. 309                                           AREQUIPA                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $355.59
SYLVIA CAROLA RODENAS TELLO     JR. LEONCIO PRADO NRO. 219                                      TARAPOTO                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,400.00

T & T AGROEMPAQUES S.A.C.       AV. REPUBLICA DE PANAMA NRO. 4460 S                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $25.00




                                                                                                                            64 of 69
                                                                                                   20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                          Pg 99 of 132

                                                                                                                                     In re Latam Airlines Perú S.A.
                                                                                                                                           Case No. 20-11258
                                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                                             offset?
             Creditor Name                            Address1                          Address2     Address3             City          State        Zip                       Country        Date Debt was Incurred           Basis for Claim                                                                  Total Claim
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
TABACO PAULA FERNANDA                 FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          6/15/2019          ACCRUED AND UNPAID WAGES                                                                                    $3.73
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
TABINI LILIANA ISABEL                 FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          3/2/2019           ACCRUED AND UNPAID WAGES                                                                                  $36.14
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
TABORDA LIZETH NATALIA                FLOOR SAN ISIDRO                                                            LIMA               DEPARMENT 15046                  PERU                          9/2/2019           ACCRUED AND UNPAID WAGES                                                                                    $5.50
TAI LOY S.A.                          JR. MONTEVIDEO 1111                                                         LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                            $1.00
TALBOT HOTELS S.A.C.                  AV. VICTOR A. BELAUNDE NRO. 147.                                            SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $4,007.81
TALBOT HOTELS SA                      AV. GRECIA 1490                                                             ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                            $0.01
TALENT 360 S.A.                       AV. JAVIER PRADO ESTE NRO. 5193 INT                                         LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $32,831.68
TALIHAMIDEH TEXTIL S.A.C.             CAL. EL VISITADOR MZA. M6 LOTE. 10                                          LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,080.88
TALMA ECUADOR SERVICIOS
AEROPORTUAR                           VIA ALPACHACA QUITO                   PICHINCHA                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $19,142.14

TALMA SERVICIOS AEROPORTUARIOS S.A    AV. ELMER FAUCETT NRO. 2879 LIMA CA                                         CALLAO - PE                                         PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                               $14,242,486.00
TAMBO HOTEL Y RESTAURANTE SAC         CAL. GENERAL BORGONO NRO. 116                                               MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $2.33
TANK'S 105 SERVICIOS GENERALES S.R.   AV. CANADA NRO. 3579 INT. 403 URB.                                          SAN LUIS                                            PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $264.67
                                                                                                                  SANTIAGO DE
TARAZONA VALLES RENZO GERMAN          CAL. LOS FAIQUES MZA. J LOTE. 34 UR                                         SURCO              06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                            $9.00
TARIS S.A.                            AV. PASEO DE LA REPUBLICA NRO. 5895                                         MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $6,095.00
TASTE, INC                            360 22ND ST STE 640                                                         OAKLAND            CA            94612-3026                                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $398.86
                                                                                                                  VILLA MARIA DEL
TAVELLA DAVID SANCHEZ MANRIQUE        AV. SALVADOR ALLENDE NRO. 650.                                              TRIUNFO                                             PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $184.00
TAXI L & F S.A.C.                     MZA. O´ LOTE. 01 URB. SANTA ANA                                             PIURA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $3,256.86
TAXI SUPER SEGURO S.R.L.              ISIDORA GOYENECHEA 3477                                                     LAS CONDES                                          COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $181.16
TECNOLOGIA EN SEGURIDAD PRIVADA.      PUEBLA NO 220 COL. ROMA NORTE                                               MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $64,992.03

TEKSERVE MEXICO S DE RL DE CV         EMILIANO ZAPATA 21 B 1 SAN JERONIMO                                         MEXICO CITY        DF            54090              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $366.88
TELEFONICA DE COSTA RICA TC, S.A.     EDIFICIO EL CEDRAL A PISO 2 TREJO                                           MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $374.68
TELEFONICA DEL PERU S.A.A.            AV. AREQUIPA 1155 LIMA                                                      LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                  $211,498.11

TELEFONICA GESTION DE SERVICIOS COM   CAL. SCHELL NRO. 310 (CRUCE CON LAR                                         MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $30,872.59
TELEFONICA MOVILES S.A                AV. JAVIER PRADO ESTE 3190 SAN BORJ                                         LIMA               06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $6,883.63

TEMPANO S.A.C.                        AV. REPUBLICA DE PANAMA NRO. 4460 S                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $7,062.00
TEODORA ISABEL ROSALES PACHERRES      JR. HUASCAR NRO. 542                                                        TUMBES             01                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $41.01
TERMINAL AEROPORTUARIA DE
GUAYAQUIL                             AV DE LAS AMERICAS S/N Y AV I AYORA                                         GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
TERMINALES SANTAMARIA S.A.            1 KM OESTE DEL AEROPUERTO INTL.                                             ALAJUELA                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                     $307.08
TERRAZAS DEL PARQUE SRL               AV. SOLDATI 380                                                             TUCUMAN                                             ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $75.92
TESORO NACIONAL AEROCIVIL             CARRERA 27 17 72                                                            BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
TEXTIL COOPER                         JOSE TOMAS RIDER 1046                                                       PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $21,360.00
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
THAI AIRWAYS INTERNATIONAL                                                                                                                                                                          VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                   UNKNOWN
THE PARAQDIES SHOPS                   OVERLOOK 1                            SUITE 400                             ATLANTA            GA            30339                                            VARIOUS            ACCOUNTS PAYABLE                                                                                     $115.84
THE PORT AUTHORITY OF NY AND NJ.      4 WORLD TRADE CENTER.                                                       NEW YORK           NY            10007                                            VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
THINK-CELL                            INVALIDENSTRASSE 34                                                         BERLIN                                              GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $144.00
TIANDA CHILE SPA                      ARRAYAN 2750                                                                PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                  CARMEN DE LA
TICSE SURICHAQUI GUILLERMO            AV. 1RO DE MAYO NRO. 299A URB. REYN                                         LEGUA REYNOSO      25                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $13.49
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
TIGER AIRWAYS AUSTRALIA                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                    UNKNOWN
TITADSU SAC                           AV. ELMER FAUCET NRO. 2823.                                                 CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,300.00
TOM BRADLEY INT'L TERMINAL EQUITY C   380 WORLD WAY #5212A                                                        LOS ANGELES        CA            90045                                            VARIOUS            ACCOUNTS PAYABLE                                                                                  $344,090.50

TOMAS RICHARD CEDAMANOS RODRIGUEZ AV. GRAU NRO. 584 LIMA - LIMA                                                   MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,449.55
TORRES CORNELIO FREDY             CALLE PEVAS 175                                                                 IQUITOS            22            65                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                            $7.00
                                  ANDRES REYES AVENUE NO. 338 6TH                                                                    LIMA
TORRES DANYA FABIANA              FLOOR SAN ISIDRO                                                                LIMA               DEPARMENT     15046              PERU                          3/2/2019           ACCRUED AND UNPAID WAGES                                                                                  $23.62
                                  ANDRES REYES AVENUE NO. 338 6TH                                                                    LIMA
TORRES MONICA VIVIANA             FLOOR SAN ISIDRO                                                                LIMA               DEPARMENT     15046              PERU                          7/1/2019           ACCRUED AND UNPAID WAGES                                                                                  $93.20
                                  ANDRES REYES AVENUE NO. 338 6TH                                                                    LIMA
TORRES PAMELA RAQUEL              FLOOR SAN ISIDRO                                                                LIMA               DEPARMENT     15046              PERU                          9/14/2019          ACCRUED AND UNPAID WAGES                                                                                  $35.25
                                  ANDRES REYES AVENUE NO. 338 6TH                                                                    LIMA
TORRES REMY FRANCISCO             FLOOR SAN ISIDRO                                                                LIMA               DEPARMENT     15046              PERU                          11/2/2019          ACCRUED AND UNPAID WAGES                                                                                  $144.14
TOYO SERVICE S A                  AV. LA MARINA NRO. 3245 INT. A URB.                                             SAN MIGUEL         06                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                           $50.94
TRANS AMERICAN AIR LINES S.A.     AV.COMANDATE ESPINAR 331-MIRAFL                                                 LIMA               06                               PERU                           VARIOUS           ACCOUNTS PAYABLE                                                                                          $212.40
TRANS STAR GOLD SAS               CARRERA 98A 15A 80                                                              BOGOTA                                              COLOMBIA                       VARIOUS           ACCOUNTS PAYABLE                                                                                        $1,069.59
TRANSPORT CANADA                  330 SPARKS STREET 4TH FLOOR                                                     OTTAWA             ON            ONK1A0N5           CANADA                         VARIOUS           ACCOUNTS PAYABLE                                                                                          $385.08

TRANSPORT SERVICE ANDES CAR TAXI S.   AV. ELMER FAUCETT S/N Z.I. BOCANEGR                                         CALLAO             25                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $992.14
TRANSPORTACION Y SERVICIOS TURISTIC   CALLE RUBI MX 57 FRACC. SANTA FE LT                                         CANCUN                                              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $12,092.01
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE;
MSN 2864)                             ESTADO 10, PISO 11                                                          SANTIAGO                                            CHILE                         VARIOUS            MSN 2864                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE;
MSN 2872)                             ESTADO 10, PISO 11                                                          SANTIAGO                                            CHILE                         VARIOUS            MSN 2872                        X             X                                                        UNKNOWN
TRANSPORTE Y SERVICIOS GENERALES AG   MZA. N LOTE. 25 URB. SANTA ANA                                              PIURA                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $6,070.95




                                                                                                                                              65 of 69
                                                                                                    20-11258-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                                           Pg 100 of 132

                                                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                                                            Case No. 20-11258
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                       Claim subject to
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                            Disputed



                                                                                                                                                                                                                                                                                       offset?
           Creditor Name                             Address1                            Address2     Address3           City              State             Zip             Country           Date Debt was Incurred        Basis for Claim                                                              Total Claim
TRANSPORTES BESIMOR SAS               CALLE 37 #32-101                      BARRIO SAN ROQUE                       BARRANQUILLA                     080003             COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                   $1,099.82
                                                                                                                   PALMA DE
TRANSPORTES BLINDADOS, S.A.           CALLE CAMI DELS REIS                  S/N DEL POLI                           MALLORCA                                            SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,753.96

TRANSPORTES CRUZ DEL SUR S.A.C.       AV.FRANCISCO BOLOGNESI NO.495 - STA                                          LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,670.73
TRANSPORTES KOOCHOY SA                AV DOS DE MAYO 440 B SAN ISIDRO                                              LIMA - PE                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $20,276.84
TRANSPORTES LINEA S.A.                AV.DANIEL A.CARRION                                                          TRUJILLO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,890.16

TRANSPORTES Y SERVICIOS ELIMORO MAL   CAL.ONCE MZA. E LOTE. 6 FONAVI                                               TAMBOPATA          24                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $992.95
TRASLADOS EXCLUSIVOS SRL              AV.JORGE NEWBERY 9440.                                                       ROSARIO                                             ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                      $268.76
TRAVEL AIR SOLUTIONS QR SA DE CV      AV. KABAH SUR                         MANZANA 4 LOTE 1 32                    CANCUN                                              MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                      $243.30
TRAVEL AIR SOLUTIONS SAS              CR 102A 25H 45                                                               BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $4,995.62
TRAVEL CORPORATION OLYMPUS SRL        QUIJARRO EDI GUAPAY 1A                                                       SANTA CRUZ                                          BOLIVIA                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $222.82
TRAVEL GROUP PERU S.A.                AVENIDA 28 DE JULIO NO.674                                                   LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $11,455.10

TRAVEX S.A.                           AV. SANTA CRUZ NRO. 873 MIRAFLORES                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $2.78
                                                                                                                   MIRAFLORES (LIMA-
TRAZZO PUBLICITARIO S.A.C             AV. AREQUIPA NRO. 4986                                                       LIMA)             06             9999               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $4,328.00
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
TRELLES GABRIELA LISSET               FLOOR SAN ISIDRO                                                             LIMA              DEPARMENT      15046              PERU                          2/2/2019        ACCRUED AND UNPAID WAGES                                                                           $10.34
TRIANGLE SERVICES INC                 10-63 JACKSON AVE                     GROUND FLOOR                           NEW YORK          NY             11101                                            VARIOUS         ACCOUNTS PAYABLE                                                                              $562,448.11
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                LIMA
TRIGOSO PERCY ANGELO                  FLOOR SAN ISIDRO                                                             LIMA              DEPARMENT      15046              PERU                         3/15/2019        ACCRUED AND UNPAID WAGES                                                                              $31.38
TRISTAN CARDÓN                        N/A                                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
TUESTA JUAN CARLOS                    FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          4/4/2019        ACCRUED AND UNPAID WAGES                                                                                $9.87
                                      PASEO DE LOS TAMARINDOS 100P-3
TURANZAS BRAVO Y AMBROSI SC           BOSQ                                                                         MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                    $5,068.76
TURISMO BOULEVARD S.A.C.              AV.JOSE PARDO 771 MIRAFLORES                                                 LIMA               06            9999               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $981.04
TURISMO COSTA DEL SOL SA              AV. LORETO 649.                                                              PIURA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $14,428.90
TURISMO EL TAMBO SAC                  AV. LA PAZ NRO. 1276 LIMA                                                    MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $64,981.32
TURISMO LOS ALGARROBOS S.A.           AV. JORGE BASADRE 325 SAN ISIDRO.                                            LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $0.09
TURISMO TAITAO S.A.                   AVENIDA ELIODORO YANEZ 867                                                   PROVIDENCIA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $0.02

TURISTICA CADIZ, S.A. DE C.V.         FUNDIDORA DE MONTERREY 89 COL. PEN                                           MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                  $28.21
U S DEPT OF AGRICULTURE               PO BOX 70790                                                                 CHICAGO            IL        60673-0790                                           VARIOUS         ACCOUNTS PAYABLE            X             X             X                              TO BE DETERMINED
U.S. SECURITY ASSOCIATES INC          PO BOX 931703                                                                ATLANTA            GA        31193-1703                                           VARIOUS         ACCOUNTS PAYABLE                                                                              $14,330.03
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
UBILLUS MARTIN VICENTE                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          9/2/2019        ACCRUED AND UNPAID WAGES                                                                             $119.68

ULDA MARTINEZ NAVARRETE DE BECERRA    AV. TACNA 679 INT. F                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ULTRA AVIATION SERVICES INC           PO BOX 996548                                                                MIAMI              FL            33299-6548                                       VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,805.44
UNION DE CER PER BACKUS Y JOHSTON S   JR. CHICHLAYO 594 LIMA                                                       LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $8,551.66
UNION FENIX S.A.C.                    CAR.PANAMERICANA KM. 1225                                                    TUMBES                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $66.55
UNION PERUANA DE PRODUCTORES
FONOGR                                AV. LAS CAMELIAS NRO. 130                                                    SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $26,423.03

UNIVERSAL TOWERS CONSTRUCTION, INC    7800 UNIVERSAL BLVD                                                          ORLANDO            FL            32819-8950                                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $72,503.15

UNIVERSIDAD DE SAN MARTIN DE PORRES   AV. LAS CALANDRIAS 100 URB. SANTA A                                          LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                $1,506.00
UNIVERSIDAD PRIVADA DEL NORTE SAC     AV EJERCITO 920 URB EL MOLINO LA LI                                          TRUJILLO           04            9999               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $190.00
UNIVERSO COMERCIAL DEL PERU S.A.C.    CAL.LEONARDO BARBIERI NRO. 950                                               SURQUILLO                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                              $161,752.60
URBANO EXPRESS PERU S.A.              AV. ARGENTINA NRO. 3127 (ZONA O DE                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                $4,740.80
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
URBIOLA DIEGO ALONSO                  FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                         11/12/2019       ACCRUED AND UNPAID WAGES                                                                             $152.80
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
URQUIZA DANIEL IVAN                   FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          7/1/2019        ACCRUED AND UNPAID WAGES                                                                              $36.87
URSULA GUTIERRES CÁCERES              URB. SEÑORIAL F-5                                                            CAYMA                                               PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
URSULA MARIELA MINAYA MEZA            LA CAMELIAS N° 790, INT 102                                                  SAN ISIDRO                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
UTROPIC S.A.                          JR. 1 DE ABRIL NRO. 315 - LA BANDA.                                          SAN MARTIN                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $5.93
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
VALDERRAMA CARITO                     FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          4/3/2019        ACCRUED AND UNPAID WAGES                                                                                $0.85
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
VALDIVIA JANET JULIANA                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                              $50.06
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
VALDIVIA JORGE ANTONIO                FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                         5/15/2019        ACCRUED AND UNPAID WAGES                                                                              $52.26
VALENTIN ARNULFO MANRIQUE LUNA        EDIFICIO 13 RES. AUGUSTO B. LEGUIA                                           CHICLAYO           03                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $40.00
VALERIA ALEXANDRA PANDURO             MZ. D LOTE 13 URB. LOS PORTALES DE
RODRIGUEZ                             NARANJAL LOS OLIVOS                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

                                      KM 4.5 CARRETERA TAMBOPATA -
VALERIA BARRANTES MACHER              PUERTO MALDONADO, MADRE DE DIOS                                              TAMBOPATA                                                                           N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                 LIMA
VALVERDE JHOANNA DANIELA              FLOOR SAN ISIDRO                                                             LIMA               DEPARMENT 15046                  PERU                         11/1/2019        ACCRUED AND UNPAID WAGES                                                                               $5.96
VANESA RAMOS NADIA                    AV. PRES. JULIO A. ROCA 651                                                  CABA                                                ARGENTINA                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                      CALLE PASCUAL DE ANDAGOYA N° 65
VANESSA ELIZABETH MERINO VARCALCEL    MARANGA , SAN MIGUEL                                                         LIMA                                                PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN




                                                                                                                                               66 of 69
                                                                                           20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                 Pg 101 of 132

                                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                                   Case No. 20-11258
                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                              offset?
            Creditor Name                            Address1                   Address2     Address3             City            State            Zip                 Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
VANESSA TERESA PUELLES DENTONE         JR. PUMACAHUA NRO. 2704                                            LINCE                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                    $411.00
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VARILLAS JHOSCELYN MARISET             FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          7/2/2019        ACCRUED AND UNPAID WAGES                                                                              $79.73
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VASQUEZ BERTIAM DARIL                  FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          1/2/2019        ACCRUED AND UNPAID WAGES                                                                                $1.76
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VASQUEZ FIORELLA JACKELINE             FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          1/8/2019        ACCRUED AND UNPAID WAGES                                                                               $5.66
VEDI VALOIS AYALA CASTILLEJO           N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VEGA XIMENA PATRICIA                   FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                         7/18/2019        ACCRUED AND UNPAID WAGES                                                                              $51.26
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VELA GUADALUPE                         FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                         11/2/2019        ACCRUED AND UNPAID WAGES                                                                                $6.34
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VELANDIA ANNE MARIE                    FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                         3/19/2019        ACCRUED AND UNPAID WAGES                                                                                $4.85
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VELASQUEZ KEVIN MIGUEL                 FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          9/1/2019        ACCRUED AND UNPAID WAGES                                                                              $60.27
                                                                                                          LIMA, LIMA
VELINDA LUZ VISSO TOLEDO               AV. ALEJANDRO TIRADO 580                                           CERCADO                                             PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                          SAN JUAN DE
VENTASPCPERU E.I.R.L                   CAL.JESUS MORALES NRO. 969 ASC.                                    MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,230.21
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VERA KAROL YVETTE                      FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                         4/24/2019        ACCRUED AND UNPAID WAGES                                                                                $7.17
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VERGARA ANA PAOLA                      FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                         9/20/2019        ACCRUED AND UNPAID WAGES                                                                             $128.41
                                       JR. JOSÉ DE LA TORRE UGARTE N° 368 OF.
VERONICA LIRA DA SILVA                 301                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

                                       CALLE LAS MARGARITAS MZ G LOTE 34
VERÓNICA VALERIA TEJADA CASTRO         DPTO 401 URB. SANTA MARIA DEL PINAR                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
VERÓNIKA VITAL SALVADOR                N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
VFS PERU S.A.C.                        AV. DE LA FLORESTA NRO. 497 LIMA -                                 SAN BORJA          06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $44.00
VIAJES CLUB S A                        AV. JAVIER PRADO ESTE 4200 294 JOCK                                LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $35.51

VIAJES FALABELLA S.A.C.                AV. RICARDO RIVERA NAVARRETE 889 OF                                LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $15,001.00
VIAJES PACIFICO AMAZONAS S.A.C         JR. PUNO 109                                                       CHACHAPOYAS                                         PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $8,298.87
VICENTE CABREJOS POLASTRI              N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                          SAN MARTIN DE
VICTOR ALCIDES MUNOZ CASTILLO.         JR. PINAR DEL RIO NRO. 2257                                        PORRES                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $319.35
VICTOR FERMIN DOIG ORBEGOSO            N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                          LIMA, SANTIAGO
VICTOR FIGUEROA PAROT                  AV. LA ENCALADA 1420 OF 606                                        DE SURCO                                            PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       CASILLA JUDICIAL N° 260 DE LA OFICINA
                                       CENTRAL DE NOTIFICACIONES DE LA
                                       CORTE SUPERIOR DE JUSTICIA DE
VICTOR HUGO BONIFAZ AGUINZA            CAJAMARCA                                                                                                                                              N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
VICTOR HUGO MONTES ESPINOZA.           CAL. LOS GLADIOLOS NRO. 275 DPTO. 1                                MIRAFLORES                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $572.31
                                       CALLE. EURIPIDES N° 175 URB. PERSHING
                                       (ALT. ESQUINA AV. DE LA MARINA Y JR.
VICTOR MANUEL LUYO TOLSA               CUEVA)                                                                                                                                                 N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

VICTOR MUNOZ CASTILLO.                 JR. CONOCOCHA NRO. 468 URB. COVIDA                                 LOS OLIVOS                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,847.00
VICTOR RAFAEL ALIAGA SANTANA           N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
VICTOR SERNAQUE ANTON                  AV JUAN PABLO II 1110 INT A14                                      LA LIBERTAD.                                        PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

VICTORIA ELIZABETH RAMIREZ ZABOROSCH N/A                                                                                                                                                      N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

VICTORIA ILINKA STEFANIA ALEMÁN LUNA   N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

VICTORIA MERCEDES TAVARA DE TAVARA     N/A                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VIDAL MARIA FERNANDA                   FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                         4/24/2019        ACCRUED AND UNPAID WAGES                                                                               $7.08
VIDEO FILMS S.A.C.                     AV. JESUS DE NAZARETH MZA. V LT11                                  TRUJILLO                                            PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $815.00
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VILA CINTHIA KATHERINE                 FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                         10/26/2019       ACCRUED AND UNPAID WAGES                                                                                $7.53
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VILA MARIA ALEJANDRA                   FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          3/1/2019        ACCRUED AND UNPAID WAGES                                                                              $12.50
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VILCA VICTOR MANUEL                    FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                         11/2/2019        ACCRUED AND UNPAID WAGES                                                                             $161.40
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VILLENA ANTENOGENES                    FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          9/2/2019        ACCRUED AND UNPAID WAGES                                                                             $123.87
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VILLENA MARICRUZ PAOLA                 FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                         11/1/2019        ACCRUED AND UNPAID WAGES                                                                              $36.03
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VILMA PEREZ AMESQUITA                  FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT     15046              PERU                          6/1/2016        ACCRUED AND UNPAID WAGES                                                                               $94.06
VINA SIEGEL S A                        FUNDO SAN ELÝAS SN.                                                SAN FERNANDO                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $11,826.00
                                       ANDRES REYES AVENUE NO. 338 6TH                                                       LIMA
VIÑAS FIORELLA                         FLOOR SAN ISIDRO                                                   LIMA               DEPARMENT 15046                  PERU                          8/2/2019        ACCRUED AND UNPAID WAGES                                                                              $52.77




                                                                                                                                      67 of 69
                                                                                                               20-11258-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                                                                                                                                    Pg 102 of 132

                                                                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                                                                       Case No. 20-11258
                                                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                                      offset?
             Creditor Name                           Address1                              Address2              Address3             City            State            Zip               Country          Date Debt was Incurred           Basis for Claim                                                               Total Claim
VINATEA Y TOYAMA ABOG.SOC.CIVIL DE    AV. JAVIER PRADO ESTE 476 PISO13                                                        SAN ISIDRO         06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                      $52,856.23
VINEDOS EMILIANA S.A                  AV.NUEVA TAJAMAR 481 481. 481                                                           LAS CONDES                                          COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                       $7,492.00
VIÑES GONZALO RAÚL                    PASAJE GOULD 942 PISO 10 DPTO A.                                                        ROSARIO                                             ARGENTINA                     VARIOUS          ACCOUNTS PAYABLE                                                                                         $416.30
                                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS UNDER
VIRGIN AMERICA                                                                                                                                                                                                  VARIOUS          CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      URB. LAS ORQUÍDEAS C-16, DPTO 301                                                       CUZCO, SAN
VIRGINIA ESPERANZA ALVAREZ GONZALES   (DETRÁS DE MARVISUR)                                                                    SEBASTIAN                                           PERU                            N/A          PENDING LITIGATION               X            X              X                                      UNKNOWN
VISIT US, INC                         9250 NW 36TH ST SUITE 360 DORAL                                                         MIAMI              FL            33178                                            VARIOUS        ACCOUNTS PAYABLE                                                                                   $130,173.80

VITORINO'S EXPRESS S.R.L.             CAL. NICARAGUA NRO. 200 URB. GM 200                                                     MARIANO MELGAR                                      PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                         $7,437.98
                                                                                                                                                                                                                               POTENTIAL OBLIGATIONS UNDER
VUELING AIRLINES                                                                                                                                                                                                VARIOUS        CRITICAL AIRLINE AGREEMENTS      X             X                                                        UNKNOWN
                                                                                                                              CIUDAD
                                                                                                                              AUTONOMA DE
VUELOS CANCELADOS                     AV. PASEO COLON 1452                                                                    BUENOS AIRES                                        ARGENTINA                       N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                                                                                                              CIUDAD
                                                                                                                              AUTONOMA DE
VUELOS DEMORADOS                      AV. PASEO COLON 1452                                                                    BUENOS AIRES                                        ARGENTINA                       N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                                                                                                              CIUDAD
                                                                                                                              AUTONOMA DE
VUELOS SIN AUTORIZACION               AV. PASEO COLON 1452                                                                    BUENOS AIRES                                        ARGENTINA                       N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
WAGNER HERMANN ERWIN                  FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          3/5/2019       ACCRUED AND UNPAID WAGES                                                                                   $91.30
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
WAKAI TERESA PATRICIA                 FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          2/1/2019       ACCRUED AND UNPAID WAGES                                                                                   $21.92
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
WALLY DARREN CAM-LI JIMENEZ           FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         10/1/2016       ACCRUED AND UNPAID WAGES                                                                                   $39.95
                                      CALLE JUAN DE LA FUENTE N° 626 URB.
WALTER ENRIQUE RIVERA VILCHEZ         SAN ANTONIO                                                                             LIMA, MIRAFLORES                                    PERU                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
WALTER NAPOLEON LLAQUE CACHO          JR. AMAZONAS NRO. 758                                                                   CAJAMARCA                                           PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                        $14,704.13
WALTER ORLANDO BECERRA ARROYO         AV. TACNA 679 INT. F                                                                                                                                                        N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      CAL.LOS CEIBOS 283-URB.CAMACHO-LA
WALTER RAMON PINEDO ORRILLO           M                                                                                       LIMA               06                               PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                          $143.00
                                      JR. JOSÉ OLAYA 187 URB. JOSÉ GÁLVEZ ,
WALTER ROMULO CABANA VALENZUELA       VILLA MARIA DEL TRIUNFO                                                                 LIMA                                                PERU                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
WAND BEATRIZ FERNANDEZ CHOQUE         JIRON CHOTA 939                                                                         LIMA CERCADO                                        PERU                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
WE SERVICE AMERICA INC DBA.           10311 S. LA CIENEGA BLVD.                                                               LOS ANGELES        CA        90045                                                VARIOUS        ACCOUNTS PAYABLE                                                                                        $43,483.63
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
WELGE ANA PAULA                       FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                          7/2/2019       ACCRUED AND UNPAID WAGES                                                                                     $6.71
                                                                                                                              SANTIAGO DE
WELLCOM S.A.C.                        CAL.CARTAVIO NRO. 103INT. 202                                                           SURCO                                               PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                        $15,200.64
WENDY FERNÁNDEZ ATARAMA               N/A                                                                                                                                                                         N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      CA. MERCEDES GALLAGHER DE PARKS N°
                                      185 URB. PANDO (ESPALDA CDRA. 20 AV.
WENDY JOANNA WITHER SANCHEZ           LA MARINA) , SAN MIGUEL                                                                 LIMA                                                PERU                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
WERNER CHRISTEL ANDREA                FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         3/16/2019       ACCRUED AND UNPAID WAGES                                                                                    $37.87
WESSCO INTERNATIONAL                  1140 1140 W OLYMPIC BLVD             SUITE 450                                          LOS ANGELES        CA        90015                                                VARIOUS        ACCOUNTS PAYABLE                                                                                        $36,296.00
                                                                                                                                                                                                                               POTENTIAL OBLIGATIONS UNDER
WEST JET                                                                                                                                                                                                        VARIOUS        CRITICAL AIRLINE AGREEMENTS      X             X                                                        UNKNOWN
WESTIN CANCUN S DE RL DE CV           BLVD KUKULCAN KM 20                                                                     CANCUN             QRO           77500              MEXICO                        VARIOUS        ACCOUNTS PAYABLE                                                                                        $28,020.09
                                                                              AV. ANDRES REYES NRO. 338 URB.
WEWORK PERU S.R.L.                    CAMILA SEMINARIO                        JARDIN (PISO 6) SAN ISIDRO                      LIMA                                                PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                        $89,783.00

WHITE LION S.A.                       AV. LA ENCALADA NRO. 1257 DPTO. 501                                                     LIMA                                                PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                        $38,399.94
WIGO S.A                              AV. CAMINO REAL NRO. 390 DPTO. 601                                                      SAN ISIDRO                                          PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                        $37,845.28
WILDER JORGE SALAS MARROQUIN          CALLE ECHENIQUE N° 290 MAGDALENA                                                                                                                                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
WILDER JORGE SALAS MARROQUIN          CALLE ECHENIQUE N° 290 MAGDALENA                                                                                                                                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      CALLE FRATERNIDAD 135 DPTO. 202 URB.
WILLIAM AURELIO DANCE MARES           CÓRPAC                                                                                  LIMA, SAN ISIDRO                                    PERU                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      CALLE LOS OLIVOS A-13 APV GIRALDO
WILLIAM HUAMÁN CÁRDENAS               RUIZ CARO - ZARZUELA ALTA                                                                                                                                                   N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
WILLIANS ALBERTO IBAÑEZ SOSAYA        AV SALAVERRY N° 1971 DPTO. 503                                                          LINCE                                               PERU                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
WILLINGTON AUCCA ORTIZ                N/A                                                                                                                                                                         N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
WILMER LORENZO COSAVALENTE CRUZ       CALLE HEREDIA N° 100 LA ESPERANZA                                                       LA LIBERTAD                                         PERÚ                            N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      PROLONGACION AVENIDA EJÉRCITO Nº
WIMAR GERMAN AGUILAR LASTEROS         707. AREQUIPA, CERRO COLORADO.                                                                                                                                              N/A          PENDING LITIGATION               X            X              X                                          UNKNOWN
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
WITTING MERYLLIN LOURDES              FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         11/1/2019       ACCRUED AND UNPAID WAGES                                                                                   $84.92
                                      ANDRES REYES AVENUE NO. 338 6TH                                                                            LIMA
WITTING UBALDO MERYLLIN LOURDES       FLOOR SAN ISIDRO                                                                        LIMA               DEPARMENT 15046                  PERU                         11/1/2019       ACCRUED AND UNPAID WAGES                                                                                   $191.30
WOLFTECH PERU SAC                     AV. JOSÉ LARCO 1232                                                                     MIRAFLORES         06        15074                  PERU                          VARIOUS        ACCOUNTS PAYABLE                                                                                         $1,009.68

WORLD FUEL INTERNATIONAL S.R.L CR     OFICENTRO EJECUTIVO LA SABANA 7 PIS                                                     SAN JOSE                                            COSTA RICA                    VARIOUS        ACCOUNTS PAYABLE                                                                                  $482,660.00
WORLD FUEL SERVICES CHILE LIMITADA    AV. LIBERTAD 1405                                                                       VINA DEL MAR                                        CHILE                         VARIOUS        ACCOUNTS PAYABLE                                                                                     $1,054.00
WORLD FUEL SERVICES MEXICO S DE R     PASEO DE LA REFORMA 231 PISO 8.                                                         CUAUHTEMOC                                          MEXICO                        VARIOUS        ACCOUNTS PAYABLE                                                                                  $639,942.00
WORLD FUEL SERVICES, INC              950 SOUTH CHERRY STREET SUITE 1600                                                      DENVER             CO            80246                                            VARIOUS        ACCOUNTS PAYABLE                                                                                 $1,112,596.00




                                                                                                                                                          68 of 69
                                                                                                            20-11258-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                                                  Pg 103 of 132

                                                                                                                                              In re Latam Airlines Perú S.A.
                                                                                                                                                    Case No. 20-11258
                                                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                                               offset?
           Creditor Name                          Address1                             Address2               Address3             City             State            Zip                Country        Date Debt was Incurred        Basis for Claim                                                              Total Claim
WORLD WIDE TRAVEL PERU SRL           CALLE CANTUARIAS 140.                                                                 LIMA                06            L18               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                     $16.13

XIMENA CANOVAS RUIZ                  AV. GENERAL CORDOVA Nº 313                                                            LIMA, MIRAFLORES                                    PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
XIMENA ESTEFANIA CUBA ANCHANTE       N/A                                                                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
YALTA SILVIA CRISTINA                FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT 15046                 PERU                          7/2/2019        ACCRUED AND UNPAID WAGES                                                                              $65.98
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
YAMAGUCHI RAQUEL SAYURI              FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT 15046                 PERU                         8/16/2019        ACCRUED AND UNPAID WAGES                                                                             $110.94
                                     AV. TACNA N° 817 INTERIOR 2DO. PISO.
YAMILA BRISSETT RIOS SALINAS         PUNO, JULIACA                                                                                                                                                             N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
YANG JINGYUN                         JR. INMACULADA NRO. 668 UCAYALI - C                                                   LIMA                23                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $36.00
YANINA MARIBEL RODAS CABANILLAS      N/A                                                                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
YANIRASUT DEL CARMEN GALLEGOS        CALLE SEVILLA N° 117 URB. LOS SAUCES
CORNEJO                              PERU, AREQUIPA, CAYMA                                                                                                                     PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
YENNY MARGOT DELGADO AYBAR           AV. MANCO CAPAC N° 714 INTERIOR 1                                                                                                                                         N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                                                                                                           CALLAO,
YESENIA PATRICIA TAFUR SANCHEZ       AV. JUAN PABLO II N° 256 MZ. A4 LOTE 5 URB. CIUDAD DEL PESCADOR PERU                  BELLAVISTA                                          PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     CAL.ANTARES SUR NRO. 445 DPTO. E
YOIRVAL                              URB. VENTURA ROSSI                                                                    RIMAC                                               PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     AHUEHUETES 60 403 SAN BARTOLO
YOLANDA URIBE ORTIZ                  ATEPE                                                                                 MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                    $6,125.78
YOLANDA YACILA ESPINOZA              N/A                                                                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
YPF CHILE S.A                        AVDA VILLARRICA 322                                                                   QUILICURA                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $11,537.00
                                     AVDA DIAGONAL ROQUE SAENZ PENA
YPF S.A.                             777                                                                                   BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                              $491,477.00
YULMER DINO HANCCO MAMANI            LIMA.                                                                                 LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                $2,604.97
                                     CALLE CARLOS ARRIETA 1268, DPTO 102
YULY MERCEDES CÁCERES VILLALBA       URB. SANTA BEATRIZ                                                                                                                                                        N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
YUPANQUI GERAL CHRISTOPHER           FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                         4/18/2019        ACCRUED AND UNPAID WAGES                                                                                $4.85
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
YUVICA BAUTISTA ARTEAGA              FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                         1/30/2019        ACCRUED AND UNPAID WAGES                                                                              $53.77
YVONE GRACIELA SABOYA TORREJON       AV.CIRCUNVALACION 164-TARAPOTO                                                        TARAPOTO            13                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $168.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZAMBRANO SISI ALEXANDRA              FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                         10/17/2019       ACCRUED AND UNPAID WAGES                                                                              $32.49
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZANELLI OLGA MARIA DEL CARMEN        FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                              $80.90
ZARATE OCON LEONCIO                  AV. EL SOL NRO. 765 URB. CENTRO HIS                                                   CUSCO               20                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $25.00

ZARPECA S.A.                         24 DE SEPTIEMBRE S2-389 VIA ALPACHA                                                   QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $326.00
                                     CALLE LAS DALIAS 169 - DPTO. 301 - URB.
                                     LOS PARQUES DE MONTERRICO REF:
                                     ALTURA CDRA. 14 AV LOS QUECHUAS.
ZEALER RICARDO LICETA PAEZ           ATE VITARTE                                                                                                                                                               N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ZEF PERU S.A.C.                      AV. PASEO PARODI NRO. 291                                                             SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,460.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZLATAR FIORENZA CAROLINA             FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT 15046                 PERU                          6/1/2019        ACCRUED AND UNPAID WAGES                                                                             $101.24
                                     CALLE LOS ALBARICOQUES N° 236 LA
ZOILA MARGARITA MUNAR MIRANDA        MOLINA                                                                                                                                                                    N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ZOILA ROSA CALDERON CALDERON         N/A                                                                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ZONA REGISTRAL N II SEDE CHICLAYO    CALLE DE LA PROSA 138                                                                 SAN BORJA                                           PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ZONDA ADVANCED SOCIEDAD ANONIMA
CER                                  CAL. CHINCHON NRO. 944 INT. 132 LIM                                                   SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,717.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZORRILLA MONICA                      FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                         8/16/2019        ACCRUED AND UNPAID WAGES                                                                              $11.36
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZUAZO DALMA CAROLINA                 FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                          7/3/2019        ACCRUED AND UNPAID WAGES                                                                             $122.72
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZUAZO FERNANDO ALEXANDER             FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                          7/4/2019        ACCRUED AND UNPAID WAGES                                                                                $7.64
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZUBIRIA PRISCILLA                    FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                          2/9/2019        ACCRUED AND UNPAID WAGES                                                                              $19.02
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZUIN STEFANO SERGIO                  FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT     15046             PERU                          7/3/2019        ACCRUED AND UNPAID WAGES                                                                             $160.52
ZULEMA EUDOMILIA RIVERA ZEGARRA VDA.
DE VELASQUEZ                         N/A                                                                                                                                                                       N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN
ZULEMA MARLENY MEDER LOZANO          AV. MARISCAL CACERES N.° 2091 PERU                                                    LORETO, IQUITOS                                     PERU                            N/A           PENDING LITIGATION          X            X              X                                          UNKNOWN

ZUNIGA ESPACIOS Y PROYECTOS S.A.C.   PARCELA 1 NRO. - MZA. B LOTE. 16                                                      VILLA EL SALVADOR                                   PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $228.00
                                     ANDRES REYES AVENUE NO. 338 6TH                                                                           LIMA
ZUNIGA NATALY                        FLOOR SAN ISIDRO                                                                      LIMA                DEPARMENT 15046                 PERU                          1/2/2019        ACCRUED AND UNPAID WAGES                                                                            $2.10
                                                                                                                                                                                                                                                                                               TOTAL:                  $402,601,920.51




                                                                                                                                                        69 of 69
                                    20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14     Main Document
                                                                         Pg 104
                                                                  In re Latam     of 132
                                                                              Airlines Perú S.A.
                                                                         Case No. 20-11258
                                                           Schedule F - Intercompany Payable Schedule


                           Debtor                                             Counterparty                              Owed Amount
LATAM AIRLINES PERÚ S.A.                             AMERICONSULT SA DE CV                                                                $216,279
LATAM AIRLINES PERÚ S.A.                             INVERSIONES AÉREAS S.A.                                                            $4,953,026
LATAM AIRLINES PERÚ S.A.                             LAN CARGO REPAIR STATION LLC                                                       $2,207,307
LATAM AIRLINES PERÚ S.A.                             LATAM TRAVEL CHILE II S.A.                                                            $36,947
LATAM AIRLINES PERÚ S.A.                             TAM LINHAS AEREAS S.A.                                                           $160,316,248
LATAM AIRLINES PERÚ S.A.                             TECHNICAL TRAINING LATAM S.A                                                          $25,661
LATAM AIRLINES PERÚ S.A.                             TRANSPORTE AÉREO S.A.                                                             $19,483,637
                                                                                                        TOTAL:                        $187,239,106




                                                                             1 of 1
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                       Main Document
                                                                      Pg 105 of 132
 Fill in this information to identify the case:

 Debtor name         Latam Airlines Perú S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11258
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                       20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                          Pg 106 of 132
                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                            Case No. 20-11258
                                                                                         Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                          Date of
                                                                                                                                                       Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1              Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                       SERVICIOS PROFESIONALES - 4DL INGENIERIA
4DL INGENIERIA LTDA                  VALLADOLID 310. 310.                                             LA REINA                           CHILE         LTDA. (C)                                         9/5/2011          N/A             9/5/2020
                                     AV. KABAH MANZANA 2                                                                                               LAN PERU - AISG FIFTH AMENDMENT TO LINE
A&P INTERNATIONAL SERVICES.          LOTE 18, 2B, SU                                                  CANCUN                             MEXICO        MAINTENANCE AGREEMENT (LEGAL)                     11/1/2018         N/A            11/1/2019
ABERCOMBIE                                                                                                                                             CHARTER ABERCROMBIE LIM CUZ AQP                   1/6/2020          N/A            1/6/2021
ABERCROMBIE & KENT LTD                                                                                                                                 CHARTER LIMCUZAQP ABERCROMBIE                    11/13/2019         N/A           11/13/2020
ABERCROMBIE & KENT LTD                                                                                                                                 CHARTER IQT 23ABR ABERCROMBIE                     1/20/2020         N/A            1/20/2021
ABERCROMBIE & KENT LTD                                                                                                                                 CHARTER IQT 11 ABR ABERCROMBIE                    1/20/2020         N/A            1/20/2021

ABERCROMBIE & KENT LTD                                                                                                                                 CHARTER ARICUZLIM 03 MAR ABERCROMBIE             1/30/2020          N/A            1/30/2021
                                                                                                      GUARULHO                                         CONTRATO NORMALIZADO ASISTENCIA EN
ABSA AEROLINHAS BRASILEIRAS          ROD HELIO SMIDT S/N                                              S                                  BRAZIL        TIERRA - ABSA (C)                                 1/1/2009          N/A             1/1/2021
                                                                                                                                                       SERVICIO DE AUDITORIA - ACCELYA WORLD
ACCELYA WORLD SLU                    BRAVO MURILLO 377                                                MADRID                             SPAIN         SLU (C)                                           1/8/2008          N/A             1/8/2021
                                     AV. VASCO NUNEZ DE                                               MIRAFLORE                                        COUNTRY SERVICES AGREEMENT -
ACCENTURE PERU S.R.L.                BALBOA NRO. 659.                                                 S                                  PERU          ACCENTURE PERU S.R.L. (C)                         8/1/2015          N/A               N/A
                                     CALLE 11 NO. 318 E/E 3ERA
ACOREC S.A                           Y 5TA                                                            MIRAMAR                            CUBA          SUMINISTRO DE PERSONAL - ACOREC.S.A. (C)  5/30/2016                 N/A            5/30/2020
ADECCO                                                                                                                                                 ADENDA 10 - ADECCO PERAŠ                  1/19/2018                 N/A            6/30/2020
                                                                                                                                                       CONTRATO DE LOCACION DE SERVICIOS DE
                                     AMADOR MERINO REYNA                                                                                               COMERCIALIZACION DE BIENES Y PRODUCTOS -
ADECCO CONSULTING S.A.               285 OF 301 SAN                                                   LIMA                               PERU          ADECO CONSULTING S.A. (C)                12/29/2011                 N/A           12/29/2020
                                     CA. AMADORMERINO
ADECCO PERU S.A.                     REYNA 285 DP301                                                  SAN ISIDRO                         PERU          ADECCO INFRAESTRUCTURA - ADENDA 3                 2/1/2020          N/A            1/31/2021
                                     AV. JAVIER PRADO ESTE                                            SANTIAGO                                         CONTRATO DE ARRENDAMIENTO DE ESPACIO
ADMINIS. JOCKEY PLAZA SHOPP          NRO. 4200                                                        DE SURCO                           PERU          COMERCIAL - JOCKEY PLAZA                         4/15/2019          N/A            4/15/2021
                                     AV. JAVIER PRADO ESTE                                            SANTIAGO                                         PRIMERA CLAUSULA ADICIONAL - JOCKEY
ADMINIS. JOCKEY PLAZA SHOPP          NRO. 4200                                                        DE SURCO                           PERU          PLAZA                                             2/1/2020          N/A            1/31/2022
                                                                                                      INGLEWOO                                         ACUERDO DE SERVICIOS DE ENTREGA DE
AERO PORT SERVICES, INC.             216 W. FLORENCE AVENUE                                           D          CA           90301                    EQUIPAJE - AERO PORT SERVICE INC (C)             10/1/2015          N/A            10/1/2020
                                     SOC AEROPUERTO                                                                                                    CTO DE CONCESION USO ESPACIO ATO CALI
AEROCALI S.A.                        INTERNACIONAL ALFONS                                             CALI                               COLOMBIA      (C)                                              2/10/2019          N/A             9/1/2020
                                     547, BOUCHARD STR. 9TH                                           BUENOS
AEROLINEAS ARGENTINAS                FLOOR                  1106 ABG                                  AIRES                              ARGENTINA     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     CARRETERA CANCUN-                                                MEXICO                                           SERVICIO AEROPORTUARIOS - AEROPUERTO
AEROPUERTO DE CANCUN, S.A. D         CHETUMAL KM. 2 CAN                                               CITY                               MEXICO        CANCUN S.A. DE C.V. (C)                          8/27/2014          N/A               N/A
                                                                                                                                                       CONTRATO MERCANTIL DE PRESTACION DE
                                     CARRETERA CANCUN-                                                MEXICO                                           SERVICIOS AEROPORTUARIOS - AEROPUERTO
AEROPUERTO DE CANCUN, S.A. D         CHETUMAL KM. 2 CAN                                               CITY                               MEXICO        DE CANCUN S.A. DE C.V.(C)                        12/31/2015         N/A           12/31/2021
                                                                                                                                                       CONTRATOS DE ARRENDAMIENTO -
AEROPUERTO DE CUSCO                                                                                                                                    AEROPUERTO DE CUSCO-- ANTENA                      1/1/2020          N/A            7/31/2020
                                                                                                                                                       CONTRATO AIR PERMISO DE OCUPACION -
                                     AV JORGE NEWBERY S/N                                                                                              AEROPUERTO INTERNACIONAL DE ROSARIO
AEROPUERTO INTERNACIONAL ROS         ROSARIO.                                                         ROSARIO                            ARGENTINA     (C)                                               5/2/2016          N/A             5/2/2020
                                     AV. MIGUEL DASSO NRO.
AEROPUERTOS ANDINOS DEL PERU         134 DPTO. 602                                                    SAN ISIDRO                         PERU          AAP - SEDE JULIACA                                1/1/2020          N/A           12/31/2020
                                     AV. MIGUEL DASSO NRO.
AEROPUERTOS ANDINOS DEL PERU         134 DPTO. 602                                                    SAN ISIDRO                         PERU          AAP - SEDE TACNA                                  1/1/2020          N/A           12/31/2020
                                     AV. MIGUEL DASSO NRO.
AEROPUERTOS ANDINOS DEL PERU         134 DPTO. 602                                                    SAN ISIDRO                         PERU          AAP - SEDE AYACUCHO                               1/1/2020          N/A           12/31/2020
                                     AV. MIGUEL DASSO NRO.
AEROPUERTOS ANDINOS DEL PERU         134 DPTO. 602                                                    SAN ISIDRO                         PERU          AAP - SEDE AREQUIPA                               1/1/2020          N/A           12/31/2020
                                     AV. MIGUEL DASSO NRO.
AEROPUERTOS ANDINOS DEL PERU         134 DPTO. 602                                                    SAN ISIDRO                         PERU          AAP - SEDE PUERTO MALDONADO                       1/1/2020          N/A           12/31/2020
                                     CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                 NRO. S/N                                                         PUCALLPA                           PERU          ADP - SEDE CAJAMARCA                             3/18/2019          N/A           10/30/2020
                                     CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                 NRO. S/N                                                         PUCALLPA                           PERU          ADP - SEDE TRUJILLO                              3/18/2019          N/A           10/30/2020
                                     CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                 NRO. S/N                                                         PUCALLPA                           PERU          ADP - SEDE TUMBES                                3/18/2019          N/A           10/30/2020
                                     CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                 NRO. S/N                                                         PUCALLPA                           PERU          ADP - SEDE CHICLAYO                              3/18/2019          N/A           10/30/2020




                                                                                                                 1 of 24
                                                                                 20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                                    Pg 107 of 132
                                                                                                                In re Latam Airlines Perú S.A.
                                                                                                                      Case No. 20-11258
                                                                                                   Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty                Address1                  Address2               Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                        CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                    NRO. S/N                                                                PUCALLPA                           PERU          ADP - SEDE TALARA                                3/18/2019          N/A           10/30/2020
                                        CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                    NRO. S/N                                                                PUCALLPA                           PERU          ADP - SEDE PUCALLPA                              3/18/2019          N/A           10/30/2020
                                        CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                    NRO. S/N                                                                PUCALLPA                           PERU          ADP - SEDE PIURA                                 3/18/2019          N/A            7/31/2021
                                        CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                    NRO. S/N                                                                PUCALLPA                           PERU          ADP - SEDE TARAPOTO                              3/18/2019          N/A           10/30/2020
                                        CAR. FEDERICO BASADRE
AEROPUERTOS DEL PERU                    NRO. S/N                                                                PUCALLPA                           PERU          ADP - SEDE IQUITOS                               12/19/2019         N/A           12/31/2020
                                        JR. DOMENICO MORELLI                                                                                                     CONTRATO DE ARRENDAMIENTO -
AEROPUERTOS DEL PERU S.A                110                        TERCER PI                                    SAN BORJA                          PERU          AEROPUERTOS DEL PERU SA (C)                       1/1/2017          N/A           12/31/2020

                                        JR. DOMENICO MORELLI                                                                                                     SERVICIOS DE ARRENDAMIENTO DE
AEROPUERTOS DEL PERU S.A                110                        TERCER PI                                    SAN BORJA                          PERU          INMUEBLE - AEROPUERTO DEL PERU S.A. (C)           1/1/2017          N/A           12/31/2020
                                        JR. DOMENICO MORELLI                                                                                                     CONCESIONARIA - AEROPUERTOS DEL PERU
AEROPUERTOS DEL PERU S.A                110                        TERCER PI                                    SAN BORJA                          PERU          S.A (C)                                           5/1/2017          N/A            4/30/2020
                                        CAR. FEDERICO BASADRE                                                                                                    CONTRATO DE ARRENDAMIENTO -
AEROPUERTOS DEL PERU S.A.               NRO. S/N                                                                PUCALLPA                           PERU          AEROPUERTOS DEL PERU S.A. (C)                     1/1/2017          N/A           12/31/2020

                                                                                                                                                                 STANDARD GROUND HANDLING AGREEMENT
                                        HANGAR 9 ZONA C                                                                                                          SIMPLIFIED PROCEDURE - AEROTRANSPORTES
AEROTRANSPORTES MAS DE CARG             TERMINAL 2 DE AVIAC        MEXICO, D.F                                  MEXICO                             MEXICO        MAS DE CARGA SA DE C.V. (C)                      11/1/2008          N/A               N/A
                                                                                                                                                                 CONTRATO NORMALIZADO DE ASISTENCIA EN
                                        CALLE 100 NO 7 - 33 PISO                                                                                                 TIERRA - AEROTRANSPORTES MAS DE CARGA
AEROTRANSPORTES MAS DE CARGA S.A        16 Y/O 17                                                               BOGOTA                             COLOMBIA      S.A (C)                                           1/1/2004          N/A             1/1/2021
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2572                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2845                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2858                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2886                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2892                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 4892                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 4896                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 5234                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2089                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2096                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2295                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                        BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2304                                  N/A




                                                                                                                           2 of 24
                                                                               20-11258-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                                    Pg 108 of 132
                                                                                                              In re Latam Airlines Perú S.A.
                                                                                                                    Case No. 20-11258
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty              Address1                 Address2              Address3           City         State         Zip      Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                       BOGOTÁ                              COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2321                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                       BOGOTÁ                              COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 3770                                  N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                       BOGOTÁ                              COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 40798                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                                       BOGOTÁ                              COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 35696                                 N/A
                                        AV. BENAVIDES NRO. 5140                                                                                                  CONTRATO SERVICIOS DE ADMINISTRACION -
AG OUTSOURCING E INSOURCING SAC         INT. 203 UR                                                            SURCO                               PERU          AG OUTSOURCING                                   1/1/2020           N/A            12/1/2020
                                        AV. BENAVIDES NRO. 5140
AG OUTSOURCING E INSOURCING SOCIEDA     INT. 203 UR                                                            SURCO                               PERU          SEGUNDA ADENDA AG OUTSOURCING (C)                4/1/2018           N/A             8/1/2021

                                        MALL INTERNACIONAL                                                                                                       SERVICIO PERSONAL DE SEGURIDAD
AGO SECURITY DE COSTA RICA              ALAJUELA               1ER PI                                          SAN JOSE                            COSTA RICA    AERONAVE - AGO SECURITY PAX COSTA RICA           10/1/2017          N/A               N/A
                                        ATTN: PRESIDENT OR                                                     MARUPES
AIR BALTIC                              GENERAL COUNSEL        TEHNIKAS IELA 3            LIDOSTA RIGA         NOVADS                  LV-1053     LATVIA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                        SIR SERETSE KHAMA
                                        INTERNATIONAL AIRPORT,
AIR BOTSWANA CORPORATION                P O BOX 92                                                             GABORONE                            BOTSWANA      MITA AGREEMENTS                                     N/A             N/A               N/A
                                                               INTERLINE RECEIVABLE
AIR CANADA                              ATTN: JAMIE HALUIK     MANAGER                    355 PORTAGE AVE                                                        MITA AGREEMENTS                                     N/A             N/A               N/A
                                                               XIDAN:15 WEST CHANG        CIVIL AVIATION
AIR CHINA                               LI WEI                 AN AVE                     BUILDING             BEIJING                 100031      CHINA         MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                          ROISSY CHARLED DE
AIR FRANCE - KLM                        INGE HERBOLD              45 RUE DE PARIS 95747   GAULLE               PARIS                   75015       FRANCE        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A

                                                                                          2ND FLOOR REVENUE
                                                                  DY GENERAL MANAGER-     ACCOUNTS OLD
AIR INDIA                               ATTN: AJIT KARMARKAR      FINANCE                 AIRPORT                                                                SPA AGREEMENT                                       N/A             N/A               N/A

AIR TAHITI                              AEROPRT DE TAHITI-FAA'A P.O. BOX 314                                   PAPEETE                             TAHITI        MITA AGREEMENTS                                     N/A             N/A               N/A

AIR TAHITI                              AEROPRT DE TAHITI-FAA'A P.O. BOX 314                                   PAPEETE                             TAHITI        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                        ATTN: PADMAPRIYA
AIR TAHITI NUI                          RAMACHANDRAN            BOULEVARD POMARE          P.O.BOX 314                                              TAHITI        MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                                 SALES AGENCY SERVICES - AIRBRIDGE
AIRBRIDGE INTERNATIONAL AGENC                                                                                                                                    INTERNATIONAL INCORPORATED (C)                   3/14/2006          N/A               N/A
                                                                  19300 INTERNATIONAL
ALASKA AIRLINES                         ERIK SMITH                BLVD.                                        SEATTLE       WA        98188                     AS - LP CODE SHARE AGREEMENT 15SEPT2015          9/15/2015          N/A            9/15/2020
                                        CAL. PAUL DE BEAUDIEZ                                                                                                    SEXTA ADENDA ALEJANDRO GERMAN SOLIS
ALEJANDRO GERMAN SOLIS MONTEZUMA        NRO. 235                                                               SAN ISIDRO                          PERU          MONTEZUMA                                        1/1/2019           N/A           12/31/2020
                                                                                                                                                                 SEGUNDA ADENDA - CLINICA ALFA MEDICA
ALFA MEDICA SERVICIOS MEDICOS SAC       501 AVENIDA CAYMA                                                      AREQUIPA                            PERU          SM S.A.C                                         11/3/2018          N/A           10/31/2020

                                        JR. LIMA TARAPOTO SAN                                                                                                    SEGUNDA ADENDA - ALFABETO TRAVEL
ALFABETO TRAVEL TOURS SERVI             MARTIN 229                                                             TARAPOTO                            PERU          TOURS SERVICE EIRL (COMPRAS) SIN TA-TULO         6/1/2018           N/A           12/31/2020
                                        AV. JOSE PARDO NRO. 513                                                MIRAFLORE                                         CONTRATO DE LOCACION DE SERVICIOS -
ALGECIRAS S.A.                          INT. 702                                                               S                                   PERU          ALGECIRAS S.A. (C)                               12/1/2009          N/A           11/30/2018

                                                                                                                                                                 PRIMERA ADENDA AL CONTRATO DE SERVICIO
ALIGNET                                                                                                                                                          DE PASARELA DE PAGOS -ALIGNET (C)                7/19/2018          N/A            7/19/2020
                                                                  VIALE ALESSANDRO
ALITALIA                                ATTN: FRANCESCO FUSCA     MARCHETTI 111                                ROMA RM                 148         ITALY         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                        ATTN: PRESIDENT OR        SHIODOMECITY CENTER     HIGASHISHIMBASHI
ALL NIPPON AIRWAYS                      GENERAL COUNSEL           152                     MINATOKU             TOKYO                   105-7140    JAPAN         MITA AGREEMENTS                                     N/A             N/A               N/A
                                        ATTN: PRESIDENT OR        SHIODOMECITY CENTER     HIGASHISHIMBASHI
ALL NIPPON AIRWAYS                      GENERAL COUNSEL           152                     MINATOKU             TOKYO                   105-7140    JAPAN         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A




                                                                                                                          3 of 24
                                                                         20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                                                                                            Pg 109 of 132
                                                                                                        In re Latam Airlines Perú S.A.
                                                                                                              Case No. 20-11258
                                                                                           Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                               Date of
                                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty              Address1              Address2            Address3           City        State       Zip         Country                    Debtor's Interest                    Lease      Remaining Term        Date

ALLEGIANT AIR                          1201 N TOWN CENTER DR.                                           LAS VEGAS NV            89144                       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                        MIRAFLORE                                           SERVICIOS DE OUTSOURCING- ALLUS SPAIN
ALLUS SPAIN S.L SUCURSAL DE            AV. LARCO NRO. 1301..                                            S                                    PERU           S.L. SUCURSAL PERU (C)                           10/1/2010          N/A               N/A
                                                                                                        MIRAFLORE                                           DESPLAZAMIENTO DE PERSONAL - ALLUS
ALLUS SPAIN S.L SUCURSAL DE            AV. LARCO NRO. 1301..                                            S                                    PERU           SPAIN S.L SUCURSAL PERU (C)                      10/1/2010          N/A               N/A

                                       AV.BENAVIDES CDRA.46                                                                                                 CONTRATO SERVICIOS DE ADMINISTRACION -
ALTA TECNOLOGIA EN LIMPIEZA SAC        C.C.ALBORADA S                                                   LIMA                                 PERU           ALTA TECNOLOGIA EN LIMPIEZA                       1/1/2020          N/A           12/31/2020
                                       AV.BENAVIDES CDRA.46
ALTA TECNOLOGIA EN LIMPIEZA SAC        C.C.ALBORADA S                                                   LIMA                                 PERU           ALTELIZA - SERVICIO APV                           1/1/2020          N/A           12/31/2020
                                       SALVADOR DE MADARIAGA                                                                                                GLOBAL DISTRIBUTION SERVICES - AMADEUS
AMADEUS IT GROUP S.A.                  1                                                                MADRID                  28027        SPAIN          IT GROUP S.A.(C)                                  3/1/2011          N/A             3/1/2020
                                       SALVADOR DE MADARIAGA                                                                                                SERVICE TECNOLOGICS SOLUTIONS -
AMADEUS IT GROUP S.A.                  1                                                                MADRID                  28027        SPAIN          AMADEUS IT GROUP S. A. (C)                        3/1/2011          N/A             3/1/2020
                                       ATTN: JONATHAN
AMERICAN AIRLINES                      BERNSTEIN                                                                                                            MITA AGREEMENTS                                     N/A             N/A               N/A

AMERICAN AIRLINES, INC.                3800 N MINGO RD                                                  TULSA     OK            74116-5003                  AA - LP CODESHARE AGREEMENT 23SEP2004            9/23/2004          N/A               N/A
                                                                                                        EAST                                                AGREEMENT TO PAY DUTIES, TAXES AND
AMERICAN ALTERNATIVE INSURANCE CORP.   555 COLLEGE RD                                                   PRINCETON NJ            08540                       CHARGES ON IMPORT GOODS                             2011

                                                                                                                                                            CUSTODIAN OF BONDED MERCHANDISE -
                                                                                                        EAST                                                CARRIAGE AND SAFEKEEPING OF AUTHORIZED
AMERICAN ALTERNATIVE INSURANCE CORP.   555 COLLEGE RD                                                   PRINCETON NJ            08540                       CARGO INSIDE A CUSTOMS WAREHOUSE.                   2011
                                                                                                                                                            AGREEMNET TO PAY DUTIES, TAXED AND
                                                                                                        EAST                                                CHARGES ON CREW, PASSENGER AND
AMERICAN ALTERNATIVE INSURANCE CORP.   555 COLLEGE RD                                                   PRINCETON NJ            08540                       AIRCRAFT PROCESSING FEES.                           2012
                                                                                                        LOS                                                 GROUND TRANSPORTATION SERVICES -
AMERICAN CREW TRANSPORTATIO            1439 W 93RD ST                                                   ANGELES   CA            90047-3902                  AMERICAN CREW TRANSPORTATION LLC (C)              8/1/2016          N/A               N/A
                                                                                                                                                            ANGLO AMERICAN QUELLAVECO S.A. -
ANGLO AMERICAN QUELLAVECO S.A.                                                                                                                              CONTRATO SERV. AEREO                             10/15/2019         N/A            5/31/2021
ANTAMIA                                                                                                                                                     CONTRATO CHARTER ANTAMINA                         5/23/2020         N/A            6/27/2020
ANTAPACCAY                                                                                                                                                  CONTRATO CHARTER ANTAPACCAY                       5/5/2020          N/A            6/30/2020
                                                                                                        CAPITAL
ARIEL DEL PLATA S A                    ESMERALDA 1366                                                   FEDERAL                              ARGENTINA      FEIRS PARK HOTEL - TRIPULACION LP BUE            10/9/2017          N/A           10/31/2020
                                                                                                        CAPITAL
ARIEL DEL PLATA S A                    ESMERALDA 1366                                                   FEDERAL                              ARGENTINA      CONTRATO FEIR'S PARK EZE LP (C)                  11/1/2017          N/A           10/31/2020
                                                                                                        FORT
                                       5002 BLUE LAGO DRAY                                              LAUDERDAL                                           SERVICES AGREEMENT - ARINC
ARINC                                  WHITE 840                                                        E         FL            33126-2054                  INCORPORATED (C)                                 5/10/2016          N/A               N/A
                                                                                                                                                            ACUERDO DE SERVICIOS AEROPORTUARIOS
ARINC SISTEMAS AEROPORTUARI                                                                                                                                 CUTE BOG (C)                                      8/1/2019          N/A           12/31/2026
                                                                                                                                                            SERVICIO ASESORIA Y CONSULTORIA - FALCON
ASESORÍAS FALCON MANAGEMENT                                                                                                                                 MANAGEMENT (C)                                   5/21/2013          N/A               N/A
                                                                                                                                                            ACUERDO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                            CONSULTORIA - ASESORIAS FALCON
ASESORÍAS FALCON MANAGEMENT                                                                                                                                 MANAGEMENT PARTNERS PERU S.A (C)                 5/21/2013          N/A               N/A
                                                                                                                                                            SEGUNDA ADENDA - (CLINICA AMERICANA)
                                       JR. LORETO NRO. 315 URB.                                                                                             ASOC. PAST. SERV. MEDICO ASIST. JULIACA
ASOC.PAST.SERV.MEDICO ASIST.JULIACA    LA RINCONA                                                       JULIACA                              PERU           IASD                                             6/13/2018          N/A           10/31/2020
                                                                                                                                                            SERVICIO DE TRANSPORTE DE EQUIPAJE -
                                                                                                        MIRAFLORE                                           ASOCIACION DE MALETEROS UNIDOS SKYCAP
ASOCIACIÓN UNITED SKY CAP              AV.JOSE PARDO # 513                                              S                                    PERU           (C)                                               1/2/2018          N/A             1/1/2022
                                                                                                                                                            SERVICIO DE MONITOREO - ATENTUS PERU
ATENTUS PERU S.A.C.                                                                                                                                         S.A.C (C)                                         4/1/2009          N/A             4/1/2020
ATIPAX DOM                                                                                                                                                  CONTRATO ATIPAX DOM                               1/1/2020          N/A               N/A
                                                                                                                                                            CONTRATO DE SERVICIO DE ALMACENAJE -
AUSA OPERACIONES LOGISTICAS            AV. SANTA CRUZ NRO. 474                                          LIMA                                 PERU           AUSA                                              7/1/2019          N/A            6/30/2020
                                       ATTN: PRESIDENT OR
AUSTRIAN AIRLINES                      GENERAL COUNSEL         FONTANASTRASE 1 A1100                    VIENNA                               AUSTRIA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A




                                                                                                                   4 of 24
                                                                            20-11258-jlg    Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                                Pg 110 of 132
                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                   Case No. 20-11258
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty           Address1                  Address2              Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                      AV. CANAVAL Y MOREYRA
AVIATION SECURITY GROUP SAC           NRO. 766 DPTO                                                          SAN ISIDRO                         PERU          TERCERA ADENDA - ASG (C)                         1/25/2019          N/A           12/31/2020
                                      PJ. CORONEL CESAR                                                      SANTIAGO
AVIO S.A..                            CANEVARO NRO. 191                                                      DE SURCO                           PERU          SERVICIOS TECNICOS Y MTTO - AVIO (C)             11/1/2015          N/A            11/1/2020
                                      PJ. CORONEL CESAR                                                      SANTIAGO
AVIO S.A..                            CANEVARO NRO. 191                                                      DE SURCO                           PERU          SERVICIO DE MANTENIMIENTO - AVIO S. A. (C)        1/1/2017          N/A           12/31/2020
                                      PJ. CORONEL CESAR                                                      SANTIAGO
AVIO S.A..                            CANEVARO NRO. 191                                                      DE SURCO                           PERU          AVIO - CONTRATO PROYECTOS PROVINCIAS              9/1/2019          N/A            8/31/2022
                                                                                                                                                              SUMINISTRO MATERIALES DE FERRETERIA
B&M ELECTRONIC E.I.R.L.                                                                                                                                       HERRAMIENTAS Y EQUIPOS - BYM (C)                  6/1/2013          N/A             6/1/2020
                                                                                                                                                              SERVICIO TRASLADO PERSONAL - SERVICE
B.R.I. SERVICE GROUP S.A.C                                                                                                                                    GROUP S.A.C. (C)                                  6/1/2013          N/A            8/31/2020
                                                                                                                                                              CONTRATO MARCO DE LOCACION DE
                                      CAL. JORGE MUELLE NRO.                                                                                                  SERVICIOS - BACKGROUND CONSULTORES
BACKGROUND CONSULTORES S.A.           200 RES. TOR                                                           LIMA                               PERU          S.A.C. (C)                                        1/4/2019          N/A             1/3/2021
                                      LA VICTORIA, AV. CARLOS                                                                                                 INTERBANK CARTA FIANZA - CONTRATO
BANCO INTERNACIONAL DEL PERU          VILLARAN NR. 140                                                       LIMA                               PERU          MARCO (C)                                        11/1/2019          N/A           10/31/2020
                                                                                                             BUENOS                                           (ATC) CARTA OFERTA TRANSPORTE DE
BANCO RIO DE LA PLATA S.A             BARTOLOME MITRE 480                                                    AIRES                              ARGENTINA     CAUDALES - SANTANDER RIO                          1/1/2020          N/A           12/31/2021
                                      JR. TACNA NRO. 295 BRR.                                                                                                 SERVICIO ARRENDAMIENTO INMUEBLE -
BEATRIZ ELVIRA LUJAN BUSTIN           CENTRAL                                                                PUNO                               PERU          BEATRIZ LUJAN (C)                                10/5/2017          N/A            4/30/2020
                                      CAL. LOS HALCONES NRO.
BONSURCO S.A.C.                       472 (ALTURA                                                            SURQUILLO                          PERU          BONSURCO - ACUERDO ALIMENTACION                  11/1/2019          N/A           10/30/2020

BORDER AIR LTD                        EMERALD BOULEVARD                                                      EDENVALE                           SOUTH AFRICA SALES SUBAGENT - BORDER AIR (PTY) LTD (C)         5/20/2013          N/A               N/A
                                      AV. LEON VELARDE NRO.                                                  TAMBOPAT                                        VENTA DE PASAJES RECEPCION DE CARGA -
BORIS TITO JAVIER ZLATAR VI           515                                                                    A                                  PERU         BORIS TITO ZLATAR PEREZ (C)                       12/1/2017          N/A           11/30/2020
                                      AV. ANGAMOS OESTE NRO.                                                 MIRAFLORE
BREAK'S CAFE S.R.L                    732                                                                    S                                  PERU          BREAK CAFE - PRIMERA ADENDA                      10/24/2017         N/A           12/31/2020
                                                                                                                                                              CONTRATO DE SERVICIO DE TAXIS - BRIS
BRIS SERVICE SRL                                                                                                                                              SERVICE SRL (C)                                  8/31/2012          N/A            8/31/2019
                                                                                                                                                              SERVICIOS LEGALES - BULLARD FALLA Y
                                      AV. PALMERAS NRO. 310                                                                                                   EZCURRA ABOGADOS SOCIEDAD CIVIL DE
BULLARD, FALLA & EZCURRA AB           SAN ISIDRO.                                                            LIMA                               PERU          RESPONSABILIDAD LIMITADA (C)                     4/16/2015          N/A               N/A
                                      PJ. ESTADIUM NRO. 168
C. TITAN S.R.L.                       BR. LAS MERCE                                                          JULIACA                            PERU          SEGUNDA ADENDA - C. TITAN S.R.L                  12/31/2019         N/A           12/31/2020
                                      AV. JORGE BASADRE NRO.                                                                                                  CAE AVIATION TRAINING PERU - ADENDA
CAE AVIATION TRAINING PERU            592 INT. 703                                                           SAN ISIDRO                         PERU          NÂ°1 (C)                                         8/26/2019          N/A           12/31/2030
                                      CAL. RICARDO PALMA NRO.                                                                                                 SEGUNDA ADENDA - CAROLA INES GOMEZ
CAROLA INES GOMEZ CELIS               1424                                                                   IQUITOS                            PERU          CELIS                                            12/1/2018          N/A           12/31/2020
                                      AV 28 DE JULIO 398
CARTIR PERU S.R.L.                    MIRAFLORES                                                             LIMA                               PERU          CONTRATO HOTEL JOSE ANTONIO CUZ LP (C)            6/1/2018          N/A            5/31/2020
                                      MORENO 6398 ROSARIO                                                                                                     (ATC) CARTA OFERTA LPAR HOTEL PULLMAN
CASINO ROSARIO S.A.                   SUD.                                                                   ROSARIO                            ARGENTINA     ROS                                               7/1/2018          N/A            6/21/2021
                                                                                         HONG KONG
                                                                CATHAY PACIFIC CITY, 8   INTERNATIONAL                                                        CODESHARE - RECIPROCAL CODESHARE
CATHAY PACIFIC                        SABRINA LAU               SCENIC ROAD              AIRPORT             LANTAU                             HONG KONG     AGREEMENT                                         3/16/10           N/A               N/A
                                      FRAY LUIS BELTRAN Y                                                                                                     CARTA OFERTA SERVICIOS ALOJAMIENTO -
CEIBOTEL S.A.                         CARDENOSA.                                                             CORDOBA                            ARGENTINA     CEIBOTEL S.A. (C)                                 3/1/2014          N/A           12/31/2020
                                      CAL.AUGUSTO ANGULO                                                     MIRAFLORE                                        CONTRATO CENCOSUD SHOPPING - WONG LA
CENCOSUD PERU SHOPPING S.A.           URB. SAN ANT 130                                                       S                                  PERU          MOLINA                                            4/1/2019          N/A            7/31/2020
                                      CAL.AUGUSTO ANGULO                                                     MIRAFLORE                                        CONTRATO CENCOSUD - KIOSCO AREQUIPA
CENCOSUD PERU SHOPPING S.A.           URB. SAN ANT 130                                                       S                                  PERU          CENTER                                           10/1/2019          N/A            9/30/2020
                                      CAL AUGUSTO ANGULON                                                                                                     SERVICIO CESION USO DE INMUEBLE -
CENCOSUD RETAIL PERU S.A.             130. MIRAFLOR                                                          LIMA                               PERU          CENCOSUD RETAIL PERU (C)                          7/1/2015          N/A            2/29/2020
                                                                                                                                                              CONVENIO ASOCIACION CAMPAA‘AS
                                      CAL AUGUSTO ANGULON                                                                                                     PUBLICITARIAS - E. WONG S.A. Y CENCOSUD
CENCOSUD RETAIL PERU S.A.             130. MIRAFLOR                                                          LIMA                               PERU          RETAIL PERU S.A. (C)                              1/1/2019          N/A           12/31/2020
                                      CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.             130. MIRAFLOR                                                          LIMA                               PERU          CENCOSUD - WONG BENAVIDES                         4/1/2019          N/A            3/31/2021
                                      CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.             130. MIRAFLOR                                                          LIMA                               PERU          CENCOSUD - METRO BREA±A                           4/1/2019          N/A            3/31/2021




                                                                                                                        5 of 24
                                                                        20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                           Pg 111 of 132
                                                                                                       In re Latam Airlines Perú S.A.
                                                                                                             Case No. 20-11258
                                                                                          Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                            Date of
                                                                                                                                                         Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
               Contract Counterparty              Address1          Address2            Address3           City        State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - WONG DOS DE MAYO                       4/1/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - WONG ALDAVA                            4/1/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - METRO EMANCIPACION                     4/1/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - WONG SAN BORJA                         4/1/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - WONG OVALO GUTIERREZ                   4/1/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - METRO COMAS                            4/1/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - METRO ATOCONGO                         8/4/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU S.A.                 130. MIRAFLOR                                                LIMA                                 PERU         CENCOSUD - METRO ATOCONGO                         8/4/2019          N/A            3/31/2021
                                          CAL AUGUSTO ANGULON
CENCOSUD RETAIL PERU SA                   130. MIRAFLOR                                                LIMA                                 PERU         CONTRATO METRO ICA - CENCOSUD RETAIL              3/1/2020          N/A            3/31/2021
                                                                                                                                                         CONTRATO CENCOSUD RETAIL - PLAZA LIMA
CENCOSUD RETAIL S.A.                      AV KENNEDY 9001                                              LAS CONDES                           CHILE        SUR (PLS)                                        11/1/2019          N/A           10/31/2020
                                                                                                       BUENOS                                            CARTA DE OFERTA HILTON GARDEN INN TUC
CENTRAL TUCUMANO S.A.                     MIGUEL LILLO 365.                                            AIRES                                ARGENTINA    LP (C)                                           4/15/2018          N/A            4/14/2021
                                                                                                                                                         CENTRO MEDICO QUIRAŠRGICO JUAN PABLO
CENTRO MEDICO QUIRURGICO JUAN PABLO       AV. SAENZ PENA NRO. 166                                      PUCALLPA                             PERU         II E.I.R.L. - TERCERA ADENDA                     5/21/2018          N/A           10/31/2020
                                          CAL. FRANCISCO MASIAS                                                                                          CNS SAC - CONTRATO SOPORTE TI LAN 2019
CENTRO NACIONAL DE SERVICIO               NRO. 2532 URB                                                LINCE                                PERU         VERS. FINAL PARA FIRMAS LATAM                    7/20/2019          N/A            7/19/2020
                                          CAL. FRANCISCO MASIAS                                                                                          CNS SAC - CONTRATO SOPORTE TI LAN 2019
CENTRO NACIONAL DE SERVICIO               NRO. 2532 URB                                                LINCE                                PERU         VERS. FINAL PARA FIRMAS LATAM                    7/20/2019          N/A            7/19/2020

                                                                                                                                                         CONTRATO MARCO PARA SERVICIOS DE
                                                                                                                                                         TRANPORTE POR CONTIINGENCIA Y EQUIPAJE -
CHALLENGER TRANSPORTATION                                                                                                                                CHALLENGER TRANSPORTATION (C)                    10/20/2016         N/A               N/A
                                                                                                       WHITE
                                                                                                       SANDS                                             LEGAL - AGREEMENT FOR LEGAL SERVICE
CHANCELLOR & CO                           6 EAST STREET                                                BEACH P                                           JAMAICA CHANCELLOR CO                            10/7/2019          N/A               N/A
                                                                                                       GUANGZHO
CHINA SOUTHERN AIRLINES                   NO.68, QIXIN ROAD,                                           U                       510403       CHINA        MITA AGREEMENTS                                     N/A             N/A               N/A
                                          AV. REPUBLICA DE                                                                                               CONTRATO DE ASESORIA PERIODISTICA -
CHIRINOS & SALINAS ASOCIADO               PANAMA 3531 702 SA                                           LIMA                                 PERU         CHIRINOS Y SALINAS ASOCIADOS SA (C)              1/30/2011          N/A            1/30/2021
                                          CAL.AMADOR MERINO                                                                                              CHUBB PERU S.A. COMPAA‘AA DE SEGUROS Y
CHUBB PERU S.A. COMPANIA DE               REYNA NRO. 267 IN                                            LIMA                                 PERU         REASEGUROS - LAN PERU S.A. (C)                   6/22/2018          N/A            6/22/2021

                                                                                                                                                         PROSEGUR - CONT. DE LOCACION DE SER. - SR.
CIA. DE SEGURIDAD PROSEGUR S.             AV, MORRO SOLAR 1086                                         LIMA                                 PERU         DE MA¡QUINAS AUTOMATIZADAS DE EFEC                8/1/2019          N/A            7/31/2022
                                                                                                                                                         CIBERTEC - CARTA COOPERACION
CIBERTEC PERU SAC                                                                                                                                        INTERINSTITUCIONAL                               2/25/2020          N/A           12/31/2023
                                                                                                                                                         SAN FRANCISCO AIRPORT OPERATIONAL
                                                                                                       SAN                                               CONTRACT - CITY AND COUNTY OF SAN
CITY AND COUNTY OF SAN FRAN               PO BOX 8097                                                  FRANCISCO CA            94128-8097                FRANCISCO (C)                                     4/1/2010          N/A               N/A
                                                                                                                                                         TERCERA ADENDA - CLINICA ADVENTISTA ANA
CLINICA ADVENTISTA ANA STAHL              AV. LA MARINA 285                                            IQUITOS                              PERU         STAHL                                            10/15/2018         N/A           10/31/2020
CLINICA DE SALUD OCUPACIONAL PREVENTIVA   CAL. FRANCISCO CUNEO                                                                                           CLINICA DE SALUD OCUPACIONAL
SAC                                       NRO. 680                                                     CHICLAYO                             PERU         PREVENTIVA S.A.C. - SEGUNDA ADENDA               5/22/2018          N/A           10/31/2020
                                          ASUNCION 177 -
CLINICA LOS ANDES S.A.C.                  MIRAFLORES                                                   LIMA                                 PERU         TERCERA ADENDA CLINICA LOS ANDES                  7/4/2018          N/A             7/4/2021
                                          HALL ARRIBOS A. I. DE
CODIREY S.A.                              CARRASCO                                                     CANELONES                            URUGUAY      CONTRATO TRANSPORTE MVD (C)                       8/1/2019          N/A           12/31/2019
                                          AV. REDUCTO MIRAFLORES
COLTUR PERUANA DE TURISMO S A             1255                                                         LIMA                                 PERU         CHARTER CANADIENSES COLTUR                       6/26/2019          N/A            6/26/2020
COMPAÑIA MINERA ANTAMINA                                                                                                                                 CONVENIO MINERA ANTAMINA                         2/13/2020          N/A            2/13/2029




                                                                                                                  6 of 24
                                                                              20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                                 Pg 112 of 132
                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                   Case No. 20-11258
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty                Address1               Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                              SERVICIO DE TRANSPORTE - COMPAA‘AA
                                           AV. PASEO DEL BOSQUE                                                                                               MONTERRICO DE MOVILIDAD Y MENSAJERIA
COMPAÑIA MONTERRICO DE MOVI                MZA. A LOTE. 0                                                    SAN BORJA                          PERU          (C)                                              8/31/2012          N/A           12/31/2021
                                                                                                                                                              CONTRATO DE SERVICIOS DE TRANSPORTE -
                                           AV. PASEO DEL BOSQUE                                                                                               COMPAA‘IA MONTERRICO DE MOVILIDAD Y
COMPAÑIA MONTERRICO DE MOVI                MZA. A LOTE. 0                                                    SAN BORJA                          PERU          MENSAJERIA S.A.C. (C)                             1/1/2018          N/A           12/31/2021
CONDOR TRAVEL DOM                                                                                                                                             CONTRATO CONDOR TRAVEL DOM                       12/31/2019         N/A              N/A
                                                                                                                                                              CONTRATO HOTELES DOM PE LATAM TRAVEL -
CONDOR TTRAVEL                                                                                                                                                CONDOR TRAVEL                                     5/8/2020          N/A               N/A
                                                                                                                                                              CONSULTORES INMOBILIARIOS -
                                                                                                                                                              BINSWANGER PERU CONSULTORES
CONSULTORES INMOBILIARIOS C                                                                                                                                   INMOBILIARIOS CORPORATIVOS S.A.C (C)             6/20/2016          N/A            2/20/2020
                                           RUA ENGENHEIRO                                                                                                     CONTRATO PARA LOCALIZACION DE EQUIPOS -
CONTROL SERVICE DO BRASIL E                ANTÔNIO JOVINO 220                                                SAO PAULO                          BRAZIL        CONTROL SERVICE (C)                              1/11/2011          N/A            1/11/2021
COOPERACION ALEMANA AL DESARROLLO -
AGENCIA DE LA GIZ EN EL PERU                                                                                                                                  CONVENIO COOPERACION ALEMANA                     2/10/2020          N/A            2/10/2025

                                           ATTN: CARMEN FANNY      TOCUMEN
COPA AIRLINES                              GONZALEZ ACEVEDO        INTERNATIONAL AIRPORT                     PANAMA                             PANAMA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                           JR. MAMA OCLLO 556 URB.
CORP & INVERS HAWAY S.A.                   EL TREBOL                                                         LOS OLIVOS                         PERU          HAWAY - SEGUNDA ADENDA                            8/2/2019          N/A            7/31/2023
                                           AV FRANCISCO CARLE S/N,                                                                                            CONTRATO TEMPORAL ARRIENDO COUNTER
CORPAC S.A.                                JAUJA 12601                                                       JAUJA                              PERU          AEROPUERTO ILO - CORPAC (C)                      5/27/2020          N/A           12/31/2020
                                           AV FRANCISCO CARLE S/N,                                                                                            CONTRATO TEMPORAL ARRIENDO OFICINA
CORPAC S.A.                                JAUJA 12601                                                       JAUJA                              PERU          AEROPUERTO ILO - CORPAC (C)                      5/27/2020          N/A           12/31/2020
                                           AV FRANCISCO CARLE S/N,                                                                                            CONTRATO TEMPORAL ARRIENDO ESTACION
CORPAC S.A.                                JAUJA 12601                                                       JAUJA                              PERU          DE LINEA ILO - CORPAC (C)                        5/27/2020          N/A           12/31/2020
                                           AV. VELASCO ASTETE SN
CORPAC SA                                  WANCHAQ                                                           CUZCO - PE                         PERU          CORPAC SEDE CUSCO 2020                            1/1/2019          N/A           12/31/2021
                                           AV. VELASCO ASTETE SN
CORPAC SA                                  WANCHAQ                                                           CUZCO - PE                         PERU          CORPAC SEDE JAEN                                 1/15/2020          N/A            3/15/2021
                                           CARR.HUANCHACO S/N -
CORPAC SA                                  COM.CAMPESINA                                                     TRUJILLO                           PERU          CORPAC SEDE JAUJA                                 3/1/2020          N/A            3/31/2020
                                                                                                                                                              SUMINISTRO COMBUSTIBLE Y SERVICIOS
CORPORACION DE SERVICENTROS S                                                                                                                                 AFINES CORSERSAC (C)                             9/21/2004          N/A            9/21/2020
                                           CAL. CORPAC NRO. S/N                                                                                               CONTRATO DE PRESTACION DE SERVICIOS DE
CORPORACION GACELA S.A.C.                  URB. AEROPUERT                                                    CALLAO                             PERU          TRANSPORTE (C)                                    1/1/2018          N/A             1/1/2021
                                                                                                                                                              CONTRATO SERVICIO DE TAXIS -
                                                                                                                                                              CORPORACION IBEROANDINA DE INVERSION
CORPORACION IBEROANDINA DE INVERSION SAC                                                                                                                      SAC (C)                                          4/21/2018          N/A            4/20/2019
                                           JR NICOLAS DE PIEROLA                                                                                              SEGUNDA ADENDA - CORPORACION
CORPORACION MEDICA SAN MARTIN SAC.         NRO 162                                                           TARAPOTO                           PERU          MA‰DICA SAN MARTIN S.A.C                         2/12/2019          N/A           10/31/2020
                                                                                                                                                              SERVICIO DE SILLAS DE RUEDAS -
                                                                                                             GUANAJUAT                                        CORPORATIVO DE APOYO EMPRESARIAL
CORPORATIVO DE APOYO EMPRES                ALLENDE 8                                                         O                                  MEXICO        GUZZAI S.A DE C.V. (C)                            6/6/2016          N/A               N/A
                                                                                                                                                              CONTRATO DE PRESTACION DE SERVICIOS
CORTEZ, MASSA & BELLO ABOGA                                                                                                                                   PROFESIONALES- MASSA                             4/10/2019          N/A               N/A
                                                                                                             FORT
                                           531 EAST OAKLAND PARK                                             LAUDERDAL
COSTAMAR TRAVEL CRUISE TOURS               BOULEVARD               OAKLAND PARK                              E         FL            33334                    CHARTER PUJ COSTAMAR                             1/28/2020          N/A            1/28/2021
                                           ATTN: PRESIDENT OR
CROATIA AIRLINES                           GENERAL COUNSEL         SAVSKA CESTA 41                           ZAGREB                  10000      CROATIA       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                              HOTEL SERVICES AGREEMENT - CROWNE
CROWNE PLAZA ORLANDO UNIVER                                                                                                                                   PLAZA ORLANDO (C)                                6/15/2015          N/A            6/14/2020
DAMPER TRUJILLO SAC                                                                                                                                           CONTRATO CORPORATIVO DANPER                      2/3/2020           N/A            2/3/2024
                                           CAL. MANUEL MARIA                                                                                                  SERVICIO ARRIENDO LOCAL - DAVID
DAVID PAUL MAGUIÑA ZAMORA                  IZAGA 770 II PISO                                                 CHICLAYO                           PERU          MAGUIA‘A ZAMORA (C)                               5/1/2017          N/A             5/1/2020
                                           CAL. MANUEL MARIA                                                                                                  DAVID PAUL MAGUIA‘A ZAMORA - PRIMERA
DAVID PAUL MAGUIÑA ZAMORA                  IZAGA 770 II PISO                                                 CHICLAYO                           PERU          ADENDA                                            5/1/2020          N/A             5/1/2023
                                                                                                             BUENOS                                           (ATC) CARTA OFERTA DELOITTE ARGENTINA
DELOITTE & CO SA                           FLORIDA 234 PISO 4.                                               AIRES                              ARGENTINA     IMPUESTOS                                        10/1/2018          N/A           12/31/2019




                                                                                                                        7 of 24
                                                                              20-11258-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                                                                                                  Pg 113 of 132
                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                   Case No. 20-11258
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
               Contract Counterparty           Address1                    Address2           Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                   PASEO DE LA REFORMA   COLONIA             CIUDAD DE                                        LEGAL - DELOITTE IMPUESTOS Y SERVICIOS
DELOITTE IMPUESTOS Y SERVIC            ERIK MAGOS                  505, PISO 28          CUAUHTOMOC          MOXICO                  6500       MEXICO        LEGALES S.C                                      10/1/2019          N/A               N/A

                                       ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL
DELTA AIR LINES                        PROJECT LEADER        AIRPT                       832 P BOX 2053      ATLANTA       GA        30320                    CODESHARE AGREEMENT                               12/2/19           N/A               N/A

                                       ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL                                                                              AMENDMENT NO. 1 TO
DELTA AIR LINES                        PROJECT LEADER        AIRPT                       832 P BOX 2053      ATLANTA       GA        30320                    CODESHAREAGREEMENT OF 2/12/2019                   2/27/20           N/A               N/A

                                       ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL                                                                              TRANS-AMERICAN JOINT VENTURE
DELTA AIR LINES                        PROJECT LEADER        AIRPT                       832 P BOX 2053      ATLANTA       GA        30320                    AGREEMENT                                          5/7/20           N/A               N/A

                                       ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL                                                                              U.S./CANADA - CHILE JOINT VENTURE
DELTA AIR LINES                        PROJECT LEADER        AIRPT                       832 P BOX 2053      ATLANTA       GA        30320                    IMPLEMENTING AGREEMENT                             5/7/20           N/A               N/A
                                                                                                                                                              CONTRATO NORMALIZADO EN TIERRA DE
DESACOL                                                                                                                                                       IATA - DESACOL (C)                                4/1/2009          N/A             4/1/2019
                                       AV. MARISCAL JOSE DE LA                                               MIRAFLORE                                        CONTRATO DE PRESTACION DE SERVICIOS
DIEZ CANSECO & VENERO ABOG             MAR NRO.662                                                           S                                  PERU          PROFESIONALES (C)                                8/24/2018          N/A            8/24/2020
                                       JR.COLINA 879-                                                                                                         SERVICIOS DE SALUD - DIRECCION REGIONAL
DIRECCION DE SALUD I-CALLAO            RES.BELLAVISTA                                                        CALLAO                             PERU          DE SALUD DEL CALLAO (C)                          7/21/2017          N/A            7/20/2020
                                       CALLE COLOMBIA URB.                                                                                                    ALQUILER INMUEBLE TACNA - DORA DEL
DORA DEL ALCAZAR DE TAPIA              VILLA HERMO 480                                                       TACNA                              PERU          ALCAZAR BALUARTE (C)                              9/1/2006          N/A             9/1/2020
                                       CALLE COLOMBIA URB.                                                                                                    SEGUNDA ADENDA DORA DEL ALCAZAR
DORA DEL ALCAZAR DE TAPIA              VILLA HERMO 480                                                       TACNA                              PERU          BALUARTE VDA DE TAPIA                             9/1/2019          N/A            8/31/2021

                                                                                                                                                              ACUERDO DE SERVICIO PARA ALOJAMIENTO
DORADO HOTELES SAS                                                                                                                                            EN HOTEL - DORADOHOTELES SAS (C)                  3/1/2017          N/A             3/1/2020
                                                                                                                                                              CONTRATO DE PRESTACION DE SERVICIOS
                                                                                                             SANTIAGO                                         PROFESIONALES - DUMAS SCHMALZ
DUMAS SCHMALZ ABOGADOS S.A.            AV LA ENCALADA 1171                                                   DE SURCO                           PERU          ABOGADOS S.A.C. (C)                              12/12/2016         N/A               N/A
                                                                                                                                                              CONTRATO DE PRESTACION DE SERVICIOS
                                                                                                             SANTIAGO                                         PROFESIONALES - DUMAS SCHMALZ
DUMAS SCHMALZ ABOGADOS S.A.            AV LA ENCALADA 1171                                                   DE SURCO                           PERU          ABOGADOS S.A.C. (C)                              12/12/2016         N/A               N/A

E. WONG S.A.                                                                                                                                                  CONVENIO DE ASOCIACION - E WONG S.A. (C)          1/1/2019          N/A           12/31/2020
                                                                                                             MEXICO                                           SERVICIOS DE DESPACHO EN AEROPUERTO -
EAGLE AVIATION SERVICES SA             CALLE 527                   29 INT..                                  CITY                               MEXICO        EAGLE AVIATION SERVICES S.A. DE C.V. (C)         11/16/2016         N/A               N/A
                                       JR. TAMBO REAL NRO.                                                   SANTIAGO                                         CONTRATO DE SERVICIO DE ARRIENDO PARA
ECOMOTION S.A.C.                       4CALLE 3 MZA. N                                                       DE SURCO                           PERU          TRANSPORTE - ECOMOTION S.A.C. (C)                1/30/2012          N/A            7/30/2020
                                                             AIRPORT ROAD                CAIRO
                                       ADMIN.COMPLEX - NORTH INTERNATIONAL AFFAIRS       INTERNATIONAL
EGYPTAIR                               BLDG.                 DEPARTMENT                  AIRPORT             CAIRO                              EGYPT         MITA AGREEMENTS                                     N/A             N/A               N/A
                                                             BEN-GURION INT’L
EL AL ISRAEL AIRLINES                  MASSADA APELMAN       AIRPORT                     P.O.BOX 41          TEL AVIV                7015001    ISRAEL        MITA AGREEMENTS                                     N/A             N/A               N/A
                                       AV. JOSE GALVEZ NRO.                                                                                                   CONTRATO DE PRESTACION DE SERVICIOS
EL PODER DE LA IMAGEN S.R.L            1047 DPTO.202                                                         LIMA                               PERU          PROFESIONALES - EL PODER DE LA IMAGEN             5/3/2019          N/A               N/A
                                                                                                                                                              CONTRATO ESTUDIO RODRIGO, ELIAS Y
ELIAS Y MEDRANO                                                                                                                                               MEDRANO                                          5/25/2020          N/A           12/31/2020

ELIMORO                                                                                                                                                       CONTRATO MOVILIDAD ELIMORO - ATO PEM              6/1/2019          N/A             6/1/2021
                                       CAL. PARAGUAY NRO. 104                                                                                                 SERVICIO ARRENDAMIENTO - ALMUDENA
EMILIO MARIO MASIAS SANCHEZ            URB. EL RECR                                                          TRUJILLO                           PERU          MORENO SANCHEZ (C)                                5/1/2014          N/A            4/30/2020
                                                                                                                                                              VENTA DE ALIMENTOS - EMMA ALICIA
EMMA ALICIA CONTRERAS QUINT                                                                                                                                   CONTRERAS QUINTERO (C)                            9/1/2014          N/A               N/A

EMP PREST SERV SALUD EL NAZARENO SR                                                                                                                           EPSS EL NAZARENO S.R.L - TERCERA ADENDA           2/1/2019          N/A           10/31/2020
                                       AV. Z NRO. 99 A.H. TALARA                                                                                              PRIMERA ADENDA EMP. TRANSP. EL
EMP. TRANSP. EL TALAREA‘O S.           ALTA                                                                  PIURA                              PERU          TALAREA‘O S.A.C                                  8/15/2019          N/A           12/31/2020
                                       SCS - QUADRA 04 BLOCO A
EMPRESA BRASILEIRA DE INFRA E          58.                                                                   BRASILIA                           BRAZIL        IGU - CONTRATO LAN PERU                           9/1/2019          N/A            8/31/2021
                                                                                                                                                              ACUERDO DE CESION DE POSICION
EMPRESA COMERCIALIZADORA DE            JR. CAJAMARCA NRO. 371                                                RIMAC                              PERU          CONTRACTUAL- LINDLEY (C)                          9/3/2018          N/A             9/3/2020




                                                                                                                        8 of 24
                                                                                20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                                   Pg 114 of 132
                                                                                                               In re Latam Airlines Perú S.A.
                                                                                                                     Case No. 20-11258
                                                                                                  Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                   Date of
                                                                                                                                                                Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty               Address1                    Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date

EMPRESA DE TELECOMUNICACION             AGUILA 565.                                                            HAVANA                             CUBA          ETECSA- TELECOMUNICACIONES DE CUBA SA            7/13/2018          N/A            7/12/2020

                                        JR. ANTONIO                                                                                                             SERVICIOS PUBLICITARIOS - EMPRESA
EMPRESA EDITORA EL COMERCIO             MIROQUESADA 300 LI 9999                                                LIMA                               PERU          EDITORA EL COMERCIO S.A.(C)                       1/1/2015          N/A             1/1/2021

                                        JR. ANTONIO                                                                                                             SERVICIOS PUBLICITARIOS - EMPRESA
EMPRESA EDITORA EL COMERCIO             MIROQUESADA 300 LI 9999                                                LIMA                               PERU          EDITORA EL COMERCIO S.A. (C)                      1/1/2016          N/A            1/1/2021
ENIGMA                                                                                                                                                          CHARTER CUZ ENIGMA 09 ENERO                      11/20/2019         N/A           11/20/2020
ENIGMA                                                                                                                                                          CHARTER CUZ 10FEB ENIGMA                         11/21/2019         N/A           11/21/2020
ENIGMA                                                                                                                                                          CHARTER LIMCUZ 28FEB ENIGMA                       1/29/2020         N/A            1/29/2021
ENIGMA                                                                                                                                                          CHARTER LIMCUZ 27MAR ENIGMA                       1/29/2020         N/A            1/29/2021
                                                                                                                                                                TRANSPORTES - ENRIQUE CASTREJON ADAME
ENRIQUE CASTREJON ADAME                                                                                                                                         (CASADA TOURS) (C)                               7/10/2014          N/A            7/10/2020
                                                                                                                                                                TRANSPORTES - ENRIQUE CASTREJON ADAME
ENRIQUE CASTREJON ADAME                                                                                                                                         (CASADA TOURS) (C)                               7/10/2014          N/A            7/10/2020
                                                                                                                                                                ASESORIA EN MATERIA MIGRATORIA - ERNST
ERNST YOUNG ASES S CIVIL DE                                                                                                                                     Y YOUNG ASESORES (C)                             8/24/2015          N/A               N/A
ESAN                                                                                                                                                            CONVENIO DE COOPERACION - ESAN                   3/31/2020          N/A            3/31/2025
                                        AV. CHINCHAYSUYO NRO.                                                  INDEPENDE
ESDRAS NORIEGA GUILLEN.                 618 LIMA.                                                              NCIA                               PERU          ESDRAS NORIEGA GUILLEN - SEXTA ADENDA            12/31/2019         N/A           12/31/2020
                                                                                                                                                                CONTRATO DE PRESTACION DE SERVICIOS
                                        CAL.LORD NELSON NRO                                                    MIRAFLORE                                        PROFESIONALES ESTUDIO MANUEL
ESTUD.MANUEL ARAMBURU YRIGO             245                                                                    S                                  PERU          ARAMBURU (C)                                      7/1/2018          N/A             7/1/2021
                                        CAL.LOS GLADIOLOS NRO.                                                                                                  SERVICIOS LEGALES - ESTUDIO CALLEJA
ESTUDIO CALLEJA ABOGADOS SO             340                                                                    CHICLAYO                           PERU          ABOGADOS SAC (C)                                 11/29/2016         N/A               N/A
                                        AV. SANTA MARIA NRO.                                                                                                    ASESORIA PROFESIONAL JURIDICA - ESTUDIO
ESTUDIO GRAU SOC CIVIL RESP             110 MIRAFLORES                                                         LIMA                               PERU          GRAU S.C.R.L. (C)                                 2/4/2018          N/A               N/A
                                                                                                                                                                SERVICIOS LEGALES - ESTUDIO LUIS
ESTUDIO LUIS ECHECOPAR GARC             AV. LA FLORESTA NRO. 497 PISO. 5.                                      SAN BORJA                          PERU          ECHECOPAR GARCIA S.R.L (C)                       9/22/2015          N/A               N/A
                                        AV. CHOQUEHUANCA 770                                                                                                    SERVICIOS LEGALES - ESTUDIO RODRIGUEZ
ESTUDIO RODRIGUEZ LARRAIN ABO           SAN ISIDRO                                                             LIMA                               PERU          LARRAIN ABOGADOS S.C.R.L (C)                     4/16/2015          N/A               N/A

                                        AV. DOS DE MAYO NRO.                                                                                                    SERVICIOS LEGALES - ESTUDIO RUBIO LEGUIA
ESTUDIO RUBIO LEGUIA NORMAN             1321 - SAN ISI                                                         LIMA                               PERU          NORMAND Y ASOCIADOS S. CIVIL DE R.L (C)          4/16/2015          N/A               N/A
ETIHAD AIRWAYS                          ATTN: BEN SIMKIM                                                                                                        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                                SEGURIDAD Y VIGILANCIA - EULEN SEGURIDAD
EULEN SEGURIDAD S.A..                   C/ GOBELAS 25-27.                                                      MADRID                             SPAIN         S.A. (C)                                         12/1/2016          N/A           10/31/2020


                                        ATTN: PRESIDENT OR                                                     NORDRHEIN-
EUROWINGS                               GENERAL COUNSEL           GROßENBAUMER WEG 6 40472 DSSELDORF           WESTFALEN                          GERMANY       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                  BUILDING, 376 HSIN-NAN SECTION 1, LUCHU,
EVA AIR                                 ATTN: CHRIS CHENG         ROAD                   TAOYUAN HSIEN         TAIWAN                             TAIWAN        MITA AGREEMENTS                                     N/A             N/A               N/A
EXCLUSIVE SOUTH AMERICA S.A                                                                                                                                     CHARTER CUZ ESA LATINAMERICA 30MAR               1/28/2020          N/A            1/28/2021
                                                                                                                                                                CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                                TRANSPORTE DE EQUIPAJE DE PASAJEROS - LA
                                                                                                                                                                ASOCIACION DE MALETEROS UNIDOS SKYCAP
FALCON SKYCAP SERVICES CORP                                                                                                                                     (C)                                               1/2/2018          N/A             1/1/2022
                                                                                                                                                                PRIMERA ADENDA CONTRATO MOVILIDAD
FAST LINE                                                                                                                                                       AYP - FAST LINE (C)                               6/2/2020          N/A           12/31/2020
                                                                                                                                                                CODESHARE - RECIPROCAL CODESHARE
FINNAIR                                 RAHTITIE 1, 01053                                                                                         FINLAND       AGREEMENT                                         12/1/18           N/A               N/A
FMC MEDICAL CENTER CENTRO DIAGNOSTICO                                                                                                                           FMC MEDICAL CENTER CENTRO DIAGNOSTICO
SAC                                     AV. SAN BORJA SUR N237                                                 SAN BORJA                          PERU          S.A.C - SEGUNDA ADENDA                            6/7/2018          N/A           10/31/2020
                                                                                                               PARAMONG                                         FREDY TOMAS MEJIA PADILLA - CUARTA
FREDY TOMAS MEJIA PADILLA               AV. CENTRAL NRO. 06                                                    A                                  PERU          ADENDA                                            1/1/2020          N/A           12/31/2020
FRESNOS                                                                                                                                                         ADENDA FRESNOS (C)                               10/16/2018         N/A           10/16/2020

G4S PERU S.A.C.                                                                                                                                                 SERVICIO DE SEGURIDAD - G4S PERU S.A.C (C)       12/30/2012         N/A           12/30/2020




                                                                                                                          9 of 24
                                                                        20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                           Pg 115 of 132
                                                                                                       In re Latam Airlines Perú S.A.
                                                                                                             Case No. 20-11258
                                                                                          Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                           Date of
                                                                                                                                                        Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1                Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                        CONTRATO DE PRESTACION DE SERVICIOS
                                    AV. LAS CAMELIAS NRO.                                                                                               PROFESIONALES - GALVEZ RISSO ZEGARRA Y
GALVEZ,RISSO,ZEGARRA & ASO          511 INT. 302                                                       SAN ISIDRO                         PERU          ASOCIADOS (C)                                    12/15/2016         N/A               N/A
                                                                                                                                                        CONTRATO DE PRESTACION DE SERVICIOS
                                    AV. LAS CAMELIAS NRO.                                                                                               PROFESIONALES - GALVEZ RISSO ZEGARRA Y
GALVEZ,RISSO,ZEGARRA & ASO          511 INT. 302                                                       SAN ISIDRO                         PERU          ASOCIADOS (C)                                    12/15/2016         N/A               N/A
                                    MANAGEMENT BUILDING,
                                    GARUDA CITYSOEKARNO-
                                    HATTA INTERNATIONAL
                                    AIRPORTTANGERANG      INDONESIAPO BOX 1004                         TANGERAN
GARUDA INDONESIA                    15111                 TNG BUSH                                     G                                  INDONESIA     SPA AGREEMENT                                       N/A             N/A               N/A
                                                                                                       SANTIAGO
GEO SUPPLY PERU SAC                 MONTE ROSA168                                                      DE SURCO                           PERU          SERVICIO TELEFONIA-GEO SUPPLY (C)                4/23/2013          N/A               N/A
                                                                                                       SANTIAGO                                         TELEFONIA Y COMUNICACIONES - GEO SUPPLY
GEO SUPPLY PERU SAC                 MONTE ROSA168                                                      DE SURCO                           PERU          PERU S.A.C. (C)                                  4/23/2013          N/A            4/23/2020
GLOBAL COLLECT SERVICES BV                                                                                                                              INGENICO DCP PERU                                11/4/2019          N/A            11/4/2020
                                                                                                                                                        LEGAL - TRANSPORTATION SERVICE
GLOBAL GROUND TRANSPORTATIO                                                                                                                             AGREEMENT CREW JAMAICA                           12/2/2019          N/A               N/A

GMD S A.                                                                                                                                                CONTRATO DE USUARIO FINAL - GMD. S.A (C)         11/1/2015          N/A           10/31/2020
                                                                                                                                                        CONTRATO DE CATERING AND SUPPLY
GODDARD CATERING GROUP JAMAICA                                                                                                                          SERVICES - MBJ                                   12/2/2019          N/A           10/31/2022
GOLDFIELDS                                                                                                                                              CONTRATO CHARTER GOLDFIELDS                      5/26/2020          N/A            7/12/2020
GRANT THORNTON ARGENTINA, ADLER,    AV. CORRIENTES 327 PISO                                            BUENOS                                           (ATC) CONTRATO GT LPAR RECUPERO DE IVA
HASENCLEVER & ASOCIADOS S.R.L       3                                                                  AIRES                              ARGENTINA     2020                                              1/1/2020          N/A           12/31/2021
                                                                                                                                                        SERVICIO DE ABASTECIMIENTO DE SNACK -
GRUPO ONCE S.A.C..                                                                                                                                      GRUPO ONCE S.A.C. (C)                             3/1/2010          N/A             3/1/2020
                                    AVE. PROLONGACION                                                  ALVARO                                           ALOJAMIENTO TRIPULACION-HOTEL
GRUPO POSADAS S A B DE C V          PASEO DE LA.                                                       OBREGON                            MEXICO        POSADAS(C)                                        2/1/2015          N/A            1/31/2021
                                    AVE. PROLONGACION                                                  ALVARO                                           SERVICIO ALOJAMIENTO PERSONAL - GRUPO
GRUPO POSADAS S A B DE C V          PASEO DE LA.                                                       OBREGON                            MEXICO        POSADAS S.A.B. DE C.V. (C)                        2/1/2017          N/A             2/1/2021
                                                                                                                                                        LEGAL - LETTER OF INTENT SECURITY SERVICE
GUARDSMAN LIMITED                                                                                                                                       MJB JAMAICA GUARDSMAN                            12/2/2019          N/A               N/A
                                                                                                                                                        SECURITY SERVICE AGREEMENT MJB JAMAICA
GUARDSMAN LIMITED                                                                                                                                       GUARDSMAN                                        12/2/2019          N/A               N/A
                                    ATTN: PRESIDENT OR        FLUGHAFEN HAHN HALLE
HAHN AIR                            GENERAL COUNSEL           814                                      HAHN                               GERMANY       MITA AGREEMENTS                                     N/A             N/A               N/A
HAWAIIAN AIRLINES                   ATTN: PILIALOHA WANG                                                                                                STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                    AV.PRODUCCION                                                                                                       TRASLADO DE VALORES - HERMES
HERMES TRANSPORTES BLINDADOS        NACIONAL 278 URB. LA.                                              LIMA                               PERU          TRANSPORTES BLINDADOS S.A (C)                    8/24/2012          N/A               N/A
                                    AV.PRODUCCION                                                                                                       SERVICIO DE TRANSPORTE - HERMES
HERMES TRANSPORTES BLINDADOS        NACIONAL 278 URB. LA.                                              LIMA                               PERU          TRANSPORTES BLINDADOS S.A (C)                    9/24/2012          N/A               N/A
                                                                                                                                                        CONTRATO DE PRESTACION DE SERVICIOS
HERNANDEZ CIA                                                                                                                                           PROFESIONALES HERNANDEZ CIA                       5/1/2019          N/A               N/A
                                                                                                                                                        LP - CONTRATO HOTEL HYATT PLACE MIAMI
HIT PORTAFOLIO | TRS, LLC                                                                                                                               AIRPORT WEST DORAL (MIA) (C)                      1/1/2020          N/A           12/31/2021
                                                                                                                                                        LP - CONTRATO HOLIDAY INN PORTO ALEGRE
HOLIDAY INN PORTO ALEGRE                                                                                                                                (POA) (C)                                        12/14/2019         N/A           12/13/2022
                                    11TH FLOOR, ONE                                                    TUNG
                                    CITYGATE, 20 TAT TUNG                                              CHUNG,
HONG KONG AIRLINES                  ROAD                                                               LANTAU                             HONG KONG     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A

HOTEL MIGUEL ANGEL, S.A.            CALLE MIGUEL ANGEL     29-31.                                      MADRID                             SPAIN         CONTRATO HOTEL MIGUEL ANGEL MAD LP (C)            6/1/2019          N/A            5/31/2021
                                    ST SHN QUADRA 05 BLOCO                                                                                              CONTRATO MERCURE BRASILIA LIDER (BSB)
HOTELARIA ACCOR BRASIL SA           I S/N                                                              BRASILIA                           BRAZIL        (C)                                              10/15/2019         N/A           10/14/2022

                                                                                                                                                        CONTRATO DE PRESTACION DE SERVICIO
HOTELERA BAVARO RNC                                                                                                                                     ALOJAMIENTO - HOTELERA BAVARO RNC (C)            10/28/2010         N/A           10/15/2019
                                    CARRERA 1 62 198 BARRIO
HOTELES DE CRESPO SAS               CRESPO.                                                            CARTAGENA                          COLOMBIA      HOTEL CORALES DE INDIAS (C)                      11/1/2018          N/A           10/31/2021
HUDBAY                                                                                                                                                  CONTRATO CHARTERS PERU - HUDBAY (C)              6/10/2020          N/A            6/13/2020




                                                                                                                  10 of 24
                                                                            20-11258-jlg    Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14                Main Document
                                                                                                                Pg 116 of 132
                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                   Case No. 20-11258
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                   Address2              Address3           City        State       Zip         Country                    Debtor's Interest                    Lease      Remaining Term        Date
                                     545 E JOHN CARPENTER                                                                                                        SERVICES AGREEMENT - HUNTLEIGH USA
HUNTLEIGH USA CORPORATION            FWY STE 175                                                             IRVING        TX        75062-8146                  CORPORATION (C)                                  7/26/2016          N/A               N/A
                                                                 PLACE VICTORIA PO BOX                                                                           IATA STANDARD GROUND HANDLING
IATA                                 GABRIELA PERALTA            113                                         MONTREAL QC             H4Z 1M1      CANADA         AGRRMENT LATAM PERU SAE AT BOLIVIA                7/1/2019          N/A             7/1/2021

                                                                                                                                                                 LEGAL - IATA STANDARD GROUND HANDLING
IATA STANDARD GROUP                                                                                                                                              AGREEMENT LATAM PERU TRUFLGHT AT MBJ             12/2/2019          N/A            12/2/2020

                                                                                                                                                                 IATA STANDARD GROUND HANDLING
IBECA S.A…                           NW 74TH AVE 2500.                                                       MIAMI         FL        33122                       AGREEMENT LATAM PERU AND IBECA AT HAV            10/1/2019          N/A            9/30/2021
                                                                 APDO. CORREOS                                                                                   CODESHARE - RECIPROCAL CODESHARE
IBERIA                               ANTONIO PIMENTEL            6203328080                                  MADRID                               SPAIN          AGREEMENT                                          7/1/06           N/A               N/A
                                                                 APDO. CORREOS                                                                                   LOUNGE ACCESS AGREEMENT - IBERIA L.A.E
IBERIA                               ANTONIO PIMENTEL            6203328080                                  MADRID                               SPAIN          (C)                                               1/1/2008          N/A               N/A
                                                                 APDO. CORREOS
IBERIA                               ANTONIO PIMENTEL            6203328080                                  MADRID                               SPAIN          ACUERDO DE COOPERACIÓN COMERCIAL.                   N/A             N/A               N/A
                                                                 APDO. CORREOS
IBERIA                               ANTONIO PIMENTEL            6203328080                                  MADRID                               SPAIN          MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                                 STANDARD GROUND HANDLING AGREEMENT
                                                                                                                                                                 OF 2013 - IBERIA LINEAS AA‰REAS DE
IBERIA LINEAS AEREAS DE ESP          MARTINEZ VILLERGAS 49                                                   MADRID                               SPAIN          ESPAA‘A (C)                                      12/1/2016          N/A               N/A

                                     CAL. LAS BEGONIAS NRO.                                                                                                      CONTRATO SUBARRENDAMIENTO DE
INMUEBLES LIMATAMBO S.A.             441 INT. 242                                                            SAN ISIDRO                           PERU           MODULO - INMUEBLES LIMATAMBO S.A. (C)             6/1/2015          N/A             6/1/2020
                                                                                                                                                                 INMUBLES PANAMAERICANA - CONT. DE
                                     AV. CANAVAL Y MOREYRA                                                                                                       ARRENDAMIENTO DE LOCAL COMERCIAL -
INMUEBLES PANAMERICANA S.A.          522 16 URB. E                                                           LIMA                                 PERU           MEGA PLAZA                                       6/18/2019          N/A            6/18/2020
                                                                                                                                                                 SERVICIO TELEFONIA E INTERNET FIJA -
                                                                                                                                                                 INSTITUTO COSTARRICENCE DE ELECTRICIDAD
INSTITUTO COSTARRICENSE DE E         ALAJUELA- COSTA RICA                                                    ALAJUELA                             COSTA RICA     (C)                                              10/26/2013         N/A               N/A
                                     CALLE FRANCISCO DE
INSTITUTO NACIONAL DE DEFEN          CUELLAR 454]                                                            LIMA                                 PERU           CONVENIO INDECI                                   2/1/2020          N/A           12/31/2020
                                                                                                                                                                 IATA STANDARD GROUND HANDLING
                                     1 KM. AL OESTE DEL                                                                                                          AGREEMENT - INTERAIRPORTSERVICES
INTERAIRPORT SERVICES SWISS          AEROPUERTO INTER                                                        SAN JOSE                             COSTA RICA     SWISSPORT S.A. (C)                               1/2/2018           N/A           12/31/2023
INTERASEO AEROPUERTO SAS ES          CALLE 17 124 81                                                         BOGOTA                               COLOMBIA       CTO INTERASEO                                    2/28/2017          N/A            2/28/2020
INTERCORP                                                                                                                                                        PRIMERA ADENDA CONVENIO INTERCORP                2/6/2020           N/A            2/13/2025
                                                                                         AV CAPITAN CARLOS
                                                                                         LEON SN ZONA                                                            CODESHARE - RECIPROCAL CODESHARE
INTERJET                             ATTN: GUSTAVO GARCIA        GERENTE CONTABILIDAD    FEDERAL                                                                 AGREEMENT                                          5/6/15           N/A               N/A
                                     CALLE LIMITE S/N P. I LAS                                                                                                   INTERNATIONAL BUSINESS LIMOUSINES, S.A.U
INTERNATIONAL BUSINESS LIMOU         FRONTERAS                                                               MADRID                               SPAIN          (C)                                              10/1/2018          N/A               N/A
                                                                                                             PORTO                                               ADITIVO DE CONTRATO PARA VOOS
INTERNATIONAL MEAL COMPANY           AVENIDA SERTORIO 1988                                                   ALEGRE                               BRAZIL         INTERNACIONALES DE PORTO ALEGRE (F)              12/2/2019          N/A           10/31/2022
                                                                                                                                                                 INTERSHIPPING - CONTRATO AGENCIA
INTERSHIPPING SRL                                                                                                                                                ADUANA BOLIVIA (C)                                9/1/2019          N/A             9/1/2021
                                                                                                                                                                 ACUERDO DE SERVICIO PARA ALOJAMIENTO
                                     AV.CRISTO REDENTOR                                                      SANTA                                               EN HOTEL - INVERHOTEL S.A. APART HOTEL
INVER HOTEL S.A..                    7MO ANILLO N 28,                                                        CRUZ                                 BOLIVIA        (C)                                               4/1/2019          N/A           12/31/2020

                                     CAL PIEDRA LIZA MZA M                                                                                                       ARRIENDO DE ALMACEN - INVERSIONES
INVER. MARITIMAS UNIVERSALE          LOTE B ZAGR F                                                           CALLAO                               PERU           MARITIMAS UNIVERSALES DEPOSITOS S.A (C)          10/1/2014          N/A            9/30/2021
                                                                                                             SANTO                                DOMINICAN      ALOJAMIENTO EN HOTEL - INVERSIONES
INVERSIONES HOCENTAZ S A S           AV ABRAHAM LINCOLN                                                      DOMINGO                              REPUBLIC       HOCENTAZ S.A.S (C)                               5/15/2017          N/A            5/30/2020
                                                                                                                                                                 SEGUNDA ADENDA - INVERSIONES KAROSA
INVERSIONES KAROSA EIRL              LOS DIAMANTES                                                           TRUJILLO                             PERU           EIRL                                             12/31/2019         N/A           12/31/2020
                                                                                                             MIRAFLORE
INVERSIONES TULIP E I R L            AV AREQUIPA NRO 5000.                                                   S                                    PERU           INVERSIONES TULIP E.I.R.L. - LAN PERU S.A. (C)   2/27/2018          N/A            2/27/2020
INVERSIONES Y SERVICIOS DE           AV. SAN MARTIN 401 202                                                  LIMA                                 PERU           SERVICIO DE PUBLICIDAD - LOS ANDES (C)           4/29/2010          N/A            4/29/2020
                                                                                                                                                                 CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                                 PUBLICIDAD - INVERSIONES Y SERVICIOS DE
INVERSIONES Y SERVICIOS DE           AV. SAN MARTIN 401 202                                                  LIMA                                 PERU           LOS ANDES S.R.L. (C)                             3/13/2012          N/A            3/13/2020




                                                                                                                        11 of 24
                                                                             20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                Pg 117 of 132
                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                  Case No. 20-11258
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                   Address2             Address3           City        State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                              SERVICIO DE ALMACENAMIENTO Y
                                     AV. ELMER FAUCETT 3462                                                                                                   ADMINISTRACION DE ARCHIVOS - IRON
IRON MOUNTAIN PERU S.A.              CALLAO                                                                 CALLAO                               PERU         MOUNTAIN PERU S.A (C)                            3/1/2005           N/A            3/1/2020
ITALCAFE SAC                         CARLOS MELLET VARGAS                                                   LIMA                                 PERU         ITALCAFE S.A.C - CONTRATO                        3/11/2020          N/A            3/11/2021
                                     AVGUILLERMO PRESCOTT                                                                                                     CONTRATO DE LOCACION DE SEGURIDAD - J
J & V RESGUARDO S.A.C.               NRO 308                                                                SAN ISIDRO                           PERU         AND V RESGUARDO S.A.C. (C)                       11/2/2018          N/A            11/1/2020
                                     AVGUILLERMO PRESCOTT
J & V RESGUARDO S.A.C.               NRO 308                                                                SAN ISIDRO                           PERU         CONTRATO SEGURIDAD PERU LIDERMAN (C)             2/1/2019           N/A            1/31/2022
                                     AVGUILLERMO PRESCOTT
J & V RESGUARDO S.A.C.               NRO 308                                                                SAN ISIDRO                           PERU         PRIMER ADDENDUM (C)                              2/1/2019           N/A            1/31/2022
                                                                                                                                                              SERVICIO DE REPRESENTANTE LEGAL- JAIME
JAIME GONGORA ESGUERRA..             CARRERA 8 N 15 49 PISO 5                                               BOGOTA                               COLOMBIA     GONGORA ESGUERRA (C)                             7/1/2012           N/A            6/30/2020
                                     2-4-11
                                     HIGASHISHINAGAWA                                                                                                         CODESHARE - RECIPROCAL CODESHARE
JAPAN AIRLINES                       SHINAGAWAKU                                                            TOKYO                                JAPAN        AGREEMENT                                         9/15/11           N/A               N/A
                                     3-24 YAMASHITA-CHO,
JAPAN TRANSOCEAN AIR                 NAHA-SHI                                                               OKINAWA                 900 0027     JAPAN        MITA AGREEMENTS                                     N/A             N/A               N/A
                                     AV. PAZ SOLDAN NRO. 170                                                                                                  JDM TECNOLOGIA Y SOLUCIONES GLOBALES
JDM TECNOLOGIA Y SOLUCIONES          INT. 205                                                               SAN ISIDRO                           PERU         (C)                                              9/28/2016          N/A            9/28/2020
                                     AV. PAZ SOLDAN NRO. 170
JDM TECNOLOGIA Y SOLUCIONES          INT. 205                                                               SAN ISIDRO                           PERU         JDM - CONTRATO LATAM                             9/27/2019          N/A           12/31/2024

                                     ATTN: PRESIDENT OR     2701 QUEENS PLAZA                               LONG
JETBLUE AIRWAYS                      GENERAL COUNSEL        NORTH                                           ISLAND CITY NY          11101                     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     TERMINAL 4 ROOM 161022
JFK INTERNATIONAL AIR TERMINAL LLC   JOHN F KENNEDY                                                         JAMAICA       NY        11430                     AIRPORT AGREEMENTS - T4 IN JFK AIRPORT              N/A             N/A               N/A
                                                                                                                                                              SERVICIO DE TRANSPORTE - JORGE ANTONIO
JORGE ANTONIO ROMERO ANAYA                                                                                                                                    ROMERO ANAYA (C)                                 8/1/2014           N/A             8/1/2020
                                                                                                                                                              SERVICIO DE TRANSPORTES - JORGE ANTONIO
JORGE ANTONIO ROMERO ANAYA                                                                                                                                    ROMERO ARAYA (C)                                 8/1/2014           N/A             8/1/2020
                                                                                                                                                              SERVICIO DE TRANSPORTES - JORGE ANTONIO
JORGE ANTONIO ROMERO ANAYA                                                                                                                                    ROMERO ARAYA (C)                                 8/1/2014           N/A             8/1/2020
                                                                                                                                                              SERVICIO DE ASESORIA - JULIO CESAR LOPEZ
JULIO LOPEZ PALACIOS                 CERRO AZUL 551                                                         LIMA                                 PERU         PALACIOS (C)                                     3/1/2016           N/A             9/1/2019
                                     CAL. MONTERREY NRO.                                                    SANTIAGO                                          ARRIENDO ESPACIO PUBLICITARIO - JUNTA
JUNTA DE PROPIETARIOS CCCI           170 DPTO. 3PIS                                                         DE SURCO                             PERU         PROPIETARIOS (C)                                 10/1/2014          N/A            10/1/2020
JVA DL-LA COLOMBIA                                                                                                                                            JVA DL-LA COLOMBIA (C)                           5/7/2020           N/A               N/A
JVA DL-LA PERU                                                                                                                                                JVA DL-LA PERU (C)                               5/7/2020           N/A               N/A
                                                                                                                                                              CW2234732- AMENDMENT CONTRATO
KE                                                                                                                                                            CODESHARE LP-KE (C)                              10/1/2018          N/A            9/30/2025
                                                                                                                                                 THE
KLM ROYAL DUTCH AIRLINES             FOKKERWEG 300                                                          OUDE MEER                            NETHERLANDS MANTTO LATAM PERU KLM AT BCN                      8/1/2019           N/A            7/31/2020
                                     260 HANEUL GIL GANGSEO                                                                                                  CODESHARE - RECIPROCAL CODESHARE
KOREAN AIR                           GU                                                                     SEOUL                   157-712      KOREA       AGREEMENT                                          9/10/05           N/A               N/A
                                     260 HANEUL GIL GANGSEO
KOREAN AIR                           GU                                                                     SEOUL                   157-712      KOREA       STAFF TRAVEL AGREEMENTS                              N/A             N/A               N/A
                                     ATTN: PRESIDENT OR     413 SEOSUMUNDONG                                                                                 KE - LP Â ACUERDO DE CODIGO COMPARTIDO
KOREAN AIR LINES COMPANY LI          GENERAL COUNSEL        CHUNG KU SEOUL                                  SEOUL                                SOUTH KOREA 25MAR2014                                         3/25/2014          N/A            3/24/2020
KOSSODO SAC                          JR. CHOTA 1161 LIMA                                                    LIMA                                 PERU        CONTRATO KOSSODO                                  8/1/2018           N/A            8/1/2020
                                                                                                                                                             SEGUNDA ADENDA AL CONTRATO DE
KOSSODO SAC                          JR. CHOTA 1161 LIMA                                                    LIMA                                 PERU        PRESTACION DE SERVICIOS- KOSSODO (C)              9/1/2018           N/A             9/1/2020
                                     AVENIDA BOUCHARD 710                                                   CAPITAL
KPMG                                 PISO 1                                                                 FEDERAL                              ARGENTINA    LEGAL - KPMG JAMAICA BP 4355976                  8/13/2019          N/A           12/31/2020
                                     AV. JAVIER PRADO OESTE                                                                                                   CONTRATO DE PRESTACION DE SERVICIOS
KPMG ASESORES SCRL                   NRO. 203                                                               SAN ISIDRO                           PERU         PROFESIONALES (C)                                1/30/2019          N/A               N/A

KPMG ASESORIA FISCAL, S.A.           BULEVAR MULTIPLAZA         EDIFICIO PISO 5                             SAN JOSE                             COSTA RICA   ASESORIA FISCAL KPMG COSTA RICA (LEGAL)          11/7/2017          N/A            3/31/2022
                                     AEROPUERTO MINISTRO                                                    BUENOS                                            CONTRATO NORMALIZADO ASISTENCIA EN
LAN ARGENTINA S.A.                   PISTARINI SN SN                                                        AIRES                                ARGENTINA    TIERRA - LAN ARGENTINA (C)                       1/1/2009           N/A             1/1/2021
                                                                                                                                                              AMENDMENT TO LCRS MAINTENANCE
LAN CARGO REPAIR STATION, L          6450 NW 22ND ST                                                        MIAMI         FL        33122-2235                SERVICE AGREEMENTS (LEGAL)                       4/1/2018           N/A             4/1/2021




                                                                                                                       12 of 24
                                                                           20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                                                                                              Pg 118 of 132
                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                Case No. 20-11258
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                              Date of
                                                                                                                                                           Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty              Address1                Address2             Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                     AV DE LAS AMERICAS Y AV                                                                                               AIRCRAFT MAINTENANCE SERVICE
LAN CARGO S.A.                       ISIDRO S/N                                                           GUAYAQUIL                          ECUADOR       AGREEMENT - LAN CARGO S.A. (C)                   6/29/2007          N/A               N/A
                                                                                                                                                           OTROSA- NO. 4 CTO PRESTACION SERVICIOS
LASA SOCIEDAD DE APOYO AERONAUTICO   CALLE 7 39 215                                                       MEDELLIN                           COLOMBIA      LASA - COBRO EN GATE (C)                          3/4/2019          N/A             3/4/2020
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     CONECTOR ALPACHACA        EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.          S/N                       CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSEE), MSN 35696                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     CONECTOR ALPACHACA        EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.          S/N                       CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSEE), MSN 40798                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     CONECTOR ALPACHACA        EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.          S/N                       CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSOR), MSN 35698                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     CONECTOR ALPACHACA        EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.          S/N                       CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSOR), MSN 36711                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     CONECTOR ALPACHACA        EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.          S/N                       CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSOR), MSN 3772                                  N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     CONECTOR ALPACHACA        EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.          S/N                       CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSEE), MSN 35318                                 N/A
                                                                                                                                                           LATAM LAN PERU ADENDA 10 CONTRATO DE
LATAM AIRLINES GROUP S.A.            6500 NW 22ND STREET                                                  MIAMI         FL        33131                    ASISTENCIA EN TIERRA (C)                         11/1/2018          N/A            11/1/2019
                                                                                                                                                           CONTRATO MANTO LATAM AIRLINES Y LATAM
LATAM AIRLINES GROUP S.A.            6500 NW 22ND STREET                                                  MIAMI         FL        33131                    GROUP (C)                                         8/1/2019          N/A             9/1/2020
                                                                                                                                                           MODIFICACION A CONTRATO GRH CARGA POA
LATAM AIRLINES GROUP S.A.            6500 NW 22ND STREET                                                  MIAMI         FL        33131                    JJ-LP                                            10/15/2019         N/A           10/15/2020
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 35696                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 40798                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2585                                  N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 26329                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2894                                  N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3280                                  N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 34626                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35230                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35231                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35317                                 N/A
                                                                                                                                                           INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                                   SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35318                                 N/A




                                                                                                                     13 of 24
                                                            20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                                                                               Pg 119 of 132
                                                                                           In re Latam Airlines Perú S.A.
                                                                                                 Case No. 20-11258
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35321                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35322                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3535                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35696                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35697                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 36710                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 36712                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3772                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3779                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37800                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37801                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37802                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38459                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38461                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38467                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38468                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38474                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38478                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38479                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38482                                 N/A




                                                                                                      14 of 24
                                                            20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                                                                               Pg 120 of 132
                                                                                           In re Latam Airlines Perú S.A.
                                                                                                 Case No. 20-11258
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38764                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 38771                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 40590                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 40591                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 40798                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4383                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4400                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4439                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4476                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4509                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4516                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4546                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4549                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4576                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4597                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4657                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4697                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4871                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5005                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5097                                  N/A




                                                                                                      15 of 24
                                                            20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                                                                               Pg 121 of 132
                                                                                           In re Latam Airlines Perú S.A.
                                                                                                 Case No. 20-11258
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5408                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5443                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5453                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5483                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5493                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5548                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5554                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5583                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5586                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5654                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5666                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5686                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5707                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5748                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5764                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5801                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5818                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5859                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5929                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5965                                  N/A




                                                                                                      16 of 24
                                                                 20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14           Main Document
                                                                                                    Pg 122 of 132
                                                                                                In re Latam Airlines Perú S.A.
                                                                                                      Case No. 20-11258
                                                                                   Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                    Date of
                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1         Address2            Address3           City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6135                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6183                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6286                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7126                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7844                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7864                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 8166                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4921                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4943                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5263                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5316                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5324                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5364                                  N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 35318                                 N/A
                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                 BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                          SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 26329                                 N/A
                                                                                                                                                 ADENDA AL CONTRATO DE PRESTACION DE
LATAM AIRLINES GROUP S.A. SUCURS                                                                                                                 SERVICIOS DE TRIPULACION                          4/4/2019          N/A               N/A
                                                                                                                                                 CW2269033-CONTRATO MANTENIMIENTO
LATAM AIRLINES GROUP SA             6500 NW 22ND STREET                                         MIAMI         FL        33131                    LINEA LATAM Â€“ LAN PERU (C)                     10/1/2018          N/A               N/A

                                                                                                                                                 SERVICIO DE ASESORIAS JURIDICAS - LAZO DE
LAZO DE ROMAÑA & GAGLIUFFI                                                                                                                       ROMAA‘A Y GAGLIUFFI ABOGADOS SCRL (C)            4/16/2015          N/A               N/A
                                    CAL.MONTE ROSA NRO.                                                                                          SERVICIO DE ASESORIA JURIDICA - LEON E
LEON E IPARRAGUIRRE ABOGADO         255                                                         SURCO                              PERU          IPARRAGUIRRE ABOGADOS SAC (C)                    11/29/2016         N/A               N/A
LEXITRANS PERU SAC                  246, GERMAN SCHREIBER                                       LIMA                               PERU          CONTRATO LEXITRANS (C)                            2/16/2018         N/A            2/16/2019
                                    AV.ELMER FAUCETT S/N -                                                                                       CONTRATO ACCESO ATENCION TRAFICO PAX Y
LIMA AIRPORT PARTNERS S.R.L..       CALLAO                                                      LIMA                               PERU          EQUIPAJE - LAP (C)                                7/3/2015          N/A             7/3/2020
                                    AV.ELMER FAUCETT S/N -
LIMA AIRPORT PARTNERS SRL           CALLAO                                                      LIMA                               PERU          CONTRATOS LIMA AIRPORT PARTNERS (LAP)             1/1/2019          N/A           12/31/2020
                                    AV. JUAN DE ARONA NRO
LIMA TOURS SAC                      755 PISO 5                                                  LIMA                               PERU          CHARTER CUZ 29DIC LIMA TOURS                     7/18/2019          N/A            7/18/2020




                                                                                                           17 of 24
                                                                            20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                               Pg 123 of 132
                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                 Case No. 20-11258
                                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty            Address1                  Address2             Address3           City        State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                    AV. JUAN DE ARONA NRO
LIMA TOURS SAC                      755 PISO 5                                                             LIMA                                 PERU          CHARTER CUZ 01NOV LIMA TOURS                     7/18/2019          N/A            7/18/2020
                                    AV. JUAN DE ARONA NRO
LIMA TOURS SAC                      755 PISO 5                                                             LIMA                                 PERU          CHARTER CUZ 04OCT LIMA TOURS                     7/18/2019          N/A            7/18/2020
                                    AV. JUAN DE ARONA NRO
LIMA TOURS SAC                      755 PISO 5                                                             LIMA                                 PERU          CHARTER CUZ 30SEP LIMATOURS                      7/18/2019          N/A            7/18/2020
                                    AV. JUAN DE ARONA NRO
LIMA TOURS SAC                      755 PISO 5                                                             LIMA                                 PERU          CHARTER CTS CUZ LITO                             11/12/2019         N/A           11/12/2020
                                    380 WORLD WAY, SUITE                                                   LOS                                                LEGAL - LOS ANGELES WORLD AIRPORTS LAN
LOS ANGELES WORLD AIRPORTS.         3212                                                                   ANGELES       CA        90045                      PERU (C)                                         10/10/2012         N/A            6/30/2022
                                                                                                           LOS
LOS ANGELES WORLD AIRPORTS.         POST OFFICE BOX 92216                                                  ANGELES       CA        90009-2216                 LOS ANGELES WORLD AIRPORTS LAN PERU (C)          10/10/2012         N/A            6/30/2022
                                    JR. MARISCAL LA MARA N
LOS PORTALES S.A.                   991 MAGDALE                                                            LIMA                                 PERU          CONTRATO LOS PORTALES                             2/1/2020          N/A            1/31/2026
                                                                                                                                                              ASESORIAS ESPECIALIZADAS TEMAS
LUIS ALBERTO MIYAHIRA HIGA          AV. 28 DE JULIO NRO. 1433                                              LA VICTORIA                          PERU          AERONAUTICOS - LUIS MIYAHIRA (C)                 1/12/2016          N/A            1/12/2021
                                    HACIENDA DE LAS ROSAS                                                  MEXICO                                             SERVICIOS DE REPARACION - LUIS ALBERTO
LUIS ALBERTO QUEVEDO ESPEJE         MZ.7 LT. 12 A                                                          CITY                                 MEXICO        QUEVEDO ESPEJEL (C)                              5/31/2017          N/A               N/A
                                                                                                                                                              ARRIENDO INMUEBLE 3 PISOS - LUIS C.
LUIS PERCOVICH ROCA                                                                                                                                           PETROVICH (C)                                    2/21/2011          N/A            2/21/2020
                                    AV. COSAR VALLEJO 578                                                                                                     SERVICIO DE MANTENIMIENTO - M.G.
M.G TRADING S.A.C.                  LINCE.                                                                 LIMA                                 PERU          TRADING S.R.L. (C)                               9/11/2012          N/A            9/10/2020
                                    AV. COSAR VALLEJO 578
M.G TRADING S.A.C.                  LINCE.                                                                 LIMA                                 PERU          SEGUNDA ADENDA MG TRADING                         1/1/2020          N/A            4/30/2020
                                                                                                                                                              LEGAL - FINANCE OUTSOURCING JAMAICA -
MAIR RUSSELL GRANT THORNTON         MONIQUE TURNER              3 HAUGHTON AVENUE                          KINGSTON                             JAMAICA       MAIR RUSSELL GRANT THORNTON                      12/1/2019          N/A               N/A
                                                                                       KUALA LUMPUR
                                    ATTN: AZYAN SYAHIRAH                               AIRPORT 47200
MALAYSIA AIRLINES                   AHMAD SAZALI                EXECUTIVE              SUBANG                                                                 MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                              CONTRATO DE SUBARRENDAMIENTO MALL
MALL PLAZA PERU AQP                                                                                                                                           PLAZA PERU AQP                                   7/15/2019          N/A            7/15/2022
                                    AV. LAS CAMELIAS NRO.                                                                                                     SERVICIO SELECION DE PERSONAL -
MANPOWER PROFESSIONAL SERVI         286 RES. SAN.                                                          LIMA                                 PERU          MANPOWER (C)                                      2/1/2017          N/A            2/1/2021
MARCO                                                                                                                                                         FEPER - CONVENIO MARCO                            1/1/2020          N/A           12/31/2020
                                                                                                                                                UNITED
MARSH LIMITED                       ATTN: GENERAL COUNSEL       1 TOWER PLACE WEST     TOWER PLACE         LONDON                  EC3R 5BU     KINGDOM       INSURANCE AGREEMENT                               4/1/2020          N/A               N/A
                                                                                                                                                              CONTRATO DE ARRIENDO COMERCIAL -
MASIAS EUGENIO SANCHEZ BARI                                                                                                                                   MASIAS EUGENIO SANCHEZ BARINOTTO (C)              5/1/2017          N/A            4/30/2020
                                                                                                                                                              CONVENIO DE COLABORACION - MBE
MBE INTERNATIONAL SAC                                                                                                                                         INTERNATIONAL S.A.C                               3/1/2020          N/A             3/1/2021

                                                                                                                                                              LEGAL - AIR CARRIER OPERATING AGREEMENT
MBJ AIRPORTS LTD.                                                                                                                                             SANGSTER INTERNATIONAL AIRPORT (MJB)             12/2/2019          N/A            12/2/2021
                                                                                                           MAGDALEN                                           MEDIRAYN - ADENDA 2 - SERV MEDICO
MEDIRAYN S.A.C.                     CAL.TOMAS RAMSEY 915                                                   A DEL MAR                            PERU          AUDITORIA                                        12/31/2018         N/A           12/31/2020
                                    JR. ENRIQUE LEON GARCIA                                                SANTIAGO
MEDLIFE                             NRO. 517                                                               DE SURCO                             PERU          MEDLIFE (C)                                       1/2/2018          N/A           12/31/2021
                                    SECTOR EL TRIUNFO MZA A                                                                                                   CONTRATO MELANTOURS - MOVILIDAD
MELAN TOURS                         LTE 1 URB S                                                            TUMBES                               PERU          TUMBES                                            1/1/2020          N/A           12/31/2020
                                                                                                                                                              SERVICIOS DE ARRIENDO - ANA CRISTINA
MELENDEZ GUTIERREZ ANA CRIS                                                                                                                                   MELENDEZ GUTIERREZ (C)                           9/15/2014          N/A            9/14/2021
                                                                                                                                                              CONTRATO DE ARRENDAMIENTO DE LOCAL
MELENDEZ GUTIERREZ ANA CRIS                                                                                                                                   COMERCIAL (C)                                    9/15/2018          N/A            9/13/2020
                                    LAS AMERICAS INT'L                                                     SANTO                                DOMINICAN
MENZIES AVIATION SANTO DOMI         AIRPORT.                                                               DOMINGO                              REPUBLIC      SERVICIOS GROUND HANDLING-MENZIES (C)             8/1/2015          N/A             8/1/2020
                                                                                                                                                              STATEMENT OF WORK MERCER MARSH -
MERCER HUMAN RESOURCE CONSU                                                                                                                                   LATAM PERU (C)                                   10/31/2019         N/A           12/31/2022
                                                                                                           WASHINGT                                           AIRPORT USE AGREEMENT - METROPOLITAN
METROPOLITAN W. AIRPORTS AU         1 AVIATION CIR                                                         ON       DC             20001-6000                 WASHINGTON (C)                                    1/1/2015          N/A           12/31/2024
                                    AV. LOS INSURGENTES                                                                                                       CONTRATO LOCACION DE SERVICIOS - MIGUEL
MIGUEL ANGEL PALMA GONZALEZ         NRO. 445 URB. L                                                        CALLAO                               PERU          PALMA (C)                                        11/19/2011         N/A           11/19/2020




                                                                                                                      18 of 24
                                                                                20-11258-jlg    Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                                    Pg 124 of 132
                                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                                       Case No. 20-11258
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                      Date of
                                                                                                                                                                   Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
                Contract Counterparty              Address1                 Address2              Address3           City        State        Zip       Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                           AV. SAN
                                           MARTIN/TARAPACA NRO.
MILKA ROBALINO ROCHA                       807                                                                   PUCALLPA                           PERU           MILKA ROBALINO - QUINTA ADENDA                   4/1/2019           N/A            4/1/2021
MJB                                                                                                                                                                LEGAL - AIRPORT INCENTIVE PACKAGE MJB            12/2/2019          N/A            12/2/2021
                                                                                                                                                                   CONTRATO DE SERV. PROFESIONALES -
MONTEZUMA Y PORTO S.A.C                    AV. PRIMAVERA NRO. 517                                                LIMA                               PERU           MONTEZUMA (C)                                     9/3/2018          N/A           12/31/2020
                                           AV. MATERIALES NRO.
MOVIL BUS S.A.C                            2215                                                                  LIMA                               PERU           MOVIL BUS - LICITACION (C)                        9/2/2019          N/A             9/2/2021

                                                                                                                                                                   CONTRATO DE ARRIENDO INMUEBLE -
MULTIMERCADOS ZONALES S.A                                                                                                                                          MULTIMERCADOS ZONALES S.A. (MINKA) (C)           4/23/2013          N/A            4/23/2020
                                           SAN FRANCISCO DE                                                                                                        SERVICIOS ABOGADOS - NASSAR ABOGADOS
NASSAR ABOGADOS S.A                        GOICOECHA                                                             SAN JOSE                           COSTA RICA     (C)                                              12/21/2017         N/A           12/21/2020

                                                                                                                                                                   CONTRATO DE PRESTACION DE SERVICIOS
NATACHA TERESA MESA TEJEDA.                HABANA                                                                HABANA                             PERU           PROFESIONALES - NATACHA MESA TEJADA (C)          12/11/2014         N/A               N/A
                                                                                                                                                                   ASESORIA GESTION Y CONSULTORIA LEGAL
NATACHA TERESA MESA TEJEDA.                HABANA                                                                HABANA                             PERU           INTEGRAL - NATACHA MESA TEJEDA (C)               12/11/2014         N/A               N/A

                                                                                                                                                                   SERVICIO DE ASESORIA GESTION Y
NATACHA TERESA MESA TEJEDA.                HABANA                                                                HABANA                             PERU           CONSULTORIA - NATACHA MESA TEJADA (C)            12/11/2014         N/A               N/A
                                                                                                                                                                   CONTRATO DE SERVICIO DE SUMINISTRO -
NATALIA COMPANIA COMERCIAL                                                                                                                                         NATALIA COMPANIA COMERCIAL S.A.C. (C)             3/1/2010          N/A            2/28/2020
                                                                   AV. AREQUIPA 4005 -
NELLY HAYDEE BAMBAREN DE PE                LUIS PERCOVICH          MIRAFLORES                                    LIMA                               PERU           SEGUNDA ADENDA ARRENDAMIENTO CECAP               3/15/2017          N/A           12/30/2020
                                           CAL.LOS EUCALIPTOS NRO.
NELLY HAYDEE BAMBAREN DE PERCOVICH         355                                                                   SAN ISIDRO                         PERU           SEGUNDA ADENDA CECAP OK                          3/15/2017          N/A           12/30/2020
                                           CALLE MARIA PARADO DE                                                                                                   CONTRATO CATERING CREW DOMA©STICO
NEWREST PERU SAC                           BELLIDO 150                                                           LIMA                               PERU           PERU                                             11/6/2019          N/A           10/31/2022
                                                                                                                 FOZ DO                                            CONTRATO WYNDHAM GOLDEN FOZ SUITES
NOBILE GESTAO EMPREENDIMENT                RUA RUI BARBOSA 394                                                   IGUACU                             BRAZIL         IGU LP                                            7/1/2019          N/A            6/30/2022
                                           AV. PASEO DE LA
OPEN PLAZA S.A.                            REPUBLICA NRO. 3220                                                   SAN ISIDRO                         PERU           CONTRATO MARCO DE ARRENDAMIENTO                  5/16/2019          N/A            5/15/2021
                                           CALLE FRANCISCO DE
OPTIMIZA CONSTRUCCION Y SER                CUELLAR 454                                                           LIMA                               PERU           ADENDA OPTIMIZA (C)                               1/1/2018          N/A           12/31/2020
                                                                                                                 GUARULHO                                          SERVICOS TRANSPORTE AUXILIAR - ORBITAL
ORBITAL SERV AUX TRANSP AEREO              AV HELIO SMIDT SN.                                                    S                                  BRAZIL         TRANSPORTE AEREO (C)                              1/1/2007          N/A             1/1/2021
                                                                                                                                                                   SERVIA‡OS DE PROTECAO - ORBITAL
                                                                                                                 GUARULHO                                          SERVIA‡OS AUXILIARES DE TRANSPORTE
ORBITAL SERV AUX TRANSP AEREO              AV HELIO SMIDT SN.                                                    S                                  BRAZIL         AEREO (C)                                         1/1/2007          N/A             1/1/2021
                                                                                                                                                                   CONTRATO HOTEL OCEAN BLUE AND SAND
OVERSEAS RESORTS LIMITED                   3RD FLOOR              KILMORE HOUSE                                  DUBLIN                             IRELAND        PUJ LP (C)                                        7/1/2019          N/A            5/31/2022
                                           AV ASSIS CHATEAUBRIAND
P2 ADM EM COMPLEXOS IMOBILI                2212                                                                  SAO PAULO                          BRAZIL         CONTRATO HOLIDAY INN LP GRU (C)                   1/1/2018            N/A         12/31/2020
                                                                                                                                                                                                                                  IN EFFECT UNTIL
PACIFICO S.A.                              ATTN: GENERAL COUNSEL     AV. JUAN DE ARONA 830   SAN ISIDRO FLOOR 5 LIMA                     27         PERU           INSURANCE AGREEMENT                               6/1/2015       TERMINATED      UNDETERMINED
                                                                                                                                                                                                                                     TERM NOT
PACIFICO S.A.                              ATTN: GENERAL COUNSEL     AV. JUAN DE ARONA 830   SAN ISIDRO         LIMA                     27         PERU           INSURANCE AGREEMENT                               6/1/2015         STATED        UNDETERMINED
PACIFICO SEGUROS                           ATTN: GENERAL COUNSEL     AV. JUAN DE ARONA 830   SAN ISIDRO FLOOR 5 LIMA                     27         PERU           INSURANCE AGREEMENT                               5/5/2017          5 DAYS         5/31/2020
                                                                                                                                                                   SERVICIO ASESORIAS JURIDICAS - ESTUDIO
PHILIPPI, PRIETOCARRIZOSA,                 AV. SANTA CRUZ NRO. 888                                               LIMA                               PERU           FERRERO ABOGADOS (C)                             9/22/2015          N/A               N/A
                                           AV. UNIVERSITARIA CDRA                                                                                                  PROMOCION Y DIFUSION CURSOS PARA
PONTIFICIA UNIVERSIDAD CATOL               18 S/N                                                                LIMA                               PERU           TRABAJADORES - PUC (C)                            6/2/2014          N/A             6/2/2020
                                           AV. UNIVERSITARIA CDRA                                                                                                  CONVENIO DE COLABORACION - CENTRUM
PONTIFICIA UNIVERSIDAD CATOLICA DEL PERU   18 S/N                                                                LIMA                               PERU           PUCP                                              3/4/2020          N/A             2/3/2022
                                                                                                                                                                   CONTRATO DE LOCACION DE SERVICIOS
                                                                                                                                                                   PROFESIONALES PUBLICITARIOS - POSITIVO
POSITIVO SERVICIOS GRAFICOS                                                                                                                                        SERVICIOS GRAFICOS SAC. (C)                       1/2/2012          N/A           12/31/2020

PRAXAIR PERU SRL                           AV. VENEZUELA 2597 PROV                                               LIMA                               PERU           ADENDA PRAXAIR (C)                                3/1/2018          N/A             3/1/2021

PRECISAO MAXI TRANSP. TERRE                RUA TOBIAS BARRETO 747                                                SAO PAULO                          BRAZIL         PRECISA£O TRANSPORTES (F)                         9/1/2019          N/A             9/1/2022




                                                                                                                            19 of 24
                                                                            20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14              Main Document
                                                                                                               Pg 125 of 132
                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                 Case No. 20-11258
                                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
          Contract Counterparty               Address1                  Address2            Address3           City        State       Zip         Country                    Debtor's Interest                   Lease      Remaining Term        Date
PREMIUM BURGER                                                                                                                                                PREMIUM BURGER - CONVENIO                         9/9/2019          N/A           8/8/2021
                                      AV. DE LA CULTURA NRO.                                                                                                  PREVENTIVE MEDICAL CENTER ERGONOMIC
PREVENTIVE MEDICAL CENTER ERGONOMIC   1522 CUSCO                                                           CUSCO                                PERU          E.I.R.L - TERCERA ADENDA                         11/3/2018          N/A           10/31/2020
PRICE WATERHOUSE & CO                 CARRERA 7 156 80 P17                                                 BOGOTA                               COLOMBIA      (ATC) PWC EECC 2019 LPAR                         2/10/2020          N/A            7/31/2020
                                      AV. SAN LUIS NRO. 2287                                                                                                  ASESORIA JURIDICA - PRIORI Y CARRILLO
PRIORI & CARRILLO ABOGADOS            DPTO. 301.                                                           SAN BORJA                            PERU          ABOGADOS (C)                                     4/16/2015          N/A               N/A

                                                                                                                                                              CLIENTE SERVICE AGREEMENT -
PROFESSIONAL AVIATION MARKET          7270 NW 12TH ST STE 680                                              MIAMI         FL        33126-1931                 PROFESSIONAL AVIATION MARKETING INC (C)          12/7/2009          N/A               N/A
                                      CALLE BLONDELL 425-
PROMEDIC S.A.C..                      CERCADO                                                              TACNA                                PERU          PROMEDIC - SEGUNDA ADENDA                        6/24/2018          N/A           10/31/2020
                                      CAL. SANTA ISABEL NRO.                                               MIRAFLORE
PROMOTICK S.A.C.                      194                                                                  S (LIMA)                             PERU          PROMOTICK PERU                                    1/1/2019          N/A           12/31/2020
                                                                                                                                                              SERVICIO SILLA RUEDAS - PROSPECT
PROSPECT INTL AIRPORT SVCS.                                                                                                                                   INTERNATIONAL AIRPORT SERVICES INC (C)            1/1/2017          N/A               N/A
PWC CONTADORES Y AUDITORES            CARRERA 7 156 80 P17                                                 BOGOTA                               COLOMBIA      CTO REVISORAA FISCAL PWC - LPCO (C)               6/1/2019          N/A             6/1/2020
QANTAS AIRWAYS                        MARKUS SVENSSON            10 BOURKE RD                              MASCOT        NSW       2020         AUSTRALIA     MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                              SERVICIO SISTEMA TEGNOLOGICO PARA
QUANTUM AVIATION SOLUTIONS            ROSSFELDER STRABE 65. 65                                             CRAILSHEIM                           GERMANY       EQUIPAJE - QUANTUM (C)                           11/26/2011         N/A           11/26/2020
QUIMBAYA                                                                                                                                                      CHARTER QUIMBAYA CUZPIO                           1/6/2020          N/A            1/6/2021
                                      CAL. JOSE OLAYA MZA. B                                                                                                  QUINTA ADENDA - RANDOLFO SANCHEZ
RANDOLFO SANCHEZ SANCHEZ              LOTE. 15 UC                                                          PUCALLPA                             PERU          SANCHEZ                                           6/1/2019          N/A           12/31/2020
                                                                                                                                                              CONTRATO DE ALMACENAMIENTO Y
RANSA COMERCIAL S.A.                                                                                                                                          DISTRIBUCION - RANSA COMERCIAL S.A (C)           3/1/2013           N/A            2/28/2020
RANSA COMERCIAL S.A.                                                                                                                                          RANSA - CONTRATO                                 12/1/2019          N/A           11/30/2022
                                                                                                           JESUS                                              ARRENDAMIENTO ESPACIO COMERCIAL - REAL
REAL PLAZA S.R.L.                     AV PUNTA DEL ESTE 2403                                               MARIA                                PERU          PLAZA S.R.L. (C)                                 12/9/2018          N/A            12/8/2020
                                                                                                           JESUS
REAL PLAZA S.R.L.                     AV PUNTA DEL ESTE 2403                                               MARIA                                PERU          CONTRATO REAL PLAZA AREQUIPA                      2/1/2019          N/A            1/31/2021
                                                                                                           JESUS
REAL PLAZA S.R.L.                     AV PUNTA DEL ESTE 2403                                               MARIA                                PERU          CONTRATO REAL PLAZA CENTRO CIVICO                 2/1/2019          N/A            1/31/2021
                                                                                                           JESUS
REAL PLAZA S.R.L.                     AV PUNTA DEL ESTE 2403                                               MARIA                                PERU          ARRENDAMIENTO - REAL PLAZA JULIACA               3/31/2019          N/A            6/30/2020
                                                                                                           JESUS                                              REAL PLAZA JULIACA - CONTRATO
REAL PLAZA S.R.L.                     AV PUNTA DEL ESTE 2403                                               MARIA                                PERU          ARRENDAMIENTO (C)                                 7/1/2019          N/A            6/30/2020
                                                                                                           JESUS
REAL PLAZA SRL                        AV PUNTA DEL ESTE 2403                                               MARIA                                PERU          REAL PLAZA - SEDE CUSCO                          1/31/2020          N/A            1/31/2022
                                                                                                           JESUS                                              CONTRATO DE ARRENDAMIENTO -
REAL PLAZA SRL                        AV PUNTA DEL ESTE 2403                                               MARIA                                PERU          PURUCHUCO                                        2/24/2020          N/A            2/28/2022
                                                                                                                                                              CONTRATO ESPECAFICO DE RENTING NÂ°
                                                                                                                                                              1763 - ARRENDAMIENTO OPERATIVO SIB SAC
RENTAEQUIPOS LEASING PERU S                                                                                                                                   (C)                                              11/13/2015         N/A               N/A
                                      PUEBLA NO.220 COL.                                                   MEXICO                                             CONTRATO DE PRESTACION DE SERVICIOS
REPRESENTACIONES H DE C S.A           ROMA                                                                 CITY                                 MEXICO        HDC (C)                                          6/15/2019          N/A            11/1/2020
                                                                                                                                                              (ATC) SERVICIOS LIMPIEZA, MALETEROS Y
REX ARGENTINA S.A.                    1800 ESMERALDA                                                       CABA                                 ARGENTINA     ASISTENCIA COR ATO                               10/1/2019          N/A            9/30/2020
                                      AV. JAVIER PRADO ESTE
RICO DEL PERU SAC                     NRO. 6230 LIM                                                        LA MOLINA                            PERU          RICOH DEL PERU S.A.C - PRIMERA ADENDA            5/12/2017          N/A            5/12/2021
                                                                                                                                                              CONTRATO DE ARRENDAMIENTO DE EQUIPOS
                                      AV. JAVIER PRADO ESTE                                                                                                   MULTIFUNCIONALES - RICOH DEL PERU S.A.C.
RICOH DEL PERU S.A.C.                 NRO. 6230 LIM                                                        LA MOLINA                            PERU          (C)                                              5/12/2017          N/A            5/12/2021
                                      AVENIDA EVANDRO LINS E                                               RIO DE                                             CONTRACT RADISSON RIO DE JANEIRO BARRA
RIOBARRA EMPREENDIMEN IMOBI           SILVA 00600                                                          JANEIRO                              BRAZIL        GIG LP (C)                                       11/1/2017          N/A           10/31/2020
                                      CAL.MAYTA CAPAC NRO.                                                                                                    CUARTA ADENDA AL CONTRATO DE
ROALED SOCIEDAD ANONIMA CER           159 P.J. BO                                                          TACNA                                PERU          PRESTACION DE SERVICIOS                          10/27/2018        N/A            10/27/2020
ROLLS-ROYCE PLC                                                                                                                                               MAINTENANCE AGREEMENT                             7/19/2010    UNDETERMINED     UNDETERMINED
                                                                                                           SAN
RUI-GAO, INC                          1910 LOMBARDY RD                                                     MARINO        CA        91108                      CONTRATO HOTEL FOUR POINTS LAX LP (C)            11/1/2018          N/A           10/31/2021
                                      AV. TUPAC AMARU NRO.                                                                                                    SALUD OCUPACIONAL DEL NORTE S.A.C -
SALUD OCUPACIONAL NORTE S.A.C.        927 URB. PRIMA                                                       TRUJILLO                             PERU          SEGUNDA ADENDA                                   5/15/2018          N/A           10/31/2020
                                                                                                           SAN                                                USE PERMIT - SAN FRANCISCO
SAN FRANCISCO AIRPORT COMMI           P.O. BOX 8097                                                        FRANCISCO CA            94128-8097                 INTERNACIONAL AIRPORT (C)                         6/1/2011          N/A               N/A




                                                                                                                      20 of 24
                                                                     20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                                                                                        Pg 126 of 132
                                                                                                    In re Latam Airlines Perú S.A.
                                                                                                          Case No. 20-11258
                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                           Date of
                                                                                                                                                        Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty              Address1           Address2            Address3           City        State       Zip         Country                    Debtor's Interest                    Lease      Remaining Term        Date
SAN FRANCISCO TERMINAL EQUIPMENT                                                                                                                        MEMBER AGREEMENT - SAN FRANCISCO
COMPANY LLC                                                                                                                                             TERMINAL EQUIPMENT COMPANY LLC (C)               12/13/2007         N/A               N/A
SAN MARTIN CONTRATISTA GENERALES SA                                                                                                                     CONTRATO SAN MARTIN CONTRATISTAS                  2/3/2020          N/A             2/3/2023
                                                                                                                                                                                                                         TERM NOT
SANNA                                                                                                                                                   INSURANCE AGREEMENT                               5/1/2020        STATED        UNDETERMINED

                                      RONDA CAN RABADA 22 -                                                                                             SERVICE AGREEMENT FOR HOTEL
SB HOTELS SPAIN SL                    24                                                            BARCELONA                            SPAIN          ACCOMMODATIONS - SB HOTELS SPAIN S.L (C)         5/1/2019           N/A            4/30/2021
SBP SAC                                                                                                                                                 CONVENIO SBP                                     2/13/2020          N/A            2/19/2026
                                                                                                                                                        SERVICES AGREEMENT - SCIS AIR SECURITY
SCIS AIR SECURITY CORPORATI           1521 N COOPER ST STE 300                                      ARLINGTON TX            76011-5537                  CORPORATION (C)                                  12/17/2009         N/A               N/A
                                      JR. PASCUAL SACO                                                                                                  SERVICIO ARRENDAMIENTO - SEBASTIAN
SEBASTIAN NICOLAS GIAIMO RO           OLIVERO NRO. 0339.                                            LIMA                                 PERU           GIAIMO ROSA (C)                                   1/9/2016          N/A             1/8/2021
                                      JR. PASCUAL SACO
SEBASTIAN NICOLAS GIAIMO RO           OLIVERO NRO. 0339.                                            LIMA                                 PERU           CONTRATO COLD IMPORT (GIAIMO)                    10/15/2018         N/A           10/14/2021
                                      JR. PASCUAL SACO
SEBASTIAN NICOLAS GIAIMO ROSA         OLIVERO NRO. 0339.                                            LIMA                                 PERU           CONTRATO COLD IMPORT (GIAIMO) OK                 10/15/2018         N/A           10/14/2021
                                      JR. PASCUAL SACO
SEBASTIAN NICOLAS GIAIMO ROSA         OLIVERO NRO. 0339.                                            LIMA                                 PERU           CONTRATO COLD IMPORT GIAIMO                      10/15/2018         N/A           10/14/2021
SEBASTIAN ZUNINI                      LIMA.                                                         LIMA                                 PERU           SEBASTIAN ZUZUNI - CONTRATO                      11/15/2018         N/A           11/14/2022
                                                                                                                                                        CARTA DE INTENCION - CTO SEGURIDAD -
SECURITAS COLOMBIA                    CALLE 26 NO 92-32                                             BOGOTA                               COLOMBIA       SECURITAS LIM-CLO                                 1/2/2019          N/A             1/2/2020
                                                                                                                                                        SERVICIO INSPECCION EQUIPAJE FACTURADO -
SECURITAS S.A.C                       757 JAVIER PRADO OESTE.                                       LIMA                                 PERU           SECURITAS S.A.C. (C)                             10/1/2016          N/A            9/30/2021
                                      CAL. EL ROSAL MZA. A                                                                                              PRIMERA ADENDA AL CONTRATO DE
SERVICIO DE LOGISTICA EXPRE           LOTE. 23 URB.                                                 SURQUILLO                            PERU           PRESTACION DE SERVICIO - SLE (C)                  1/1/2018          N/A           12/31/2020

                                      CENTRO AEROCOMERCIAL                                                                                              CONTRATO DE LOCACION DE SERVICIOS-
SERVICIOS INTERNACIONALES ZET         S/N CALLAO, FR                                                LIMA                                 PERU           SERVICIOS INTERNACIONALES ZETA S.A. (C)          2/28/2013          N/A            2/28/2020
                                                                                                                                                        ACUERDO SERVICIO ALOJAMIENTO
SHERATON                                                                                                                                                MONTEVIDEO - SHERATON (C)                         1/1/2016          N/A             1/1/2019
                                      AV. GRAU NRO. 750 URB.                                                                                            SIMEDIC DIAGNOSTICA S.A.C. - SEGUNDA
SIMEDIC DIAGNOSTICA SAC               GRAU.                                                         PIURA                                PERU           ADENDA OK                                        10/15/2018         N/A           10/31/2020
                                      AV. GRAU NRO. 750 URB.                                                                                            ADENDA POR RENOVACION DE CONTRATO -
SIMEDIC DIAGNOSTICA SAC               GRAU.                                                         PIURA                                PERU           SIMEDIC (C)                                      10/17/2018         N/A           10/16/2020
                                      AV. GRAU NRO. 750 URB.                                                                                            SIMEDIC DIAGNOSTICA S.A.C. - SEGUNDA
SIMEDIC DIAGNOSTICA SAC               GRAU.                                                         PIURA                                PERU           ADENDA                                           10/17/2018         N/A           10/31/2020
                                      AIRLINE HOUSE 25 AIRLINE
SINGAPORE AIRLINES                    RD                                                            SINGAPORE               819829       SINGAPORE      MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                        SERVICIOS DE RED - SOCIETE INTERNATIONALE
                                                                                                                                                        DE TELECOMUNICATIONS AERONAUTIQUES -
SITA SUCURSAL CALLAO                                                                                                                                    SUCURSAL CALLAO (C)                               8/1/2010          N/A             8/1/2020

                                      AEROPUERTO
SKORPIOS CARGO Y HANDLING S           INTERNACIONAL EL ALTO N-                                      LA PAZ                               BOLIVIA        CONTRATO SERVICIO DE RAMPA-SKORPIOS (C)           9/1/2011          N/A               N/A

SKYHOP GLOBAL LLC                                                                                                                                       TRANSPORTATION - SKYHOP GLOBAL LLC. (C)           8/1/2016          N/A               N/A
                                      AV. MARISCAL LA MAR                                           MIRAFLORE                                           SOCIEDAD CIVITANO LA NACIONAL -
SOCIEDAD CIVITANO LA NACIONAL         NRO. 1120.                                                    S                                    PERU           CONVENIO                                          9/9/2019          N/A             9/8/2021
                                      AV. MARISCAL LA MAR                                           MIRAFLORE
SOCIEDAD CIVITANO LANACIONA           NRO. 1120.                                                    S                                    PERU           CIVITANO - CONTRATO                              10/15/2019         N/A           10/14/2021
                                      CAL. PANCHO FIERRO NRO.                                                                                           SERVICIO DE ALOJAMIENTO - SOCIEDAD
SOCIEDAD HOTELERA DEL SUR S           190 URB. SA                                                   SAN ISIDRO                           PERU           HOTELERA DEL SUR S.A (C)                          3/1/2017          N/A            2/28/2020

SOCIEDAD OPERADORA DE AEROP           CARRERA 65A N 13 - 157.                                       MEDELLIN                             COLOMBIA       CTO BODEGA EQUIPAJE REZAGADO MDE (C)             8/30/2019          N/A            8/30/2020
                                      2800 EXECUTIVE WAY
SPIRIT AIRLINES                       #6542                                                         MIRAMAR       FL        33025                       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                      PJ. LOS BRILLANTES URB.                                                                                           PRIMERA ADENDA - STUART TRANSPORT
STUART TRANSPORT ADVENTURE            KENNEDY A M                                                   CUZCO                                PERU           ADVENTURE                                        12/1/2016          N/A           12/31/2020
                                      ATAHUALPA 308
SUIZA LAB                             MIRAFLORES                                                    LIMA                                 PERU           PRIMERA ADENDA SUIZA LAB                         7/11/2018          N/A            12/1/2020




                                                                                                               21 of 24
                                                                            20-11258-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14             Main Document
                                                                                                                Pg 127 of 132
                                                                                                             In re Latam Airlines Perú S.A.
                                                                                                                   Case No. 20-11258
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty              Address1                Address2             Address3            City        State      Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                        ATAHUALPA 308
SUIZA LAB SAC                           MIRAFLORES                                                           LIMA                               PERU          SEGUNDA ADENDA - SUIZA LAB                       12/1/2017          N/A            12/1/2020
                                        ATAHUALPA 308
SUIZA LAB SAC                           MIRAFLORES                                                           LIMA                               PERU          CONTRATO SUIZA LAB (C)                           12/1/2017          N/A            12/1/2020
                                        AV. PASEO DE LA
SUPERINTENDENCIA NAC. DE ADM.           REPUBLICA 899 LA VI                                                  LIMA                               PERU          SERVICIOS DE PUBLICIDAD - SUNARP (C)             12/12/2007         N/A               N/A
SUPERITENDENCIA DE BANCA, SEGUROS Y
ADMINISTRADORAS PRIVADAS DE FONDOS DE
PENSIONES                                                                                                                                                     CONVENIO CORPORATIVO - SBS                       12/24/2019         N/A            2/29/2024
                                                                                                                                                              CONTRATO DE ARRIENDO DE ESPACIO
                                                                                                                                                              COMERCIAL - SUPERMERCADOS PERUANOS
SUPERMERCADOS PERUANOS S.A.             MORELLI 181 SAN BORJA                                                LIMA                               PERU          S.A. (C)                                         4/21/2018          N/A            4/20/2020
                                                                                                                                                              CONTRATO DE ARRIENDO DE ESPACIO
                                                                                                                                                              COMERCIAL - SUPERMERCADOS PERUANOS
SUPERMERCADOS PERUANOS S.A.             MORELLI 181 SAN BORJA                                                LIMA                               PERU          S.A. (C)                                         12/2/2018          N/A            12/1/2020
                                                                 ADVANCED EXPERT
SWISS INTERNATIONAL AIR LINES           ATTN: CEDRIC BUTTERLIN   INTERLINE ACCOUNTING   P.O. BOX CH- 4002    LAS CONDES                         CHILE         MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                              IATA STANDARD GROUND HANDLING
SWISSPORT USA INC                       45025 AVIATION DRIVE                                                 DULLES        VA        20166                    AGREEMENT- SWISSPORT USA INC. (C)                 5/1/2010          N/A               N/A
                                        JR. LEONCIO PRADO NRO.                                                                                                ARRIENDO INMUEBLE EN TARAPOTO - SYLVIA
SYLVIA CAROLA RODENAS TELLO             219                                                                  TARAPOTO                           PERU          RODENAS (C)                                       8/1/2014          N/A             8/1/2020
                                        JR. LEONCIO PRADO NRO.                                                                                                ARRIENDO DE INMUEBLE - SYLVIA CAROLA
SYLVIA CAROLA RODENAS TELLO             219                                                                  TARAPOTO                           PERU          RODENAS TELLO (C)                                 8/1/2014          N/A            7/31/2020
                                        JR. LEONCIO PRADO NRO.                                                                                                ARRIENDO DE LOCAL COMERCIAL- SYLVIA
SYLVIA CAROLA RODENAS TELLO             219                                                                  TARAPOTO                           PERU          CAROLA RODENAS TELLO (C)                          8/1/2017          N/A            7/31/2020
                                        AV. JAVIER PRADO ESTE                                                                                                 SERVICIO SELECCION DE PERSONAL - TALENT
TALENT 360 S.A.                         NRO. 5193 INT                                                        LA MOLINA                          PERU          360 S. A. (C)                                    6/27/2017          N/A            6/27/2020
                                        CAL. EL VISITADOR MZA.
TALIHAMIDEH TEXTIL S.A.C.               M6 LOTE. 10                                                          LA MOLINA                          PERU          CONTRATO TALIHAMIDEH TEXTIL                       1/1/2019          N/A           12/31/2021
                                                                                                                                                              CONTRATO NORMALIZADO DE ASISTENCIA EN
                                        AV. ELMER FAUCETT NRO.                                                                                                TIERRA - TALMA SERVICIOS AEROPORTUARIOS
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          S.A (C)                                           1/1/2015          N/A           12/31/2020

                                        AV. ELMER FAUCETT NRO.                                                                                                SERVICIO DE ASISTENCIA EN TIERRA - TALMA
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          SERVICIOS AEROPORTUARIOS S A (C)                  1/1/2015          N/A           12/31/2020
                                        AV. ELMER FAUCETT NRO.                                                                                                CONTRATO NORMALIZADO SGHA-AHM810
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          IATA 2008                                         1/1/2015          N/A           12/31/2020
                                                                                                                                                              VENTA DE PLANTAS ELECTRICAS SERVICIO DE
                                        AV. ELMER FAUCETT NRO.                                                                                                PLANTAS ELECTRICAS - TALMA SERVICIOS
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          AEROPORTUARIOS S.A (C)                            4/4/2016          N/A           12/31/2020
                                        AV. ELMER FAUCETT NRO.                                                                                                SERVICIO PROFESIONAL DE ASESORA-A LEGAL -
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          ADUANERA TALMA (C)                               8/25/2016          N/A            8/25/2018

                                                                                                                                                              SERVICIO INTEGRAL DE ATENCION AL
                                        AV. ELMER FAUCETT NRO.                                                                                                PASAJERO Y GESTION ADMINISTRATIVA -
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          TALMA SERVICIOS AEROPORTUARIOS S.A (C)           7/10/2017          N/A            7/10/2020
                                        AV. ELMER FAUCETT NRO.                                                                                                ADENDA NÂ°7 - SERVICIO ASPAX Y RAMPA ILO
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          (C)                                               3/1/2019          N/A           12/31/2020
                                        AV. ELMER FAUCETT NRO.
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          TALMA - ADENDA NÂ° 7                              7/1/2019          N/A           12/31/2020
                                        AV. ELMER FAUCETT NRO.
TALMA SERVICIOS AEROPORTUARIO           2879 LIMA CA                                                         CALLAO - PE                        PERU          TALMA SERVICIOS AEROPORTUARIOS S.A               9/27/2019          N/A            8/26/2020
                                        AV.ELMER FAUCETT S/N                                                                                                  TALMA - ADENDA NRO 2 AL CONTRATO DE
TALMA SERVICIOS AEROPORTUARIOS          CDRA.30 CALLAO                                                       LIMA                               PERU          SERVICIOS EN MANTTO                              11/30/2019         N/A           11/30/2022
                                        AERO INTERNAC DE
TAM LINHAS AEREAS SA                    BRASILIA SN                                                          BRASILIA                           BRAZIL        FC_LAN_PERU (F)                                  9/20/2018          N/A           12/31/2025
                                        AV. PASEO DE LA                                                      MIRAFLORE                                        PR119047 - MANEJO DE RESIDUOS GATE
TARIS S.A.                              REPUBLICA NRO. 5895                                                  S                                  PERU          GOURMET (C)                                      10/1/2019          N/A            9/30/2020
                                                                                                                                                              CONTRATO MARCO DE PRESTACION DE
                                                                                                                                                              SERVICIOS TARJETAS PROVIS ALIMENTACION -
TEBCA TRANSF. ELECTRONICA D                                                                                                                                   TEBCA PERU (C)                                    5/8/2009          N/A             5/8/2020




                                                                                                                        22 of 24
                                                                         20-11258-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:13:14               Main Document
                                                                                                            Pg 128 of 132
                                                                                                        In re Latam Airlines Perú S.A.
                                                                                                              Case No. 20-11258
                                                                                           Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                               Date of
                                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1                Address2             Address3           City         State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                            SISTEMA DE VALES ALIMENTACION - TEBCA
                                                                                                                                                            PERU TRANSFERENCIA ELECTRONICA DE
TEBCA TRANSF. ELECTRONICA D                                                                                                                                 BENEFICIOS S.A.C (C)                              5/8/2009          N/A             5/8/2020
                                                                                                                                                            TRAINING SERVICES - LUFTHANSA LAN
TECHNICAL TRAINIG LATAM S.A.        CESAR LAVIN TORO 2198.                                              PUDAHUEL                              CHILE         TECHNICAL TRAINING S.A. (C)                       1/1/2017          N/A           12/31/2020
                                                                                                                                                            CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                            SEGURIDAD - TECNOLOGIA EN SEGURIDAD
                                    PUEBLA NO 220 COL.                                                  MEXICO                                              PRIVADA SSIA Q.ROO S.A. DE C.V. (C) Y LAN
TECNOLOGIA EN SEGURIDAD PRI         ROMA NORTE                                                          CITY                                  MEXICO        PERU                                             12/6/2019          N/A            12/6/2021
                                                                                                                                                            CONVENIO MARCO DE COOPERACION
TECSUP 1                                                                                                                                                    INTERINSTITUCIONAL - TECSUP (C)                  2/10/2019          N/A             2/9/2020
                                    ATTN: INWARD CONTROL 89 VIBHAVADI RANGSIT
THAI AIRWAYS INTERNATIONAL          NP                     ROAD                                         BANGKOK                               THAILAND      MITA AGREEMENTS                                     N/A             N/A               N/A
                                    PO BOX 2101, GLADSTONE                                              MELBOURN
TIGER AIRWAYS AUSTRALIA             PARK                                                                E         VIC            3043         AUSTRALIA     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                        AEROPUERT                                           GROUND TRANSPORTATION AGREEMENT -
TRANSBUCA SL                        EDIFICIO BLOQUE TECNICO AEROPUERTO                                  O                                     SPAIN         TRANSBUCA SL (C)                                 12/14/2016         N/A           12/31/2020
                                                                                                                                                            SERVICIO DE TRANSPORTE DE PASAJEROS EN
                                                                                                        GUARULHO                                            CONTINGENCIA - TRANSPORTADORA
TRANSPORTADORA TURISTICA NA         R MARINOPOLIS 360.                                                  S                                     BRAZIL        TURISTICA NAHU S.A DE C.V (C)                    10/2/2014          N/A            10/1/2020
                                    AVENIDA PRESIDENTE                                                                                                      IATA STANDARD GROUND HANDLING
TRANSPORTE AEREO S.A.               RIESCO 5711                                                         SANTIAGO                              CHILE         AGREEMENT - TRANSPORTE AERO S.A (C)              11/1/2008          N/A               N/A
                                    AVENIDA PRESIDENTE
TRANSPORTE AEREO S.A.               RIESCO 5711                                                         SANTIAGO                              CHILE         CONTRATO DE MANTENIMIENTO (C)              1/1/2020                 N/A               N/A
                                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.               ESTADO 10, PISO 11                                                  SANTIAGO                              CHILE         (COUNTERPARTY IS LESSOR), MSN 2864                                  N/A
                                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.               ESTADO 10, PISO 11                                                  SANTIAGO                              CHILE         (COUNTERPARTY IS LESSOR), MSN 2872                                  N/A
                                    AVENIDA PRESIDENTE                                                                                                      SERVICIOS DE TRIPULACION - TRANSPORTE
TRANSPORTE AEREO SOCIEDAD A         RIESCO 5711                                                         SANTIAGO                              CHILE         AEREO S.A (C)                              4/1/2001                 N/A               N/A
                                    MZA. N LOTE. 25 URB.                                                                                                    SERVICIO MOVILIZACION PERSONAL DE PIURA -
TRANSPORTE Y SERVICIOS GENE         SANTA ANA                                                           PIURA                                 PERU          AGM S.A.C. (C)                            12/31/2014                N/A           12/31/2020
                                    MZA. N LOTE. 25 URB.                                                                                                    TERCERA ADENDA - TRANSPORTE Y SERVICIOS
TRANSPORTE Y SERVICIOS GENE         SANTA ANA                                                           PIURA                                 PERU          GENERALES AGM SAC                         12/31/2019                N/A           12/31/2020

                                                                                                                                                            ASESORIA Y ASISTENCIA SEGURIDAD -
TRANSPORTES AEREOS DEL MERC         PRESIDENTE RIESCO 5711                                              LAS CONDES                            CHILE         TRANSPORTES AEREOS DEL MERCOSUR S.A (C)           8/1/2014          N/A             8/1/2020
                                    AV DOS DE MAYO 440 B                                                                                                    CONTRATO DE ALQUILER DE VEHICULOS -
TRANSPORTES KOOCHOY SA              SAN ISIDRO                                                          LIMA - PE                             PERU          KOOCHOY                                           7/1/2019          N/A             7/1/2020
                                                                                                                                                            CONTRATO SERVICIO DE SILLAS DE RUEDAS-
TRIANGLE SERVICES INC               10-63 JACKSON AVE         GROUND FLOOR                              NEW YORK NY              11101                      TRIANGLE SERVICES (C)                            7/30/2015          N/A            6/30/2018
                                                                                                        CAPITAL
TRUPPEL GUALTERIO                   AV. CALLAO 875 PISO 4 G                                             FEDERAL                               ARGENTINA     (ATC) CARTA OFERTA GUALTERIO TRUPPEL              1/1/2018          N/A               N/A
                                                                                                                                                            SERVICIO SUBARRIENDO - TURK HAVA
TURKISH AIRLINES INC TURK H         10TH FLOOR CARGO DEP                                                ISTANBUL                              TURKEY        YOLLARI A.O (TURKISH AIRLINES) (C)                1/1/2015          N/A            6/30/2021
                                                                                                                                                            SECURITY SERVICE - ALLIED UNIVERSAL - MCO -
U.S. SECURITY ASSOCIATES IN         PO BOX 931703                                                       ATLANTA        GA        31193-1703                 LAN PERU                                         9/11/2017          N/A               N/A
                                                                                                                                                            CONVENIO COOPERACION UNIVERSIDAD DE
UNIVERSIDAD DE PIURA                                                                                                                                        PIURA - UDEP                                      4/1/2020          N/A             4/1/2022
                                                                                                                                                            CONVENIO COOPERACION UNIVERSIDAD DE
UNIVERSIDAD DE PIURA                                                                                                                                        PIURA - PAD                                       4/1/2020          N/A               N/A
                                                                                                                                                            CONVENIO DE COLABORACION -
UNIVERSIDAD DEL PACIFICO                                                                                                                                    UNIVERSIDAD PACIFICO PERU                        2/24/2020          N/A            2/24/2021

                                                                                                                                                            CONVENIO DE COOPERACION
UNIVERSIDAD ESAN                                                                                                                                            INTERINSTITUCIONAL - UNIVERSIDAD ESAN (C)        2/27/2009          N/A               N/A
                                    ALONSO DE MOLINA 1611                                                                                                   SERVICIOS DE EDUCACION - UNIVERSIDAD
UNIVERSIDAD PERUANA DE CIENCI       SURCO                                                               LIMA                                  PERU          PERUANA DE CIENCIAS APLICADAS (C)                6/2/2005           N/A               N/A
UPFRONT PROFONANPE                                                                                                                                          CONTRATO UPFRONT PROFONANPE                      10/9/2019          N/A            10/9/2020




                                                                                                                    23 of 24
                                                                            20-11258-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14            Main Document
                                                                                                                Pg 129 of 132
                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                  Case No. 20-11258
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                Date of
                                                                                                                                                             Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty           Address1                 Address2              Address3           City        State       Zip        Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                             SERVICIO MAQUINAS EXPENDEDORAS SNACK -
VEND S.A.C.                                                                                                                                                  VEND S.A.C. (C)                                   6/1/2016          N/A             6/1/2020
                                                                                                                                                             SERVICIO SOPORTE Y MANTENCION DE
                                                                                                                                                             SOFTWARE - VERTICALLSOFT TECNOLOGIAS
VERTICALLSOFT TEC. Y SIST.                                                                                                                                   (C)                                               4/1/2011          N/A            3/31/2020
                                                                                                                                                             ARRIENDO DE LOCAL COMERCIAL - VICTOR
VICTOR HUGO ALVAREZ GARCIA                                                                                                                                   HUGO ALVAREZ GARCIA (C)                           6/1/2014          N/A            5/31/2020
VICTOR MANUEL ZEGARRA TUEST           CAL. MORONA 693                                                       IQUITOS                            PERU          CONTRATO DE ARRENDAMIENTO (C)                     3/1/2019          N/A            2/28/2024

VINATEA Y TOYAMA ABOG.SOC.C                                                                                                                                  VINATEA Y TOYAMA ABOGADOS - CONTRATO             8/26/2019          N/A               N/A
                                                                                                            BURLINGA
VIRGIN AMERICA                        555 AIRPORT BLVD                                                      ME            CA        94010                    MITA AGREEMENTS                                     N/A             N/A               N/A
                                      CAL. NICARAGUA NRO. 200                                               MARIANO
VITORINO'S EXPRESS S.R.L.             URB. GM 200                                                           MELGAR                             PERU          PRIMERA ADENDA - VITORINO'S EXPRESS S.R.L        10/27/2016         N/A           12/31/2020
                                      CAL. NICARAGUA NRO. 200                                               MARIANO
VITORINO'S EXPRESS S.R.L.             URB. GM 200                                                           MELGAR                             PERU          PRIMERA ADENDA VITORINO S EXPRESS S.R.L           1/1/2020          N/A           12/31/2020
                                                                PARQUE DE NEGOCIOS
                                                                MAS BLAU IIPLA DE       508820 EL PRAT DE                                                    CODESHARE - UNILATERAL - LATAM
VUELING AIRLINES                      NICK ASHTON               L’ESTANY                LLOBREGAT           BARCELONA                          SPAIN         MARKETING AGREEMENT                                2/1/18           N/A               N/A
                                                                PARQUE DE NEGOCIOS
                                                                MAS BLAU IIPLA DE       508820 EL PRAT DE
VUELING AIRLINES                      NICK ASHTON               L’ESTANY                LLOBREGAT           BARCELONA                          SPAIN         MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                             CONVENIO DE COOPERACION - WALL STREET
WALL STREET ENGLISH                                                                                                                                          ENGLISH (C)                                      2/27/2020          N/A            2/27/2022
                                      PJ. CONSTANCIA NRO. 102                                                                                                SERVICIOS DE ASESORAA JURIDICA - WALTER
WALTER PIMENTEL PERALTA               INT. 202 C.                                                           WANCHAQ                            PERU          PIMENTEL PERALTA (C)                             4/16/2015          N/A               N/A
                                                                                                                                                             CODESHARE - UNILATERAL - LATAM
WEST JET                              22 AERIAL PLACE NE                                                    CALGARY                 T2E 3J1    CANADA        MARKETING AGREEMENT                               10/9/15           N/A               N/A
WEST JET                              22 AERIAL PLACE NE                                                    CALGARY                 T2E 3J1    CANADA        MITA AGREEMENTS                                     N/A             N/A               N/A
WEST JET                              22 AERIAL PLACE NE                                                    CALGARY                 T2E 3J1    CANADA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                      ATTN: REVENUE
WESTJET AIRLINES                      ACCOUNTING                22 AERIAL PLACE NE                          CALGARY  AB             T2E 6W6    CANADA        WS - LP CODESHARE AGREEMENT 15AUG2016            8/15/2016          N/A              N/A
WEWORK COMPANIES INC                  115 W 18TH ST                                                         NEW YORK NY             10011-4113               WEWORK - CONTRATO - SAN ISIDRO                   11/1/2019          N/A           10/31/2024
                                                                AV. ANDRES REYES NRO.   URB. JARDIN (PISO 6)
WEWORK PERU S.R.L.                    CAMILA SEMINARIO          338                     SAN ISIDRO           LIMA                              PERU          ADENDA WEWORK                                    5/27/2019          N/A           12/31/2024
                                                                                                                                                             SUMINISTROS DE CAMISAS - WILLMAN SAC
WILLMAN S.A.C..                                                                                                                                              (C)                                               3/3/2010          N/A             3/3/2020
                                                                                                                                                             CONTRATO DE PRESTACION DE SERVICIO
YHOEL ALEXIS MAMANI PEÑA                                                                                                                                     TRANSPORTES TRACY                                 1/1/2019          N/A             1/1/2021
                                                                                                                                                             CONTRATO DE PRESTACION DE SERVICIOS DE
                                      AHUEHUETES 60 403 SAN                                                 MEXICO                                           TRANSPORTE TERRESTRE - YOLANDA URIBE
YOLANDA URIBE ORTIZ                   BARTOLO ATEPE                                                         CITY                               MEXICO        ORTIZ (C)                                         4/1/2018          N/A            3/31/2020




                                                                                                                       24 of 24
               20-11258-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:13:14                   Main Document
                                                                      Pg 130 of 132
 Fill in this information to identify the case:

 Debtor name         Latam Airlines Perú S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11258
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                                                           D
             Schedule H                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                       20-11258-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:13:14    Main Document
                                                                                                           Pg 131 of 132
                                                                                                      In re Latam Airlines Perú S.A.
                                                                                                            Case No. 20-11258
                                                                                                         Schedule H: Codebtors

                                                                                                                                                                                                             Applicable Schedule
           Name of Codebtor                          Address1                         Address2              City                  State   Zip        Country                  Name of Creditor                   (D, E/G, G)
                                       AV. COSTANERA RAFAEL OBLIGADO Y      PREDIO DE COSTA SALGUERO
LAN ARGENTINA S.A.                     JERÓNIMO SALGUERO SIN NÚMERO         PARK, C.A.B.A.           CABA                                       ARGENTINA      CONSUMIDORES LIBRES COOP. LTDA, LITIGATION)            F
                                       RUA VERBO DIVINO, 2001, 4º ANDAR, CJ
TAM S.A.                               41, SÃO PAULO/SP                                              SAO PAULO                                  BRAZIL         CONSUMIDORES LIBRES COOP. LTDA, LITIGATION)            F
                                                                            AV RCA ARGENTINA Y AV
                                                                            MCAL LÓPEZ, PISO 8
TRANSPORTES AÉREOS DEL MERCOSUR S.A.   EDIFICIO TORRE DE LAS AMÉRICAS       OFICINAS A Y B           ASUNCIÓN                                   PARAGUAY       CONSUMIDORES LIBRES COOP. LTDA, LITIGATION)            F




                                                                                                                   1 of 1
            20-11258-jlg           Doc 8         Filed 09/08/20 Entered 09/08/20 16:13:14                            Main Document
                                                             Pg 132 of 132




Fill in this information to identify the case:

Debtor name         Latam Airlines Perú S.A.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)     20-11258
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
